                                                   I   I




                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION




William X Nietzche (solely as trustee for
KRME International Trust),
William Kinney Jr.,
Julie Ann Metcalf Kinney,
              Plaintiff/Petitioner,                                  Case No.

                                                              VERIFIED COMPLAINT
                                               Specific Performance; Breach of Contract;
                                               Promissory Estoppel; FDCP A; UDCP A;
v.                                             Breach of Trustee's Duty; Injunctive Relief;
                                               Fraud; OUTPA; RESPA; Accounting; Quiet
                                               Title; ORS 124.100(2); Rescission TILA
                                                           DEMAND FOR JURY TRIAL
 FREEDOM HOME MORTGAGE CORPORATION (FHMC),
 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS (MERS),
 BENEFICIAL OREGON INC. (BOI),
 HSBC HOLDINGS PLC (HSBC),
 REGIONAL TRUSTEE SERVICES CORPORATION (RTSC),
 MTGLQ INVESTORS L.P. (MTGLQ),
 RUSHMORE LOAN MANAGEMENT SERVICES (RLMS),
 U.S. BANK NATIONAL ASSOCIATION (USBNA),
 CLEAR RECON CORPORATION (CRC),
 BARRISTERS SUPPORT SERVICES (BSS),
 URBAN HOUSING DEVELOPMENT (UHD),
 Et al.,
              Defendants/Respondent(s)



tjG1lO                       VERIFIED COMPLAINT- Page 1 of21
                                   I. INTRODUCTION
1) In May 2002, Plaintiff William Kinney Jr and Julie Kinney (the Kinneys) fell victim to its
   first predatory loan after the Kinneys eldest teenage son at the time was incarcerated for
   traffic-related offenses in February 2002. The Kinneys, in order to afford legal
                                                      st
   representation for their son, executed its first (1 ) mortgage Deed of Trust in favor of
   Defendant Freedom Mortgage Corporation (FMC), thus encumbering the subject real
   property. In March 2004, Plaintiffs, under extreme duress from an upward adjustable
   rate rider in their first loan and the incarceration of their teenage son, received a
   solicitation call from Beneficial Oregon Incorporated (BOI) wherein Plaintiffs fell victim
                                                                                     nd
   to another predatory refinancing agreement, therewith executing a second (2 ) mortgage
   Deed of Trust with BOI. At some point, during the period of May 2002 through March
   2004, FMC had assigned its beneficial interest to Mortgage Electronic Recording
   Systems (MERS), without notice or knowledge to plaintiff, and without making the
   proper recordation at the county level. MERS then assigned FMC's beneficial interest to
   George P. Fisher, Successor Trustee acting on behalf of BO I. The Kinneys remained in
                                     nd
   compliance with the second (2 ) mortgage Deed of Trust until about January 2017,
   where the Kinneys received billing cycles from two separate servicers, HSBC - who is
   one and the same as BOI - and Rushmore Loan Management Services (RLMS). The
   Kinneys then began its onslaught of written discovery request to determine which
   servicer was entitled to enforce the Note. Subsequently, the Note purportedly went
   through a series of assignments, eventually ending up with U.S. Bank REO Trust
   (USBRT). In June 2018, Clear Recon Trust and RLMS inexplicably declared a default
   and initiated a non-judicial foreclosure proceeding that took place October 23, 2018,
   wherein Defendant Urban Housing Development (UHD) purportedly bought the Kinneys
   property.

                             II. JURISDICTION AND VENUE
2) This court of record has subject matter jurisdiction pursuant to Article III section 2 of the
   Constitution for the United States of America and 28 U.S.C. §§ 1331 and 1332. There is
   complete diversity of citizenship, plaintiff seeks injunctive relief, and the object of the
   litigation is a mortgage loan in a principal amount greater than $75,000. Jurisdiction over
   claims brought under the FDCPA is authorized by 15 U.S.C. § 1692k(d). Jurisdiction
   over claims brought under RESPA is authorized by 12 U.S.C. § 2614. This court has
   supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 as the
   claims are so related to the federal claims they form part of the same case or controversy.
   The court has personal jurisdiction over the Defendants because there are substantial
   litigation-related contacts between Defendants and Oregon, as further described below.

3) Venue is proper because a substantial part of the acts or omissions giving rise to the claim
   occurred in Oregon and the real property being foreclosed upon is located in Portland,
   Oregon.




                           VERIFIED COMPLAINT - Page 2 of21
                                                                                               I   '




                                        III.PARTIES
4) Plaintiffs William Kinney Jr. and Julie Ann Metcalf Kinney are a natural people who are
   domiciled in Portland, Oregon, USA Republic, and are the grantor of a certain note and
   deed of trust further described below.

5) Defendant Freedom Mortgage Corporation is a private corporation with headquarters in
   New Jersey.

6) Defendant Mortgage Electronic Registration Systems (MERS) is a Delaware corporation
   with its headquarters in Virginia.

7) Defendant HSBC Holdings plc is a British banking giant with numerous global
   subsidiaries including HSBC North America Holdings Inc. and its subsidiary, HSBC
   Finance Corp. in the United States. HSBC has operated several mortgage subsidiaries
   including Decision One Mortgage co. LLC, Beneficial Oregon Inc., and HFC.

8) Defendant Beneficial Oregon Incorporated ("BOI") has closed their consumer finance
   business' in the United States of America. At all material times, BOI or HSBC was the
   servicer for the Kinneys mortgage loan.

9) Defendant Regional Trustee Services Corporation (RTSC) is no longer in business.

10) Defendant MTGLQ Investors L.P. (MTGLQ) is a privately held company and a
    subsidiary of Goldman Sachs with its principal place of business in New York.

11) Defendant Rushmore Loan Management Services (RLMS ), is a foreign limited liability
    company incorporated in Delaware, with its principal place of business in California. At
    all material times, RLMS was the servicer for the Kinneys mortgage loan.

12) Defendant U.S. Bank National Association (USBNA), is a subsidiary of U.S. Bank
    Corporation with its principal place of business in New York.

13) REO TRUST 2017-RPLl ("USBRT") is a non-deposit trust company and a wholly
    owned subsidiary of U.S. Bank, N.A. with its principal place of business in New York.

14) Defendant Clear Recon Corporation (CRC) is a domestic corporation registered in
    Nevada, with its principal place of business in San Diego, also doing business as a
    limited liability company in Oregon.

15) Defendant Barrister Support Services (BSS) is a domestic business corporation with its
   principal place of business in Oregon.



                          VERIFIED COMPLAINT - Page 3 of21
16) Defendant Urban Housing Development (UHD) is a domestic limited liability company
    with its principal place of business in Oregon.

                                              IV.FACTS
                           First   (1 st)   Mortgage Deed of Trust
17) On or around May 3, 2002, Plaintiffs executed its first (1 st) mortgage Deed of Trust and a
    General Warranty Deed for the property at 4406 North Mississippi Avenue Portland
    Oregon [97217] and used said property as collateral, in favor of Freedom Mortgage
    Corporation (FMC).

18) At the of execution of said first (1 st) mortgage Deed of Trust, Plaintiffs had no knowledge
    or meeting of the minds that their loan would be sold and tracked through the MERS
    system.

19) The Kinneys would not have entered into said loan if they had more information about
    the mortgage backed securities market.

20) Glinna A. Cook (a notary public for the State of Oregon) both notarized and acted as a
    witness to Plaintiffs execution of said first (1 st) mortgage Deed of Trust dated May 3,
    2002. (SEE EXHIBIT A)

21) Said Deed of Trust was recorded in the County of Multnomah June 17, 2002. (SEE
    EXHIBIT A)

22) Said General Warranty Deed was recorded in the County of Multnomah June 17, 2002.
    (SEE EXHIBIT B)

23) On or about December 3, 2002, Resource Title, LLC, whom was the title company for
    said first (1 st) mortgage loan, sent to plaintiff the original Warranty Deed wet-ink
    signature document. (SEE EXHIBIT B)

                              Second (2 nd ) Mortgage Deed of Trust
24) On or around March 12, 2004, Plaintiffs re-financed their first (1 st) mortgage loan,
    executing a second (2 nd) mortgage Deed of Trust for the property at 4406 North
    Mississippi A venue Portland Oregon [9721 7] and used said property as collateral, in
    favor of Beneficial Oregon Incorporated (BOI).

25) At the of execution of said second (2 nd) mortgage Deed of Trust, Plaintiffs understands
    that MERS holds no legal title to the interests granted by Borrower in this Security
    Instrument and had no prior knowledge or meeting of the minds that their loan would be
    sold and tracked through the MERS system.




                           VERIFIED COMPLAINT - Page 4 of21
26) The Kinneys would not have entered into said loan if they had more information about
    the mortgage backed securities market.

27) Vickie Conway (a notary public for the State of Oregon) both notarized and acted as a
    witness to Plaintiffs execution of said second (2 nd ) mortgage Deed of Trust dated March
    12, 2004. (SEE EXHIBIT C)

28) Said Deed of Trust was recorded in the County of Multnomah March 17, 2004. (SEE
    EXHIBIT C)

29) On April 9, 2004, a Deed ofReconveyance regarding said first (1 st) mortgage Deed of
    Trust (dated May 3, 2002), was purportedly executed wherein MERS is now suddenly
    named as beneficiary to said first (1 st) mortgage Deed of Trust, and thereby transfers all
    of FM C's beneficial interest in said note, without warranty, to George P. Fisher,
    Successor Trustee. (SEE EXHIBIT D)

30) Said Deed ofReconveyance was recorded in the County of Multnomah April 22, 2004.
    (SEE EXHIBIT D)

31) At all material times, MERS held, at most, bare legal title to FMC' s beneficial interest in
    the first (1 st) Deed of Trust dated May 3, 2002.

32) Said intervening assignment is not recorded in the real property records of Multnomah
    County as required by ORS 86.735(1).

33) On or about December 30, 2016, plaintiffs received a letter dated December 28, 2016,
    from Defendants entitled 'Notice of Assignment, Sale or Transfer of Ownership of
    Mortgage Loan (15 U.S.C. § 1641(g)', wherein said notice informed the Kinneys that
    BOI purportedly assigned the Note to MTGLQ Investors, L.P. (SEE EXHIBIT E)

34) Said Notice also informed the Kinneys that BOI was still the current servicer of the Note.

                                                                  nd
35) Plaintiffs remained current with payments on said second (2        )   mortgage loan up until
    about January 2017.

                                     Plaintiff's Dispute Arises
36) On or about January 2017, Plaintiffs stopped making payments on said second (2 nd )
    mortgage loan after Plaintiffs received notices from two different servicers, BOI and
    RLMS, wherein BOI and RLMS both requested the same January 2017 billing cycle.
    (SEE EXHIBIT F)




                           VERIFIED COMPLAINT- Page 5 of21
37) On or about May 2017, Plaintiffs discovered their 'Original Customer Copy' of said
    second (2 nd) Deed of Trust wherein said Deed of Trust was left blank, bearing no
    signatures of Plaintiffs nor a notary signature. (SEE EXHIBIT G)

38) An 'Assignment of Deed of Trust' was then executed by Ed Chavez, vice president of
    BOI, and notarized by Annie Tran Ellis in Texas, wherein BENEFICIAL 1 INC. (as
    successor to BOI) assigns all its beneficial interest to MTGLQ INVESTORS, L.P.

39) Said 'Assignment of Deed of Trust' was purportedly executed May 8, 2017, and recorded
    in the County of Multnomah May 11, 2017. (SEE EXHIBIT H)

40) Said assignment was recorded in the mortgage records at the county five (5) months after
    notifying the Kinneys that their mortgage loan had been transferred. (SEE EXHIBIT'S E
    ANDF)

41) On June 7, 2017, Plaintiffs sent Terry Smith, President of RLMS, an 'Inquiry Letter'
    pursuant to FDCPA to verify the holder of the note. (SEE EXHIBIT I)

42) On June 19, 2017, Defendants RLMS in a un-signed letter demurred to Plaintiffs 'Inquiry
    Letter', requesting thirty days to respond. (SEE EXHIBIT J)

43) On July 5, 2017, Defendant RLMS sent an inconspicuous letter (bearing no postage
    marks) to Plaintiffs notifying Plaintiffs that their mortgage loan was purportedly sold to
    USBNA Loan Acquisition Trust 2017-RPLI. (SEE EXHIBIT K)

44) An 'Assignment of Deed of Trust' was executed by Patrick Couture, vice president of
    MTGLQ Investors L.P. (MTGLQ), and notarized by Jillian Tosh in Texas, wherein
    MTGLQ assigns all its beneficial interest to USBNA, not in its individual capacity but
    solely as owner trustee for Loan Acquisition Trust 2017-RPL 1.

45) Said 'Assignment of Deed of Trust' was purportedly executed August 10, 2017, but
    recorded in the County of Multnomah November 16, 2017. (SEE EXHIBIT L)

46) On March 6, 2018, Defendant RLMS sent an inconspicuous letter dated February 22,
    2018 (bearing no postage marks) to Plaintiffs notifying Plaintiffs that their mortgage loan
    was purportedly sold to USBNA REO Trust 2017-RPLl. (SEE EXHIBIT M)

47) An 'Assignment of Deed of Trust' was then executed by Jeannette Kabayan, vice
    president ofUSBNA, and notarized by Theresa J. Barrett in California, wherein USBNA,
    not in its individual capacity but solely as owner trustee for Loan Acquisition Trust 2017-
    RPLI, assigns all its beneficial interest to USBNA, not in its individual capacity but
    solely as owner trustee for REO Trust 2017-RPLl.



                           VERIFIED COMPLAINT- Page 6 of21
48) Said 'Assignment of Deed of Trust' was purportedly executed March 1, 2018, and
    recorded in the County of Multnomah March 30, 2018. (SEE EXHIBIT N)

49) On April 27, 2018, Plaintiffs sent to Defendants RLMS a 'Notice for the Record'
    outlining that Defendants: a). Lacked jurisdiction to proceed with said non-judicial
    foreclosure; b). falsely accused Plaintiffs as being a citizen of the UNITED STATES; C).
    trespassing and criminally depriving Plaintiffs of their rights under the color oflaw; d).
    were not registered or chartered for conducting business in Oregon Republic; e). failed to
    state a claim upon which relief can be granted. Plaintiffs also attached to said 'Notice for
    the Record' a copy of a VOIDED 'CERTIFICATE OF COMPLIANCE STATE OF
    OREGON FORECLOSURE AVOIDANCE PROGRAM' certificate. (SEE EXHIBIT 0)

50) On or about May 7, 2018, Plaintiffs received an un-signed letter from Defendant RLMS
    acknowledging receipt of Plaintiffs correspondence dated April 27, 2018, and that
    Defendants RLMS would respond to Plaintiffs inquiry within 30 days. (SEE EXHIBIT P)

51) On or about June 9, 2018, Plaintiffs received by FedEx an un-signed letter from
    Defendant RLMS stating that RLMS was responding to Plaintiffs correspondence dated
    April 27' 2018, and that "Uniform Commercial Code does not apply to transactions
    involving residential mortgages". (SEE EXHIBIT Q)

52) On or about June 10, 2018, Plaintiffs received an un-signed 'Debt Validation Notice from
    Defendant Clear Recon Corporation (CRC) via regular U.S. mail, post-metered in
    California. (SEE EXHIBIT R)


                           Defendants Issue Notice of Default
53) On or about June 15, 2018, Defendant Wayne S. Savage from Barristers Support Services
    (BSS), posted at the said property a 'Trustee's Notice of Sale'. (SEE EXHIBITS)


54) On or about June 29, 2018, the Kinneys received from Defendant Terry Sheldon ofBSS,
    a letter via regular U.S. mail (post-meter dated June 27, 2018) containing an un-signed
    and un-dated 'Affidavit of Posting/Service', mailed from Portland Oregon, attesting to
    have served the Kinneys with various documents. Said 'Affidavit of Posting/Service'
    contains the following defects: (SEE EXHIBIT T)
             a. Said Affidavit is neither signed, dated or notarized.

           b. False or contradictory statements wherein Terry Sheldon attested to attempt to
              serve the Kinneys (on dates June 15, 2018, June 18, 2018, June 23, 2018, and
              that on June 26, 2018, he mailed by "First Class Mail, postage pre-paid,
              addressed to OCCUPANTS") important documents to foreclose that the
              Kinneys never received. On or about June 29, 2018, the Kinneys did receive a
              bombardment of important documents to foreclose from San Diego, California

                           VERIFIED COMPLAINT- Page 7 of21
               wherein, upon information and belief, certain documents were covertly
               included. (SEE PARAGRAPHS 55-59)

           c. Upon information and belief, Terry Sheldon attested to knowingly false
              statements that when made were known to be false at the time.

55) On or about June 29, 2018, the Kinneys received a bombardment of inconspicuous and
    un-identified letters via regular U.S. mail from San Diego, California. (SEE EXHIBIT U)

56) Within said bombardment ofletters was the first time the Kinneys received notices of
    signed and/or notarized documents.

57) Within said bombardment of letters were: a). 'Trustee Notice of Sale'; b ). 'Notice:
    DANGER OF LOSING YOUR PROPERTY'; and c). 'Notice of Default and Election to
    Sale'.

58) Said 'Notice of Default and Election to Sale' contained a separate attached notary
    signature page signed by Edward Jamir under the address of CRC' s address in Portland,
    Oregon, and notarized by Susana Jimenez (commission #2197 449) in San Diego,
    California. (EXHIBIT U pg. 8-12)

                            Plaintiff's Flurry of Discovery Request
59) On July 10, 2018, Plaintiffs sent to Defendants Terry Smith, President ofRLMS; and
    Edward Jamir, Foreclosure Trustee for CRC, a first (1 st) 'Request for Discovery' to verify
    the holder of the Note; and a 'Notice of Voided Trustee's Sale For Ex Turpi Causa Non
    Oritur Actio'. (SEE EXHIBIT V)

60) On July 23, 2018, Defendants RLMS in a un-signed letter demurred to Plaintiffs first (1 st)
    request for discovery, stating that Defendants had no 'written authorization' to speak with
    Plaintiffs' trustee William X Nietzche about said loan. (SEE EXHIBIT W)

61) On July 24, 2018, Defendant RLMS in an un-signed 'Debt Validation letter' demurred to
    Plaintiffs first (1 st) request for discovery. (SEE EXHIBIT X)

62) On July 27, 2018, Plaintiffs sent to Defendants Terry Smith, President of RLMS; Edward
    Jamir, Foreclosure Trustee for CRC; and Steven W. Pite, President of CRC, a Second
      nd
    (2 ) request for discovery to verify the holder of the Note; along with a 'Notice of
    Voided Trustee's Sale For Ex Turpi Causa Non Oritur Actio'; and a 'Delegation of
    Authority Letter', authorizing William X Nietzche as trustee to act on behalf of Plaintiffs'
    estate, KRME International Trust. (SEE EXHIBIT Y- pg. DELEGATION OF
    AUTHORITY LETTER)




                          VERIFIED COMPLAINT- Page 8 of21
63) On August 6, 2018, Defendants RLMS in a un-signed letter demurred to Plaintiffs second
    (2 nd) request for discovery, however Defendants did acknowledge Plaintiffs 'Delegation
    of Authority Letter' to speak with William X Nietzche in regards to said loan. (SEE
    EXHIBIT Z)

64) On August 17, 2018, Plaintiffs sent to Defendants Terry Smith, President of RLMS;
    Edward Jamir, Foreclosure Trustee for CRC; and Steven W. Pite, President of CRC, a
    third (3 rd ) request for discovery to verify the holder of the Note, along with a 'Notice of
    Voided Trustee's Sale For Ex Turpi Causa Non Oritur Actio'; and a 'Delegation of
    Authority Letter', authorizing William X Nietzche as trustee to act on behalf of Plaintiffs
    (KRME International Trust).(SEE EXHIBIT AA)

65) On August 22, 2018, Defendant CRC in an un-signed letter demurred to Plaintiffs third
    (3 rd) request for discovery, however Defendant CRC acknowledged Plaintiffs
    correspondence as a dispute pursuant to 'Fair Debt Collection Practices Act - 15 U.S.C.
    1601 et seq., as amended'. (SEE EXHIBIT BB pg. 1)

66) Within said August 22, 2018, correspondence was a copy of the 'Appointment of
    Successor Trustee', wherein Juan Emiquez, Assistant Secretary and Attorney in Fact for
    USBNA, appoints CRC as successor trustee. Said 'Appointment of Successor Trustee' is
    void, containing the following defects: (SEE EXHIBIT BB, pg. 14-16)
        a. Said document is identified as a 2 page document (i.e. 1of 2, 2of 2) but contains
            an un-identified third (3 rd ) attached notary page. (SEE EXHIBIT BB pg. 16)

       b. The notary attestation section on page 2 of 2 is scratched out and has an indicating
          ink-stamp to see an attached third page. (SEE EXHIBIT BB pg. 15)

       c. Said alteration to the notary attestation section has no initials indicating who made
          the alteration to said document.

       d. Upon information and belief, 'page 2 of 2' of said document contains a robo-
          signature of Juan Emiquez. (SEE EXHIBIT BB pg. 15)

       e. Upon information and belief, Juan Emiquez was not present in Orange County,
          California at the purported time of executing said document in front of Vanessa
          Casias, a notary public in Orange County California, commission# 2222948.

67) In said August 22, 2018, correspondence from CRC, Plaintiffs discovered an un-dated
    'Allonge' to second (2 nd) mortgage Deed of Trust that was created and signed by Biff
    Rogers, Vice President of GOLDMAN SACHS, without any knowledge to Plaintiffs.
    (SEE EXHIBIT BB pg. 6 )




                           VERIFIED COMPLAINT- Page 9 of21
                                                                                I   i




68) On August 23, 2018, Defendants RLMS in a un-signed letter via first class U.S. mail
    demurred to Plaintiffs third (3 rd) request for discovery. (SEE EXHIBIT CC)

69) On August 24, 2018, Defendants RLMS in an un-signed letter demurred to Plaintiffs
    third (3 rd) request for discovery. (SEE EXHIBIT DD)

70) In said August 24, 2018, correspondence from RLMS, Plaintiffs discovered an un-dated
    'Allonge' to second (2 nd) mortgage Deed of Trust that was created and signed by Biff
    Rogers, Vice President of GOLDMAN SACHS, without any knowledge to Plaintiffs.
    (SEE EXHIBIT BB pg. 6 for reference)

71) On September 10, 2018, Plaintiffs sent to Defendants Terry Smith, President ofRLMS;
    and Steven W. Pite, President of CRC, an 'Affidavit of Fact-Notice of Default
    Judgement'. (SEE EXHIBIT EE)

72) On September 18, 2018, Defendants RLMS in a un-signed letter demurred to Plaintiffs
    'Affidavit of Fact-Notice of Default Judgement', asking for an additional thirty (30) days
    to respond. (SEE EXHIBIT FF)

                                  Plaintiff's Notice of Rescission
73) On October 5, 2018, Plaintiffs sent to Defendants Terry Smith, President of RLMS;
    Richard K. Davis, CEO for USBNA; and Steven W. Pite, President of CRC, a 'Writ of
    Right-Affidavit of Fact' that: a). declared Defendants to possess no rightful trusteeship
    over said property; and b ). Established a Lis Pendens that Plaintiffs were revoking their
    signature from said securities. (SEE EXHIBIT GG)

74) On October 11, 2018, Defendants RLMS in an un-signed letter via FedEx demurred to
    Plaintiffs 'Writ of Right-Affidavit of Fact' dated October 5, 2018, asking for an
    additional thirty (30) days to respond. (SEE EXHIBIT HH)

                                 Purported Non-judicial Sale
75) On October 23, 2018, Plaintiffs attended the non-judicial foreclosure sale of plaintiffs
    property at the Multnomah County court house.

76) Wayne S. Savage from Barrister Support Services (BSS) conducted the auction.

77)Plaintiffs informed Wayne S. Savage that said auction was: a). 'estopped'; b). that
   Plaintiffs were making an adverse claim to their estate'; and c). that Plaintiffs had first
   (1 st) right to redemption to said property.

78) Wayne S. Savage refused to allow Plaintiffs to register to participate in said auction,
    stating, "you don't have enough money".



                          VERIFIED COMPLAINT- Page 10 of21
79) Plaintiffs attempted to verify funds in an account over Plaintiffs cell phone.

80) Wayne S. Savage would not attempt to verify said funds.

81) Wayne S. Savage announced to attendee's, that "if said property was subject to any prior
    trust deeds, then said person should come forward with said deed."

82) Plaintiffs waved the original 'General Warranty Deed' to all attendee's and announced
    that said property was subject to said 'General Warranty Deed'.

83) Plaintiffs attempted to show Wayne S. Savage said 'General Warranty Deed'.

84) Wayne S. Savage stated, "I will not honor that", in reference to said 'General Warranty
    Deed'.

85) Said auction took place wherein Plaintiffs remained in the bidding process, even making
    sure to have made the last bid.

86) Plaintiffs property was purportedly sold to URBAN HOUSING DEVELOPMENT.

87) On October 23, 2018, Defendants RLMS, in an un-signed letter dated October 18, 2018,
    informed Plaintiffs that said matter was considered closed. (SEE EXHIBIT II)

                                  V. CLAIMS FOR RELIEF
                                   FIRST CLAIM OF RELIEF
                        (Specific Performance-Against CRC and USBNA)
88) Plaintiff realleges and incorporates paragraph 1-87 above.

89) The Kinneys fully performed all terms and conditions of the Note and Deed of Trust prior
    to raising their dispute and prior to service of the Notice of Default, and the Kinneys are
    ready, willing and able to perform pursuant to the Deed of Trust, including tendering any
    payments that the Kinneys would have made but for CRC' s wrongful conduct in not
    answering discovery requests and initiating the foreclosure.

90) CRC and USBNA have breached the Deed of Trust section 23 by: a) failing to provide
    discovery when a dispute arose as to which servicing company was entitled to enforce the
    Note; b) failing to submit to arbitration and/or meeting face to face to validate their right
    to enforce the Note; b) wrongfully declaring a default; and c) foreclosing despite the
    Kinney's performance of the Deed of Trust.

91) The Kinneys do not have adequate remedy at law because the Kinneys will be displaced
    from their property if the Deed of Trust is not enforced.



                          VERIFIED COMPLAINT- Page 11 of21
92) For the reasons set forth herein, the Kinneys are entitled to a decree for specific
    performance of the Deed of Trust.

                                SECOND CLAIM FOR RELIEF
                        (Breach of Contract-Against RLMS and USBNA)
93) Plaintiff realleges and incorporates paragraphs 1-87, 89-92 herein.

94) Defendants breached section 12 under the Deed of Trust by not giving plaintiffs certified
    mailings of time-sensitive documents.

95) Section 12 entitled Notice, subtitle (a) under the Deed of Trust specifically states: "(a)
    any notice to Borrower provided for in this Deed of Trust shall be given by delivering it
    or by mailing such notice by certified mail addressed to Borrower at the address stated in
    the Note or at such other address as Borrower may designate by notice to Lender as
    provided herein".

96) Defendants served the Kinneys important and time-sensitive documents by regular U.S.
    first class mail breaching the terms of the Deed of Trust.

97) As a direct and proximate result of RLMS's and USBNA's breaches of the Deed of Trust,
    the Kinneys have incurred late charges, default- and foreclosure-related fees including
    trustee and attorney fees, additional interest and penalties, damage to the Kinney's credit,
    and other damages in an amount to be proven at trial. The Kinneys are entitled to their
    damages, together with their reasonable attorney fees and cost.

                                  THIRD CLAIM FOR RELIEF
                    (Promissory Estoppel-Against RLMS, CRC and USBNA)
98) Plaintiff realleges and incorporates paragraphs 1-87, 89-92, and 94-97 herein.

99) RLMS and CRC, acting as the agent for, pursuant to the instructions of and with actual or
    apparent authority from USBNA, promised to look into the Kinney's numerous requests
    for discovery.

100)      RLMS, CRC and USBNA could reasonably foresee that RLMS's and CRC's
   words and conduct would induce the Kinneys to believe their request for discovery was
   under review to clear up any confusion regarding the Note.

101)      The Kinneys reasonably relied on RLMS's and CRC's promise to look into the
   matter and Defendants should have foregone other alternatives for curing the default and
   avoiding foreclosure, resulting in a substantial change in the Kinney's position.




                          VERIFIED COMPLAINT- Page 12 of21
102)      As a direct and proximate result of the Kinneys reasonable reliance on RLMS's
   and CRC' s promise, the Kinneys have suffered damages in an amount to be proven at
   trial.

                                FOURTH CLAIM FOR RELIEF
                                    (FDCP A-Against RLMS)
103)       Plaintiff realleges and incorporates paragraphs 1-87 above.

104)      The Kinneys are a "consumer" under the Fair Debt Collection Practices Act, 15
   U.S.C. 1692, et seq., ("FDCPA") because the Kinneys are a natural person obligated to
   pay a debt.

105)       RLMS is a "debt Collector" under the FDCP A because it regularly uses mail and
   interstate commerce to collect or attempt to collect debts owed by another and a principal
   purpose of RLMS' s business is the enforcement of security interests.

106)      At all material times, no Defendant, including RLMS, had a present right to
   possession of the property claimed as collateral for the Note.

107)       RLMS violated the FDCP A by foreclosing on the Kinneys property when
   foreclosure is not authorized by the Note, Deed of Trust or Oregon law and no Defendant
   had a present right to possession.

108)      The Kinneys are entitled to actual and statutory damages, together with their
   reasonable attorney fees and costs, pursuant to 15 U.S.C. § 1692k.

                                 FIFTH CLAIM FOR RELIEF
                                     (UDCP A-Against CRC)
109)       Plaintiff realleges and incorporates paragraphs 1-87, and 103 above.

110)       CRC is a "debt collector" under Oregon Unlawful Debt Practices Act, ORS§§
   646.639, et seq., ("UDCPA") because CRC, by direct or indirect action, conduct or
   practice, is enforcing or attempting to enforce an obligation that is alleged to be due to a
   commercial creditor by a consumer as a result of a consumer transaction and CRC is
   principally engaged in the enforcement of security interests by conducting foreclosures of
   trust deeds and mortgages for lenders and servicers.

111)      CRC has violated the UDPCA in each of the following particulars:
   a. By enforcing the right or remedy of foreclosure with knowledge or reason to know
      that the right or remedy does not exist because the Kinneys were not in default and
      because USBNA was not the holder or a non-holder with the right to enforce the
      Note;



                         VERIFIED COMPLAINT- Page 13 of21
                   I '




   b. By representing in the Notice of Default that the existing debt may be increased by
      the addition of attorney fees, trustee fees and other fees or charges when such fees or
      charges may not legally be added to the existing debt; and

   c. By attempting to collect interest and other charges or fees in excess of the actual debt
      that are not expressly authorized by the Note, Deed of Trust or applicable law.

112)      At all material times, CRC acted with a reckless and outrageous indifference to a
   highly unreasonable risk of harm and a conscious indifference to the health, safety and
   welfare of others.

113)      The Kinneys are entitled to the greater of their actual damages, in an amount to be
   proven at trial, or statutory damages, plus punitive damages and their reasonable attorney
   fees and costs, pursuant to ORS 646.641.

                                 SIXTH CLAIM FOR RELIEF
                            (Breach of Trustee's Duty-Against CRC)
114)       Plaintiff realleges and incorporates paragraphs 1-87 above.

115)       As the Successor Trustee for the Deed of Trust, CRC owes a limited duty of good
   faith and due diligence to the Kinneys.

116)      CRC breached its duty to the Kinneys in each of the following particulars:
   a. By failing to take reasonable steps prior to initiating the foreclosure action to confirm
      that USBNA is the holder of the Note or a non-holder with the right to enforce the
      Note;

   b. By failing to comply with the requirements for non-judicial foreclosure under the
      Oregon Trust Deed Act, including failing to record all assignments of the trust deed
      prior to initiating foreclosure as required by ORS 86.735(2); failing to record a Notice
      of Default containing all information required by ORS 86.745; and proceeding with a
      non-judicial foreclosure when neither USBNA nor CRC had a valid power of sale
      under the Deed of Trust because the Kinneys were not in default;

   c. By failing to conduct a reasonable investigation of the authenticity of the Assignment
      of the Deed of Trust and Substitution of Trustee that CRC recorded in light of
      irregularities that appeared on the face of the documents; and,

   d. By failing to rescind the sale in order to conduct a reasonable inquiry into the defects
      and violations of law raised by the Kinneys letters.

117)      As a direct and proximate result of CRC' s breach of its limited duty of good faith
   and due diligence, the Kinneys have suffered damages in an amount to be proven at trial.

                          VERIFIED COMPLAINT - Page 14 of21
   SEVENTH CLAIM FOR RELIEF (Injunctive Relief-Against All Defendants)
118)   Plaintiff realleges and incorporates paragraphs 1-87 above.

119)      USBNA's non-judicial foreclosure is wrongful and in violation of the Note, Deed
   of Trust and Oregon law in each of the particulars set forth below.

120)       Upon information and belief, USBNA and CRC failed to record all assignments
   of the Deed of Trust prior to commencing a non-judicial foreclosure, as required by ORS
   86.735(1).

121)       The Kinneys were not in default at the time USBNA and CRC commenced the
   foreclosure, as required by ORS 86.735(2), because the Kinneys raised a pending dispute
   beginning January 2017 and lasting up to present.

122)     The Notice of Default recorded by CRC failed to contain the information required
   by ORS 86.745.

123)        Upon information and belief, USBNA is not the beneficiary of the Deed of Trust,
   or the holder of the Note as defined by the Uniform Commercial Code, or a non-holder
   with the right to enforce the Note. USBNA therefore lacks authority to make an election
   to sell the property and standing to initiate the foreclosure.

124)      USBNA failed to serve the Kinneys with written notice of the alleged default and
   USBNA's intent to accelerate at least thirty days prior to initiating the foreclosure, a
   condition precedent to exercising the power of sale under the Deed of Trust.

125)     Upon information and belief, the Assignment of Deed of Trust and the
   Appointment of Successor Trustee were ineffective to transfer Freedom Mortgage
   Corporation's (FMC) beneficial interest in the Deed of Trust to MERS, then MERS's
   subsequent reconveyance to BOI, and the subsequent assignments that followed, to allow
   USBNA to appoint CRC as Successor Trustee for one or more of the following reasons:

           a. MERS and George P. Fisher did not have authority to execute a reconveyance
              of FM C's beneficial interest;

           b. MERS had no beneficial interest to reconvey at the time the reconveyance was
              executed;

           c. Neither FMC, MERS, nor BOI had possession of a properly endorsed Note at
              the time the Assignment was executed;




                         VERIFIED COMPLAINT- Page 15 of21
           d. MERS has held, if anything, no more than bare legal title to the Deed of Trust,
              which MERS received from FMC wherein said transfer was not duly recorded
              in the mortgage records at the county level; and,

126)      As further alleged in paragraph 72 and 74 above: the devious tactics of repeatedly
   misleading the Kinneys that their requests for discovery were under review, then
   suddenly declaring the default and initiating a foreclosure, Defendants USBNA, CRC and
   RLMS have waived any claim of default and the right to execute the power of sale.

127)       The Kinneys will suffer irreparable harm if the foreclosure sale is effectuated in
   violation of the Note, Deed of Trust and applicable Oregon law.

128)      The Kinneys request that the court permanently enjoin all Defendants, voiding
   said non-judicial sale of the Kinneys property, so long as the Kinneys remain in
   compliance with the Deed of Trust, and/or upon the condition that the Note is produced
   by Defendants, and/or a resolution by jury trial on the merits, or whatever the court
   deems just and proper in the circumstances.

            EIGHTH CLAIM FOR RELIEF (Fraud-Against CRC and USBNA)
129)       Plaintiffrealleges and incorporates paragraphs 1-87 above.

130)      In executing foreclosure documents, Edward Jamir of CRC represented to be in
   Portland Oregon.

131)      Upon information and belief, Edward Jamir was in California at the time of
   executing said documents.

132)       Said documents were notarized in California.

133)      CRC's representation was material in that said act initiated a foreclosure against
   the Kinneys real property.

134)       CRC had knowledge of the Kinneys dispute raised pursuant to FDCPA.

135)       CRC intended for the Kinneys to rely upon such misrepresentations.

136)       The Kinneys did not know such misrepresentations to be false.

13 7)       The Kinneys relied on the supposed truth of said representation and had a right to
    rely thereon.

138)       At all material times, CRC acted maliciously and with a reckless and outrageous
   indifference to a highly unreasonable risk of harm and a conscious indifference to the
   health, safety and welfare of others.

                          VERIFIED COMPLAINT - Page 16 of21
139)        As a result of the Kinneys reliance on each of the materially false statements of
   fact set forth above, the Kinneys have suffered damages in an amount to be determined at
   trial, and the Kinneys are entitled to punitive damages.


                NINTH CLAIM OF RELIEF (OUTP A-Against USBNA)
140)       Plaintiff realleges and incorporates paragraphs 1-13 9 above.

141)       USBNA's failure to comply with the Deed of Trust, the assessment of
   unauthorized fees and charges, wrongful initiation of a non-judicial foreclosure action,
   and other wrongful conduct described in further detail in paragraphs 1-111 above
   constitute an unlawful practice pursuant to the Oregon Unlawful Trade Practices Act
   ("OUTPA"), ORS 646.605, et seq., because USBNA employed unconscionable tactics in
   connection with the sale or other disposition of real estate or in connection with the
   collection or enforcement of an obligation and the Kinneys suffered an ascertainable loss
   as a result.

142)       At all material times, USBNA acted knowingly, willfully, maliciously and with a
   reckless and outrageous indifference to a highly umeasonable risk of harm and a
   conscious indifference to the health, safety and welfare of others.

143)      The Kinneys are therefore entitled to the greater of their actual damages, to be
   proven at trial, or $200, plus punitive damages, together with their attorney fees and any
   equitable relief the court considers necessary or proper.

                  TENTH CLAIM FOR RELIEF (RESP A-Against RLMS)
144)       Plaintiff realleges and incorporates paragraphs 1-87 above.

145)      RLMS is a servicer of a federally related mortgage loan within the meaning of the
   Real Estate Settlement and Procedures Act ("RESP A"), 12 U.S. C. § 2605.

146)       On or about June 7, 2017, the Kinneys sent a Qualified written request to RLMS
   requesting specific information pertaining to the Kinneys account. (See Exhibit)

14 7)       On or about July 10, 2018, the Kinneys, by and through their eldest son, sent a
    second Qualified Written Request to RLMS and CRC requesting that both provide
    specific information concerning the Kinneys account, including an accounting of all
    payments and fees.

148)      On or about July 27, 2018, the Kinneys, by and through their eldest son, sent a
   third Qualified Written Request to RLMS and CRC requesting that both provide specific
   information concerning the Kinneys account, including an accounting of all payment and
   fees.

                         VERIFIED COMPLAINT - Page 17 of21
149)       On or about August 17, 2018, the Kinneys, by and through their eldest son, sent a
   second Qualified Written Request to RLMS and CRC requesting that both provide
   specific information concerning the Kinneys account, including an accounting of all
   payment and fees.

150)       RLMS, CRC and USBNA further failed to provide a written explanation or
   clarification, and to provide the information the Kinneys requested or an explanation as to
   why the information is unavailable, as required by 12 U.S.C. § 2608(e)(2).

151)         As a result of RLMS' s, CRC and USBNA' s pattern and practice of violating
   RESP A, the Kinneys are entitled to actual damages in an amount to be determined at
   trial, attorney fees, and additional damages of not more than $1000 pursuant to 12 U.S.C.
   §2605(£).

              ELEVENTH CLAIM FOR RELIEF (Accounting-Against BOI)
152)       Plaintiff realleges and incorporates paragraphs 1-87 above.

153)      Between March 2004 and January 2017, the Kinneys made mortgage payments to
   BOI totaling approximately $160,000 to be applied to monthly interest payments, taxes
   and insurance, and such fees as were duly authorized under the Note and Deed of Trust.

154)      Upon information and belief, from January 2012 to January 2017, BOI had
   applied no more than $1,900 to the monthly interest payment and no more than $500 to
   escrow. BOI has failed to account for the remaining $10,000 or to provide a complete
   accounting of all escrow payments.

155)      Upon information and belief, BOI assessed unexplained fees to the Kinneys
   account of no less than $4,000 in 2012 alone. Such fees were not authorized by the Note,
   the Deed of Trust or any state or federal law.

156)      The Kinneys are therefore entitled to a full accounting from BOI, RLMS and
   USBNA for all payments, credits, charges, and deductions to their account, and the
   reasons therefore, including a full accounting for any suspense account or escrow
   account.

           TWELTH CLAIM FOR RELIEF (Quiet Title-Against all Defendants)
157)       Plaintiff realleges and incorporates paragraphs 28, 75-87 above.

158)      Predicated upon the production of the Note, the Kinneys have been able, willing
   and did attempt to tender payment.




                         VERIFIED COMPLAINT- Page 18 of21
159)     KRME International Trust is the holder of the original wet-ink signature 'General
   Warranty Deed', the only evidence of title to said real property.

160)       Upon information and belief, Defendants are not in possession of the Note
   pertaining to said real property.

161)      Upon information and belief, the Kinneys do not owe Defendants on said Note
   because Defendants are not a holder or non-holder with a right to enforce the Note.

162)      For the above reasons, the Kinneys seek a determination of title in their favor thus
   quieting all pretentious adverse claims asserted by Defendants to the Kinneys real
   property located at 4406 North Mississippi Avenue, Portland, Oregon.

   THIRTEENTH CLAIM FOR RELIEF (ORS 124.100(2)-Against all Defendants)
163)    Plaintiff realleges and incorporates paragraphs 1-87 above.

164)       Plaintiff William Kinney Jr. is currently 68 years of age, and was/is in a
   vulnerable position, experiencing extreme duress and mental impairment both now and at
   the time of execution of the first and second Deed of Trust.

165)       Plaintiff Julie Kinney is currently 59 years of age and was/is in a vulnerable
   position, experiencing extreme duress and mental impairment both now and at the time of
   execution of the first and second Deed of Trust.

166)       Defendants non-judicial sale wrongfully appropriated the Kinneys real property.

167)       Defendants knew or should have known of their wrongful conduct.

168)     As a proximate result, plaintiffs suffered financial abuse by Defendants in an
   amount to be proven at trial, plus treble damages, plus reasonable attorney fees and costs.

   FORTEENTH CLAIM FOR RELIEF (TILA rescission-Against all Defendants)
169)   Plaintiff realleges and incorporates paragraphs 1-87, 131-140 above.

170)       On October 5, 2018, the Kinneys had sent Defendants a Qualified written notice
   of their intent to rescind and revoke their signatures from said securities.

171)      Said notice qualified as a rescission pursuant o the Truth In Lending Act (TILA,
   15 U.S.C. § 1601 et seq.).

172)       Since the Kinneys dispute arose in January 2017, Defendants have failed to
   disclose certain information regarding the subject financing of the Note.


                         VERIFIED COMPLAINT- Page 19 of21
173)       Upon information and belief, Defendants are not in possession of the Note
   pertaining to the real property.

174)      The Defendants purported security interest in the property is void ab initio.

175)      Therefore, the purported non-judicial sale of the Kinneys property is void.

   WHEREFORE, Plaintiff William and Julie Kinney requests entry of Judgement in their
   favor as follows:

   1. On Plaintiffs First Claim for Relief, requiring USBNA and RLMS to specifically
      perform the Deed of Trust;

   2. On Plaintiffs Second Claim for Relief against USBNA and RLMS, awarding
      plaintiff damages in an amount to be proven at trial, together with their reasonable
      attorney fees and costs;

   3. On Plaintiffs Third Claim for Relief against RLMS, CRC and USBNA, awarding
      plaintiff damages in an amount to be proven at trial;

   4. On Plaintiffs Fourth Claim for Relief against RLMS, awarding plaintiff actual and
      statutory damages, together with their attorney fees and costs;

   5. On Plaintiffs Fifth Claim for Relief against CRC, awarding plaintiff the greater of his
      actual or statutory damages, in an amount to be proven at trial, punitive damages, and
      his reasonable attorney fees and costs;

   6. On Plaintiffs Sixth Claim for Relief against CRC, awarding plaintiff damages in an
      amount to be proven at trial;

   7. On Plaintiffs Seventh Claim for Relief, enjoining all Defendants from effectuating
      the non-judicial sale of plaintiffs property so long as Plaintiffs remains in compliance
      with the Deed of Trust or upon the condition the Note is produced and/or jury trial on
      the merits;

   8. On Plaintiffs Eighth Claim for Relief against USBNA, awarding plaintiff actual
      damages in an amount to be proven at trial together with punitive damages;

   9. On Plaintiffs Ninth Claim for Relief against USBNA, awarding plaintiff the greater
      of their actual damages or $200, plus punitive damages, and their attorney fees and
      any equitable relief the court considers necessary and proper;




                         VERIFIED COMPLAINT- Page 20 of21
             10. On Plaintiffs Tenth Claim for Relief against RLMS, awarding plaintiff actual
                 damages in an amount to be proven at trial, additional damages of not more than
                 $1000 and reasonable attorney fees and costs;

             11. On Plaintiffs Eleventh Claim for Relief against BOI and USBNA, requiring BOI and
                 USBNA to provide a complete accounting of all payments, credits, charges, and
                 deductions to the Kinneys account, and the reasons therefore, including a full
                 accounting for any suspense account or escrow account;

             12. On Plaintiffs Twelfth Claim for Relief against all Defendants for quiet title;

             13. On Plaintiffs Thirteenth Claim for Relief against all Defendants, awarding plaintiff
                 actual damages to be proven at trial, plus treble damages, and attorney fees and costs;

             14. On Plaintiffs Fourteenth Claim for Relief against all Defendants, awarding plaintiff
                 actual damages to be proven at trial, plus treble damages, and attorney fees and costs;

             15. For such other relief the court deems proper.

                     DATED this __.5=--_day of November, 2018.

                     I affirm the aforesaid to be true and correct under penalties of perjury.




                                                     VERIFICATION ,
                    I, :1! he /!td:tt1 ku,:rn
                                    ~       eH'. , verify under oath that:
                    1) I have reviewed the complaint;
                    2) I have personal knowledge of the facts contained herein and believe them to
                        be true;
                    3) The allegations of which I do not have personal knowledge, I believe them to
                        be true based on specified information, documents or both.
     State of OREGON
     County of tlAu f h1oma                       h                                                                                    ;      _
     Signed and sworn to (or affirmed) before me on \date);(}{)iJ<;1,1/21!,/ 6 , 20, I   . by
     (name(s) of individuals ~aking statement!fa tu             )1/e ttLI{ /(117 ri -e ¥                   lbui
                                                                                                     7         01

                          'd6--.~ ·'-------'IJ:....:.......:_')-'-f'tr-"--LR_·------'-J_1_uJ;_;-=-:u,_:_,'=:_.+-'-':-1------',--   Notary Public - State of Oregon

              OFFICIAL STAM~
          OLGA MARIE NICKOi: ff
         NOTARY PUBUC - OREGON
          COMMISSION NO. 964416
MY COMMISSION EXPIRES JULY 19, 2021


                                                   VERIFIED COMPLAINT- Page 21 of21
                                                                                                                                EXHIBIT _ _ _ @
                                                                                                                                PAGE,-....1,;...;;.

                          ~vn To:.
                       After Recording Return To:

                                  RESOURCE TITLE LLC
                              10999 RED RUM BLVD.
                                  SUITE 207
                           OWlN!!S MlllS, MD 211.17
                           oi.o "J cr lot 1
                                     0 02 09 5 0 43
                       -L-◊-AN--N--_-:-------------                 [Space Above This Uns For A11cording D a t a ] - - - - - - - - - - - - - - -

                       MIN; 10007~000020950408
                                                                    DEED OF TRUST
                                                              l-DT     ui
                       DEFINITIONS
                       Words used in multiple sections of this document are defined below and other words are defined in Sections 3,
                       11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in
                       Section 16.
                       (A) "Security Instrument" means this document, which is dated                 MAY3, 2002
                       together with all Riders to this document.           '
                       (B) "Borrower" is
                       JUL[E ANN METCALF KINNEY AND WILLIAM KINNEY JR



                        Borrower is the trustor under this Security Instrument.
                        (C) "Lender" is FREEDOM MO'RTGAGE CORPORATION
                        DBA FREEDOM HOME MORTGAGE CORPORATION
                        Lender is a CORPORATION
                        organized and existing under the laws of                  THE ST ATE OF NEW JERSEY
                        Lender's address is 1000 ATRIUM WAY, SUITE 300
                        MOUNT LAUREL, NJ 08054
                        Lender is the beneficiary under this Secur~ty Instrument.  r,M  n,. ,1 l'lLGh 13\lld ..')>( 2U7
                        (D) "Trustee" is       lv\\\t (7',.V(,\ .5'- Ru.,\JenH-{t(l         ,o   1"l'1   l'C.J/../;\.
                                               ow·, n.c\s M1 11" , A,, o 211 n
                        (E) "Note" means the promissory note signed by Borrower and dated                                   MAY 3, 2002
                        The Note states that Borrower owes Lender
                        NINETY-SIX THOUSAND THREE HUNDRED AND 00/100
                        Dollars (U.S. $      96,300.00           ) plus interest. Borrower has promised to pay this debt in regular
                        Periodic Payments and to pay the debt in full not later than              JUNE 1, 2032
                        (F} "Property" means the property that is described below under the heading "Transfer of Rights in the
                        Property."

                        OREGON - Single Family · Fannie Mae/Freddie Ma~ UNIFORM INSTRUMENT
                        Form 3038 3/99
                        Loser Forms lnc. 1800) 446-3555
                        LFI JtFNMA303B 1/00                              Page ,   of   13
                                                                                                           ~ -
                                                                                                   Initials: .
                                                                                                                        -   K




 ......-.
·:--.::




            Ct.:- - lt ~ o /J..
                          ---~
                                                                                            EXHIBIT___,,___....__~,
                                                                                           PAGE--'"""----....__1
           02032191

                                               EXHIBIT "A"
           Lot 6, Block 1, Multnomah, in the City of Portland, County of Multnomah and State of
           Oregon.

           The improvements thereon being known as 4406 N. Mississippi, Portland, Oregon 97217.




               -~~~~
               -(>        -•Wtf"'",
                     .-    ,,,. ......
.•,., ·1                                 •·,
                                         -~"
                                                                                                                   EXHIBIT _;.....;:....~"'l:.·
                                                                                                                   PAGE--=::...;..i....--,
       (G} "Loan" means the debt evidenced by th.o Note. plus interest, any prepayment charges and late charges
       due under the Note, and all sums due under this Security Instrument, plus interest.
       (H} "Riders" means all Riders to this Security Instrument that are executed by Borrower. The following
       Riders ai:e to be ell.ecuted by Borrower lc:heck box as applicable]:

       00                          D Condominium Rider
       8
           Adjustable Rate Rider
           Balloon Rider           D Planned Unit Development Rider
           Biweekly Payment Rider D V.A. Rider
                                                                                         8     Second Home Rider
                                                                                               14 Family Rider

       [Kl Other(s) (specify] LEGAL DESCRIPTION

       (I) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
       ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
       non-appealable judicial opinions.
       (J) "Community Assodation Dues, Fees, and Assessments" means all dues, fees, assessments and other
       charges that are imposed on Borrower or the Property by a condominium association, homeowners association
       or similar organization.
       (K} "Electronic Funds Transfer'' meaus any transfer of funds, other than a transaction originated by check,
       draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument,
       computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit or cr.odit an
       account. Such term includes, but is not limited to, point-of-sale transfers, automated teller machine
       transactions, transfers initiated by telephone. wire transfers, and automated clearinghouse transfers.
        (L) "Escrow Items" means those items that are described in Section 3.
        (1\1) "Miscellaneous Proceeds" means any compensation, settlement, award of damages. or proceeds paid by
       any third party (other than insurance proceeds paid under die coverages described in Section 5) for: (i) damage
.,)I    to. or destruction of, the Property; (ii) condemnation or other talcing of all or any part of the Property; (iii)
        conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the va.\ue and/or
        condition of the Property.                              ,
        (N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on. the
        Loan.
        (0) "Periodic Payment" means the regularly scheduled amount due for (i) principal and il:terest under the
        Note, plus (i) any amounts under Section 3 of this Security Instrument.
        (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its
        implementing regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time,
        or any additional or successor legislation or regulation that governs the same subject matter. As used in this
        Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard to a
         "federally related mortgage loan" -even if the Loan does not qualify as a "federally related mortgage loan"
         under RESPA.
         (Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not
         that party bas assumed Borrower's obligations under the Note and/or this Security Instrument.




        OREGON - Single Family • Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
        Form 3038 3/99
        Laser Forms Inc. 1800} 446-3555
        LFI NFNMA3038 1/00                           Page 2 of 1, 3
                                                                              F {('
                                                                       Initials:
                                                                                   Jl,
                                                                                     '
                                                                                             1 _
                                                                                             '-'\/
                                                                                                   I




                 ,,-_,_




                                                                                         ------··----                                                      '
                                                                                                                                          ., __ -- .........J
                                             ·~-                                                                              -,-·--


                                                                                                                                            EXHIBIT __..:..-...........
                                                                                                                                            PAGE--~..........._-
TRANSFER OF RIGHTS IN THE PROPERTY
This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
modifications of the Note; and (ii) the performance of Borrower's covenants and· agreements under this
Security Instrument and the Note. For this p:irpose, Borrower irrevocably grants and conveys to Trustee, in
trust, with power of sale, the following described property located in the
                      COUNTY                           of                  MULTNOMAH
                                  [Type or R6i;ording Jurisdiction)                                      {Name of Recording Jurisdiclionl




SEE LEGAL DESCRIPTION ATI'ACHED HERTE'IO AND MADE A PART HEREOF.

PREPARED BY;                                                           M1l\l\rd S-· Rub:£,1~
                                                                      Ioq ti~ R!-tl Rlif"L ~ v'ct · Sff 1-0l
                                                                      0Wllt,C)J M11L6, MO 2J[IT



which currently has the address of                                                          4406 N. MISSISSIPPI
                                                                                                       {Street}

                                             PORTLAND                                   , Oregon             97217              ("Property Address"):
                                                    [City!                                                  (Zip Code]


   TOGETHER WITH all the impr,vements now br hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. All replacements and additions shall also
be covered by this Security Instrument. All of the foregoing is referred to [n this Security Instrument as the
"Property."

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the
right to grant and convey the Property and that the Property is unencumbered, except for encumbrances of
record. Borrower warrants and will defend generally the title to the Property against all claims and demands,
subj=t to any encumbrances of record.

   THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-unifonn
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
property.




OREGON - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
Form 3038 3/99
     0
~;::e:   .:::::3~;~•~~~            44
                                        6-
                                             3555                        Page 3 of,13
                                                                                                   ;;~
                                                                                            lnitial~    ... ) W K
                                                                                                   1
           ~-- ·_..,.-




                ,_..•,O,,,·r-•.
                  ,,-:.,_




                                                                                                                                                                             l
                                                                                                                                                                          __ j
                                                                                                             --~- ---




                                                                                                cX\-\\B\1 __!__..~
                                                                                                 {'/\GE ....-J.~i..1----i



               UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
               l. Payment of Principal. Interest, Escrow Items, Prepayment Charges, and Late Charges. Borrower
          shall pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment
          charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items pursuant to
          Section 3. Payments due under the Note and this Security Instrument shall be made in U.S. currency.
          However, if any check or other instrumem received by Lende,· as payment under the Note or this Security
          Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments due under
          the Note and this Security Instrument be made in one or more of the following fonns, as selected by Lender:
         (a) =b; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check, provided any
         such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or
         entity; or (d) Electronic Funds Transfer.
              Payments are deemed received by Lender whe1J received at the location designated in the Note or at such
         other location as may be designated by Lender in accordance with the notice provisions in Section 15. Lender
        may return any payment 01· partial payment if the payment or partial payments are Jnsufficienc to bring the
        Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan current,
        without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial payments in
        the future, but Lender is not obligated to apply such payments at the time such payments are accepted. If each
        Periodic Payment is applied as of its scheduled due date, then Lender need not pay interest on unapplied
       funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan current. If
       Borrower does not do so within a reasonable period of titre, Lender shall either apply such funds or return
       them to Borrower. ff not applied earlier, such funds will be applied to the outstanding principal balance under
       the Note immediately prior to foreclosure. No offset or claim which Borrower might have now or in the
      future against Lender shall relieve Borrower from making payments due under the Note and this Security
      Instrument or perform.ing the covenants and agreements secured by this Security Instrument.
            2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments
      accepted and applied by Lender shall be applied in the following order of priority: (a) interest due under the
      Note; (b) principal due under the Note; (c) amounts due under Section 3. Such payments shall be applied co
     each Periodic Payment in the order in which it became due. Any remaining amounts shall be applied first to
     late charges, second to any other amoums due under this Security Insrrumenc, and then to reduce the principal
    balance of the Note.                                     '
           ff Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient
    amount to pay any late charge due, the payment may be applied to the delinquent payment and the late charge.
    If more than one Periodic Paymenr is outstanding, Lender may apply any payment received from Borrower co
   the repayment of the Periodic Payments if, and to the extent that, each payment can be paid in full. To the
   extent that any excess exists after the payment is applied to the full payment of one or more Periodic
   Payments, such excess may be applied to any late charges due. Voluntary prepayments shall be applied first co
   any prepayment charges and then as described in the Note.
         Any applicacion of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the
   Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.
         3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under
  the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a)
  taxes and assessments and other items which can attain priority over this Security Instrument as a lien or
 encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums
 for any <tild all insurance required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any.
 or any sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in
 accordance with the provisions of Section 10. These items are called "Escrow Items." At origination or at
 any time during the term of the Loan, Lender may require that Community Association Dues, Fees and
 Assessments, if any, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow Item.
Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower
shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation to pay r.he Funds for
any or aJl Escrow Items. Lender may waive Borrowe-r's obligation to pay to Lender Funds for any or all
Escrow Items at any time, Any such waiver may only be in writing. In the event of such waiver. Borrower

OREGON - Single Famify - Fannie MaatFraddie Mac UNIFORM INSTRUMENT
Fo,m 3038 3/99
~~:rf::;:~:~~
                    1
                r~,~~
                        446 3555
                           '                       Page 4 of 13
                                                                          f4k
                                                                  Initials.
                                                                                   1
                                                                                L1.}
                                                                                       ;/
                                                                                       f\.._.

                                                                         \




                                            -,

                    ·.. ~y-   ',4ft ~~;; j;,,_
                                   _,.·lP"'• ...
                                                                                                       ,----


                                                                                                                     EXHIBIT_...;.._,;._-
                                                                                                                     PAGE__i.o-:,;;:.~-

                       shall pay directly, when and where payable, the amounts due for an:v Escrow Items for which payment of
                       Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such
                       payment within such time period as Lender may require. Borrower's obligation to make such payments and to
                       provide receipts shall for all purposes be deemed to be a covenant and agreem=t contained in this Security
                       Instrument, as the phrase "covenant and agreement" is used in Section 9. If Borrower is obligated to pay
                       Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for an Escrow Item,
'.,.                   Lender may exercise its rights under Section 9 ·and pay such amount and Borrower shall then be obligated
                       under Section 9 to repay to Lender any such amount. Lender mzy revoke the waiver as to any or all Escrow
                       Items at any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall
                       pay to Lender all Funds, and in such amounts, that are then required under this Section 3.
                           Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the
                       Funds at the time specified under RESPA. and (b) not to exceed the maximum amount a lender can require
 i                     under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and reasonable
                       estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable Law.
                           The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality,
                       or entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home
                       Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under
                       RESPA. Lender shal! not charge Borrower for holding and applying the Funds, annually analyzing the escrow
                       account, or verifying the Escrow Items, unless Lender pays Borrower interest on the Funds and Applic.,-able
                       Law permits Lender to make such a charge. Unless an agreement is made in writing or Applicable Law
                       requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest or
                       earnings on the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the
                       Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by
                       RESPA.
                           If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower
                      for the excess funds in accordance with RESPA. ff there is a shortage of Ftinds held in escrow, as defined
                      under RESPA. Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the
                      amount necessary to make up the shortage in accordance with RESPA, but in no more than twelve monthly
                      payments. If there is a deficiency of Funds held in escrow. as defined under RESPA, Lender shall notify
                      Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the
                      deficiency in accordance with RESPA, but in no more than twelve monthly payments.
                           Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
                      Borrower any Funds held by Lender.
                          4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines. and impositions attributable
                      to the Property which can attain priority over this Security Instrument, leasehold payments or ground rents on
       ►              the Property. if any, and Community Association Dues, Fees and Assessments, if any. To the extent that
                      these items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.
                          Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
                     Borrower: (a) agrees in writing to the payment of the obligation secured by the Hen in a manner acceptable to
                     Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith by, or
                     defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to prevent the
                     enforcement of the lien while those proceedings are pending, but only until such proceedings are concluded; or
           ·-s       (c) secures from the holder of Lhe lien an agreement satisfactory to Lender subordinating the lien to this
                     Security Instrument. If Lender determines that any part of the Property is subject to a lien which can attain
                     priority over this Security Instrument, Lender may give Borrower a notice identifying rhe lien. Within 10
                     days of the dare on which that notice is given, Borrower shall satisfy the lien or take one or more of the
                     actions set forth above in this Section 4.
                          Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting
                     service used by Lender in connection with this Loan.
                          5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
                     Proper.y insured against loss by fire, hazards included within the term "extended coverage," and any other
                     hazards including, bur not limited to, earthq,•akes and floods, for which Lender requires insurance. This

                     OREGON - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
                     Form 3038 3/99
                     Lasef Forms Inc. f800) 446-3555
                     LFI R'FNMAJOJ8 I 100                        Page 5 of 13
                                                                                  '"""'f4,wK.




                                                     ...
                                                     -
                          .,;~~~·\;;J;~
                                ·t,i'
                            -_...,.~~
                                              ....
                                    ........- -
                                        ,.-;..._




                 l
                                                                                                                EXHIBIT _______ .,
                                                                                                                PAGE~~-.i..i,-
           insurance shall be maintained in the amounts (including deductible levels) and for the periods that Lender
           requires. What Lender requires pursuant to the preceding sentences can change during the term of the Loan.
           Toe insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's right 10
           disapprove Borrower's choice, which right shall not be exercised unreasona!Jly. Lender may require Borrower
           to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination, certification
           and tracking se,-vices; or (b) a one-time charge for flood zone determination aiid certification services and
           subsequent charges each time remappings or simllar changes occur which riasonably might affect such
           detennination or certification. Borrower shall also be responsible for the-payment of any fees imposed by the
           Federal Emergency Management Agency in connection with the review of any flood zone determination
           resulting from an objection by Borrower.
               If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage,
           at Lender's option and Borrower's expense. Lender is under no obligation to purchase any particular type or
           amount of coverage. Therefore, such coverage shall cover Lender, but might or might not prote,,;t Borrower,
           Borrower's equity in the Property, or the contents of the Property, against any risk, hazard or liability and
           might provide greater or lesser coverage than was previously in effect.. Borrower acknowledges that the cost
           of the insurance coverage so obtained might significantly exceed the cost of insurance that Borrower could
           have obtained. Any amounts disbursed by Lender under this Section 5 shall become additional debt of
           Borrower secured by this Security T.nstrument. These amounts shall bear interest at the Note rate from the date
           of disbursement and shall be payable, with such interest, upon notice horn Lender to Borrower requesting
           payment.
               All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right
           to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as mortgagee
           and/or as an additional loss payee. Lender shall have the right to hold the policies and renewal certificates. If
           Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and renewal notices. If
           Borrower obtains any form of insurance coverage, not otherwise required by Lender, for damage to, or
           destruction of, the Property, such policy shall include a st:JI1dard mortgage clause and shall name Lender as
~~~~       mortgagee and/or as an additional loss payee .
 ..;.,.·
               In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may
           make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in
           writing, any insurance proceeds, whether or not the'under!ying insurance was required by Lender, shall be
           applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
           Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to
           hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the work
           has been completed to Lender's satisfaction. provided that such inspection shall be undertaken promptly.
           Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of progress
           payments as the work is completed. Unless an agreement is made in writing or Applicable Law requires
           interest to be paid on such insurance proceeds, Lender shall not be required to pay Borrower any interest or
           earnings on such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be
           paid out of the insurance proceeds aud shall be the sole obligation of Borrower. If the restoration or repair is
           not economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied to
           the sums secured by this Security Instrument, whether or not then due, with the excess, if any, pai<l to
           Borrower. Such insurance proceeds shall he applied in the order provided for in Section 2.
               If Borrower abandons the Property. Lender may file, negotiate and settle any available insurance claim and
           related matters. If Borrower does not respond within 30 days to a notice from' Lender that the insurance
   ..,     carrier has offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will
           begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 or
           otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount
           not to exceed the amounts unpaid under the Note or this Security Instrument, and (b) any other of Borrower's
           rights (other than the right to any refund of unearned premiums paid by Borrower) under all insurance policies
           covering the Property, insofar as such rights are applicable to the coverage of the f;'roperty. Lender may use
           the insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this




                                                                                Fs ,
           Security Instrument, whether or not then due.

           OREGON - Single l=amily - Fannie Mae/Freddje Mac UNrFOAM INSTRUMENT


                                                                                           wK
           Form 3038 3199
           Lasttr Forms Inc, 1800) 446-3555
           LFl #FNMA3038 1/00                           Paga 6 of ~3     Initials.




                       .                .
               y:;:if?~ilt·~        .....


                       ___ ,.,..,,.,
                           ,.   -;..,
     6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower's principal residence
within si1tty days after the eJ<ecution of this Security Instrument and shall continue to occupy the Property as
Borrower's princip3l residence for at least one year after the date of occupancy, unless Lender otherwise
agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances exist
which are beyond Borrower's control.
     7. Preservation, Maintenance and Protection of the Property; Inspections.                 Borrower shall not
destroy, damage or impair the Property, allow the Property to deteriorate or commit waste on the Property.
Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent
the Property from deteriorating or decreasing in value due to it:J condition. Unless it is determined pursuant to
Section S that repair or restoration is not economically feasible, Borrower shall promptly repair the Property if
damaged to avoid further deterioration or damage. If insurance or condemnation proceeds are paid in
connection with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or
 restoring the Property only if Lend.:r has released proceeds for such purposes. Lender may disburse proceeds
 for the repairs and restoration in a single payment or in a series of progress payments as the work is
 completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the Property,
 Borrower is not relieved of Borrower's obligation for the completion of such repair or restoration.
      Lender or its agent may make reasonable entries upon and inspections of the Property. If it has reasonable
 cause, Lender may inspect the interior of the improvements on the Property. Lender shall give Borrower
 notice at the time of or prior to such an imerfor inspection specifying such reasonable cause.
      8. Bonower's Loan Application. Borrower shall be in default if, during the Loan application process,
 Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or
 consent gave materially false, mic leading, or inaccurate information or statements to Lender (or failed to
 provide Lender with material information) in connection with the Loan. Material representations include, but
 are not limited to, representations concerning Borrower's occupancy of the Property as Borrower's principal
 residence.
      9. Protection of Lender's Interest in the Property and Rights Under this Security Instrument. lf (a)
 Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a
  legal proceeding that might significantly affect Lender's interest in the Property and/or rights under this
  Security Instmment (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
  enforcement of a lien which may attain priority 'over this Security Instrument or to enforce laws or
  regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
  reasonable or appropriate to protect Lender's interest in the Property and rights under this Security Instrument,
  including protecting and/or assessing the value of the Property, and securing and/or repairing the Property.
  Lender's actions can include, but arc not limited to: (a) paying any sums secured by a lien which has priority
  over this Security Instrument; (b) appearing in court; and (c) paying reasonable attorneys' fees to protect its
  interest in the Property and/or rights under this Security Instrument, including its secured position in a
  bankruptcy proceeding. Securing the Property includes, but is not limited to, entering the Property to make
  repairs, change locks, replace or board up doors and windows, drain water from,pipes, eliminate building or
  other co<le violations or dangerous conditions, and have utilities turned on or off. Although Lender may take
  action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. lt
  is agreed that Lender incurs no liability ror not taking any or all actions authorized unjer this Section 9.
       Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured
  by this Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement
  and shall be payable. with such interest, upon notice from Lender to Borrower requesting payment.
       If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If
   Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender agrees
   to the merger in writing.
       10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan,
   Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason,
   the Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
   previously provided such insurance and Borrower was required to make separately designated payments
   toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain coverage

 OREGON - Single Family        p   Fannie Mae/Freddie Mac UNIFORM INSTAUMENT
 Form 3038 3/99
  La&er Fo1ms h\c. {800) 445.3555
  LFI #FNMAJ038 1/00                                 Page 7 of 13    Initials~    LJK




                  ...   ~




 . ,~-,:#/~:/;..~~
         _.1>-• .-.
                                                                                                                EXHIBIT...--,....--
                                                                                                                 PAGE----"~

         substantially equivalent to the Mortgage Insurance previously in effect, at: a cost substantially equivalent to the
         cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage insurer selected
         by Lender. If substantially equivalent Mortgage Insurance coverage is n6t available, Borrower shall continue
         to pay to Lender the amount of the separately designatoo payments that were due when the insurance coverage
         ceased to be in effect. Lender will accept, use and retain these payments as a non-refundable loss reserve in
         lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan
         is ultimately paid in full, and Lender shall not be required to pay Borro')'er any interest or earnings on such
         loss reserve. Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the
         amount and for the period that Lender requires) provided by an insurer selected by Lender again becomes
         available, is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
         Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was
         required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower shall
         pay the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable: loss
         reserve, until Lender's requirement for Mortgage Insurance ends in accordance with any written agreement
         between Borrower and Lender providing for such termination or until termination is required by Applicable
         Law. Nothing in this Section IO affects Borrower's obligation to pay interest at the rate provided in the Note.
              11. Assignment of !11.iscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are hereby a.ssigned
         to and shall be paid to Lender.
              If the Property is damaged, such Miscellaneous Proceeds shall be applied ro restoration or repair of the
         Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During
         such repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until
         Lender has had an opportunity to inspect such Property to ensure the wovk has been completed to Lender's
  .,
•C>"
        satisfaction, provided that such inspection shall be undertaken promptly. 1'.cnder may pay for the repairs and
        restoration in a single disbursement or in a series of progress payments as the work is completed. Unless an
        agreement is made in writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds,
         Lender shall not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. [f the
        restoration or repair is not economically feasible or Lender's security would be lessened, the Miscellaneous
        Proceeds shall be applied to the sums secured by this Security fnstrument, whether or not then due, with the
        excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in
        Section 2.                                                1
                                                                                         ,

             In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
        shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if
        any, paid to Borrower.
             In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
       of the Property immediately before the partial taking, destruction, or loss in value is equal to or greater than
        the amount of the sums secured by this Security Instrument immediately before the partial taking, destruction,
       or loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security
        Instrument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the following fraction;
       (a) the total amount of the sums secured immediately before the partial taking, destruction, or loss in value
       divided by (b) the fair market value of the Propeny immediately before the partial taking, destruction, or loss
       i,1 value. Any balance shall be paid to Borrower.                                   '
            In the event of a partial taking, destruction, or loss in value of the Propef'\y in which the fair market value
       of the Property immediately before the partial taking, destruction. or loss in 'Value is less than the amount of
       the sums secured immediately before the partial taking, destruction, or loss in value, unless Borrower and
       Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums secured by this
       Security Instrument whether or not che sums ar,e then due.                           ,
            If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
       Party (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to
       respond to Lender within 30 days after the date the notice is given, Lender is, authorized to collect and apply
       the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums secured by this
       Security Instrument, whether or not then due. "Opposing Party" means the third party that owes Borrower
       Miscellaneous Proceeds or the party against whom Borrower has a right of ac'tion in regard to Miscellaneous
       Proceeds.
       OREGON . Singre Famffy • Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
       Form 3038 3/99
       Loser Forms Inc. 18001 446·3555
       LFI #FNMA:3038.     !   ,OO                   Page 8 of 13      lnitials,.JitJ!.J:'wK
                                                                            (/'        '        .




                                            ...,
              .,·}~~~\~j;._
                      'ii?
                 -.:.•.....~--
                               -·---•!""·




                                                                                                                        ---------------~--!
                  Borrower shall be in default if any acti n or proceeding, whether civil or criminal, is begun that, in
             Lender's judgment, could result in forfeiture f the Property or other material impairment of Lender's inter.,st
             in the Property or rights under this Security ~~trument. Borrower can cure such a default and, if acceleration
             has occurred, reinstate as provided in Sectio:i;: 19, by causing the action or proceedi11g to be dismissed with a
             ruling that, in Lender's judgment, preclu~es forfeiture of the Property or othet material impairment of
             Lender's interest in the Property or rights untler this Security Instrument. The proce~ds of any award or claim
             for damages that are attributable to the imp~ent of Lender's interest in the Propert.'y are hereby assigned and
              shall be paid to Lender.                     I _                                       :
                   All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in
              the order provided for in Section 2.
                   12. Borrower Not Released; Forbeara ce By Lender Not a Waiver. Extensipn of the time for payment
              or modification of amortization. of the          ms secured by this Securizy lnstrumynt granted by Lender to
              Borrower or any Successor in Interest of B rrower shall not operate to release the liability of Borrower or any
              Successors in Interest of Borrower. Len er shall not be required to commence proceedings against any
              Successor in Interest of Borrower or to re se to ex.tend time for payment or otherwise modify amortization of
              the sums secured by this Security lnstrume t by reason of any demand made by the original Borrower or any
               Successors in Interest of Borrower. Any f rbearance by Lender in exercising any I right or remedy including,
               without limitation, Lender's acceptance o payments from third persons, entities or Successors in Interest of
               Borrower or in amounts less than the amo t then due, shall not be a waiver of or preclude the ex.ercise of any
               right or remedy.
                    13. Joint and Several Liability; Co• igners; Successors and Assigns Bound. Borrower covenants and
               agrees that Borrower's obligations and l ability shall be joint and several. However, any Borrower who
               co-signs this Security Instrument but does not ex.ecute the Note (a "co-signer"): (a) is co-signing this Security
               Instrument only to mortgage, grant and c nvey the co-signer's interest in the Property under the terms of this
               Security Instrument; (b) is not personally obligated to pay the sums secured by ¢-is Security Instrument; and
               (c) agrees that Lender and any other Borrower can agree to ex.tend, modify, forbear or make any
               accommodations with regard to the te -s of this Security Instrument or the Note without the co-signer's
               consent.
                    Subject to the provisions of Section 8, any Successor in Interest of Borrosyer who assumes Borrower's
               obligations under this Security Instru ent in writ'ing, and is approved by ,Lender, shall obtain all of
                Borrower's rights and benefits under this Security Instrument. Borrower /shall not be released from
                Borrower's obligations and liability un er this Security Instrument unless Lencler agrees to such release in
                writing. The covenants and agreements of this Security Instrument shall bind (except as provided in Section
                20) and benefit the successors and assign of Lender.
                     14. Loan Charges. Lender may charge Borrower fees for services performed in connection with
                Borrower's default, for the purpose o protecting Lender's interest in the Property and rights under this
                Security Instrument, including, but not im.ited to, attorneys' fees, property inspection and valuation fees. In
                regard to any other fees, the absence of xpress authority in this Security Instrument to charge a specific fee lO
                Borrower shall not be construed as a pr hibition on the charging of such foe. Lender may not charge fees that
                are ex.pressly prohibited by this Securit I Instrument or by Applicable Law.
                     1f the Loan is subject to a law whi~sets maximum loan charges, and that law is finally interpreted so that
                the interest or other l0an charges callee ed or to be collected in connection with.: the Loan exceed the pennitted
                limits, then: (a) any such loan charge hall be reduced by tl1e amount necessary to reduce the charge to the
                permitted limit; and (b) any sums alre dy collected from Borrower which exceeded permitted limits will be
                 refundt!d to Borrower. Lender may ch ose to make this refund by reducing the principal owed under the Note
                or by making a direct payment to Bo ower. If a refund reduces principal, the reduction will be treated as a
                 partial prt!payment without any prepay ent charge (whether or not a prepayment charge is provided for under
                 the Note). Borrower's acceptance of any such refund made by direct payment to Borrower will constitute a
                 waiver of any right of action Borrowe~ might have arising out of such overchaiige.
                      15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must
                 be m wntmg. Any notice to Borrow r in connection with this Security Instrument shall be deemed to have
                 been given to Borrower when maile by first class. mail or when actually: delivered to Borrower's notice

               OREGON • Single Family • Fannie Mae/Fre die Mac UNIFORM INSTRUMENT
               Form 3038 3/99
               Lase,     forms Inc. l800) 446-3555
               LFI IIFNMA3038 t /00                            Page 9 of J3




                                                                                                                                     .


... t._...
_-•i.


                .,.-.,..,_r,
                                                                                              i
                          address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
                          Applicable Law expressly requires otherwise. The notide address shall be the Ptoperty Address unless
                          Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
                          Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's change of
                          address, then Borrower shall only report a chahge of address through that specified prpcedure. There may be
                          only one designated notice address under this Security Instrument at any one time. Ariy notice to Lender shall
                          be given by delivering it or by mailing it by first class rruill to Lender's address stated herein unless Lender
                          has designated another address by notice to Borrower. Any notice in connection with this Security Instrument
                          shall nm be deemed to have been given to Lender until acttjally received by Lender. If any notice required by
                          this Security Instrument is also required undet Applicable iLaw, the Applicable Law requirement will satisfy
                          the corresponding requirement under this Security Instrumeft.                                 :
                               16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed
                          by federal law and the law of the jurisdictio* in which ~e Property is located. All rights and obligations
                          contained in this Security Instrument are subject to any !requirements and limitations of Applicable Law.
                           Applicable Law might explicitly or implicitly allow the parties to agree by contract or it might be silent, but
                          such silence shall not be construed as a prohibition against agreement by contract: In the event that any
                           provision or clause of this Security Instrument or the Not~ conflicts with Applicable Law, such conflict shall
                           not affect other provisions of this Security Instrument or the Note which can be given effect wiL1'out the
                           conflicting provision.                                         ,
                               As used in this Security Instrument: (a) words o~ the masculine gender shall mean and include
                           corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and include
,   .                      the plural and vice versa; and (c) the word "may" gives :sole discretion without any obligation to take any
                           action.
                                17. Borrower's Copy. Borrower shall be given one c9py of the Note and of this Security Instrument.
                                18. Transfer of the Property or a Beneficial Interestiin Borrower. As used in this Section 18, "Interest
                           in the Property" means any legal or beneficial interest in!, the Property, including, but not limited to, those
                           beneficial interests transferred in a bond for deed, contract for deed, installment sales contract or escrow
                           agreement, the intent of which is the transfer cif title by Borrower at a future date to a purchaser.
                                If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not
                           a natural person and a beneficial interest in Borrower is ~old or transferred) without Lender's prior written
                           consent, Lender may re,1uire immediate payment in full/ of all sums secun:d by this Security Instrument.
                           However, this option shall not be exercised by Lender if SllCh exercise is prohibited by applicable law.
                                If Lender exercises this option, Lender 'shall give Borrower notice of acceleration. The notice shall
                           provide a period of not less than 30 days from the date;the notice is given in accordance with Section 15
                           within which Borrower must pay all sums secured by this !Security Instrument. If Borrower fails to pay these
                           sums prior to the expiration of this period. Lender may invoke any remedies permitted by this Security
                           Instrument without further notice or demand cin Borrower,,                                  '
                                19. Borrower's Right to Reinstate Arte~ Accelerati~n. If Borrower meets certain conditions, Borrower
                           shall have the right to have enforcement of, this Security Instrument discontinued at any time prior to the
                           earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in this Security
                           Instrument; (b) such other period as Applicable Law might specify for the termination of Borrower's right to
                           reinstate; or (c) entry of a judgment enforcing this Security Instrument. Those cond_itions are that Borrower:
                            (a) pays Lender all sums which then would be due unqer this Security Instru1nent and the Note as if no
                           acceleration had occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses
                            incurred in enforcing this Security Instrument, includiqg, but not limited to, reasonable attorneys' fees,
                           property inspection and valuation fees, and o_thcr fees incurred for the purpose of pr?tecting Lender's interest
                            in the Property and rights under this Securit~ Instrument;;and (d) takes such action as Lender may reasonably
                            require to assure that Lender's interest in' the Property and rights under this Security Instrument, and
                           Borrower's obligation to pay the suTT1S secure:d by this Sedurity lnstrt.J.tnent, shall continue unchanged. Lender
                           may require that Borrower pay such reinstatqment sums and expenses in one or more of the following forms,
                           as selected by Lender: (a) cash; (b) money order; (c) certil~ed check, bank check, treasurer's check or cashier's
                           check, provided any such check is drawn upon an institut,(on whose deposits are insµred by a federal agency.

                                                                                          I
                           OREGON - Single Family - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
                           Form 3038 3/99
                           Laser Forms Inc. {8001 446-3555
                           LFI IIFNMA303B 1 /00                           P~ge 10 of 13           lnitial~wK.




                                                ...,
                              }~~~,'.~~;t.ik
        .=.-;-;_,


                                     _,....,_




                    (;;,-lr; ~ QJ_
                                   ----
                                                                                              ~    ---~

                                                                                                              EXHIBIT                       ..
                                                                                                              PAGE_.J_:;.:;....;..-..,__.-,

          instrumentality or entity; or (d) Electronic Funds T ansfer. Upon reinstatement by Borrower, this Security
         Instrument and obligations secured hereby shall re ain fully effective as if no acceleration bad occurred.
         However, this right to reinstate shall not apply in the ase of acceleration under Section 18.
             20. Sale of Note; Change of Loan Servicer; No ice of Gtievance, The Note or a partial interest in the
          Note (together with this Security Instrument) can bes Id one or more times witht>ut prior notice to Borrower.
         A sale might result in a change in the entity (known       the "Loan Servicer") that collects Periodic Payments
         due under the Note and this Security Instrument ·and p rforms other mongage Joaii servicing obligations under
         the Note, this Security Instrument, and Applicable L w. There also ntight be one or more changes of the
         Loan Servicer unrelated to a sale of the Note. If thee is a change of the Loan Servicer, Borrower will be
         given written notice of the change which will state the a.-ne and address of the new Loan Servicer, the address
         to which payments should be made and any other info          tion RESPA requires in'· connection with a notice of
         transfer of servicing_ If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the
         purchaser of the Note, the mongage loan servicing obli ations to Borrower will remain with the Loan Servicer
        or be tran.,ferred to a successor Loan Servicer and ar not assumed by the N0te:purchaser unless otherwise
         provided by the Note purchaser.
             Neither Borrower nOJ: Lender may commence, jo· , or be joined to any judicial action (as either an
         individual litigant or the member of a class) that arises rom the other party's actions pursuant to this Security
        Instrument or that alleges that the other party has breac ed any provision of. or any duty owed by reason of,
        this Security Instrument, until such Borrower or Lender has notified the other party (with such notice given in
        compliance with the requirements of Section 15) of sue alleged breach and afforded the other party hereto a
        reasonable period after the giving of such notice to take corrective action. If Appl\cable Law provides a time
        period which must elapse before certain action can be t en, that time period will b,e deemed to be reasonable
        for purposes of this paragraph. The notice of acceleratio and opportunity to cure given to Borrower pursuant
        to Section 22 and the notice of acceleration given to orrower pursuant to Section 18 shall be deemed to
,.)     satisfy the notice and opportunity to take corrective actio prov,sions of this Section 20.
             21. Hazardous Substances. As used in this Section I: (a) "Hazardous Substahces" are those substances
        defined as toxic or hazardous substances, pollutants, o wastes by Environmental Law and the following
       substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides,
        volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials; (b)
        "Environmental Law" means federal Jaws and laws of the ·urisdiction where rhe Property is located that relate
       to health, safety or environmental protection; (c) "Env rorunental Cleanup" includes any response action,
       remedial action, or removal action, as defined in Enviro ental Law; and (d) an "Environmental Condition"
       means a condition that can cause, contribute to, or otherwi e trigger an Environmental Cleanup.
            Borrower shall not cause or permit the presence, us , disposal, storage, or release of any Hazardous
       Substances, or threaten to release any Hazardous Substan es, on or in the Property. Borrower shall not do,
       nor allow anyone else to do, anything affecting the Propert (a) that is in violation of any Environmental Law,
       (b) which creates an Environmental Condition, or (c) hich, due to the presenc!", use, or release of a
       Hazardou.s Substance, creates a condition that adversely aftcts the value of the Property. The preceding two
      sentences shall not apply tO the presence, use, or storage on the Property of small quantities of Hazardous
      Substances that are generally recognized to be appropriate t normal residential uses and to maintenance of the
      Property (including, but not limited to, hazardous substance in consumer products). ,
            Borrower shall promptly give Lender written notice o (a) any investigation, claim. demand, lawsuit or
      orher action by any governmental or regularory agency , r private party involving: the Property and any
      Hazardous Substance or Environmental Law of which Borra er has actual knowledge, (b) any Environmental
      Condirion, including but not limited to, any spilling, teaki g, discharge, release or .lfreat of release of any
      Hazardous Substance. and (c) any condition caused by the resence, use or release of a Hazardous Substance
      which adversely affects the value of the Property. ff Barro er learns, or is notified by any governmental or
      regulatory authority, or any private party, that any removal r other remediation of any Hazardous Substance
      affecting the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance
      with Environmental Law. Nothing herein shall create               y obligation on Lender ('or an Environmental
      Cleanup.


      OREGON      ~   Single Family · Fannie Mae/Freddie Mac UNIFORM INSTR   MENT
      Form 3038 3/99
      L..,ser Forms Inc. f800l 446-3555
      LFt #FNMA3038 1 /00                               Page 11   ot 13               wK




                                 . ....,
                      ;~~\lf~
                                                                            _ .......:Yi".   ~·-~·---···..-

                                                                                                       EXHlBlT
                                                                                                       PAGE.....,J.,.~-~

      NON-UNIFORM COVENANTS. Borrower and ender further covenant anh agree as follows:
      22. Acceleration; Remedies. Lender shall giv notice to Borrower pri9r to acceleration following
  Borrower's breach of any covenant or agreem t in this Security Insµ-ument (but not prior to
  acceleration under Section 18 unless Applicable La provides otherwise). The notice shall specify: (a) the
  default; (b) the action required to cure the defaul ; (c) a date, not less tha:ri 30 days from the date the
  notice is given to Borrower, by which the default rimst be cured; and (d) thitt failure to cure the default
  on or before the date specified in the notice ma result in acceleration of the sums secured by this
  Security Instrument and sale of the Property. The notice shall further inforµi Borrower of the right to
  reinstate after acceleration and the right to bring a     urt action to assert the non-existence of a dcl'ault or
  any other defense of Borrower to acceleration and ale. If the default is not cured on or before the date
  specified in the notice, Lender at its option may re uire immediate payment1: in full of all sums secured
  by this Security Instrument without further dema d and may invoke the power of sale and any other
  remedies permitted by Applicable Law. Lender s all be entitled to collect all expenses incurred in
  purswng the remedies provided in this Section 22, including, but not limit~ to, reasonable attorneys'
  fees and costs of title evidence.
      If Lender invokes the power of sale, Lender shal execute or cause Trustee:to execute a written notice
  of the occurrence of an event of default and of L der's election to cause the Property to be sold and
  shall cause such notice to be recorded in each county · which any part of the Jtroperty is located. Lender
  or Trustee shall give notice of sale in the manner pr cribed by Applicable Law to Borrower and to other
  persons prescribed by Applical;!e Law. After the ti e required by Applicable Law, Trustee, without
  demand on Borrower, shall sell the Property at publi auction to the highest bi~der at the time and place
 and under the terms designated in the notice of sal in one or more parcels and .in any order Trustee
 deterntlnes. Trustee may postpone sale of all or any parcel of the Property by public announcement at
 the time and place of any previously scheduled sale. ender or its designee may purchase the Property at
 any sale.
     Trustee shall deliver to the purchaser Trustee's d        conveying the Property without any covenant or
 warranty, expressed or implied. The recitals in the rustee's deed shall be prima facie evidence of the
 truth of the statements made therein. Trustee shau' a fly the proceeds of the saj. e in the following order:
 (a) to all expenses of the sale, including, but not limit d to, reasonable Trustee's and attorneys' fees; (b)
 to all sums secured by this Security Instrument; an (c) any excess to the person or persons legally
 entitled to it.
     23. Reconveyance. Upon payment of all sums secu!d by this Security Instrument, Lender shall request
 Trustee to reconvey the Property and shall surrender thi Security Instrument and ~I notes evidencing debt
secured by this Security Instrument to Trustee. Trustee hall reconvey the Property without warranty to the
 person or persons legally entitled to it. Such person or p rsons shall pay any recordation costs. Lender may
charge such person or persons a fee for reconveying the fropcrty, but only if the fi;e is paid to a third party
(such as the Trustee) for services rendered and the chargin§l_ of the fee is permitted under Applicable Law.
     24. Substitute Trustee. Lender may from time co ti e remove Trustee and appc/im a successor trustee co
any Trustee appointed hereunder. Without conveyance of the Property, the successor trustee shall succeed to
all the title, power and duties conferred upon Trustee herei and by Applicable Law.
    25. Attorneys' Fees. 1\s used in this Security lnstru ent and in the Note, "attorneys· fees" shall include
any attorneys' fees awarded by an appellate court.
    26. Protective Advances. This Security Instrument s cures any advances Lender, at its discretion, may
make under Section 9 of this Security Instrument to protec Lender's interest in the P}operty and rights under
this Security Instrument.




OREGON - Single Family • Fannie Mae/Freddie rviac UNIFORM INS AUMENT
Form 3038 3/99
lasflt   Forms Jnc. IBOOl 446-3555
LFI # FNMA3038 l/00                              Page 12of,13




                                         ....,
                1:~;;,/~~;;:j;;_
                    ·~

                -~~.,~~~.
                        .,.·liJ"'•.•··
                                                                                                                                                                             •. V

                                                  -~-


r                                                                                                                             l



I·                                                                                       II                                    .
                                                                                                                               ,
                               BY SIGNING BELOW, Borrower accepts and agre}s to the terms and covenarits contained in this Security
                           Instrument and in any riders executed by Borrower and \recorded with it.

                           Witnes~                                                       J




·1···
   '
                             JUL..                           c: c~ <faJ.1m.4il!/!ft..1.'.:"::
                                                                                         ~l~~-:!M)-
                                                                                          !                                        '
                                                                                                                                                                 (Seal)
                                                                                                                                                               -Borrower




                                                                                                                                                                 (Seal)
                                                                                                                                                               -Borrower




                                                                                                                                                                 (Seal)
                                                                                                                                                               -Borrovi.er

                                                                   {Space Below This Line ~or Acknow!edgmentJ

                           STATE OF OREGON,                      I                                             MU~ n, ,J._,                              County ss:
                             On this 3 ,- .l day of !"\ "-'i , 20 2.-                        p                      , personally1 appeared the above named
                           JULIE ANN METCALF KINNEY AND WILLIAM KINNEY JR                                                              '
                                                                                              I
                           and acknowledged the foregoing instrument to be his!pef€;.7:>~ol~ntary ~ct and de~d._       {
                                              10Wcia1 Seall                   My!Comnuss10n expires: I?/!J-l,, { Z.00 'f

                            ·=~=:;~~-=--:-'Jii~~~
                           f~~~~~~~
                                            NOTARY PUBLIC-OREGON
                                         COMMISSION NO. 336605
                                 MY COMMISSION EXPIRES AUG. 2G, 2004
                                                                                    Befr

                                                                                     .
                                                                                    ✓I
                                                                REQUEST FOR RECONVEY ANCE
                                                                                          y1
                                                                                              I
                                                                                                       L1,e~.1/~
                                                                                                       £.
                                                                                                                         /7(1,
                                                                                                           l1L/4ALJl _ (_e,__ ~!cb:t::
                                                                                                       G+t nn n A. ( .of::, \)l'\"e
                                                                                                               ~
                                                                                                                                           I'
                                                                                                                                           le--<.
                                                                                                                                                           ·
                                                                                                                                                -Nota,v Pubhc to, o,egon



                           TO TRUSTEE: The undersigned is the holder of the n~te or notes secured by this Deed of Trust. Said note
                           or notes, together with all other indebtedness secured bj this Deed of Trust. have been paid in full. You are
                           hereby directed to cancel said note or notes and this Deed of Trust, which are; delivered hereby, and to
                           reconvey, without warranty, all the estate now held by ~ou under this Deed of Tru~t to the person or persons
                           legally entitled thereto.                                I                         '
                                                   Date:__________                       -"-'-----------'------------




        ., '




                                                                                                  i
                           OREGON - Single Family - Fannie Mae/Freddie Mac UN!FORM INSTRUMENT
                           Form 3038 3/99                                            \
                           Laser Forms Inc. rBOO) 446-3555                                        1
                           LFI #fNMAJOJB 1100                            Page 13 of 13            I
                                                                                     .            '·




               .. •.-~,t
                                                                                                                            EXHIBIT ___:.-l----
                                                                                                                            PAGE - - l - ~ - - , -
                                                                       \
                                                                        II


                                                                        I                                                                            l
                                                                                                                                                     I




                                                                             \
                                                                             I
                                                                                                                                                     ~   J




                                                   ADJUSTABLE\ RATE RIDER
                                                          (LIBOR Indd - Rate Caps)
                LOAN NO.             02095043
                                                                             \
                    THIS ADJUST ABLE RA TE RIDER is made this 3 RD            day of   MAY                     2 002    , and
                is incorporated into and shall be deemed to amend and su~plement the Mongage, Deed of Trust or Deed to Secure
                Debt (the "Security Instrument") of the same date given by the undersigned (the "Borrower") to secure
                                                                         1
                Borrow"r's Note to                                       \

                FREEDOM MORTGAGE CORPORATION
                CORPORATION                                                      I
                date and covering the propeny described in the Security Inrrument and located at:
                                                                                                             (!he "Lender") of the same


                                                     4406 N. MISSISSIPPI
                                                     PORTLAND, OR[97217
                                                                [Property Aidress]

                    THE NOTE CONTAINS PROVISIONS ALLOWIN9 FOR CHANGES IN THE INTEREST RATE
                    AND THE MONTfil.,Y PAYMENT. THE NOTE LTIWITS TIIE AMOUNT THE BORROWER'S
                    INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE THE
                    BORROWER MUST PAY.                                           I
                    ADDITIONAL COVENANTS. In addition to the\ covenants and agreements made in the Security
               Instrument, Borrower and Lender further covenant and agree, as follows:
               A. INTEREST RATE AND MONTHLY PAYMENT C~GES
                   The Note provides for ao initial interest rate of
               interest rate and the monthly payments, as follows:
                                                                                 8l.   250      % . The Note provides for changes in the


               4. INTEREST RATE AND MONTlll, Y PAYMENT CIM.NGES
                   (A) Change Dates                                           !
                   The interest rate I will pay may chaoge on the first day <1)f JUNE                   , 2 0 0 4 • and on that
               day every sixth month thereafter. Each date on which my int~rest rate could change is called a "Change Date."
                                                                              1
                   (B) The Index                                               •

                   Beginning with the first Change Date, my interest rate wn'l be based on an Index. The "Index" is the average
               of interbank offered rates for six-month U.S. dollar-dcnomin~ted deposits in rhe London market ("LIBOR"), as
               published in The Wall Street Journal. The most recent Inde~ figure available as of the first business day of the
               month immediately preceding the month in which the Change !Date occurs is called the "Current Index."
                   If the Index is no longer available, the Note Holder will choose a new index which is. based upon comparable
               information. The Note Holder will give me notice of this choi~e.


               MULTISTATE ADJUSTABLE RATE
                                                                                     i
                                                   RIDER (LIBOR Index) - Sin~lc Family - Freddie Mac UNIFORM INSTRUMENT

               FMACJ 192 ( l l/00)                                Page 1 of 3                                              Form 3192 l/01




                                                                                       i



                                                                                       I
                                                                                           '\




                                     __ ..... --
                                     ..... ---.
      .·:,.:
      ··~t




\
..l
                                                                                                                                  EXHIBIT__,__ _
                                                                                                                                  PAGE_..........__ _

                                   (C) Calculation of Changes                    \
                                     Before each Change Date, the Note !Holder will calculate my new interest rute by adding
                                SEVEN AND THREE EIGHTHS                           i    percentage points (    7 •375         % ) to the Current Index.
                               Toe Note Holder will then round the result of this addition to the nearest one-eighth of one percentage point
                               (0.125%). Subject to the limits stated in Sectiod 4(D) below, this roundedi amount will be my new interest rate
                               until the next Change Date.                        I                            •
                                   The Note Holder will then detennine the amoj1m of the monthly payment that would be sufficient to repay the
                               unpaid principal that I am expected to owe at the ~hange Date in full on the Maturity Date at my new interest rate
                               in substantially equal payments. The result of thi~ calculation will be the new amount of my monthly payment.
                                   (D} Limits on Interest Rate Changes             ,
                                   The interest rate I am required to pay at the ~ t Change Date will not be greater than                11 • 2 5 0 %
                               or less than     5 • 2 5 0 % . Thereafter, my interest rate will never be inpreased or decreased on any single
                               Change Date by more than one percentage poirlt (1 %) from the .rate of µuerest I have been paying for the
                               preceding six months. My interest rate will neverjbe greater than       14. 250 %.
                                   (E) Effective Dnte of Changes                   I
                                   My new interest rate will become effective onl each Change Date. I will ipay the amount of my new monthly
                               payment beginning on the first monthly paymen\ date after the Change Date until the amount of my monthly
                               payment changes again.                               \                         ',
                                   (F) Notice of Changes                            i                          .
                                   The Note Holder will deliver or mail to me a *otice of any changes in       my  interest rate and the amount of my
                               monthly payment before the effective date of any qhange. The notice will include information required by law to
                               be given to me and also the title and telephone qumber of a person who will answer any question I may have
                               ~~~~-~                                                •                           i


                               B. TRANSFER OF THE PROPERTY OR A Bij:NEFICIAL INTEREST                           If"BORROWER
                                   Uniform Covenant 18 of the Security Instrument is amended to read as follows:
                                      Transfer of the Property or a Beneficial T,nterest in Borrower. As used in this Section 18, "Interest
                                  in the Property" means any legal or beneficial interest in the Property, including, but not limited to, those
                                  beneficial interests transferred in a bond for d~ed, ,contract for deed, installment sales contract or escrow
                                  agreement, the intent of which is the transfer of title by BoffOWer at a future date to a purchaser.
                                      If all or any pan of the Property or any Int.erest in the Property is sold or transferred (or if Borrower
                                  is not a natural person and a beneficial interest :in Borrower is sold or transferred) without Lender's prior
                                  written consent, Lender may require immedi~te payment in full of all sums secured by this Security
                                  Instrument, However, this option shall nm ~e exercised by Lender if kuch exercise is prohibited by
                                  Applicable Law. Lender also shall not exerci*e this option if; (a) Borrower causes to be submitted to
                                  Lender information required by Lender to evajuate the intended transferee as if a new loan were being
                                  made m the transferee; and (b) Lender reasona])ly determines that Lender's security will not be impaired
                                  by the loan assumption and that the risk of         tbreach of any coven.ant or agreement in this Security
                                  Instrument is acceptable to Lender.                '
                                      To the extent permitted by Applicable Lav./, Lender may charge a reasonable fee as a condition to
                                  Lender's consent to the loan assumption. Lender may also require the tr')llsferee to sign an assumption
                                  agreement that is acceptable to Lender and thht obligates the transferee ·,to keep all the promises and
                                  agreements made in the Note and in this Secutity Instrument. Borrower!will continue to be obligated
                                  under the Note and this Security Instrument unlefs Lender releases Borrower in writing.
                                      If Lender exercises the option to require iTTUT\ediate payment in full. Lent!er shall give Borrower notice
'-.   ::.'
                                  of acceleration. The notice shall provide a perjod of not less than 30 days from the date the notice is
                                  given in accordance with Section 15 within whi'ch Borrower must pay all sums secured by this Security
                                  Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke
                                  any remedies permitted by this Security lnstrumept without further notice or demand on Borrower.



                               Ml.JLTISTATE ADJUSTABLE RATE RIDER (LIBOR Iri,dex) - Single          Family -   Freddie Mnc UNIF0&"-1 INSTRVM'.ENT

                               FMAC3!92 fl 1/00)                                      Jge 2 of3                                       Fonn 3192 1/01
                                                                                          !




                                       ,., ;: t·




                          ,.      -~

                               ~."'~...
      . ·.~,
               1

                   (c-1'6 ✓ t),:J..
                                                                                                 J.                                                         ,.._.

         -~
                                                                                                                                                                     EXHIBIT --"-..ii..--~
                                                                                                      I                                                             PAGE
               . •.                                                                                  I                                                  •                    ~_...,_..i..:.1.....J....1.-...r
              _ BY SIGNfNG BELOW, Borrower accepts and agrees to the tenns and covenants-contained In this Adjustable Rate
                ~~                                                                                   I                                                  .
                                                                                                     II
                                                                                                     I


                                                                                     (Seal)
                                                                                               -l\./
                                                                                              __,_
                                                                                                                  I~                  ~1 - ;
                                                                                                i '..,_,_N..,,,,,.i,,..Uc,""""""'Y".".'::--'-·_ __,"'
                                                                                                                                                                    ~
                                                                                                                                                            .:---1---1"-'--::-(Seal)
                                                                                  -Bonower       /          ~                          ~
                                                                                                                                                    '-'-"""
                                                                                                                                                         .
                                                                                                                                                                          -Borrower
                                                                                              WJ!LL:CAM KI.NNEY                              JR;
                                                                                                 I                                                  i
                                                                                                 /
                                                                                                 i
                                                                                                 I




                 ----------------(Seal)
                                                                                  -Borrower
                                                                                              -;------------------:_B::-o~'e-3,;/

                                                                                                                                                              {Sign Origlnal Only]




-..-c,




                  Mo'LTISfATE ADJUSTABLE RATE                          RIDER (LIBOR             - Single Family -                 Freddie: Mac UNIFORM INSTRUMENT

                      FMAC3 I 92 (1 1/00)                                                     3 of 3                                                                  Fonn 3192 1/01




                           -~
                       -"~-:-
                                                      -
                            ,. •• •-u-,




                                          ~-   -----~ · · - - - - - - - - - · - - - - ·
                                                                                          ----~~--------                     ------'--~-----------                       -----------.
     ...   ..-                                                                                                                         PAGE
     .     •1,,•~~~~~~N~7~~~~~~~,.,                                                          STATE OF OREGON
                                                                                              County of _ _ _ _ _ _ _ _ _ _ _                   J   ss.
              JULIE ANN METCALF KINNEY
              4406 N. MISSISSIFPI                                                                I certify that the within Instrument was received
              PORTLAND, OREGON 97217                                                             fnr' l"Ql"'nrrlfr,n nn

              G1anteo,"u Name ant! Addro&•

              WlLUAM KINNEY     T   JR.
              JULJC ANN METCALF KINNEY
               4400 N. MISSISSIPPI                                                       RecordedC.inSWiCk,
                                                                                                      the County of Multnomah Oregon
                                                                                                             Deputy Clerk                             I
               PORTLAND, ORf;GON 87217
                                                                                         Total    :             44.00
               After rvcordlng, ro1urn ta (Na.mu Addruo. Zip}:
               RESOURCE TITLC., LLC
               1 09~9 Rs:D RUN BL VO., STE. 20·1
                                                                                          2002-106871 06/17/2002 09:10:27am ATKLM
                                                                                             A37           2     REC
                                                                                                               10.00
                                                                                                                             SUR
                                                                                                                            3.00
                                                                                                                                      DOR
                                                                                                                                    10.00
                                                                                                                                                    OLIS
                                                                                                                                                    1.00
                                                                                                                                                           NSTDF
                                                                                                                                                           20.00
                                                                                                                                                                     j
                                                                                                                                                                     !
               OWIN0.6 MIL.LS, MARYLAND      2\ t   n


                                                          , L--D"f
                                                                         WARRANTY DEED
                                                              (Fee Simple for Corporate and lndfVldual)

                KNOW ALL BY THF.SE PRESENTS that WILLIAM KINNEY, JR. and JULIE ANN METCALF KINNEY, f/k/a
               JULIE ANN METCALF, hereinafter called granter, for the consideration hereinafter staled, to granter paid by WILLIAM
               KINNEY, JR. and JULIE ANN METCALF KINNEY, HUSBAND ANO WIFE, tenants by the entireties, their
               assigns, the survivor of them and the survivor's per.;onal representatives and assigns, hereinafter called grantee, does hereby
               grant, bargain .. sell and convey unto the arantee and the grantee's hairs, successors and assigns, that certain real property,
               with the tenements, heredltar.1ents and appurtenances thereunto belonging or in any way appertaining, situated In Multnomah
               County, State or Oregon, described as follows. to-wit:

                                                        SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF
                                                                                                                                                                     l
                                                                                                                                                                     I
                                        To Have and to Hold the same unto gruntee's heirs, successors and assigns forever.
                       And granlor hereby covenants to and with grantee and grantee's heirs, successors and assigns, that granlor is lawfully
                 seized in fee simple of the above granted premises, free from encumbrances except (If no exceptions, so state):



                 and that grantor wlll warrant and forever de.fend the premises and every part and parcel thereof against the lawful claims and
                 demands of ali persons whomsoever, except those clalmlng under the above described encumbrances.
                       The true and actual consideration paid for this transfer, slated in terms of dollars, Is ($0.00) DOLLARS.
                       ln construfng this deed, the-re the context so requires, the singular Includes the plural. and all grammatical changes shall
                                                                                                                                                                     i
                 be made so that this deed shall apply equally to corporations and to individuals.
                       In witness whereof, the grantor has executed thfs Instrument on this 3rd of May In the year Two Thousand Two; if
                 granter ls a corporation. It has caused Its name to be signed and its seal, if any aftlxed by an                  01fJcer   or other' person duly
                 authorized to do so by order of 11s board of directors.

               THIS INSTRUMENT WILL NOT ALLOW USE OF THE
               PROPERTY DESCRIBED IN THIS INSTRUMENT IN
               VIOLATION OF APPLICABLE LAND USE LAWS ANO                                    WILLIAM KINNEY. JR.
               REGULATIONS. BEFORE SIGNING OR ACCEPTING
               THIS INSTRUMENT, THE PERSON ACQUIRING FEE
               TITLE TO THE PROPERTY SHOULD CHECK WITH
               THE APPROPRIATE CITY OR COUNTY PLANNING
               DEPARTMENT TO VERIFY APPROVED USES AND TO
               DETERMINE ANY LIMITS ON LAWSUITS AGAINST
               FARMING OR FOREST PRACTICES AS DEFINED IN
               ORS 30.930.


                                                    STATE OF OREGON, CITY/COUNTY OF \"\               v-..\,.h,, ,Y>C.i_, . ss"
                                                       This Instrument was acknowledged before me on this 3rd day or May, in the year Two
                                                    Thousand Two by LV, \\, (·-...-.-:v,
                                                                        " -- " ----
                                                                                         K
                                                                                         -
                                                                                             1., :..\, 1
                                                                                           -- ----
                                                                                                   _J ,. "--~~ - ~ ..\._.__\...._l 1~ .,,.
                                                                                                                                       .,  i'-'l,..., ., ·..\.r u
                                                                                                                                           1
                                                                                                                                           'kr'"'' + ,-""""-cl

                                                                                                                  of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                       This is to certify that the within instrument
                                                                              has been prepared (i) by or under the supervision              of the undersigned
              Maryland attorney, or {Ii) by a party to

                                                               this instru~ent_,.=/1
                                                                             _______                  _:::_-_-_-_--=--------
                                                                         MIT:CARD S. RUBENSTEIN, ATTORNEY




Ll:iL0                                                           371Il 3::•drllJ'::-3d


 i
                                                                                                                                                 _ ont -              _:·--·   -----      ·-·          ~




                                    WHEN RECORDED MAIL TO
                                                                                                                                Recorded in MULTNOMAH COUNTY, OREGON
                      NAJo<E:   (Records Processing Services                                   7                                      c. Swick,  Deputy cl.erk
                                                                                                                                Cl.8                   5                                                                     ATKLM
                                    577 Lamon I Road                                                                            Total.                                    -41..00
                      ~             Elmhurst, IL 60l26
                                L                                                               _J                              2004-043211
                                                                                                                                                           :,,l"A\..t:: JW.UVC.
                                                                                                                                                                                 03/1.7/2004 OS:45:12am
                                                                                                                                                                                    1n1~     L.11-.. • vu •• ..- - • - • -   ---




                                                                                             DEED OF TRUST
                        661709



                   THIS DEED OF TRUST is made this 12TH    day of MARCH         20 04   , between the Gramor(s),
                 WILLIAM KINNEY, JR., JULIE ANN METCALF KINNEY, AS TENANTS BY THE ENTIRETY

                 (herein "Borrower"). REGIONAL TRUSTEE SERVICES
                 (herein "Trustee") and the Beneficiary ..,.:B:.;E::.N:,;.;:E.:,F,..;l...;C;...;.;IAc,;.;;.L....;:O.;.R;.;;E;;..;G:..O;;..;N.,.;_.;.1.;,,Nc:C,..;•---------------w-h~o-se-a~d"'d~r-ess-t~s
                 a corporation organized and existing under the laws of _o_E_L_A_W_A_R_E_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 1301 NE 102 AVE, SUITER, PORTLAND, OR 97220
                 (herein II Lender"). Witnesseth:




                           ,VHEREAS, Borrower is indebted to Lender in the principal sum of$ 126,624.92                                                                 ,
                 evidenced by Borrower's Loan Agreement dated MARCH 12, 2004                              and any ex-i:ensions or renewals thereof
                 (including those pursuant to any Renegotiable Rate Agreement) (herein "Note"), providing for monthly installments of
                 principal and interest, including any adjustments to the amount of payments or the contract rate if that rate is variable,
                 with the balance of the indebtedness, if not sooner paid, due and payable on -'M=A.;.;R;.:C:.;.H.c...-'-12::..,.,-=2:..:0:..:3:..4.;___ _ _ _ _ _ _ __

                           TO SECURE to Lender the repayment of (1) the indebtedness evidenced by the Note, with interest thereon,

     k
     l:::
                 including any increases if the contract rate is variable; (2) future advances under any Revolving Loan Agreement; (3) the
                 payment of all other sums, with interest thereon, advanced in accordance herewith to protect the security of this Deed of
                 Trust; and (4) the performance of the covenants and agreements of Borrower here1n contained, Borrower in consideration
                 of the indebtedness herein recited and the trust herein created, irrevocably grants and conveys to Trustee, in trust, with
     -:i'"       power of sale, hereby mortgage, grant and convey to Lender and Lender's successors and assigns the following described
     W           property located in the County of MULTNOMAH                                                                           State
     -::r:       of Oregon:
I                                     LOT 6, BLOCK 1, MULTNOMAH, IN THE CITY OF PORTLAND. COUNTY
                                      OF MULTNOMAH AND STATE OF OREGON.




·I
     'z~
      o=~
      -·;::,
      ~t-1
      *~
      ~•·J

     ~ ~~
             o


                                                                                                                                                                                                                                              I
I    f...
       t ~-




II                                                                                                                                                                                                                                            I
                  08·29·03 DOT                  IUllll llffi 111111~11111111\lli IRII m 11111 lllll lllll lllll llllll 11111111111111 m1 ll111111~ 11111111111111111111 lllll lllll ll~l lllll llllll II llll                      OR007961
                                                )117103414 139700TB00DOR0079 6 lO*•METCALF                                                                                                  ORIGINAL
                                                                                   -2-
    TOGETHER with all the improvements now or hereafter erected on the property, and all easements, rights,
appurtenances and rents (subject to the rights and authorities given herein to Lender to collect and apply such rents),
all of which shall be deemed to be and remain a pan: of the property covered by this Deed of Trust; and all of the
foregoing, together with said property (or the leasehold estate if this Deed of Trust is on a leasehold) are hereinafter
referred to as the "Property."
    Borrower covenants that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and
convey the Property, and that the Property is unencumbered, except for encumbrances of record. Borrower covenants
that Borrower warrants and will defend generally the title to the Property againm all claims and demands, subject to
encumbrances of record.
    UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
    l. Payment of Principal and Interest. Borrower shall promptly pay when due the principal and interest
indebtedness evidenced by the Note, including any variations resulting from changes in the Contract Rate, and late
charges as provided in the Note,
    2. Funds for Taxes and Insurance. Subject to applicable law and only if requested in writing by Lender, Borrower
shall pay to Lender on the day monthly payments of principal and interest are payable under the Note, until the Note
is paid in full, a sum (herein "Funds") egual to one,welfth of the yearly ta><es and assessments (including
condominium and planned unit development assessments, if any) which may attain priority over this Deed of Trust
and ground ren-rs on the Property, if any, plus one"twelfth of yearly premium installments for hazard insurance, plus
one,welfth of yearly premium installments for mortgage insurance, if any, all as reasonably estimated initially and
from time to time by Lender on the basis of assessments and bills and reasonable estimates thereof. Borrower shall
not be obligated to make such payments of Funds to Lender to the ei..-i:ent that Borrower makes such payments to the
holder of a prior mortgage or deed of trust if such holder is an institutional lender.
    If Borrower pays Funds to Lender, the Funds shall be held in an institution the deposits or accounts of which are
insured or guaranteed by a Federal or state agency (including Lender if Lender is such an institution). Lende, shall
apply the Funds to pay said taxes, assessments, insurance premiums and ground ,ents. Lender may not charge for so
holding and applying the Funds, analyzing said account or verifying and compiling said assessments and bills, unless
Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge. Borrower and
Lender may agree in writing at the time of ei.ecution of this Deed of Trust that interest on the Funds shall be paid to
Borrower, and unless such agreement is made or applicable law requires such interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the Funds. Lender shall give to Borrower, without charge, an
annual accounting of the Funds showing credits and debits to the Funds and the purpose for which each debit to the
Funds was made. The Funds are pledged as additional security for the sums secured by this Deed of Trust.
    If the Funds held by Lender, together with the future monthly installments of Funds payable prior to the due dates
 of taxes, assessments, insurance premiums and ground ren-rs, shall exceed the amount required to pay said taxes,
 assessments, insurance premiums and ground rents as they fall due, such excess shall be, at Borrower's option, either
 promptly repaid to Borrower or credited to Borrower on monthly installments of Funds. If the amount of the Funds
 held by Lender shall not be sufficient to pay taxes, assessments, insurance premiums and ground rents as they fall due,
 Borrower shall pay to Lender any amount necessary to make up the deficiency in one or more payments as Lender
may require.
   Upon payment in full of all sums secured by this Deed of Trust, Lender shall promptly refund to Borrower any
Funds held by Lender. If under paragraph 17 hereof the Property is sold or the Property is otherwise acquired by
Lender, Lender shall apply, no later than immediately prior to the sale of the Property or its acquisition by Lender,
any Funds held by Lender at the time of application as a credit against the sums secured by this Deed of Trust.
   3. Application or Payments. Unless applicable Jaw or the Note provide otherwise, all payments received by
Lender under the Note and paragraphs 1 and 2 hereof shall be applied by Lender ftrst in payment of amounts payable
to Lender by Borrower under paragraph 2 hereof, then to interest payable at the applicable Contract Rate, and then to
the principal of the Note.
   4. Prior !Vlortgages 3nd Deed of Trust; Charges; Liens. Borrower shall perform all of Borrower's obligations
under any mortgage, deed of trust or other security agreement with a lien which has priority over this Deed of Trust,
including Borrower's covenants to make payments when due. Borrower shall pay or cause to be paid all taJCes,
assessments and other charges, fines and impositions attributable to the Property which may attain a priority over this
Deed of Trust, and leasehold payments or ground rents. if any.
   5. Hazard Insurance. Borrower shall keep the improvements now el(isting or hereafter erected on the Property
insured against loss by fire, hazards included within the term "el(tended coverage," and such other hazards as Lender
 may require and in such amounts and for such periods as Lender may require. The insurance carrier providing the
 insurance shall be chosen by the Borrower subject to approval by Lender; provided, that such approval shall not be
 unreasonably whhheld. All insurance policies and renewals thereof shall be in a form acceptable to Lender and shall
 include a standard mortgage clause in favor of and in a form acceptable to Lender. Lender shall have the right to hold
 the policies and renewals thereof, subject to the terms of any mortgage, deed of trust or other security agreement with
 a lien which has priority over this Deed of Trust.
     In the event of loss. Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make
 proof of Joss if not made promptly by Borrower.
     Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair
 of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If
 the rt:Storation or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds
 shall be applied to the sums secured by this Security 1nstrumem, whetht:r or not then due, with any t:i.c= paid to
 BoriC7:ci"~ If Earrc.,,·c:- ~b::ndcn:; the P:-cp~:-'ty 1 c:- Cc=: :1ct ~ngwer- ,yithin 30 d!!.ys ~ ncti-:e frore Lender that the
 insurance carrier has offered to settle a claim. then Lender may collect the insurance proceeds. Lender may use the
 proceeds to repair or restore the Property or to pay sums secured by this Security Instrument, whether or not then
 due. The 30·day period will begin when the notice is given.
    Unless Lender and Borrower- 01:herwise agree in wr'i'ting 1 any application of proceeds to principal shall not extend or
 postpone the due date of the monthly payments refert""ed to in par-a.graphs 1 and 2 or change the amount. of the
 payments. If under paragraph 19 the Property is acquired by Lender, Borrower's rights to any insurance policies and
 proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums
 secur-ed by this Security Instrument immediately prior to the acquisition.




 08-29-03   □ OT                                                                                                                                        OR007962

                                   m                                 m~
                     Illllll lllll lllll 11n llill l~U ~~ l~ll 111111111 1m11rn11 mu 111111111111111m 111111111111 mnm IHI llltl 11~11m11111111111111
                     .. 17 103414139700TeoaoOROCl79620IO•METCAlF                                                                       ORIGINAL
                                                                                 -3-
    6. Preservation and t,.·fointenance of Property; Leaseholds; Condominiums; Planned Unit Developments.
Borrower shall keep the Property in good repair and shall not commit waste or permit impairment or deterioration of
the Property and shall comply with the provisions of any lease if this Deed of Trust is on a leasehold. If this Deed of
Trust is on a unit in a condominium or a planned unit development, Borrower shall perform all of Borrower's
obligations under the declaration or covenants creating or governing the condominium or planned unit development,
the by-laws and regulations of the condominium or planned unit development, and constituent documents.
    7. Protection of Lender's Security. If Borrower fails to perform the covenants and agreements contained in
this Deed Of Trust, or if any action or proceeding is commenced which materially affects Lender's interest in the
Property, then Lender, at Lender's option, upon notice to Borrower, may make such appearances, disburse such sums,
including reasonable attorney fees, and take such action as is necessary to protect Lender's interest. If Lender required
 mortgage insurance as a condition of making the loan secured by this Deed of Trust, Borrower sha11 pay the premiums
 required to maintain such insurance in effect until such time as the requirement for such insurance terminates in
 accordance with Borrower's and Lender's written agreement or applicable law.
    Any amoums disbursed by Lender pursuant to this paragraph 7, with interest thereon, at the applicable Contract
 Rate, shall become additional indebtedness of Borrower secured by this Deed of Trust. Unless Borrower and Lender
 agree to other terms of payment, such amounts ,;hall be payable upon notice from Lender to Borrower requesting
 payment thereof. Nothing contained in this paragraph 7 shall require Lender to incur any expense or take any action
hereunder.
   8. Inspection. Lender may take or cause to be made reasonable entries upon and inspections of the Property,
provided that Lender shall give Borrower notice prior to any such inspection specifying t"easonable cause therefor
related to Lender·s interest in the Property.
    9. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with
any condemnation or other taking of the Property, or part thereof, or for conveyance in lieu of condemna,ion, are
hereby assigned and shall be paid to Lender, subject to the terms of any mortgai;e, deed of trust or other security
agreemem: with a lien which has priority over this Deed of Trust.
    10. Borrower Not Released; Forbearance By Lender Not a ,vaiver. Extension of the time for payment or
modification of amortization of the sums secured by this Deed of Trust granted by Lender to any successor in interest
of Borrower and all other parties who are or who hereafter may become secondarily liable shall not operate to release,
in any manner, the liability of the original Borrower and Borrower's successors in interest. Lender shall not be
required to commence proceedings against such successor or refuse to extend time for payment or otherwise modify
amortization of the sums secured by this Deed of Trust by reason of any demand made by the original Borrower and
Borrower's successors in interest. Any forbearance by Lender in exercising any right or remedy hereunder, or
otherwise afforded by applicable law, shall not be a waiver of or preclude the ei1ercise of any such right or remedy.
    11. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
herein contained shall bind, and the rights hereunder shall inure to, the respective successors and assigns of Lender and
 Borrower, subject to the provisions of paragraph 16 hereof. All covenants and agreements of Borrower shall be joint
and several. Any Borrower who consigns this Deed of Trust, but does not execute the Note, (a) is consigning this Deed
 of Trust only to grant and convey that Borrower's interest in the Property to Trustee under the terms of this Deed of
Trust, (b) is not personally liable on the Note or under this Deed of Trust, and (c) agrees that Lender and any other
 Borrower hereunder may agree to extend 1 modify, rorbear, or make any 01:her accommoda'tions with regard to the
 terms of this Deed of Trust or the Note whhout that Borrower's consen, and without releasing tha, Borrower or
 modifying ,his Deed of Trust as to that Borrower's interest in ,he Property.
     12. Notice. Except for any notipe required under applicable law to be given in another manner, (a} any notice to
 Borrower provided for in this Deed of Trust shall be given by delivering it or by mailing such notice by certified mail
 addressed to Borrower at the address stated in the Note or at such other address as Borrower may designa,e by notice
 to Lender as provided herein, and (b) any notice to Lender shall be given by certified mail to Lender's address stated
 herein or to such other address as Lender may designate by notice to Borrower as provided herein. Any notice
 provided for in this Deed of Trust shall be deemed to have been given to Borrower or Lender when given in the
 manner designated herein.
     13. Governing Law; Severability. The applicable law contained in the Note shaU control. ·where no applicable
 law is contained therein, the state and local law,; of the jurisdiction in which the Property is located shall apply e~cept
  where such laws conflict with Federal law; in which case, Federal law applies. The foregoing sentence shall not limit
 the applicability or Federal law to this Deed of Trus1:. In the event that any provision or clause of this Deed of Trust
 or the Note conflicts with applicable law, such conflict shall not affect other provisions of this Det:d of Trust or the
 Note which can be given effect without the conflicting provision, and to this end the provisions of this Deed of Trust
 and the Note are declared to be severable. As used herein, "costs" and "expenses" and "a,tomey fees" include all sums
 to 1:he e>."ten't not prohibited by applicable law or limited herein.
     14. Borrower's Copy. Borrower shall be furnished a conformed copy of the Note and of this Deed of Trust, if
  requested, at the time of exc:,cution or after recordation hereof.
      15. Rehabilitation Loan Agreement. Borrower shall fulfill all of Borrower's obligations under any home
  rehabilitation, improvement 1 repair, or other loan agreement which Borrower enter-s into with Lender, Lender, at
  Lender's option, may require Borrower to execute and deliver to Lender, in a form acceptable to Lender, an assignment
  of any rights, claims or defenses which Borrower may have ai;ainst parties who supply labor, materials or services in
  connection with improvements made to the Property ..
      16. Transfer of the P1operty. If Borrower sells or t.ransfers all or any part of -chc: Propt:r'ty or an iulc:1•~t lh6i'c:in,
  excluding (a} th~ cr~ation ur a ii~n ur cu\.::U1nbranco subordinu:c to thic Deed cf Trust, {b) a transfer hy deviRe~ de.c.cent.
  or by operation of law upon the death of a joint tenant, (c) the grant of any leasehold interest of three years or less
  not containing an option to purchase, (d) the creation or a purchase rnoney security interest for household appliances,
  (c) a transfer to a relative resulting from the death of a Borrower, (f) a transfer where the spouse or children of the
  Borrower become an owner of the property; (g) a transfer resulting from a decree of dissolution of marriage, legal
 separation agreement 1 or from an incidental property settlement. agreement, by which the spouse of the Borrower
 becomes an owner of the property; (h) a transfer into an imer vivas trust in which the Borrower is and remains a
 beneficiary and which does not relate to a transfer of rights of occupancy in the property; or (i} any other transfer or
 disposition described in regulations prescribed by the Federal Home Loan Bank Board, Borrower shall cause to be
 submitted information required by Lender to evaluate ,he transferee as if a new loan were being made to the
 transferee. Borrower will continue to be obligated under the Note and this Deed of Trust unless Lender releases
 Borrower in writing.


 OB-29-03 DOT                                                                                                                                         0R007963

                      \\11111\~ijl l l\11~111111~\ll l\~l~l l \~ll \l \l\l ~~mll \l l l l l il l l l m\ll l l l l l\l\l l lml l l l l l \l lmlm~IRI
                      •17103414139700T80000R0079630 ..METCALF                                                                         ORIGINAL
                                                                                                                                                              EXHIBlT _ __
                                                                                                                                                              PAGE__.,1._......-,..,.-
        If Lender does not agree to such sale or transfer, Lender may declare all of the sums secured by this Deed of Trust
     to be immediately due and payable. If Lender exercises such option to accelerate, Lender shall mail Borrower notice of
     acceleration in accordance wi-th paragraph 12 hereof. Such notice shall provide a period of not less than 30 days from
     the date the notice is mailed or delivered within which Borrower may pay the sums declared due. If Borrower fails to
     pay such sums prior to the expiration of such period, Lender may, without further notice or demand on Borrower,
     invoke any remedies permined by paragraph 17 hereof.
     NON-UNIFORJvf COVENANTS. Borrower and Lender further covenant and agree as follows:
         17. Acceleration; Remedies. Except as provided in paragraph 16 hereof, or as otherwise required by law,
     upon Borrower's breach of any covenant or agreement of Borrower in this Deed of Trust, including the
     covenants to pay when due any sums secured by this Deed of Trust, Lender prior to acceleration shall give
     notice to Borrower as provided in paragraph 12 hereof specifying: (1) the breach; (2) the action required to
     cure such breach; (3) a dne, not less than 10 days from the date the notice is mailed to Borrower, by which
     such breach must be cured; and (4) that failure to cure such breach on or before the date specified in the
     notice may result in acceleration of the suxns secured by t.:his Deed of Trust, and sale oF t.he Properly. The
     notice shall further inform Borrower of the right to reinstate after acceleration and the right to bring a
     court action to assert the nonexistence of a default or any other defense of Borrower to acceleration and
     sale. If the breach is not cured on or before the date specified in the notice, Lender, at Lender's option,
     may declare all of the sums secured by this Deed of Trust to be immediately due and payable without
     further demand and may invoke the power of sale and any other remedies permitted by applicable law.
     Lender shall be entitied to collect all reasonable costs and expenses incurred in pursuing the remedies
     provided in this paragraph 17, including, but not limited to, reasonable attorneys• fees.
        If Lender invokes the power of sale, Lender shall execute or cause Trustee to execute a written notice of
     the occurrence of an event or default and or Lender"s election to cause "the Property to be sold and shall
     cause such notice -to be recorded io each county in which the Property or som.e part t.bereof is located.
     Lende, or Trustee shall give notice of sale in the rnanner prescribed by applicable law to Borrower and to
     the other persons prescribed by applicable law. After the lapse of such time as may be required by
     applicable law. Trustee, without demand on Borrower. shnll sell the Property at public auction to the
     highest bidder at the time and place and under the terms designated in the notice of sale in one or more
     parcels and in such order as Trustee may determine. Trustee may postpone sale of all or any parcel of the
     Property by public announcement at the time and place of any previously scheduled sale. Lender or
     Lender's designee mny purchase the Property at any sale.
        Trustee shall deliver to the purchaser Trustee's deed conveying the Property so sold without any
     covenant or warranty, expressed or implied. The recitals in the Trustee's deed shall be prima facie evidence
     of the truth of the statements made therein, Trustee shall apply the proceeds of the sale in the following
     order: (a) to all reasonable costs and expenses of the sale, including, but not limited to, reasonable
     Trustee's and attorneys' fees and costs of title evidence; (b) to all sums secured by this Deed of Trust; and
     (c) the excess, if any, to the person or persons legally entitled thereto.
         18. Borrower's Right to Reinstate. Notwithstanding Lender's acceleration of the sums secured by this Deed of
     Trust due to Borrower's breach, Borrower shall have the right to have any proceedings begun by Lender to enforce
     this Deed of Trust discontinued at any time prior to the earlier to occur of (i) the fifth day before sale of the Proper\:Y
     pursuant 'to the power of sale contained in this Deed of Trust or to (ii) entry of a judgment enforcing this Deed of
     Trust if: (a) Borrower pays Lender all sums which would be then due under this Deed of Trust and the Note had no
     acceleration occurred; (b) Borrower cures all breaches of any other covenants or agreements of Borrower contained in
     this Deed of Trust; (cl Borrower pays all reasonable expenses incurred by Lender and Trustee in enforcing the
     covenants and agreements of Borrower contained in this Deed of Trust, and in enforcing Lender's and Trustee's
     remedies as provided in paragraph 17 hereof including, but not limited to, reasonable attorney's fees; and (d)
     Borrower takes such action as Lender may reasonably require to assure that the lien of this Deed of Trust, Lender's
     interest: in the Property and Borrower's obligation to pay the sums secured by this Deed of Trust shall continue
     unimpaired. Upon such payment and cure by Borrower, this Deed of Trust and the obligations secured hereby shall
     remain in full force and effect as if no acceleration had occurred,
        19. Assignrnen't of Ren-is; -.\.ppointment of ReceiYer; Lender in Possession. As additional security hereunder.
     Borrower hereby assigns to Lender the rents of the Property, provided that Borrower shall, prior t:o acceleration under
     paragraph 17 hereof or abandonment of the Property, have the right to collect and retain such rents as they become
     due and payable.
         Upon acceleration under paragraph 17 hereof or abandonment of the Property, Lender, in person, by agent or by
     judicially appointed receiver shall be entitled to enter upon. take possession of and manage the Property and to collect
     the rems of the Property including those past due. All rents collected by Lender or the receiver shall be applied first
     !C p.iyrncnt of th~ costs: of managen1e-nt of the Prope1't)" i:1HU cullct:Livu ui rents, including, but not iimiu:ci to,
·I   receiver's; fee.c:; premium~ on receiver•~ honrl~ Jtnci rP-,o::nnflhl!:! Bt'tt:'rn!l!'ys' fees~ e.nd !hen !o the sums secu.retl by thi~
                     1
                                                                                                                                                                                         I
l
     Deed of Trust. Lender and the receiver shall be liable to account only for those rents actually received.
         20. Reconveyance. Upon payment of all sums secured by this Deed of Trust, and if Lender is not committed to
     make any future refinancings or future advances, Lender shall request Trustee to reconvey the Property and shall
     surrender this Deed of Trust and all notes evidencing indebtedness secured by this Deed of Trust to Trustee. Trustee




                                                                                                                                                                                         I
     shall reconvey the Property without warranty to the person or persons legally en"'titlc;d thereto. Such person or persons
     shall pay all reconveyance fees and costs of recordation, if any,
        21. Substitute Trustee. In accordance with applicable law, Lender may from time to time remove Trustee and
     appoint a successor trustee to any Trustee appointed hereunder. \Vithout conveyance of the Property, the successor
     trustee shall succeed to all the title, power and duties conferred upon the Trustee herein and by applicable law.
        22. Attorney's Fees. As used in this Deed of Trust and in the Note, "attorneys' fees" shall include attorney's fees,
     if an:r·. which shall be awarded by an appellate courL
        23. Arbitration Rider to Note. The Arbitration Rider attached to and made a part of the Note is hereby
     incorporated by reterence and made a part or this Deed of Trust_


     08-29-03 00T                                                                                                                                                          0R007964

                           1111111~1111111111111111111111111111 m 11111 ~111 m1111rn 1111111111111111111111m 11111 ml 11m111m 11111m m11111111~, m 1111111111111
                           11   17103414139700TBOOOOR0079640'W1oMETCALF                                                                          ORIGINAL
                                                                                                                                      ~~----· ··----·--


                                                                                                         -5-

                                                                 REQUEST FOR NOTICE OF DEFAULE)
            ------------1                                       AND FORECLOSURE UNDER SUPERIOR 1 - - - - - - - - - - - -
                                                                  MORTGAGES OR DEEDS OF TRUST
            Borrower and Lender request the holder of any mortgage, deed of trust or other encumbrance with a lien which has priority
            over this Deed of Trust to give Notice to Lender, at Lender's address set forth on page one of this Deed of Trust, of any default
            under the superior encumbrance and of any sale or other foreclosure action.

               IN 'WITNESS WHEREOF, Borrower has executed this Deed of Trust.



                                                                                                                                                                              -Borrower


                                                                                                                                                                              -Eorro,ver

            STATE OF OREGON, _ _ _ _ _ _.......c1lll.:.L:l\L!.!1:1Ali--'W------
              On this          12 TH       day of MARCH           , 2 0 ~ , personally appeared the above named
             WILLIAM KINNEY. JR •• AND JULIE ANN METCALF KINNEY, AS TENANTS BY THE ENTTRETYand acknowledged
            the foregoing instrument to be           THEIR        voluntary act and deed.
            ( Official Seal)                                                                                 Before me:
            My Commission expires: \ ~ \ CC\
                                         OFflCIAL SEAL
                                     VICKIE CONWAY
                                                                                                                          \ J ~k\-. C:: ):-)1).}:is,~~
                                                                                                                                             Notory P u b l l c ~
                                                                                                                                                                          .
                                   NOTARY PUBLIC-OREGON
                                  COMMISSION 110. 339603
                            1M COMMISSION El<FlRES OCf. 19, 2004
                                       N, _______________________County ss:
               On this _ _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ _ , 20 ____ , personally appeared the above named

            - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - and acknowledged
            the foregoing insrument to be _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ voluntary act and deed.

             (Official Seal)                                                                                 Before me:
             My Commission expires:


                                                                                                                                             Notary Public




I            TO TRUSTEE:
                                                         REQUEST FOR RECONVEY ANCE
               The undersigned is the holder of the note or notes secured by this Deed of Trust. Said nolt: or notes, together with all
             other indebtedness secured by this Deed of Trust, have been paid in full. You are hereby directed to cancel said note or notes
             and this Deed of Trust, which are delivered hereby, and to reconvey, without warranty, all the estate now held by you under
             this Deed of Trust to the person or persons legally entitled the1"eto.

             Date:

                                                              (Space Below This Line Reserved For Lender on.d Recorder), _ _ _ _ _ _ _ _ _ _ _ _ __
     • .i

.,
&
                                                                                                                        Return To:
                                                                                                                        Records Processing Services
                                                                                                                        577 Lamont Road
                                                                                                                        Elmhurst, IL 60126
f




             04·29-02 DOT                                                                                                                                                        OR007965



                                     1111\l!lllll llUI IIIII IIRl 11~ 110111m 1111\1111 IIIRR!I 1m1111111 ~1111111111   Im lll!IIIIIRI 1m Ill mum ~IIRH Oil Dllll ll~II
                                                                                                                                                           ORIGINAL
                                      • 17103414 t39700T80000R00796SD••METCALF




 L._ .......
 ,_,-, .r-ay·:
     After Recording Return To:
                 George P. Fisher
                 Attorney at Law
             3635 S.W. Dosch Road
             Portland, Oregon 97239

           DEED OF RECONVEYANCE
      The undersigned, as successor Trustee under a Trust Deed dated 05/03/02 ,
      executed by JULIE ANN METCALF KINNEY, WILLIAM KINNEY JR as Truster,
      in which MORTGAGE ELECTRONIC REGISTRATION SYSTEMS INC is named as Beneficiary,
      and MILLARD S RUBENSTEIN as Trustee,
      Recorded on 06/17/02 as Instrument# 2002-106872 in Multnomah County, State of Oregon,
      State of Oregon, pursuant to a written request of the Beneficiary thereunder, does hereby reconvey, without warranty,
      to the person or persons entitled thereunto, the trust property now held by him as successor Trustee under said
      Trust Deed, which Trust Deed covers real property situated in Multnomah County, State of Oregon.

      Tax ID: R223416
      Date of Deed of Trust: 05/03/02 Amount of Deed of Trust: $96300.00
      Dated: o ~ if, oc;. c;J y

                               {;f__
        George    P. Fisher• Successor Trustee


       State of Oregon
       County of Multnomah
       The foregoing instrument was acknowledged before me on
       by George P. Fisher.

                                 "         I   . I'"'\~
                                        4,£e,f!-/.-~   e..e-



        Prepared by: E.N. Harrison
        Peelle Management Corporation, P.O. Box 1710, Campbell, CA 95008 (408)866-6868
        Loan#: 0434153722 STCO: 36-051 OR Multnomah
        FINAL REGON.UTZ 90816 2 02:09:28 36-051 4769 6
                           MIN#: 1000730-0002095040-8         MERS Tel.#: 1-888-679-6377
          l lHII! 1111\ Ul!l 1!1!111!1! !1111!!1        IIUIII !!lll !\HU Hill ml urn !l\H l \11 IHI~ 111111111 IHI




                                                                                Recorded in MULTNOMAE COUNTY, OREGON

                                                                                D17
                                                                                      c. sw~ck, Deputy cier~
                                                                                       1                       ATKLM
                                                                                                                                              I
                                                                                                                                              f
                                                                                Totai        21.00

                                                                                 2004-068654                          04/22/2004 09:28:11am


                                                                                                                                              I
                                                                                                                                              I
                                                                                                                                              !


1./-22-6$( :
                                                                                           EXHIBIT
                                                                                          PAGE __
                                                                                                     ------
                                                                                                /.;;;..;.....;___
December 28, 2016

NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF OWNERSIDP OF MORTGAGE
                       LOAN (15 U.S.C. § 1641(g))

You are receiving this notice because the ownership of your mortgage loan identified below has
been sold, assigned, or transferred to MTGLQ Investors, L.P. ("Covered Person"). You may
contact the prior holder of your mortgage loan, or the servicer of your mortgage loan, if you want
to confirm the sale/assignment/transfer of your mortgage loan to the new Covered Person.

Information about your Mortgage Loan:

Borrower Name(s): JULIE METCALF KINNEY WILLIAM KINNEY JR
BENEFICIAL OREGON INC. Loan Number: 20142519
Address of Mortgaged Property: 4406 N MISSISSIPPI PORTLAND, OR 97217

Please note the following information regarding the sale/assignment/transfer ofyour mortgage
                                        loan:
1. Name, address and telephone number of the new Covered Person:
    MTGLO Investors, L.P., 6011 Connection Drive, Irving TX, 75039 (866) 707-8234

2. Date of sale/assignment/transfer of your mortgage loan: December 1, 20 I 6

3. How to reach your Mortgage Loan Servicer, which is the party who has authority to act on
   behalf of the new Covered Person:

    MTGLO Investors, L.P. does not service your loan. The current servicer of your loan is
    BENEFICIAL OREGON INC. (your "Mortgage Loan Servicer"). Your Mortgage Loan
    Servicer is responsible for the ongoing administration of your mortgage loan, including
    collecting mortgage payments, sending billing statements and escrow statements and
    answering any questions you may have about your mortgage loan.

    MTGLQ INVESTORS, L.P. IS NOT THE SERVICER OF YOUR LOAN. ANY
    MORTGAGE PAYMENTS SHOULD CONTINUE TO BE SENT TO YOUR
    MORTGAGE SERVICER. SHOULD YOU HAVE ANY QUESTIONS REGARDING
    YOUR LOAN, PLEASE CONTACT THE SERVICER USING THE CONTACT
    INFORMATION SET FORTH BELOW.

    The mailing address and phone number of the Mortgage Loan Servicer for your mortgage
    loan is:
                                 BENEFICIAL OREGON INC.
                                        P.O. Box 1231
                                    Brandon, FL 33509-1231
                                        (855) 384-0251
                                Monday - Friday 8am - 8pm EST


4. The location of the place where transfer of ownership of the debt is or may be recorded is the
   office of public land records or the recorder of deeds office for the county or local jurisdiction
   where the property is located.
                                                                                                    I   I




                                                                                      EXHIBIT   __,;,..~--
                                                                                      PAGE _ __,.;;;;;;.._..

5. Partial Payments:

   MTGLQ Investors, L.P. is your new lender and may have a different Partial Payment Policy
   than your previous lender. Under our policy, we may accept payments that are less than the
   full amount due (partial payments) and apply them to your loan. If this loan is sold, your new
   lender may have a different policy.

6. Additional information:

   The transfer of ownership of your loan does not affect any term or condition of your
   mortgage loan, other than terms directly related to the ownership of your loan.

   This notice does not change the address where you send your mortgage loan payments. Any
   payments should be sent to your Mortgage Loan Servicer, as noted above.

This notice is not an attempt to collect, assess or recover a claim against you, or to obtain
possession or control of any property.
                            I   I




MTGLQ Investors, LP
Bowling Green Station
                        -       EXHIBIT _ _
                                PAGE_;__--
PO Box 1110
NY, NY 10274                                  ·-·
                                              ~:::::




JULIE METCALF KINNEY
WILLIAM KINNEY JR
4406 N MISSISSIPPI
PORTLAND, OR 97217




                                                 rn

                                                  ,:....
                                                  FJ
                                                                                                                     U   { l.J   r   fO..J    WWUUL-l-7JW      u   0\1.!Jl...7   U   JL- □□ 7   l



                   P.O. Box 55004
                   Irvine, CA 92619~2708
                   888.699.5600 toll freo
                   949.34·1.0777 local
                   949.341.2200 fax
                                                                                                                                 EXHIBIT          L __ .
                   1NvN1.rushrnorelr11.com                                                                                       PAGE-~




                                                                                                    u
         Dear    Mortgago1·(s):



         The date that your present servicer                   BENEFICIAL OREGOI\J INC   will stop accepting your payments is                0210112017.    Send all
         payments due on or aftE:I' that date to Rushmore Loan Management Services LLC A billing statement from
         Rushmore will be mailed to you within 15 to 30 days.


         If you have not made your                01/17/2017   payment and it is or becomes due to receipt of the standard billing statement,
         please use the interim coupon below. \/Ve have enclosed an envelope for your convenience.


         You should receive your standard billing statement (with coupon) prior to your next payment due date.




                                                                                                                                                      $
            L0,6-f'.l NUMBER                 DUE DATE          PAYMENT 1",MT    IF REC'D AFTER       LATE PMT AMT                Payment

                                                                                                                            Additional
               7600796021                    0 I/ i 7/2017        $732.35                                                                             o·
                                                                                                                             Principal                '()


                                                                                                                                                      $
                                                                                                                         11.iEMITTED
JULIE METCALF lslN~IEY
WILLIAM l(l~INEY JR
4406 N MISSISSIPPI
PORTLAND, OR 97217,3131




               RUSHMORE LOAN MAI\IAGEMEhlT SERVICES LLC
               P.O. Bo" 514707
               Los Angeles, CA 90051-4707




                                                             □□ 5128 □ 9 □□□ 1172 □ 17760079602100 □ 0 □□□□□□ 0 □□□□ 732357
                                     en iciar
                                                                        bl::I\J!:rll.>11-'.L VKl::\:iUI\! ING.
                                                                        P.O. Box 1231                                 EXHIBIT     MORTGAGE STATEMENT
                                                                                                                                       r

                                                                        Brandon, Fl 33509-1231
                      ,,.-/- Member HSBC ◄D Group                                                                     PAGE _ _ __      Statement Date: 'l2/3i/20'Hl
           c'
                 /

                                                                                                                           ,:'.i.ccount Number                              0020142519

                                                                                                                       1 P2yment Due Date                                   01/17/2017
                                                                                                                                                                            ,J:::-4i:.
                                                                                                                                                                            <j,/ v.,8? =
                                                                                                                                                fl payment is received after 02102120'/ 7.
                                                                                                                                                     $36.61 late fee will be charged.
                            004268    1 SP     0470
                            JULIE METCALF KINNEY
                            WILLIAM KINNEY JR
                            4406 N MISSISSIPPI
                            PORTLAND, OR 97217-3'i37                                                                   i Customer Care:                                                      1-800-365-0175
                                                                                                                       IOnline:                                                       www.beneficial.com




           Outstanding Principal Balance         l /See reverse)                                      $97,667.76           Principal                                                                $321.50
           Outstanding Deferred Interest Balance                                                        $3,189.89          Interest ,, {See reverse)                                                $410.85
           Outstanding lender Advanced Balance                                                          $3,884.00          lender Advanced (Ta)(es)                                                  $ 13.47
           Interest Rate                                                                                5.49000%                Regular Monthly Payment                                             $745.82
           Prepayment Penalty                                                                                    No        Total Fees and Charges                                                      $0.00
           Property Address                                                             4406 N MISSISSIPPI                      Total Amount Due**                                                  $745.82
                                                                                      PORTLAND, OR 97217




                                                                                                                                                              Your statement:
                                                                      _ ---- ---- -- ---- --- _, $4,377.63_
                                                                                                                                                              Onlin~ anytime
                                                                            $44082 i____ - - - $5,888.74
           -·-       ----~-------

            Lender Advanced
                                    ----                                                                                                                        Regaster no?,i'it for free
                                                                              ,, $13.47 ;       ----- -- -- ~~:3._88
            Fees and Charges___ _ _________ _                                     $0.00 i                  $250.78                                               oniine statemenis at
            Total                                                              $745.82 .                $i0,57'L03                                              ,www..beoeficfai.com



           ·k*Ammmt Due: To avoid the accrual of additional interest on this account we must receive a regular monthly payment of principal and interest eacl1 month no
           later than the Payment Due Date. For more information please call Customer Care at the number noted in Contact Us if "$0.00" appears after "Amount Due,"
           "Principal" or "Interest" above.

           Privacy Notice--Federai law requires us to tell you how we col!fc:ct, share, and protect your personal inforrnation. Our privacy
           policy has not changed and you may review our policy and practices with respect to your personal information at
           www.beneficiaJ.com/privacy or we will mail you a free copy upon request if you calf us at 1-800-36/5-0'175.
           Your Principal Balance does not include deferred interest owed of $3,189.89. For further e)(planation of deferred interest or to mal<e a deferred interest payment
           at any time, please call 1-800-365-2651. Any amount not paid over the term of your loan will be due with your final loan payment.




"'r---co
LO
0
0
co                     12/20/16       MORTGAGE PAYiVlEl,ff
rJ:J
(\!
                       12/20/16       Lender advanced property ta><es paid                                                                                                                           $13.47
"'
0
0

0
0
                                                                                                                                                       EXHIBIT ~fr;_,___
                                                                                                                                                       PAGE / ef 5
                WHEN RECORDED MAIL TO

    ""' 1 Records Processing Services                                    7
  STIIEET
  ADDRESS
            577 Lamont Road
   :~:;     Elmhurst, IL 60126
            L                                                             _J                                                           SPACE ABOVE THIS LINE FOR RECORDER'S USE




                                                                      DEED OF TRUST
      661709




  THIS DEED OF TRUST is made this 12TH    day of MARCH         20 04   , between the Grantor(s),
WILLIAM KINNEY, JR,, JULIE ANN METCALF KINNEY, AS TENANTS BY THE ENTIRETY

(herein "Borrower"), REGIONAL TRUSTEE SERVICES
(herein "Trustee") and the Beneficiary ~B_E~N_E~F,...I_C_I_A~L_O_R_E_G_O_N_IN_C_,- - - - - - - - - - - - ~ - - ~ - ~
a corporation organized and existing under the laws of _O_E,,..L,,..A,...W_A_R_E_ _ _ _ _ _ _ _ _ _ _ _ _ _ whose address is
1307 NE 102 AVE, SUITER, PORTLAND, OR                                                          97220
(herein "Lender" ). Wi tnesseth:




          WHEREAS, Borrower is indebted to Lender in the principal sum of$ 126,524.92                                    ,
evidenced by Borrower's Loan Agreement dated MARCH 12, 2004                        and any extensions or renewals thereof
(including those pursuant to any Renegotiable Rate Agreement) (herein "Note"), providing for monthly installments of
principal and interest, including any adjustments to the amount of payments or the contract rate if that rate is variable,
with the balance of the indebtedness, if not sooner paid, due and payable on _M_A_R_C_H_1_2_,c.__2_0_3_4_ _ _ _ _ _ __

          TO SECURE to Lender the repayment of (1) the indebtedness evidenced by the Note, with interest thereon,
including any increases if the contract rate is variable; (2) future advances under any Revolving Loan Agreement; (3) the
payment of all other sums, with interest thereon, advanced in accordance herewith to protect the security of this Deed of
Trust; and (4) the performance of the covenants and agreements of Borrower herein contained, Borrower in consideration
of the indebtedness herein recited and the trust herein created, irrevocably grants and conveys to Trustee, in trust, with
power of sale, hereby mortgage, grant and convey to Lender and Lender's successors and assigns the following described
property located in the County of MULTNOMAH                                                                          State
of Oregon:

                 LOT 6, BLOCK 1, MULTNOMAH, IN THE CI TY OF PORTLAND, COUNTY
                 OF MULTNOMAH AND STATE OF OREGON.




08-29-03 DOT          I1111111111111111 11111 111111111111111 111111111111111 lllll lllll llllll 1111111111111111111 11111 lllll 111111111111111 11111 111111111111111 IIIII IIIIII Ill llll   08007961
                      *171034141397DOT80000R007961C'"METCALF                                                                                                               CUSTOMER COPY
                                                                                                      -2-
     TOGETHER with all the improvements now or hereafter erected on the property, and all easements, rights,
appurtenances and rents (subject to the rights and authorities given herein to Lender to collect and apply such rents),
all of which shall be deemed to be and remain a part of the property covered by this Deed of Trust; and all of the
                                                                                                                                                                                                        EXHIBIT ~G;;....,_-_
foregoing, together with said property (or the leasehold estate if this Deed of Trust is on a leasehold) are hereinafter
referred to as the "Property."
     Borrower covenants that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and
                                                                                                                                                                                                        PAGE   :I   of 5
convey the Property, and that the Property is unencumbered, except for encumbrances of record. Borrower covenants
that Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to
encumbrances of record.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     l. Payment of Principal and Interest. Borrower shall promptly pay when due the principal and interest
indebtedness evidenced by the Note, including any variations resulting from changes in the Contract Rate, and late
charges as provided in the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law and only if requested in writing by Lender, Borrower
shall pay to Lender on the day monthly payments of principal and interest are payable under the Note, until the Note
is paid in full, a sum (herein "Funds") equal to one-twelfth of the yearly taxes and assessments (including
condominium and planned unit development assessments, if any) which may attain priority over this Deed of Trust
and ground rents on the Property, if any, plus one""twelfth of yearly premium installments for hazard insurance, plus
one""twelfth of yearly premium installments for mortgage insurance, if any, all as reasonably estimated initially and
from time to time by Lender on the basis of assessments and bills and reasonable estimates thereof. Borrower shall
not be obligated to make such payments of Funds to Lender to the extent that Borrower makes such payments to the
holder of a prior mortgage or deed of trust if such holder is an institutional lender.
     If Borrower pays Funds to Lender, the Funds shall be held in an institution the deposits or accounts of which are
insured or guaranteed by a Federal or state agency (including Lender if Lender is such an institution). Lender shall
apply the Funds to pay said taxes, assessments, insurance premiums and ground rents. Lender may not charge for so
holding and applying the Funds, analyzing said account or verifying and compiling said assessments and bills, unless
Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge. Borrower and
Lender may agree in writing at the time of execution of this Deed of Trust that interest on the Funds shall be paid to
Borrower, and unless such agreement is made or applicable law requires such interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the Funds. Lender shall give to Borrower, without charge, an
annual accounting of the Funds showing credits and debits to the Funds and the purpose for which each debit to the
Funds was made. The Funds are pledged as additional security for the sums secured by this Deed of Trust.
     If the Funds held by Lender, together with the future monthly installments of Funds payable prior to the due dates
of taxes, assessments, insurance premiums and ground rents, shall exceed the amount required to pay said taxes,
assessments, insurance premiums and ground rents as they fall due, such excess shall be, at Borrower's option, either
promptly repaid to Borrower or credited to Borrower on monthly installments of Funds. If the amount of the Funds
held by Lender shall not be sufficient to pay taxes, assessments, insurance premiums and ground rents as they fall due,
 Borrower shall pay to Lender any amount necessary to make up the deficiency in one or more payments as Lender
 may require.
     Upon payment in full of all sums secured by this Deed of Trust, Lender shall promptly refund to Borrower any
 Funds held by Lender. If under paragraph 17 hereof the Property is sold or the Property is otherwise acquired by
Lender, Lender shall apply, no later than immediately prior to the sale of the Property or its acquisition by Lender,
 any Funds held by Lender at the time of application as a credit against the sums secured by this Deed of Trust.
     3. Application of Payments. Unless applicable law or the Note provide otherwise, all payments received by
Lender under the Note and paragraphs 1 and 2 hereof shall be applied by Lender first in payment of amounts payable
to Lender by Borrower under paragraph 2 hereof, then to interest payable at the applicable Contract Rate, and then to
 the principal of the Note.
     4. Prior Mortgages and Deed of Trust; Charges; Liens. Borrower shall perform all of Borrower's obligations
under any mortgage, deed of trust or other security agreement with a lien which has priority over this Deed of Trust,
including Borrower's covenants to make payments when due. Borrower shall pay or cause to be paid all taxes,
assessments and other charges, fines and impositions attributable to the Property which may attain a priority over this
Deed of Trust, and leasehold payments or ground rents, if any.
     5. Hazard Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property
insured against loss by fire, hazards included within the term "extended coverage," and such other hazards as Lender
 may require and in such amounts and for such periods as Lender may require. The insurance carrier providing the
insurance shall be chosen by the Borrower subject to approval by Lender; provided, that such approval shall not be
 unreasonably withheld. All insurance policies and renewals thereof shall be in a form acceptable to Lender and shall
include a standard mortgage clause in favor of and in a form acceptable to Lender. Lender shall have the right to hold
 the policies and renewals thereof, subject to the terms of any mortgage, deed of trust or other security agreement with
 a lien which has priority over this Deed of Trust.
     In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make
 proof of loss if not made promptly by Borrower.
     Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair
 of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If
 the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds
 shall be applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to
 Borrower. If Borrower abandons the Property, or does not answer within 30 days a notice from Lender that the
 insurance carrier has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may use the
 proceeds to repair or restore the Property or to pay sums secured by this Security Instrument, whether or not then
 due. The 30-day period will begin when the notice is given.
     Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or
 postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of the
 payments. If under paragraph 19 the Property is acquired by Lender, Borrower's rights to any insurance policies and
 proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums
 secured by this Security Instrument immediately prior to the acquisition.




08-29-03 DOT                                                                                                                                                                                 OR007962

                    Illllll 111111111111111 111111111111111 1111111111 11111 lllll lllll llllll 1111111111111111111 11111 lllll 111111111111111 11111 lllll lllll lllll 111111111111111111
                    * 171034141397DOTSODDORDD7962C**METCALF                                                                                                              CUSTOMER COPY
                                                                                                                                                                            EXHIBIT _(z
                                                                                                                                                                                      __
                                                                                                     -3-
                                                                                                                                                                            PAGE_3:.-.0..__f--=5'--
     6. Preservation and Maintenance of Property; Leaseholds; Condominiums; Planned Unit Developments.
Borrower shall keep the Property in good repair and shall not commit waste or permit impairment or deterioration of
the Property and shall comply with the provisions of any lease if this Deed of Trust is on a leasehold. If this Deed of
Trust is on a unit in a condominium or a planned unit development, Borrower shall perform all of Borrower's
obligations under the declaration or covenants creating or governing the condominium or planned unit development,
the by-laws and regulations of the condominium or planned unit development, and constituent documents.
     7. Protection of Lender's Security. If Borrower fails to perform the covenants and agreements contained in
this Deed Of Trust, or if any action or proceeding is commenced which materially affects Lender's interest in the
Property, then Lender, at Lender's option, upon notice to Borrower, may make such appearances, disburse such sums,
including reasonable attorney fees, and take such action as is necessary to protect Lender's interest. If Lender required
mortgage insurance as a condition of making the loan secured by this Deed of Trust, Borrower shall pay the premiums
required to maintain such insurance in effect until such time as the requirement for such insurance terminates in
accordance with Borrower's and Lender's written agreement or applicable law.
     Any amounts disbursed by Lender pursuant to this paragraph 7, with interest thereon, at the applicable Contract
 Rate, shall become additional indebtedness of Borrower secured by this Deed of Trust. Unless Borrower and Lender
 agree to other terms of payment, such amounts shall be payable upon notice from Lender to Borrower requesting
 payment thereof. Nothing contained in this paragraph 7 shall require Lender to incur any expense or take any action
 hereunder.
     8. Inspection. Lender may take or cause to be made reasonable entries upon and inspections of the Property,
 provided that Lender shall give Borrower notice prior to any such inspection specifying reasonable cause therefor
 related to Lender's interest in the Property.
     9. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with
 any condemnation or other taking of the Property, or part thereof, or for conveyance in lieu of condemnation, are
 hereby assigned and shall be paid to Lender, subject to the terms of any mortgage, deed of trust or other security
 agreement with a lien which has priority over this Deed of Trust.
      10. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization of the sums secured by this Deed of Trust granted by Lender to any successor in interest
 of Borrower and all other parties who are or who hereafter may become secondarily liable shall not operate to release,
 in any manner, the liability of the original Borrower and Borrower's successors in interest. Lender shall not be
 required to commence proceedings against such successor or refuse to extend time for payment or otherwise modify
 amortization of the sums secured by this Deed of Trust by reason of any demand made by the original Borrower and
 Borrower's successors in interest. Any forbearance by Lender in exercising any right or remedy hereunder, or
 otherwise afforded by applicable law, shall not be a waiver of or preclude the exercise of any such right or remedy.
      l l. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
 herein contained shall bind, and the rights hereunder shall inure to, the respective successors and assigns of Lender and
 Borrower, subject to the provisions of paragraph 16 hereof. All covenants and agreements of Borrower shall be joint
 and several. Any Borrower who consigns this Deed of Trust, but does not execute the Note, (a) is consigning this Deed
 of Trust only to grant and convey that Borrower's interest in the Property to Trustee under the terms of this Deed of
 Trust, (b) is not personally liable on the Note or under this Deed of Trust, and (c) agrees that Lender and any other
 Borrower hereunder may agree to extend, modify, forbear, or make any other accommodations with regard to the
 terms of this Deed of Trust or the Note without that Borrower's consent and without releasing that Borrower or
 modifying this Deed of Trust as to that Borrower's interest in the Property.
      12. Notice. Except for any notice required under applicable law to be given in another manner, (a) any notice to
 Borrower provided for in this Deed of Trust shall be given by delivering it or by mailing such notice by certified mail
 addressed to Borrower at the address stated in the Note or at such other address as Borrower may designate by notice
 to Lender as provided herein, and (b) any notice to Lender shall be given by certified mail to Lender's address stated
 herein or to such other address as Lender may designate by notice to Borrower as provided herein. Any notice
 provided for in this Deed of Trust shall be deemed to have been given to Borrower or Lender when given in the
 manner designated herein.
      13. Governing Law; Severability. The applicable law contained in the Note shall control. Where no applicable
 law is contained therein, the state and local laws of the jurisdiction in which the Property is located shall apply except
 where such laws conflict with Federal law; in which case, Federal law applies. The foregoing sentence shall not limit
 the applicability of Federal law to this Deed of Trust. In the event that any provision or clause of this Deed of Trust
 or the Note conflicts with applicable law, such conflict shall not affect other provisions of this Deed of Trust or the
 Note which can be given effect without the conflicting provision, and to this end the provisions of this Deed of Trust
 and the Note are declared to be severable. As used herein, "costs" and "expenses" and "attorney fees" include all sums
 to the extent not prohibited by applicable law or limited herein.
      14. Borrower's Copy. Borrower shall be furnished a conformed copy of the Note and of this Deed of Trust, if
 requested, at the time of execution or after recordation hereof.
      15. Rehabilitation Loan Agreement. Borrower shall fulfill all of Borrower's obligations under any home
 rehabilitation, improvement, repair, or other loan agreement which Borrower enters into with Lender. Lender, at
 Lender's option, may require Borrower to execute and deliver to Lender, in a form acceptable to Lender, an assignment
 of any rights, claims or defenses which Borrower may have against parties who supply labor, materials or services in
 connection with improvements made to the Property.
      16. Transfer of the Property. If Borrower sells or transfers all or any part of the Property or an interest therein,
 excluding (a) the creation of a lien or encumbrance subordinate to this Deed of Trust, (b) a transfer by devise, descent,
 or by operation of law upon the death of a joint tenant, (c) the grant of any leasehold interest of three years or less
 not containing an option to purchase, (d) the creation of a purchase money security interest for household appliances,
  (e) a transfer to a relative resulting from the death of a Borrower, (f) a transfer where the spouse or children of the
 Borrower become an owner of the property; (g) a transfer resulting from a decree of dissolution of marriage, legal
 separation agreement, or from an incidental property settlement agreement, by which the spouse of the Borrower
  becomes an owner of the property; (h) a transfer into an inter vivas trust in which the Borrower is and remains a
  beneficiary and which does not relate to a transfer of rights of occupancy in the property; or (i) any other transfer or
  disposition described in regulations prescribed by the Federal Home Loan Bank Board, Borrower shall cause to be
 submitted information required by Lender to evaluate the transferee as if a new loan were being made to the
 transferee. Borrower will continue to be obligated under the Note and this Deed of Trust unless Lender releases
  Borrower in writing.


08-29-03 DOT                                                                                                                                                                                 OR007963

                    Illllll 111111111111111 111111111111111 1111111111 11111 1111111111111111111111 IIIII Ill lllll 11111 111111111111111II Ill 11111 lllll lllll lllll 111111111111111111
                    •111034141397DOT80000RD07963C•*METCALF                                                                                                               CUSTOMER COPY
                                                                                                                                                                                                     EXHIB\T~;;;,__-
     If Lender does not agree to such sale or transfer, Lender may declare all of the sums secured by this Deed of Trust
to be immediately due and payable. If Lender exercises such option to accelerate, Lender shall mail Borrower notice of                                                                               PAGE-1--'1-J......--
acceleration in accordance with paragraph 12 hereof. Such notice shall provide a period of not less than 30 days from
the date the notice is mailed or delivered within which Borrower may pay the sums declared due. If Borrower fails to
pay such sums prior to the expiration of such period, Lender may, without further notice or demand on Borrower,
invoke any remedies permitted by paragraph 17 hereof.
NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
      17. Acceleration; Remedies. Except as provided in paragraph 16 hereof, or as otherwise required by law,
upon Borrower's breach of any covenant or agreement of Borrower in this Deed of Trust, including the
covenants to pay when due any sums secured by this Deed of Trust, Lender prior to acceleration shall give
notice to Borrower as provided in paragraph 12 hereof specifying: (l) the breach; (2) the action required to
cure such breach; (3) a date, not less than 10 days from the date the notice is mailed to Borrower, by which
such breach must be cured; and (4) that failure to cure such breach on or before the date specified in the
notice may result in acceleration of the sums secured by this Deed of Trust, and sale of the Property. The
notice shall further inform Borrower of the right to reinstate after acceleration and the right to bring a
court action to assert the nonexistence of a default or any other defense of Borrower to acceleration and
sale. If the breach is not cured on or before the date specified in the notice, Lender, at Lender's option,
may declare all of the sums secured by this Deed of Trust to be immediately due and payable without
further demand and may invoke the power of sale and any other remedies permitted by applicable law.
Lender shall be entitied to collect all reasonable costs and expenses incurred in pursuing the remedies
provided in this paragraph 17, including, but not limited to, reasonable attorneys' fees.
     If Lender invokes the power of sale, Lender shall execute or cause Trustee to execute a written notice of
the occurrence of an event of default and of Lender's election to cause the Property to be sold and shall
cause such notice to be recorded in each county in which the Property or some part thereof is located.
 Lender or Trustee shall give notice of sale in the manner prescribed by applicable law to Borrower and to
the other persons prescribed by applicable law. After the lapse of such time as may be required by
applicable law, Trustee, without demand on Borrower, shall sell the Property at public auction to the
highest bidder at the time and place and under the terms designated in the notice of sale in one or more
parcels and in such order as Trustee may determine. Trustee may postpone sale of all or any parcel of the
Property by public announcement at the time and place of any previously scheduled sale. Lender or
Lender's designee may purchase the Property at any sale.
     Trustee shall deliver to the purchaser Trustee's deed conveying the Property so sold without any
covenant or warranty, expressed or implied. The recitals in the Trustee's deed shall be prima facie evidence
of the truth of the statements made therein. Trustee shall apply the proceeds of the sale in the following
order: (a) to all reasonable costs and expenses of the sale, including, but not limited to, reasonable
Trustee's and attorneys' fees and costs of title evidence; (b) to all sums secured by this Deed of Trust; and
 (c) the excess, if any, to the person or persons legally entitled thereto.
      18. Borrower's Right to Reinstate. Notwithstanding Lender's acceleration of the sums secured by this Deed of
Trust due to Borrower's breach, Borrower shall have the right to have any proceedings begun by Lender to enforce
 this Deed of Trust discontinued at any time prior to the earlier to occur of (i) the fifth day before sale of the Property
 pursuant to the power of sale contained in this Deed of Trust or to (ii) entry of a judgment enforcing this Deed of
 Trust if: (a) Borrower pays Lender all sums which would be then due under this Deed of Trust and the Note had no
 acceleration occurred; (b) Borrower cures all breaches of any other covenants or agreements of Borrower contained in
 this Deed of Trust; (c) Borrower pays all reasonable expenses incurred by Lender and Trustee in enforcing the
 covenants and agreements of Borrower contained in this Deed of Trust, and in enforcing Lender's and Trustee's
 remedies as provided in paragraph 17 hereof including, but not limited to, reasonable attorney's fees; and (d)
 Borrower takes such action as Lender may reasonably require to assure that the lien of this Deed of Trust, Lender's
 interest in the Property and Borrower's obligation to pay the sums secured by this Deed of Trust shall continue
 unimpaired. Upon such payment and cure by Borrower, this Deed of Trust and the obligations secured hereby shall
 remain in full force and effect as if no acceleration had occurred.
      19. Assignment of Rents; Appointment of Receiver; Lender in Possession. As additional security hereunder,
 Borrower hereby assigns to Lender the rents of the Property, provided that Borrower shall, prior to acceleration under
 paragraph 17 hereof or abandonment of the Property, have the right to collect and retain such rents as they become
 due and payable.
      Upon acceleration under paragraph 17 hereof or abandonment of the Property, Lender, in person, by agent or by
 judicially appointed receiver shall be entitled to enter upon, take possession of and manage the Property and to collect
 the rents of the Property including those past due. All rents collected by Lender or the receiver shall be applied first
 to payment of the costs of management of the Property and collection of rents, including, but not limited to,
 receiver's fees, premiums on receiver's bonds and reasonable attorneys' fees, and then to the sums secured by this
 Deed of Trust. Lender and the receiver shall be liable to account only for those rents actually received.
      20. Reconveyance. Upon payment of all sums secured by this Deed of Trust, and if Lender is not committed to
 make any future refinancings or future advances, Lender shall request Trustee to reconvey the Property and shall
 surrender this Deed of Trust and all notes evidencing indebtedness secured by this Deed of Trust to Trustee. Trustee
 shall reconvey the Property without warranty to the person or persons legally entitled thereto. Such person or persons
 shall pay all reconveyance fees and costs of recordation, if any.
      21. Substitute Trustee. In accordance with applicable law, Lender may from time to time remove Trustee and
  appoint a successor trustee to any Trustee appointed hereunder. Without conveyance of the Property, the successor
  trustee shall succeed to all the title, power and duties conferred upon the Trustee herein and by applicable law.
      22. Attorney's Fees. As used in this Deed of Trust and in the Note, "attorneys' fees" shall include attorney's fees,
  if any, which shall be awarded by an appellate court.
      23. Arbitration Rider to Note. The Arbitration Rider attached to and made a part of the Note is hereby
  incorporated by reference and made a part of this Deed of Trust.


 08-29-03 DOT                                                                                                                                                                             OR007964

                    I111111111111111111111 111111111111111 1111111111 11111 lllll lllll llllll 1111111111111111111 11111 lllll 111111111111111 11111 111111111111111 111111111111111111
                    *171034141397DDT8000DR007964C**METCALF                                                          *                                                 CUSTOMER COPY
                                                                                          I     '



                                                                                                        -5-
                                                                                                                                                                                                   6-
                                                                                                                                                                                         EXHIBIT -~:;;...----
                           REQUEST FOR NOTICE OF DEFAULB                                                                                                                                 PAGE ~    J'S
- - - - - - - - - - - - 1 AND FORECLOSURE UNDER SUPERIOR
                            MORTGAGES OR DEEDS OF TRUST

Borrower and Lender request the holder of any mortgage, deed of trust or other encumbrance with a lien which has priority
over this Deed of Trust to give Notice to Lender, at Lender's address set forth on page one of this Deed of Trust, of any default
under the superior encumbrance and of any sale or other foreclosure action.

   IN WITNESS WHEREOF, Borrower has executed this Deed of Trust.



                                                                                                                                                                                                   -Borrower


                                                                                                                                                                                                   -Borrower

 STATE OF OREGON, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ County ss:

    On this _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ , 20 _ _ _ , personally appeared the above named
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - and acknowledged
 the foregoing instrument to be _ _ _ _ _ _ _ _ _ _ _ _ _ _ voluntary act and deed.

 (Official Seal)                                                                                             Before me:
 My Commission expires:

                                                                                                                                                       Notary Pub Ii c



 STATE OF OREGON, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _County ss:
    On this _ _ _ _ _ _ _ day of ____________ , 20 _ _ _ , personally appeared the above named
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - a n d acknowledged
 the foregoing insrument to be _ _ _ _ _ _ _ _ _ _ _ _ _ _ voluntary act and deed.

 (Official Seal)                                                                                             Before me:
 My Commission expires:


                                                                                                                                                       Notary Public




                                             REQUEST FOR RECONVBYANCE
 TO TRUSTEE:
    The undersigned is the holder of the note or notes secured by this Deed of Trust. Said note or notes, together with all
 other indebtedness secured by this Deed of Trust, have been paid in full. You are hereby directed to cancel said note or notes
 and this Deed of Trust, which are delivered hereby, and to reconvey, without warranty, all the estate now held by you under
 this Deed of Trust to the person or persons legally entitled thereto .

. Date:

                                                    (Space Below This Line Reserved For Lender and Recorder) _ _ _ _ _ _ _ _ _ _ __



                                                                                                                      Return To:
                                                                                                                      Records Processing Services
                                                                                                                      577 Lamont Road
                                                                                                                      Elmhurst, IL 60126




 04-29-02 DOT                                                                                                                                                                                       OR007965



                     I1111111111111111 11111 111111111111111 1111111111 111111111111111 IIIIII IIIIII IIIII Ill lllll 11111 lllll 111111111111111 11111 lllll lllll lllll 111111111111111111
                     *171034141397DOT80000R007965C**METCALF                                                                                                               CUSTOMER COPY
                                                                                                                                             EXHIBIT .......::.-Hi--_
                                                                                                                                             PAGE / of- I

                                                                         Multnomah County Official Records                             2017-057440
                                                                         R Weldon, Deputy Clerk
                                                                                                                            05/11/2017 09:17:45 AM
                                                                         1R-MTG ASGT Pgs=1 Stn=O HAK
                                                                         S6.00 S5.00 $11.00 S20.00                                               $42.00
               Recording Requested By:
               MTGLQ Investors, L.P.
               Prepared By: CoreLogic SolEx
               855-369-2410
               When recorded mail to:
               CoreLogic Recording Services
               1637NW 136th Avenue, SuiteG-100
                        F     23


                          7900 I 7809909AAPO I
               Tax ID:
               Property Address:
               4406 N MISSISSIPPI
               PORTLAND,OR97217


                     ~Ull l1 \llll\lM\ll\\ \~
                        800005821                 ASSIGNMENT OF DEED OF TRUST
                                                                                                                 Loon NumlX:r      1760'.J909A



               For Value Received, Beneficial Financial I Inc. as successor by merger     to Beneficial Oregon, Inc. (herein
               ..Assignor"') whose address ls 636 Grand Regency Blvd. Brandon. FL 335 IO docs hereby grant, sell, assign,
               transfer and convey unto MTGLQ Investors, L.P. whose address is 6011 Connection Drive, Irving. TX 75039 all
               beneficial interest under that certain Deed of Trust described below together with the note(s) and obligations therein
               described and the money due and to become due thereon with interest and all rights accrued or to accrue under said
               Deed ofTrust.                                                                       ·
               Beneficiary:               Beneficial Oregon, Inc.
               Original Borrower(s):            WILLIAM KINNEY. JR.,JULIE ANN METCALF KINNEY AS TENANTS BY,
                                                THE ENTIRETY
               Original Trustee:       REGIONAL TRUSTEE SERVICES
               Date ofDecd ofTrust: 03/12/2004  Original Loan Amounc $126,524.92
               Recorded in Multnomah County, OR on: 03/17/2004, book NIA, page NIA and instrument number2004-04321 l




               IN .W.{Jl::.l~S WHEREOF, the undersigned has caused this Assignment of Deed of Trust to be cxccut<.-d on
                  MAY 11 0 :t0i7   .
                                                                          Beneficial Financial I Inc. as successor by merger to
                                                                          Beneficial Oregon. Inc. by MTGLQ Investors, L.P., its

                                                                          Attor=~~
                                                                          By: -=~:.._-==~""-':.:....c-'---------
                                                                          Ed Chavez, Vice President

                   State of Texas. County of Dallas
                           MAY D8 2017
                   on_______~ before me,                       Annie Tran t.llls            a Notary Public, personally appeared
                   Ed Chavez, Vice Pr<:sldent ofMTGLQ Investors. L.P., as Attorney-in-Fact for Beneficial Financial I Inc. as
                   successor by merger to Beneficial Oregon. Inc. personally known to me to be the person(s) whose name(s) is/are
                   subscribed to the within document. and acknowledged ~ me that he/she/they executed the same in his/her/their
                   authorized capaeity(ies), and that by his/her/their signature(s) on the document the person(s) or the entity upon
                   behalf of which the person(s) acted. executed the instrument.


                   ~itnessmy hand a ~
                                                                               _,,,~'.;.!J't.',f',,,_ ANNIE TRAN EL\..IS
                   S ,gnature:           ~ltl"'ao-----                        ~'ff~~.-,.~               ID# 1291125545
                                                                              i 0             •~   Notary PUbllc, SIDie of Texas
                   (Notary Name): _ _ _ _ _ _ _ _ _ __                        \.~~       ~~$         My Commission Expires
                                                                                ,,,,,.llf."''''        05/20/2016
                                                  lilAY 2 0 2018.
                   My commission expires: _ _ _ _ _ _ __




Order: 180088813                                                          Page 1 of 1                                  Requested By: ruelsison, Printed; 2/21/2018 2:22 PM
Doc: ORMULT:2017 00057'140
                           I '



                                                                                   EXHIBIT     £
                                                                                   PAGE      /~la
                                               Certified Mail Number 7015 1660 0000 7206 8544



7 June 2017


TERRY SMITH, President
Rushmore Loan Management Services, L.L.C.
15480 Laguna Canyon Road, Suite 100
Irvine, CA 92618
                                                      Purported Account# 7600796021


TERRY SMITH, PRINCIPAL:


       Pardon the delay in getting this correspondence to you regarding the account number
referenced above. However, we needed to proceed with caution since two different mortgage
companies (Beneficial and Rushmore) were asking us for the same monthly (January and
February 2017) mortgage payments. You understand our confusion that either a mistake was
made or we were possible victims of fraud.
        This is not a refusal to pay, but a Notice to validate that you have a true claim to collect a
debt from us. In the meantime we are establishing an Escrow Account until this matter is
resolved. This is a formal request for validation made pursuant to the Fair Debt Collection
Practices Act. Please complete and return the enclosed Debt Collector Disclosure Statement
Form.
        We are also asking you to provide certified proof that you have the original Promissory
Note and Security (Mortgage) Agreement regarding this transaction. We would like to arrange an
in camera inspection to review said documents at your principal place of business in Portland,
Oregon.
        Be advised that we are not requesting a "verification" that you have our name and
 mailing address, we are requesting a "validation"; that is, competent evidence that we have some
 contractual obligation to pay you.
        You should also be aware that sending unsubstantiated demands for payment through the
 United States Mail system might constitute mail fraud under Federal and State Law. You may
 wish to consult with a competent legal advisor before your next communication with me.
        It shall be duly noted that the Kinney Family has been and still is being targeted for
 displacement from their home in the newly gentrified historic North Mississippi Street district in
 Portland, Oregon. Which includes the secondary (predatory) lending and servicing institutes.



                                              Page 1 of 2
           I   I
                                                                                                        I   I



                                                                                                      -.-
                                                                                       EXHIBIT ---=:]_~--
                                                                                           PAGE   2   t)(fe
        It shall also be duly noted that on January 3, 2012, a certified letter was sent by the
Kinney Family to Beneficial in regards to an accounting and billing dispute. This matter
involved a fraudulent Insurance coverage that should have been cancelled; Beneficial claimed
an amount due for said insurance coverage. The debt due for said Insurance coverage was
suddenly turned into a differed interest amount in August 2011. Beneficial did not respond and
tacitly accepted the facts asserted by the Kinney Family in said matter. This disputed amount
needed to be adjusted and settled which was never adjusted off by Beneficial. Therefore, a
forensic accounting of this account is also required to provide proof that the amount your
company is attempting to collect for this is validated.
        Your failure to satisfy this request within the requirements of the Fair Debt Collection
Practices Act will be construed as your absolute waiver of any and all claims against the Kinney
Estate, and your tacit agreement to compensate for costs and legal fees.


                                                Respectfully,
                                                  I

                                               1{1;;11~-,,
                                             },-Lt, JI'{._ U1"--\/1.1./7 i,i.cC t - 3l•S
                                            (7ulie 1\11 tcal:f,fKinney©, Sui Juris
                                            I    '""""J\{ 1/ ,, -
                                                     \1\./,,f,.,
                                                                     A/
                                                                     _f.1-__,,l
                                                                               .:   ~/1

                                                Willi~·~;;1r~, fJ'friiitl
                                                c/o 4406 N. Mississippi Avenue
                                                Portland Oregon [97217]




                                            Page 2 of 2
                                                                                       I   I




                                                                                                EXHIBIT        T
                  DEBT COLLECTOR DISCLOSURE STATEMENT PAGE 3                                                 * t,
                                                                                                      --'-,....;;..:_..,L,i__




   RE: Account# 7600796021                   - Julie Metcalf Kinney© William Kinney Jr©
This statement and the answers contained herein may be used by Respondent, if necessary, in any court of
competent jurisdiction.
Notice: This Debt Collector Disclosure Statement is not a substitute for, nor the equivalent of, the hereinabove
requested verification of the record. Confirmation of correctness, truth, or authenticity by affidavit oath, or
deposition:_: (Black's Law Dictionary, Sixth Edition, 1990), regarding the alleged debt, must be completed in
accordance with the Fair Debt Collection Practices Act, 15 U.S.C. § 1692g, applicable portions of Truth in
Lending (Regulation Z) 12 C.F.R 226, and demands as cited above in Offer of Performance. Debt Collector
must make all required disclosures clearly and conspicuously in writing regarding the following:
    1. Name of Debt Collector _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    2. Address of Debt Collector _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    3. Name of alleged Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    4. Address of alleged Debtor _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    5. Alleged Account Number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    6. Alleged debt owed_=$_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    7. Date alleged debt became payable _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    8. Regarding this alleged account, what is the name and address of the alleged Original Creditor, if
        different from Debt Collector? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    9. Regarding this alleged account, if Debt Collector is different from alleged Originator Creditor, does
        Debt Collector have a bona fide affidavit of assignment for entering into alleged original contract
        between alleged Original Creditor and alleged Debtor? YES / NO
    10. Did Debt Collector purchase this alleged account from the alleged Original Creditor?
                YES /NO N/A(NotApplicable)
    11. If applicable, date of purchase of this alleged account from alleged Original Creditor, and purchased
        amount: Date:________                          Amount:.--=----------
    12. Did Debt Collector purchase this alleged account from a previous debt collector?
                YES/NO NIA
    13. If applicable, date of purchase of this alleged account from previous debt collector, and purchase
        amount: Date:                               Amount:.-"$"----------
    14. Regarding this alleged account, Debt Collector is currently the: (a) Owner; (b) Assignee; (c) Other-
        Explain_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    15. What are the terms of the transfer of rights regarding this alleged account? _ _ _ _ _ _ _ _ _ __

     16. If applicable, transfer of rights regarding this alleged account was executed by the following method:
                 (a) Assignment; (b) Negotiation; (c) Novation; (d) Other-explain:._ _ _ _ _ _ _ _ __

     17. If the transfer of rights regarding this alleged account was by assignment, was there consideration?
                  YES/NO          NIA
     18. What is the nature and cause of the consideration cited in #17 above?- - - - - - - - - - - -
                                                                                       -   -   -

                                                                                           EXHIBIT  X...
                                                                                           PAGE -'/ "-F Jo
19. If the transfer of rights regarding this alleged account was by negotiation, was the alleged account taken
    for value?       YES /NO        NIA
20. What is the nature and cause of any value cited in #19 above?_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

21. If the transfer of rights regarding this alleged account was by novation, was consent given by the alleged
    Debtor?         YES / NO        N/A
22. What is the nature and cause of any consent cited in #21 above?_ _ _ _ _ _ _ _ _ _ _ _ _ __

23. Has Debt Collector provided alleged Debtor with the requisite verification of the alleged debt as
    required by the Fair Debt Collection Practice Act? YES / NO
24. Date said verification cited above in #23 was provided to alleged Debtor: _ _ _ _ _ _ _ _ _ __
25. Was said verification cited above in #23 in the form of a sworn or affirmed oath, affidavit, or
    deposition?     YES / NO
26. Verification cited above in #23 was provided to alleged Debtor in the form of:
            OATH I AFFIDAVIT I DEPOSITION
27. Does Debt Collector have knowledge of any claim(s)/defense(s) regarding this alleged account?
            YES/NO
28. What is the nature and cause of any claim(s)/defense(s) regarding this alleged account?_ _ _ _ __


29. Was alleged Debtor sold any products/services by Debt Collector? YES/ NO
30. What is the nature and cause of any products/services cited above in #29?_ _ _ _ _ _ _ _ _ __

31. Does there exist a verifiable, bona fide, original commercial instrument between Debt Collector and
    alleged Debtor?        YES / NO
32. What is the nature and cause of any verifiable commercial instrument cited above in #31 _ _ _ _ __

33. Does there exist verifiable evidence of an exchange of a benefit or detriment between Debt Collector
    and alleged Debtor? YES / NO
34. What is the nature and cause of this evidence of an exchange of a benefit or detriment as cited above in
    #33?
        ------------------------------------
35. Does any evidence exist of verifiable external act(s) giving the objective semblance of agreement
    between Debt Collector and alleged Debtor?            YES / NO
36. What is the nature and cause of any external act(s) giving the objective semblance of agreement from
    #35 above?
               ---------------------------------
37. Have any charge-offs been made by any creditor or debt collector regarding this alleged account?
            YES/NO
38. Have any Insurance claims been made by any creditor or debt collector regarding this alleged account?
            YES/NO
39. Have any tax rite-offs been made by any creditor or debt collector regarding this alleged account?
            YES/NO
40. Have any tax deductions been made by any creditor or debt collector regarding this alleged account?
            YES/NO
41. Have any judgments been obtained by any creditor or debt collector regarding this alleged account?
            YES/NO
                                                          - I



                                                                                          PAGE
   42. At the time the alleged original contract was executed, were all parties appraised of tlie
       terms and conditions of said alleged original contract?      YES/ NO
   43. At the time the alleged original contract was executed, were all parties advised of the importance of
       consulting a licensed legal professional before executing the alleged contract?      YES / NO
   44. At the time the alleged original contract was executed, were all parties apprised that said alleged
       contract was a private credit instrument?     YES / NO



Debt Collector's failure, both intentional and otherwise, not completing/answering points '1' through '44'
above and returning this Debt Collector Disclosure Statement, as well as providing Respondent with the
requisite verification validating the hereinabove-referenced alleged debt, constitutes Debt Collector's tacit
agreement that Debt Collector has no verifiable, Lawful, bona fide claim regarding the hereinabove-referenced
alleged account, and that Debt Collector tacitly agrees that Debt Collector waives all Claims against Respondent
and indemnifies and holds Respondent harmless against any and all costs and fees heretofore and hereafter
incurred and related regarding any and all collection attempts involving the hereinabove-referenced alleged
account.
Declaration: The Undersigned hereby declares under penalty of perjury of the laws of this State that the
statements made in this Debt Collector Disclosure Statement are true and correct in accordance with the
Undersigned's best firsthand knowledge and belief.


Date                                                 Printed name of Signatory


Official Tide of Signatory                            Authorized Signature for Debt Collector
Debt Collector must timely complete and return this Debt Collector Disclosure Statement along with all
required document(s) referenced in said Debt Collector Disclosure Statement. Debt Collector's claim will not
be considered if any portion of this Debt Collector Disclosure Statement is not completed and timely returned
with all required documents, which specifically includes the requisite verification, made in accordance with law
and codified in the Fair Debt Collection Practices Act at 15 U.S.C. § 1692 et seq., and which states in relevant
part: "A debt collector may not Use any false, deceptive, or misleading representation or means in connection
with the collection of any debt", which includes the false representation of the character, or legal status of any",
and the "threat to take any action that cannot legally be taken", all of which are violations oflaw. If Debt
Collector does not respond as required by law, Debt Collector's claim will not be considered and Debt Collector
may be liable for damages for any continued collection efforts, as well as any other injury sustained by
Respondent. Please allow three (3) days for processing after Respondents receipt of Debt Collectors Response.
                                                                                  I     '




                                                                                                                                              EXHIBIT _~-=--l-.__
                                     .::::r-
                                                                                                                                              PAGE_(q_.zf....__._._(p_
                                     .::::r-
                                     U")
                                     cQ




 111111   Complete.items 1, 2, and 3.
 Ill Frint your name and address on the reverse
        so that we can return the card to you,
 111111 Attach this card to the back of the mailpiece,

        or on the front if space permits.
                                                                         D. Is delivery address different from item 1?   D Yes
                                                                            If YES, enteu:lellvery address below:        □   No




                                                                     3. Service Type                         □   Priority Mall Express®

           111 llllll llll Ill III IIll II IIIIII IIII Il I I IIll
                                                                                                             □   Registered Mail™
                                                                     § A!~}i;~;; Restncted Delivery          □   Registered Mail Restricted
                                                                                                                 Oellvery
             9590 9402 2912 7094 9830 40                             □ Certified Mall Restricted Delivery    □   Reltlm Receipt for
                                                                                                               Merchandise
--------c,---------------1
 2. Article Number (Transfer from service JabeQ
                                                LI Collect on Delivery
                                                □ Collect on Deliveiy Restricted Delivery                    □ SlgnatureConfinna!lon™
                                                                     ~   ·-~"red Mall                        D Signature Confumation
            7015 1660 DODD 7206 8544                                        -ldMallRestrictedDelivery
                                                                              5500            ·
                                                                                                               Restricted Delivery


 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                               Domestic Return Receipt
                     --1                                                                                                                      i   l




                                                                                                               EXHIBIT _J__
                                                                                                               PAGE_J_o-r---
                                                                                                                         __
                       15480 Laguna Canyon Road
                      Suite I 00
                      Irvine, CA 92618
                      888.699.5600 toll free
                      949.341.0777 local
                      949.341.2200 fax
                TM    www.rushmorelm.com




June 19, 2017

JULIE METCALF KINNEY and WILLIAM KINNEY JR
4406 N MISSISSIPPI
PORTLAND OR 97217

        Mortgagor(s) -JULIE METCALF KINNEY AND WILLIAM KINNEY JR
        Property Address - 4406 N MISSISSIPPI, PORTLAND OR 97217
        Loan Number - 7600796021

Dear JULIE METCALF KINNEY and WILLIAM KINNEY JR:

Rushmore Loan Management Services LLC (Rushmore) is in receipt of your correspondence; dated June
7, 2017 received by our office June 12, 2017, regarding the mortgage loan account referenced above. We
appreciate you bringing this matter to our attention, as we take all inquiries from our customers very
seriously.

Your correspondence is currently under review. We realize the urgency of your inquiry and we
appreciate your patience. We will have a response issued to you within 30 business days.

Furthermore, our records indicate Loan Acquisition Trust 2017-RPLl is the current owner of the Ioa.n.
The address of the owner of the loan is as follows:

        Loan Acquisition Trust 2017-RPL 1
        U.S. Bank Trust National Association
        60 Livingston Avenue, Mailcode EP-MN-WS3D
        St Paul, MN 55107-2232

At Rushmore, customer concerns are important to us. Should you have any questions, please contact:

Customer Service Department
Monday through Thursday, 6:00 a.m. to 7:00 p.m. Pacific /Friday, 6:00 a.m. to 6:00 p.m. Pacific
Toll-free number: 1.888.504.6700

Sincerely,
Customer Correspondence Department


By FedEx




                                                                          collect a debt. Any information obtained will be used for that
                                           bmkrdl'.)/!;C'¾·pco:,eoomg. be a,frised this communication is not an attempt to collect the debt
                                                              legal rights only against the property securing the original obligation.
                                                                                                              --- I   I




               P .0. Box 55004
                                                                                                        EXHIBIT            K
               Irvine, CA 92619-2708
               888.699.5600 toll free
               949.341.0777 local
                                                                                                        PAGE          /£1
               949.341.2200 tax
           &   www.rushmorelm.com




                                                                                                                          June 22, 2017
+   0769221 000020325 09R4L2 0926666
JULIE METCALF KINNEY
WILLIAM KINNEY JR
4406 N MISSISSIPPI AVE
PORTLAND OR 97217-3137
1lul!ll1!m1llll111l1l1lll1hl11l1lll•a!llll1!111l1l1111lh1lll1




                                        Notice of Sale of Ownership of Mortgage Loan

    Under federal law, borrowers arerequired to be notified in writing whenever ownership of-a-mortgage loan-secured by
    their principal dwelling is sold, transfened or assigned (collectively, "sold") to a new creditor. This Notice is to inf01m
    you that your prior creditor has sold your loan (described below) to us, the new creditor identified below.

    *1'N0TE: The new creditor identified below is not the servicer of your loan. The servicer (identified below)
    acts on behalf of the new creditor to handle the ongoing administration of your loan, including the collection
    of mortgage payments. Please continue to send your mortgage payments as directed by the servicer, and
    NOT to the new creditor. Payments sent to the new creditor instead of the servicer may result in late charges
    on your loan and vour account becoming past due. Neither the new creditor nor the servicer is responsible
    for late charges or other consequences of any misdirected payment.

    SHOULD YOU HAVE ANY QUESTIONS REGARDING YOUR LOAN, PLEASE CONTACT THE
    SERVICER USING THE CONTACT INFORMATION SET FORTH BELOW. The servicer is authorized
    to handle routine inquiries and requests regarding your loan and, if necessary, to inform the new creditor of
    your request and communicate to you any decision with respect to such request.**

    Please note that the sale of your loan to us may also result in a change of servicer. If this occurs, you will receive a
    separate notice, required under federal law, providing information regarding the new servicer.


                       LOAN INFORMATION

                       Date ofLoan:    03/17/2004
                       Original Amount of Loan:    $126,524.00
                       Date Your Loan was Sold to the New Creditor:       05/31/2017
                       Prior Loan Number:  20142519
                       Cunent Loan Nmnber:   7600796021
                       Address of Mortgaged Property:           4406N MISSISSIPPI
                                                                PORTLAND, OR 97217
SERVICER INFORMATION

Name:                                    Rushmore Loan Management Services LLC
Mailing Address:                         15480 Laguna Canyon Road, Suite 100
                                         Irvine, CA 92618

Telephone Number (Toll free):            (888) 504-6700

Website:                                 Rushmorelm.com

Scope ofresponsibilities: The servicer is responsible for all ongoing administration of
your loan, including receipt and processing of payments, resolution of payment related
issues, and response to any other inquiries you may have regarding your loan.




NEW CREDITOR INFORMATION

Please be advised that all questions involving the administration of your loan
(including guestions related to payments, deferrals. modifications or foredosures)
shoulld be directed to the servicer at the number above and/or the agent (if any) olf
the new creditor identified below. and not to the new creditor. The new creditor
does not have access to information relating to the administration of your loan,
and will not be able to answer most loan-related guestions.

Name:                                   U.S. Bank Trust National Association, not in its
                                        individual capacity but solely as owner trustee
                                        for Loan Acquisition Trust 2017-RPLl

Mailing Address (not for payments):     60 Livingston Avenue, Mailcode
                                        EP-MN-WS3D
                                        St. Paul, MN 55107-2232

Telephone Number:                       651-466-5054

Scope of responsibilities: The above-named new creditor holds legal title to your loan
and is authorized to receive legal notices and to exercise (or cause an agent on its behalf
to exercise) certain rights of ownership with respect to your loan.


AGENT INFORMATION (If the new creditor has granted an agent other than the
servicer authority to act on its behalf, contact information for such agent will appear
below):

Name:

Mailing Address:


Telephone Number:

Scope of responsibilities: Acts as agent for new creditor.
                                                                                        --- !   I




                   rartial Payments

                   Your lender

                            May accept payments that are less than the full amount due (paitial payments) and apply them to your loan

                   _x_ May hold them in a separate account until you pay the rest of the payment, and then apply the full payment to
                            your loan

                            Does not accept any partial payments

                   If this loan is sold, your new lender may have a different policy.

                   The transfer of the lien associated with your loan is cunently recorded, or in the future may be recorded, in the public
                   records of the local County Recorder's office for the county where your property is located. Ownership of your loan
                   may also be recorded on the registry of the Mortgage Electronic Registrations System at 1818 Library Street, Suite 300,
                   Reston, VA 20190.

                   Our rights and obligations as new creditor, and consequently our authority to respond favorably to your
                   requests or inquiries may be limited-by the terms of one or more-contracts related to you!' loan.- -




                                                                    ADDITIONAL NOTICES

                   Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information
                   obtained will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this
                   debt, this letter is being sent for informational purposes only, is not an attempt to collect a debt and does not constitute
                   a notice of personal liability with respect to the debt.




---
!!!!!!!!!!!!!!!




-·
 -u
!!!!!!!!!!!!!!'N
iiiiiiiiiiiiiO

=~
-o
=·
;;;;;;;;;;;;;;
miiiiiimi
                                  -1



                                       EXHIBIT ..........__.__._
                                       PAGE--1,_:;;;..:....-.-1,,-




      -' 0
      ::.:
      ;;;: ~
      Cf)   w
Ee    Cf)   (!J
              0..
Cf)
a:    :5 ;'5 z0
            Cf)
0..   0
      j-!. 0
           0..
      Cf)
      a:    (/)
      u:    :::i




                    ~     ,._f\
                    ,-j     '
                     c)     ~

                    ~
                                                                                                                                                                       EXHIBIT
                                                                                                                                                                       PAGE
                                                                                                                                                                                  ------
                                                                                                                                                                                  j cf I
          Recording Requested By:                                Multnomah County Official Records
          lvlTGLQ Investorsl L.P.                                5 Murray, OeputyClerk                                               2017-138593
          Prepared By: CoreLogic So!Ex
          855-369-2410
          V/hen recorded mail to:                                   1111111111111111111111111111111111111111111111111                               $42.00
          First American Mortgage Solutions                         02029953201701385930010014
          1795 lnternational Way                                                                                   11/16/2017 11:31:57 AM
                                                                1R-MTGASGT
                                                                                                   Pgs;1 Stn•26 HOWELLA
                                                                S5.00 s11.oo S20.00 SS.00


                         3875517809909BAP02
          Tax ID:       R2234 I 6
          Property Address:
          4406 N MISSISSIPPI
          PORTLAND, OR 97217


                                                                                                   Loan Number:               17809909B

                                        ASSIGNMENT OF DEED OF TRUST
          For Value Received, MTGLQ Investors, L.P. (herein "Assignor') whose address is 6011 Connection Drive,
          Irving, TX 75039 does hereby grant, sell, assign, transfer and convey unto U.S. Bank Trust National Association,
          not in its individual capacity but solely as owner trustee for Loan Acquisition Trust 2017-RPL 1 whose
          address is c/o Rushmore Loan Management Services LLC, 15480 Laguna Canyon Road, Irvine, CA 92618 all
          beneficial interest under that certain Deed of Trust described below together with the note(s) and obligations therein
          descnbed and the money due and to become due thereon with interest and all rights accrued or to accrue under said
          Deed of Trust.
          Beneficiary:               BENEFICIAL OREGON, INC.
           Original Borrower(s):     WILLIAM KINNEY, JR., JULIE ANN METCALF KINNEY AS TENANTS BY
                                     THE ENTIRETY
           Original Trustee,         REGIONAL TRUSTEE SERVICES
           Date of Deed of Trust: 03/12/2004         Original Loan Amount: $126,524.92
           Recorded in MULTNOMAH COUNTY, OR on: 03/17/2004, book NiA, page N/A and instrument number
           2004-04321 J




           IN WITNESS WHEREOF, the undersigned has caused this Assignment of Deed of Trust to be executed on
              AIIG 1 O2017.
                                                                  MTGLQ Investors, L.P.

                                                                  By:(__~=~
                                                                  Patrick Couture, Vice President


           State of Texas, County of Dallas
           On                                             JIUianTo.sh
                 AUG 1 0 2017 before me,_ _ _ _ _ _ _ _ _ _ _ _~ a Notary Public, personally appeared
           Patrick Couture, Vice President ofMTGLQ Investors, L.P. personally known to me to be theperson(s)whose
           name(s) is/are subscribed to the within document and aclcnowledged to me that he/she/they executed the same in
           his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the document the person(s) or the
           entity upon behalf of which the person(s) acted, executed the instrument


            \Vitness my hand and official seal.

            Signature:   G:67~                                             ~,                JILLIAN TOSH
            (Notary Name):             JUiian Tosh                        k--;.;J,;;J.,'i      Notary Public
                                           MAR 3 0 2018                  •••.~;•! STATEOFTEXAS
            My commission expires: _ _ _ _ __                            ~ ,W,Mv Comm.
                                                                                    10#12563819-4
                                                                                        E>o. Mar.30.2018




                                                                                               111~111\~ij\\l~~ll\l,\\\l,m~
                                                                                    17B09909
                                                                                    KINNEY                           729KBC
                                                                                                                     .... _ ..... <- .• .._.,,..,




Order: 180088813                                                                             Page 1 of 1                                               Requested By: ruelsison, Printed: 2/21/2018 2:22 PM
Doc: ORMULT:2017 00138593
                                 P.O. Box 55004
                                                                                                                               EXHIBIT__......._....__
                                 Irvine, CA 92619-2708
                                 888.699.5600 toll free
                                                                                                                               PAGE _ _ __
                                 949.341.0777 local
                                 949.341.2200 fax
                                 www.rushmorelm.com




                                                                                                                                 February 22, 2018
                 + 0841661 000000056                09R4L2 0926666
                 JULIE METCALF KINNEY
                 WILLIAM KINNEY JR
                 4406 N MISSISSIPPI
                 PORTLAND, OR 97217
                 11• 11 111 11•l•••l1 1111 111 •1111 11111•111•1 1•11•11 111111lll11 1•1111 1




                                                             Notice of Sale of Ownership of Mortgage Loan

                     Under federal law, borrowers are required to be notified in writing whenever ownership of a mortgage loan secured by
                     their principal dwelling is sold, transferred or assigned (collectively, "sold") to a new creditor. This Notice is to inform
                     you that your prior creditor has sold your loan (described below) to us, the new creditor identified below.

                     **NOTE: The new creditor identified below is not the servicer of your loan. The seryicer (identified below)
                     acts on behalf of the new creditor to handle the ongoing administration of your loan, including the collection
                     of mortgage payments. Please continue to send your mortgage payments as directed by the servicer, and
                     NOT to the new creditor_ Pavments·sent to the new creditor instead of the servicer may result in late charges
                     on your loan and your account becoming past due. Neither the new creditor nor the servicer is responsible
                     for late charges or other conseguences of any misdirected pavment.

                     SHOULD YOU HAVE ANY QUESTIONS REGARDING YOUR LOAN, PLEASE CONTACT THE
                     SERVICER USING THE CONTACT INFORMATION SET FORTH BELOW. The servicer is authorized
                     to handle routine inquiries and requests regarding your loan and, if necessary, to inform the new creditor of
                     your request and communicate to you any decision with respect to such request. **
=o
iiiiiioiiim•
-
='st
      o
;;;;;;;;;;;;;a
-o                   Please note that the sale of your loan to us may also result in a change of servicer. If this occurs, you will receive a
=·
=:.:
                     separate notice, required under federal law, providing information regarding the new servicer.


                                            LOAN INFORMATION

                                            Date of Loan:             03/17/2004
                                            Original Amount of Loan:    $126,524.00
                                            Date Your Loan was Sold to the New Creditor:                  01i30/2018
                                            Prior Loan Number:   0020142519
                                            Current Loan Number:   7600796021
                                            Address of Mortgaged Property:                      4406N MISSISSIPPI
                                                                                                PORTLAND, OR 97217
                                                                                ----1




                                                                                                   EXHIBIT_.c..,;;;_ _
SERVICER INFORMATION
Name:                               Rushmore Loan Management Services LLC
                                                                                                   PAGE.-__.........._
Mailing Address:                    15480 Laguna Canyon Road, Suite 100
                                    Irvine, CA 92618

Telephone Number (Toll free):       (888) 504-6700

Website:                            Rushrnorelrn.com

Scope of responsibilities: The servicer is responsible for all ongoing administration of
your loan, including receipt and processing of payments, resolution of payment related
issues, and response to any other inquiries you may have regarding your loan.




NEW CREDITOR INFORMATION

Please be advised that all questions involving the administration of your loan
(indudin~ questions related to pavments. deferrals. modifications or foreclosures)
should be directed to the servicer at the number above and/or the agent (if anv) of
the new creditor identified below, and not to the new creditor. The new creditor
does not have access to information relating to the administration of your loan,
and will not be able to answer most loan-related guestions.
Name:                                   U.S. Bank Trust National Association, not in its
                                        individual capacity but solely as owner trustee
                                        ofREO Trust 2017-RPLl
Mailing Address (not for payments):     60 Livingston Avenue                                  )   ) }

                                        St. Paul, MN 55107

Telephone Number:                       800-236-3488
                                                                                                        \
Scope of responsibilities: The above-named new creditor holds legal title to your loan
and is authorized to receive legal notices and to exercise (or cause an agent on its behalf
to exercise) certain rights of ownership with respect to your loan.

AGENT INFORMATION (If the new creditor has granted an agent other than the
servicer authority to act on its behalf, contact information for such agent will appear
below):
Name:


Mailing Address:


Telephone Number:
 Scope ofresponsibilities: Acts as agent for new creditor.
                                                                                        --- I




    Partial Payments                                                                                                      EXHIBIT-..:...~-
                                                                                                                          PAGE--=:;_,.;;;,,........-i---
    Your lender

             May accept payments that are less than the full amount due (partial payments) and apply them to your loan

    __x_ May hold them in a separate account until you pay the rest of the payment, and then apply the full payment to
             your loan

             Does not accept any partial payments

    If this loan is sold, your new lender may have a different policy.

    The transfer of the lien associated with your loan is currently recorded, or in the future may be recorded, in the public
    records of the local County Recorder's office for the county where your property is located. Ownership of your loan
    may also be recorded on the registry of the Mortgage Electronic Registrations System at 1818 Library Street, Suite 300,
    Reston, YA 20190.

    Our rights and obligations as new creditor, and consequently our authority to respond favorably to your
    re_quests or inquiries may be limited by the terms of one or more contracts related to your loan.




                                                     ADDITIONAL NOTICES

    Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information
    obtained will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this
    debt, this letter is being sent for informational purposes only, is not an attempt to collect a debt and does not constitute
    a notice of personal liability with respect to the debt.



-
-
=




                                                                                                          nn~1LL1.   nnnnnnn~L n9RUl   ~   n9~LLLL
     ...J 0

              ~
     <(
     :a;
I- en w
cc en C'J a.
                  EXHIBIT _.:..._1,.,,..--
en ::i i:: (.)
cc
a. (.) en
   i.!. 0
           z      PAGE __,_""""1,.._,__
   en a.
   cc ui
     u::   ::,



       0
       w
       ~
       w
      ::::,
      0
       w
       a:.
       w
       (.)
       >
       a:.
       w
       en
       en
       en
       w
       a:.
       0
       0
       <(
                                                                                                                        EXHIBIT __      N__
                                                                r - - - - - - - - - - PAGE                                          /   oI 2--
                                                                   Multnomah County Official Records
                                                                   E Murray, Deputy Clerk
                                                                                                                       2018-034155
                                                                                                           03/30/201810:14:44 AM
                                                                   1R-MTG ASGT Pgs=2 Stn=106 MAYB ERV
OREGON                                                             $10.00 $11.00 $6.00 $20.00                                     $47.00
COUNTY OF MULTNOMAH
                6
1~11tlli1fiijii~~LJuiii1\f11Iw i1i~l~1~lrn 1111 11111w1,11~
PREPARED BY: FIRST AMERICAN MORTGAGE SOLUTIONS
WHEN RECORDED MAIL To:



FIRST AMERICAN MORTGAGE SOLUTIONS
1795 lNTERNATIONAL WAY
IDAHO FALLS, ID 83402, PH. 208-528-9895

  ASSIGNMENT OF TRUST DEED BY BENEFICIARY OR HIS SUCCESSOR IN INTEREST
FOR VALUE RECEIVED, U.S. BANK TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVJDUAL CAPACITY BUT
SOLELY AS OWNER TRUSTEE FOR LOAN ACQUISITION TRUST 2017-RPLl, located at 60 LIVINGSTON AVENUE,
EP-MN-WS3D, ST. PAUL, MN 55107, Assignor, who is the beneficiary, his successor in interest, or nominee thereof, under the
below described Deed of Trust, does hereby grant, assign, transfer, and set over unto U.S. BANK TRUST NATIONAL
ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER TRUSTEE FOR REO TRUST 2017•
RPLl, located at 60 LMNGSTON AVE, EP-MN-WS3D, ST. PAUL, MN 55107, hereinafter called Assignee, his executors,
administrators, successors and assigns, all of Assignor's rights, benefits, whatsoever accrued or to accrue, and its interest in and under
that certain Deed of Trust dated MARCH 12, 2004, executed and delivered by WILLIAM KINNEY, JR., JULIE ANN KINNEY
AS TENANTS BY THE ENTIRETY, Trustor(s), to REGIONAL TRUSTEE SERVICES CORP., Original Trustee, for the benefit
ofMTGLQ INVESTORS, L.P., Original Beneficiary, or designated nominee of the Original Beneficiary, and recorded on MARCH
17, 2004 as Instrument No. 2004-043211 in the Records of the County Clerk's Office for MULTNOMAH County, State of
OREGON, conveying the real property in said county, described as follows:
AS DESCRIBED IN SAID DEED OF TRUST
PROPERTY ADDRESS: 4406 N MISSISSIPPI, PORTLAND, OR 97217
Assignor, the undersigned, does hereby covenant to and with said Assignee that the undersigned is the Beneficiary, his successor in
interest, or the nominee thereof, under said Deed of Trust and that he has good right to convey, transfer, and assign the same, as
aforesaid.
In construing this instrument and whenever the contest hereof so requires, the masculine gender includes the feminine and the neuter
and the singular number includes the plural.
IN WITNESS WHEREOF, the undersigned has caused this Instrument to be executed this              MAR O1 2018 •
U.S. BANK TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LOAN ACQUISITION TRUST 2017-RPLl BY RUSHMORE LOAN MANAGEMENT SERVJCES LLC AS
 ATTORNEY-IN-FACT


                                                                        ~-.---
                                                                         ~---------




 RM8080117IM-AM- OR                                            Page 1 of2

 11m 1111 HI l ~l IR ~~I rn Ill! II~ Ill~
                                                                                                                 EXHIBIT   IV
                                                                                                                 PAGE 2    t>~   2-

 A Notary Public or other officer completing this certificate verifies only the identity
 of the individual who signed the document to which this certificate is attached, and not
 the truthfulness, accuracy, or validity 0£ that document.
STATE OF CA       BOUNTY OF ORANGE) ss.
On       MAR O1 201           ,      before me,           Theresa J Barrett                a Notary Public, personally appeared
     Jeannette Kabayan           who proved to me on the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in his/her authorized capacity and that by his/her
signature on the instrument the person(s), or the entity upon behalf of which the person acted, executed the instrument.
I certify und      alty of Perjury, un     e laws of the State of California, that the forgoing paragraph is true and correct.

                                                                                      )




                                                               ~e•••••r:eeee•f
                                                                     THERESA J. BARRETT
                                                               ;,
                                                               ;;
                                                                     Holary Public - California
                                                                                   Orange County
                                                                                                zi'i
                                                                                Commission# 2217151         -·
                                                                             My Comm. Expires Oct 7. 2021




RM8080117IM • AM - OR                                       Page 2 of2
LOAN NO. 17809909
                                                                                                               ----1   1
- I




                                                                                                              EXHIBIT _0
                                                                                                                       __
                                                                                                              PAGE 1 r:rf Lf

                                    CERTIFICATE OF SERVICE
                                                                 ',
      I, William X Nietzche, certify under the penalty of perjury from without the "United States" and
      from within the "United States of America" a foreign sovereign pursuant 28 U.S.C. § 1746(1)
      and 28 U.S.C. §1605, that on April 27, 2018, I served the foregoing documents via electronic
      service and/or U.S postal service certified mail return receipt:

          1. NOTICE FOR THE RECORD

      BY HAND:. _ __, MAIL:                                  ELECTRONIC SERVICE: _ _ _ __

      To: OREGON FORCLOSURE AVOIDANCE PROGRAM
            c/o ANNETTE PHELPS
      4011 NE HANCOCK STREET
            PORTLAND, OREGON 97212


      BY HAND: _ _ __, MAIL:XXX • ELECTRONIC SERVICE: _ __

      To: RUSHMORE LOAN MANAGEMENT SERVICES
      c/o TERRY SMITH, PRESIDENT
      15480 LAGUNA CANYON ROAD, SUITE 100
      IRVINE, CA 92618


                                                                           A/
                                        -/ I          l

                                                               .          1   .
      '\Il"Jl'  X N"
       1" 1 1am •·.     . h e\D
                    r 1ctzc   =            .........11..,,     ',/,"Av ,1J.....---rvl-,.,.-.,,
                                                               ,&              L     '                  dated April 27, 2018
      Supreme Chief Minister and Co-Founder                                                      "---
      sa I1s.i
          •I S           ~r, ""abacaos ·1_.n'b_,a.I r,{cpu..b"'_ho& (S:"'i
                   ,v t. 1\,
               "qaJ;:}               ' l ·• -,-·                     ··v,K,-'l")
                                                                           ~
                                                                           ·· i , ;

      ALL RIGHTS RESERVED, DROIT. Signature made parallel to UCC 1-308, 2-211, 2-213


      UCC §2-211 Legal Recognition of electronic contracts, records, and signatures; (1) A record or
      signature may not be denied legal effect or enforceability solely because it is in electronic form.
      UCC § 2-213 Electronic communication (1) If the receipt of an electronic communication has a
      legal effect, it has that effect even if no individual is aware of its receipt.




                                                                                                                           Page 1 of1
                                                                       ----1




                                                                                  EXHIBIT       D
                                                                                  PAGE      2   of '--(
                                          NOTICE FOR THE RECORD



 DATE RECEIVED: 17 APRIL, 2018
 RE: CERTIFICATE OF COMPLIANCE STATE OF OREGON FORECLOSURE AVOIDANCE PROGRAM

 I, by affidavit am a declared living American sovereign standing with Treaty Law of God do accept your
 offer for value and for the following reasons I am returning your offer, rejected, for discharge and
 closure;

       1) You have brought United States corporate law with color outside your jurisdiction and without
          an international treaty within My republic State as you have no jurisdiction on the land of
          Oregon;
       2) You have falsely accused me of being a citizen of the UNITED STATES;
       3) You are trespassing and criminally attempting to convert corporate statutes with color into
          lawful criminal codes without chartered regulatory and delegated jurisdictional authority;
       4) You are not registered or chartered for conducting business in Oregon by My republic State and;
       5) You failed to state a lawful claim upon which relief can be granted.



  All of which is submitted under oath.




   I      I    ...,.,.,   1
  /}~lie A~n;   use otketcalf Kinney
(
JALL Rl~HTS REsrnJrn, DROIT.
    ucc 1-308; 3-402 (8) (1)
  Sovereign living soul, holder of the office of "the people"
                                                                                                       EXHIBIT         0
                                                                                                       PAGE 3           J' L}I


                                                                                                             AM

       AFTER RECORDING RETURN TO:
       Alfe Lim
       For Aldridge Pite, LLP, For Rushmore Loan M
       4375 Jutland Drive
       San Diego, CA 92117

Grantor:
                                             U.S. BANK TRUST NATIONAL ASSOCIATION, N
Beneficiary:
                                             SOLELY AS OWNER TRUSTEE FOR REO TRUST 201
Property Address:



 Instrument/ Recording No.
Date/ County
                                             Multnomah
 Case Number                                 B1-180302-6656


 L   The Service Provider hereby certifies that:
     □         The beneficiary and/or its                        equirements of Oregon Laws 2013, Chapter 304, sections 2. 3. and 4:
               or




2.   On this date, I mailed th                                                   a copy to the grantor and the Attorney General
     electronically or by mail.




 County of Multnomah




                      OFFICIAL STAMP                             otary Public - State of Oregon
                    NICOLE MtLLER                               My Commission Expires:
                 NOTARY PUBUC-OREGON
                 COMMISSION NO. 940200
           Mi' COMMl&SIOl'I EXPIRES JUNE 2 4. :I019


                                                                                                       Form 670 (rev.8-27-2014)
                                                                                                                                                       EXHIBIT     0
                                                                                                                                                       PAGE      L/ ~L(


 ■' Complete items 1, 2, and 3.                                                      A Signature
                                                                                           1
    Print your name and address on the reverse
 lllil                                                                               X
 ' so that we can return the card to you.
 II Attach this card to the back of the mailpiece,                                   B. Received by (Printed Name)
    or on the front if space permits.
 1. Article Addressed to:                                                            D. Is delivery address different from item 1?

ORfGoN fOR.£Cl-OSuRE hVol'DA.N · If YES, enter delivery address below:
  .              , .       fl?.o GRf\ f'i\
C/o /\NNETf£ YHELfS
 1./!JI/ N:E fta.ncock s't
     0                     97 2 12 3, Service Type
         Rll rl+\ll l ttfatd\ Orrul·f Dl\         11.\   111       Priority Mall Express®
                                                                                   □ Adult Signature
                                                                                   □ Adult Signature Restricted Delivery
                                                                                                                                □
                                                                                                                                ~eglstered Mail™
                                                                                                                               )il!:Reglstered Mail Restricted
                                                                                0 Certified Mail®                           !JeliVeQI
            9590 9402 2912 7094 9829 68                                         ClCertffiedMailRestric!edDelivery         □ RetumReceiptfor
---------------------ILi
 ::>. Arti1'1A N11mh,ar m,m,,f,w £mm ~~M''= ,~,._.,
                                                                                  Collect on Dellveiy                       Merchandise
                                                                                □ Collect on Delivery Restricted Delivery □ Signature Confirmation"'
                              US                                                □ Insured Mall                            □ Signature Confirmation
          RF 1 5 0 7 6 2 41 9                                                   □ Insured Mail Restricted Delivery          Restricted Delivery
                                                                               I
                                                                               . (over $500)
 PS Form       3811, July 2015 PSN 7530-02-000-9053                                                                          Domestic Return Receipt




                                    □ Registered    Mail$_ __
                                    D Return Receipt                           D Signature Confirmation
                                        (hare/copy) $    $ ii , (I fl              Restricted Delivery
                                    □Return Receipt $0 00.J--_$,:=_:_:_:_:_:_:_:_:_:_:_:_-=--ll
                                                                m

                                        (electronic) $       -~ 1 :':   , •,   total Postage & Fees
                                    □ Restricted Delivery$_ _                  $

                                    Customer Must Declare                                                       Domestic Insurance up to $50,000
                                    Full Value $0 00                                                            is included based upon the

                                    $
                                              0          .                                                      declared value. International
                                                                                                                Indemnity is limited. (See Reverse).




                            PS Form 3806, Registered! Mail Receipt                                                      Copy 1 - Customer
                            April 2015, PSN 7530-02-000-9051                                                  (See Information on Reverse)
                            .    For domestic_cl_Ellive_l}lj_n1QLmjitiQri, visit our website atw_l-\'W~s,cc,_m__~_ _ ___
                                                                                                                                           ----r



                                                                                                                              EXHIBIT-'---
                                                                                                                              PAGE...:......~--

                           15480 Laguna Canyon Road
                           Suite I 00
                           Irvine, CA 92618
                           888.699.5600 toll free
                           949.341.0777 local
                           949 .341.2200 fax
                    rH     www.rnshrnorelrn.com




May 4, 2018

Julie Metcalf Kinney
4406 N. Mississippi
Portland, OR 97217

RE:       Mortgagor(s) - Julie Metcalf Kinney
          Property Address-4406 N. Mississippi, Portland, OR 97217
          Loan Number - 7600796021

Dear Julie Metcalf Kinney:

Rushmore Loan Management Services LLC (Rushmore) is in receipt of your correspondence dated April
27, 2018, and received by our office April 30, 2018, regarding the mortgage loan account referenced
above. We appreciate you bringing this matter to our attention, as we take all inquiries from our
customers very seriously.

Your correspondence is currently under review. We realize the urgency of your inquiry and we
appreciate your patience. We will have a response issued to you within 30 business days.

Furthermore, our records indicate REO Trust 2017-RPLl is the current owner of the Note. The address of
the owner of the loan is as follows:

           REO Trust 2017-RPLl
           U.S. Bank Trust National Association
           60 Livingston Avenue
           Mailcode EP-MN-WS3D
           St Paul, MN 55107-2232

At Rushmore, customer concerns are important to us. Should you have any questions, please contact:

Customer Service Department
Monday through Thursday, 6:00 a.m. to 7:00 p.m. Pacific /Friday, 6:00 a.m. to 6:00 p.m. Pacific
Toll-free number: 1.888.504.6700

Sincerely,
Customer Correspondence Department

By FedEx




Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt. Any information obtained will be used for that
purpose. lf this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation.
----r
                                                                                                                        ----]    i




                                                                                                                                            ~
                                  i S480 Laguna Canyon Road
                                                                                                                                EXHIBIT
                                                                                                                                PAGE
                                                                                                                                          --~--
                                                                                                                                           IJ2
                                  Suite I 00
                                  Irvine. CA 9261 8
                                  888.699.5600 toll free
                                  949.341.0777 local
                                  949.341.2200 fax
                           TM     vvwv1.rush111on~!rn.con1




        Ilme 6, 2018


        Julie Ann Ki1mey
        4406 N. Mississippi
        Portland, OR 97217


        RE:       Mortgagors- Julie Metcalf Kinney and William Kinney Jr.
                  Property Address - 4406 N. Mississippi, Portland, OR 97217
                  Loan Number- 7600796021

        Dear Julie Alm:

        Rushmore Loan Management Services LLC ("Rushmore") is responding to your correspondence
        dated April 27, 2018, and received by our office on April 30, 2018, regarding the mortgage loan
        account referenced above.

        Please note that the Unifom1 Commercial Code does not apply to transactions involving
        residential mortgages; therefore, any attempted rescission of your loan, and/or tender of property,
        is ineffective and hereby rejected. The tenns of the related loan documents remain in effect and
        any failure to adhere to the terms of the loan documents will result in Rushmore pursuing its
        remedies which include, but are not limited to, foreclosure of the prope1iy.

        As of the date of this correspondence, the account is contractually due for the January 17, 2017,
        monthly installment. If you would like to discuss available loss mitigation options, please call the
        assigned representative listed below.

        Single Point of Contact (SPOC)
        Name: Gabriel Sanchez
        Direct Number: 949.341.5691

        Should you have any additional questions, please do not hesitate to contact us.

        Loss Mitigation Department
        Monday through Thursday, 6:00 a.m. to 7:00 p.~. Pacific
        Friday, 6:00 a.m. to 6:00 p.m. Pacific
        Toll-free number 1.888.504.7300

        Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt. Any infom1ation obtained will be used tor tllat
        purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
        against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation.
                                                                                                                   EXHIBIT G\
                                                                                                                   PAGE 2~:;2
                           I 5480 Laguna Canyon Road
                          Suite I 00
                          lcvine, CA 92618
                          888.699.5600 toll free
                          949.341.0777 local
                          949.341.2200 fax
                          wvvw.rushrnoi-elrn.con1




Sincerely,


Customer Correspondence Department
Rushmore Loan Management Services LLC

By Federal Express




Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt Any information obtained will be used for that
purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
against you, Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation.
             !   i-




                                                                                                  EXHIBIT   __._R_____
Clear Recon Corp                                                                                  PAGE , Dt3
111 SW Columbia Street #950
Portland, OR 97201
Phone: (858) 750-7600
Date: June 6, 2018

T.S. Number: 067210-OR
Loan Number: ******6021

                                         DEBT VALIDATION NOTICE

      Please be advised this company represents U.S. BANK TRUST NATIONAL ASSOCIATION, NOT IN ITS
      INDIVIDUAL CAPACITY BUT SOLELY AS OWNER TRUSTEE FORREO TRUST 2017-RPLl the
      creditor to whom the debt on the above-referenced home loan (hereinafter referred to as "the Debt") is owed. You
      are hereby notified that:


1.    As of 6/6/2018 the amount owed on the debt is $115,610.33. Because of interest, late charges, and other charges
      that may vary :from day to day, the amount due on the day you pay may be greater. Before forwarding payment,
      please contact us at the above address or phone number to obtain the current amount due. Please note that if you
      are not a boITower on the Debt, this notice is not intended and does not constitute an attempt to collect a debt
      against you personally. For fllliher information, please write or call our office.

2.    Unless you, within thirty (30) days after receipt of the notice, dispute the validity of the debt, or any portion
      thereof, the debt will be assumed to be valid by us and by the creditor.

3.    If within thirty (30) days after receipt of the notice: (i) You notify this office (hereinafter "we" or "us") in writing
      that you dispute this debt, or any portion of it, then we will obtain and mail to you verification of this debt or a
      copy of any judgment against you; (ii) You request in writing that we obtain the name and address of the original
      creditor, if different from the cmTent creditor, then we will obtain and mail it to you; (iii) You notify us in writing
      that you dispute this debt, or any portion of the debt, then we will cease collection of the debt, until we obtain
      verification of the debt, or a copy of any judgment, and mail it to you; (iv) You request in writing the name and
      address of the original creditor, if different :from the current creditor, then we will cease collection of the debt, until
      we obtain the name and address of the original creditor and mail it to you.

      The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require
      that, except under unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They may
      not harass you by using threats of violence or arrest or by using obscene language. Collectors may not use false or
      misleading statements or call you at work if they know or have reason to know that you may not receive personal
      calls at work. For the most part, collectors may not tell another person, other than your attorney or spouse, about
      your debt. Collectors may contact another person to confirm your location or enforce a judgment. For more
      infonnation about debt collection activities, you may contact the Federal Trade Commission at 1-877-FTC-HELP
      or www.ftc.gov.

NOTICE: THIS MAY BE CONSIDERED AS AN ATTEMPT BY A DEBT COLLECTOR TO COLLECT A
CONSUMER DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

HOWEVER, IF YOU ARE IN BANKRUPTCY OR HAVE BEEN DISCHARGED IN BANKRUPTCY, THIS
LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT INTENDED AS AN ATTEMPT TO



                                                                                                     AP DEB TV ALID 07312017
                              .... r


                                                        EXHIBIT R
                                                        PAGE 2-~3
COLLECT A DEBT OR AS AN ACT TO COLLECT, ASSESS, OR RECOVER ALL OR A1"\1Y PORTION OF
THE DEBT FROM YOU PERSONALLY

IF YOU HAVE RECEIVED A DISCHARGE IN BANKRUPTCY, WE DO NOT SEEK A :'.\IO~EY JUDGMENT
AGAINST YOU, BUT WE SEEK ONLY RECOVERY FROM THE COLLATERAL \VHICH IS SECURITY
FOR THE DEBT.

Sincerely,

CLEAR RECON CORP




                                                                 APDEBTVALID 07312017
EXHIBIT     L_
PAGE~




                   ::.




          ;:,_r_
                                                                                                      --- I




                                                                                                EXHIBIT        S
                                                                                                              -------
                                                                                                PAGE          J0 f   i
                                - f:.USTEE'S NOTICE OF SALE
TS No.: 067210-0P~
Loan No.: ******6021

         Reference is made to that certain trust deed (the "Deed of Trust") executed by WILLIAM KINNEY, JR.,
JULIE ANN METCALF KINNEY, AS TENANTS BY THE ENTIRETY, as Grantor, to REGIONAL TRUSTEE
SERVICES, as Trustee, in favor of BENEFICIAL OREGON INC., as Beneficiary, dated 3/12/2004, recorded
3/17/2004~ as Instrument No. 2004-04321 l, in the Official Records of Multnomah County, Oregon, which covers
the followrng described real property situated in Multnomah County, Oregon:

         LOT 6, BLOCK 1, MULTNOMAH, IN THE CITY OF PORTLAND COUNTY OF
         MULTNOMAH AND STATE OF OREGON.

         APN: R223416 // 1N1E22CA-03100

Commonly known as:
4406 N MISSISSIPPI AVE
PORTLAND, OR 97217

The current beneficiary is:
U.S. BANK TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY
AS OWNER TRUSTEE FOR REO TRUST 2017-RPLl

Both the beneficiary and the trustee have elected to sell the above-described real property to satisfy the obligations
secured by the Deed of Trust and notice has been recorded pursuant to ORS 86.752(3). The default for which the
foreclosure is made is the grantor's failure to pay when due, the following sums:

   Delinquent Payments:
           Dates:                                                             Amount                      Total:

   01/17/17 thru 05/17/18                                      17           $732.35                $12,449.95
   Late Charges:                                                                                      $512.68
   Beneficiary Advances:                                                                            $6,187.35
                                                       Total Required to Reinstate:                $19,149.98
                                                  TOTAL REQUIRED TO PAYOFF:                       $112,338.63

By reason of the default, the beneficiary has declared all obligations secured by the Deed of Trust immediately due
and payable, including: the principal sum of $97,735.64 together with interest thereon at the rate of 5.49 % per
annum, from 12/17/2016 until paid, plus all accrued late charges, and all trustee's fees, foreclosure costs, and any
sums advanced by the beneficiary pursuant to the terms and conditions of the Deed of Trust

Whereof, notice hereby is given that the undersigned trustee, CLEAR RECON CORP, whose address is 111 SW
Columbia Street #950, Portland, OR 97201, will on 10/23/2018, at the hour of 11:00 AM, standard time, as
established by ORS 187.110, AT THE VESTIBULE, ll\1MEDIATELY INSIDE THE FOURTH AVENUE
ENTRANCE TO THE MULTNOMAH COUNTY COURTHOUSE, 1021 SW FOURTH AVE, PORTLAND,
OR 97204, sell at public auction to the highest bidder in the form of cash equivalent (certified funds or cashier's
check) the interest in the above-described real property which the grantor had or had power to convey at the time it
executed the Deed of Trust, together with any interest which the granter or his successors in interest acquired after
the execution of the Deed of Trust, to satisfy the foregoing obligations thereby secured and the costs and expenses of
sale, including a reasonable charge by the trustee. Notice is further given that any person named in ORS 86.778 has
the right to have the foreclosure proceeding dismissed and the Deed of Trust reinstated by payment to the
beneficiary of the entire amount then due ( other than the portion of principal that would not then be due had no
default occurred), together with the costs, trustee's and attorneys' fees, and curing any other default complained of
in the Notice of Default by tendering the performance required under the Deed of Trust at any time not later than
five days before the date last set for sale.
                                                                                                        EXHIBIT _ __
                                                                                                        PAGE--=~....,_-
TS No.: 067210-0R
Loan No.: ******6021


Without limiting the trustee's disclaimer ofrepresentations or warranties, Oregon Jaw requires the trustee to state in
this notice that some residential property sold at a trustee's sale may have been used in manufacturing
methamphetamines, the chemical components of which are known to be toxic. Prospective purchasers of residential
property should be aware of this potential danger before deciding to place a bid for this property at the trustee's sale.

In construing this notice, the masculine gender includes the feminine and the neuter, the singular includes plural, the
word "grantor" includes any successor in interest to the grantor as well as any other persons owing an obligation, the
performance cif which is secured by the Deed of Trust, the words "trustee" and 'beneficiary" include their respective
successors in interest, if any.

                                                   CLEAR RECON CORP
                                                   111 SW Columbia Street #950
                                                   Portland, OR 97201
Dated: 6/11/2018                                   Phone: 858-750-7600
                                                   866-931-0036



                                                   Edward Jamir, Authorized Signatbryo{Trustee




                                                             2                                                  :05082018
                                                                 .. I




TS No.: 067210-OR
Loan No.: ******6021

                                  NOTICE TO RESIDENTIAL TENANTS

         The property in which you are living is in foreclosure. A foreclosure sale is scheduled for 10/23/2018 at AT
THE VESTIBULE, IMMEDIATELY INSIDE THE FOURTH AVENUE ENTRANCE TO THE
MULTNOMAH COUNTY COURTHOUSE, 1021 SW FOURTH AVE, PORTLAND, OR 97204 at 11:00 AM.
The date of this sale may be postponed. Unless the lender that is foreclosing on this property is paid before the sale
date, the foreclosure will go through and someone new will own this property. After the sale, the new owner is
required to provide you with contact information and notice that the sale took place.

         The following information applies to you only if you are a bona fide tenant occupying and renting this
property as a residential dwelling under a legitimate rental agreement. The information does not apply to you if you
own this property or if you are not a bona fide residential tenant.

        If the foreclosure sale goes through, the new owner will have the right to require you to move out. Before
the new owner can require you to move, the new owner must provide you with written notice that specifies the date
by which you must move out. If you do not leave before the move-out date, the new owner can have the sheriff
remove you from the property after a court hearing. You will receive notice of the court hearing.

                                          PROTECTION FROM EVICTION

      IF YOU ARE A BONA FIDE TENANT OCCUPYING AND RENTING THIS PROPERTY AS A
RESIDENTIAL DWELLING, YOU HAVE THE RIGHT TO CONTINUE LIVING IN THIS PROPERTY AFTER
THE FORECLOSURE SALE FOR:

       •60 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE, IF YOU
HA VE A FIXED TERM LEASE; OR

       •AT LEAST 30 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE,
IF YOU HAVE A MONTH-TO-MONTH OR WEEK-TO-WEEK RENTAL AGREEMENT.

         If the new owner wants to move in and use this property as a primary residence, the new owner can give
you written notice and require you to move out after 30 days, even though you have a fixed term lease with more
than 30 days left.

         You must be provided with at least 30 days' written notice after the foreclosure sale before you can be
required to move.

         A bona fide tenant is a residential tenant who is not the borrower (property owner) or a child, spouse or
parent of the borrower, and whose rental agreement:

         •Is the result of an arm's-length transaction;

          •Requires the payment of rent that is not substantially less than fair market rent for the property, unless the
rent is reduced or subsidized due to a federal, state or local subsidy; and

         •Was entered into prior to the date of the foreclosure sale.

                                             ABOUT YOUR TENANCY
                                             BETWEEN NOW AND THE
                                            FORECLOSURESALE:RENT

      YOU SHOULD CONTINUE TO PAY RENT TO YOUR LANDLORD UNTIL THE PROPERTY IS
SOLD OR UNTIL A COURT TELLS YOU OTHERWISE. IF YOU DO NOT PAY RENT, YOU CAN BE
EVICTED. BE SURE TO KEEP PROOF OF ANY PAYMENTS YOU MAKE.




                                                            3                                  CRC NOS OR 05082018
                                                                                                 EXHIBIT _..;;;;5;;;;.___
TS No.: 067210-OR                                                                                PAGE ---       'i ¢I~
Loan No.: ******6021

                                               SECURITY DEPOSIT
                                                                                                          /


          You may apply your security deposit and any rent you paid in advance against the current rent you owe
your landlord as provided in ORS 90.367. To do this, you must notify your landlord in writing that you want to
subtract the amount of your security deposit or prepaid rent from your rent payment. You may do this only for the
rent you owe your current landlord. If you do this, you must do so before the foreclosure sale. The business or
individual who buys this property at the foreclosure sale is not responsible to you for any deposit or prepaid rent you
paid to your landlord.

                                          ABOUT YOUR TENANCY
                                       AFTER THE FORECLOSURE SALE

         The new owner that buys this property at the foreclosure sale may be willing to allow you to stay as a
tenant instead of requiring you to move out after 30 or 60 days. After the sale, you should receive a written notice
informing you that the sale took place and giving you the new owner's name and contact information. You should
contact the new owner if you would like to stay. If the new owner accepts rent from you, signs a new residential
rental agreement with you or does not notify you in writing within 30 days after the date of the foreclosure sale that
you must move out, the new owner becomes your new landlord and must maintain the property. Otherwise:

         •You do not owe rent; ·

         •The new owner is not your landlord and is not responsible for maintaining the property on your behalf;
and

         •You must move out by the date the new owner specifies in a notice to you.

         The new owner may offer to pay your moving expenses and any other costs or amounts you and the new
owner agree on in exchange for your agreement to leave the premises in less than 30 or 60 days. You should speak
with a lawyer to fully understand your rights before making any decisions regarding your tenancy.

IT IS UNLAWFUL FOR ANY PERSON TO TRY TO FORCE YOU TO LEAVE YOUR DWELLING UNIT
WITHOUT FIRST GIVING YOU WRITTEN NOTICE AND GOING TO COURT TO EVICT YOU. FOR MORE
INFORMATION ABOUT YOUR RIGHTS, YOU SHOULD CONSULT A LAWYER. Ifyou believe you need
legal assistance, contact the Oregon State Bar and ask for the lawyer referral service. Contact information for the
Oregon State Bar is included with this notice. If you do not have enough money to pay a lawyer and are otherwise
eligible, you may be able to receive legal assistance for free. Information about whom to contact for free legal
assistance is included with this notice.

Trustee: CLEAR RECON CORP
111 SW Columbia Street #950
Portland, OR 97201

Oregon State Bar Lawyer Referral Service: (503)684-3763 or (800)452-7636
http://www.osbar.org;http://www.osbar.org/public/ris/ris.html#referra1

Oregon Law Help: http://oregonlawhelp.org/OR/index.cfm

Free Legal Assistance: http://www.oregonlawcenter.org/
Portland (503)473-8329
Coos Bay (800)303-3638
Ontario (888)250-9877
Salem (503)485-0696
Grants Pass (541)476-1058
Woodburn (800)973-9003
Hillsboro (877)726-4381



                                                           4                                 CRC NOS OR 05082018
                             I   I




                                                                                                   EXHIBlT _ _.,____

                                        Affidavit of Posting/Service                               PAGE---1-...u.,...----

 Case Number: TS#: 067210-OR

 VS.
                                                                Service Documents:
 GRANTOR:                                                       TRUSTEE'S NOTICE OF SALE
 WILLIAM KINNEY, JR., JULIE ANN METCALF
 KINNEY, AS TENANTS BY THE ENTIRETY

 For:
 STOX POSTING & PUBLISHING, LLC
 2030 EAST 4TH ST
 STE 230B
 SANTA ANA, CA 92705

 Received by BARRISTER SUPPORT SERVICE, INC. on the 13th day of June, 2018 at 10:14 am to be served on
 WILLIAM KINNEY, JR., JULIE ANN METCALF KINNEY, AND ALL OTHER OCCUPANTS, 4406 N MISSISSIPPI
 AVE, PORTLAND, OR 97217.

 I, Terry Sheldon, Process Server, being duly sworn, depose and say that on the 15th day of June, 2018 at 11 :59
 am, I:

 made service of the attached TRUSTEE'S NOTICE OF SALE upon the individuals and/or entities named below by
 delivering a copy of the aforementioned documents upon an OCCUPANT at the following address:4406 N
 MISSISSIPPI AVE, PORTLAND, OR 97217 ("Property Address") as follows:

 I attempted personal service at the Property Address on 6/15/2018 at 11:59 am and on this attempt I received no
 answer from any occupant(s) at this address. I then POSTED such true copy conspicuously to the main entrance
 pursuant to ORS 86.774 (1)(a)(b)(A)

 On 6/18/2018 AT 2:19 PM, I returned to the Property Address and, again, received no answer from any occupant
 (s) at this address. At that time, I POSTED another true copy conspicuously to the main entrance of the premises
 pursuant to ORS 86.774 (1)(a)(B)

  On 6/23/2018 AT 1 :34 PM I returned to the Property Address for the third time and Again received no answer from
. any occupant(s). At that time I POSTED another true copy conspicuously to the main entrance of the premises.

 On 6/26/2018 I mailed a copy of the above documents by First Class Mail, postage pre-paid, addressed to
 "OCCUPANTS" at 4406 N MISSISSIPPI AVE, PORTLAND, OR 97217, pursuant to ORS 86.774 (1)(a)(C).




                                                                                           II IIII IIll Ill II IIll IIIII Ill
                                                                                 111111111 I
                                                                                                                   EXHIBIT_......:.-.__

                            Affidavit of Posting/Service For TS#: 067210-0R                                        PAGE___.:;=-=___..-

I declare under penalty of perjury that I am a resident of the State of Oregon. I am a competent person 18 years of
age or older and not a party to or atto~ney in this proceeding and am authorized to serve the process described
herein. I certify that the person, firm, or corporation served is the identical one named in this action. I am not a party
to nor an officer, director, or employee of, nor attorney for any party, corporate or otherwise.
I hereby declare that the above statement is true to the best of my knowledge and belief, and that it is made for use
as evidence in court and is subject to penalty for perjury.




                                                                                     Terry Sheldon, Process Server
                                                                                     Date_ _ _ _ _ __
Subscribed and Sworn to before me on the 26th day
of June, 2018 in the county of MULTNOMAH by the                                       BARRISTER SUPPORT SERVICE, INC.
affiant who is personally known to me.                                                11349 SW 60th Ave.
                                                                                      Portland, OR 97219-6754
                                                                                      (503) 246-8934
NOTARY PUBLIC
                                                                                      Our Job Serial Number: TSB-2018002907
of OREGON
                                                                                      Ref: 910045


                                   Copyright© 1992-2018 Database Services, Inc. - Process Server's Toolbox V7.2f
                                                                                                     EXHIBIT _.-------
                                                                                                     PAGE    _.i:-,::;:;.i1---11-




                                  TRUSTEE'S NOTICE OF SALE
TS No.: 067210-OR
Loan No.: ******6021

         Reference is made to that certain trust deed (the "Deed of Trust") executed by WILLIAM KINNEY, JR.,
JULIE ANN METCALF KINNEY, AS TENANTS BY THE ENTIRETY, as Grantor, to REGIONAL TRUSTEE
SERVICES, as Trustee, in favor of BENEFICIAL OREGON INC., as Beneficiary, dated 3/12/2004, recorded
3/17/2004, as Instrument No. 2004-043211. in the Official Records of Multnomah County, Oregon, which covers
the following described real property situated in Multnomah County, Oregon:

         LOT 6, BLOCK 1, MULTNOMAH, IN THE CITY OF PORTLAND COUNTY OF
         MULTNOMAH AND STATE OF OREGON.

         APN: R223416 // 1NIE22CA-03100

Commonly known as:
4406 N MISSISSIPPI AVE
PORTLAND, OR 97217

The current beneficiary is:
U.S. BANK TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY
AS OWNER TRUSTEE FOR REO TRUST 2017-RPLl

Both the beneficiary and the trustee have elected to sell the above-described real property to satisfy the obligations
secured by the Deed of Trust and notice has been recorded pursuant to ORS 86.752(3). The default for which the
foreclosure is made is the grantor's failure to pay when due, the following sums:

   Delinquent Payments:
           Dates:                                                             Amount

   01/17/17 thru 05/17/18                                      17           $732.35                $12,449.95
   Late Charges:                                                                                      $512.68
   Beneficiary Advances:                                                                            $6,187.35
                                                       Total Required to Reinstate:                $19,149.98
                                                  TOTAL REQC/RED TO PAYOFF:                       $112,338.63

By reason of the default, the beneficiary has declared all obligations secured by the Deed of Trust immediately due
and payable, including: the principal sum of $97,735.64 together with interest thereon at the rate of 5.49 % per
annum, from 12/17/2016 until paid, plus all accrued late charges, and all trustee's fees, foreclosure costs, and any
sums advanced by the beneficiary pursuant to the terms and conditions of the Deed of Trust

Whereof, notice hereby is given that the undersigned trustee, CLEAR RECON CORP, whose address is 111 SW
Columbia Street #950, Portland, OR 9720 l, will on 10/23/2018, at the hour of 11 :00 AM, standard time, as
established by ORS 187.110, AT THE VESTIBULE, II\li\lEDIATELY INSIDE THE FOURTH AVENUE
ENTRANCE TO THE MULTNOMAH COUNTY COURTHOUSE, 1021 SW FOURTH AVE, PORTLAND,
OR 97204, sell at public auction to the highest bidder in the form of cash equivalent (certified funds or cashier's
check) the interest in the above-described real property which the grantor had or had power to convey at the time it
executed the Deed of Trust, together with any interest which the granter or his successors in interest acquired after
the execution of the Deed of Trust, to satisfy the foregoing obligations thereby secured and the costs and expenses of
sale, including a reasonable charge by the trustee. Notice is further given that any person named in ORS 86.778 has
the right to have the foreclosure proceeding dismissed and the Deed of Trust reinstated by payment to the
beneficiary of the entire amount then due (other than the portion of principal that would not then be due had no
default occurred), together with the costs, trustee's and attorneys' fees, and curing any other default complained of
in the Notice of Default by tendering the performance required under the Deed of Trust at any time not later than
five days before the date last set for sale.
                                                                                                        EXHIBIT_~_
                                                                                                        PAGE.........1~----
TS No.: 067210-OR
Loan No.: ******6021


Without limiting the trustee's disclaimer of representations or warranties, Oregon law requires the trustee to state in
this notice that some residential property sold at a trustee's sale may have been used in manufacturing
methamphetamines, the chemical components of which are known to be toxic. Prospective purchasers of residential
property should be aware of this potential danger before deciding to place a bid for this property at the trustee's sale.

In construing this notice, the masculine gender includes the feminine and the neuter, the singular includes plural, the
word "grantor" includes any successor in interest to the grantor as well as any other persons owing an obligation, the
performance of which is secured by the Deed of Trust, the words "trustee" and 'beneficiary" include their respective
successors in interest, if any.

                                                   CLEAR RECO:\ CORP
                                                   111 SW Columbia Street #950
                                                   Portland, OR 97201
Dated: 6/11/2018                                   Phone: 858-750-7600
                                                   866-931-0036 ----- / - - - ~
                                                            ~~~~~::-:-~                      // .>,;- - - -
                                                                                         ,.,./   "
                                                   Edward Jamir, Authorized      Signatll1fof Trustee




                                                             2                                   CRC NOS OR 05082018
                                                                                                     EXHIBIT-~-
TS No.: 067210-OR
Loan No.: ******6021
                                                                                                     PAGE ~--

                                  NOTICE TO RESIDENTIAL TENANTS

         The property in which you are living is in foreclosure. A foreclosure sale is scheduled for 10/23/2018 at AT
THE VESTIBULE, IMMEDIATELY INSIDE THE FOURTH AVENUE ENTRANCE TO THE
MULTNOMAH COUNTY COURTHOUSE, 1021 SW FOURTH A VE, PORTLAND, OR 97204 at 11 :00 AM.
The date of this sale may be postponed. Unless the lender that is foreclosing on this property is paid before the sale
date, the foreclosure will go through and someone new will own this property. After the sale, the new owner is
required to provide you with contact information and notice that the sale took place.

         The following information applies to you only if you are a bona fide tenant occupying and renting this
property as a residential dwelling under a legitimate rental agreement. The information does not apply to you if you
own this property or if you are not a bona fide residential tenant.

        If the foreclosure sale goes through, the new owner will have the right to require you to move out. Before
the new owner can require you to move, the new owner must provide you with written notice that specifies the date
by which you must move out. If you do not leave before the move-out date, the new owner can have the sheriff
remove you from the property after a court hearing. You will receive notice of the court hearing.

                                          PROTECTION FROM EVICTION

      IF YOU ARE A BONA FIDE TENANT OCCUPYING AND RENTING THIS PROPERTY AS A
RESIDENTIAL DWELLING, YOU HAVE THE RIGHT TO CONTINUE LIVING IN THIS PROPERTY AFTER
THE FORECLOSURE SALE FOR:

      •60 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE, IF YOU
HAVE A FIXED TERM LEASE; OR

       •AT LEAST 30 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE,
IF YOU HAVE A MONTH-TO-MONTH OR WEEK-TO-WEEK RENTAL AGREEMENT.

         lf the new owner wants to move in and use this property as a primary residence, the new owner can give
you written notice and require you to move out after 30 days, even though you have a fixed term lease with more
than 30 days left.

         You must be provided with at least 30 days' written notice after the foreclosure sale before you can be
required to move.

         A bona fide tenant is a residential tenant who is not the borrower (property owner) or a child, spouse or
parent of the borrower, and whose rental agreement:

         •Is the result of an arm's-length transaction;

          •Requires the payment of rent that is not substantially less than fair market rent for the property, unless the
rent is reduced or subsidized due to a federal, state or local subsidy; and

         •Was entered into prior to the date of the foreclosure sale.

                                             ABOUT YOUR TENANCY
                                             BETWEEN NOW AND THE
                                            FORECLOSURESALE:RENT

      YOU SHOULD CONTINUE TO PAY RENT TO YOUR LANDLORD UNTIL THE PROPERTY IS
SOLD OR UNTIL A COURT TELLS YOU OTHERWISE. IF YOU DO NOT PAY RENT, YOU CAN BE
EVICTED. BE SURE TO KEEP PROOF OF ANY PAYMENTS YOU MAKE.




                                                           3                                   CRC NOS OR 05082018
                                                       I   I




                                                                                                            EXHIBIT_1---_
                                                                                                            PAGE_,..J,,g~:....-t--
                                                               SECURITY DEPOSIT

                             :·_ :::-_'.::,
                                      c•ur security deposit and any rent you paid in advance against the current rent you owe
•   -   --   •
                 0
                     -   -   --c ""    in ORS 90.367. To do this, you must notify your landlord in writing that you want to
':'.:.'::-:::: :":e :::-:--_oum of your security deposit or prepaid rent from your rent payment. You may do this only for the
,e..-:, :<.: :we your current landlord. If you do this, you must do so before the foreclosure sale. The business or
i:s:i·/.:::.:::: w:io buys this property at the foreclosure sale is not responsible to you for any deposit or prepaid rent you
paid :o yo:.:r landlord.

                                                         ABOUT YOUR TENANCY
                                                      AFTER THE FORECLOSURE SALE

         The new owner that buys this property at the foreclosure sale may be willing to allow you to stay as a
tenant instead of requiring you to move out after 30 or 60 days. After the sale, you should receive a written notice
informing you that the sale took place and giving you the new owner's name and contact information. You should
contact the new owner if you would like to stay. If the new owner accepts rent from you, signs a new residential
rental agreement with you or does not notify you in writing within 30 days after the date of the foreclosure sale that
you must move out, the new owner becomes your new landlord and must maintain the property. Otherwise:

                         •You do not owe rent;

                         •The new owner is not your landlord and is not responsible for maintaining the property on your behalf;
and

                         •You must move out by the date the new owner specifies in a notice to you.

         The new owner may offer to pay your moving expenses and any other costs or amounts you and the new
owner agree on in exchange for your agreement to leave the premises in less than 30 or 60 days. You should speak
with a lawyer to fully understand your rights before making any decisions regarding your tenancy.

IT IS UNLAWFUL FOR ANY PERSON TO TRY TO FORCE YOU TO LEAVE YOUR DWELLING UNIT
WITHOUT FIRST GIVING YOU WRITTEN NOTICE AND GOING TO COURT TO EVICT YOU. FOR MORE
INFORMATION ABOUT YOUR RIGHTS, YOU SHOULD CONSULT A LAWYER. If you believe you need
legal assistance, contact the Oregon State Bar and ask for the lawyer referral service. Contact information for the
Oregon State Bar is included with this notice. lfyou do not have enough money to pay a lawyer and are otherwise
eligible, you may be able to receive legal assistance for free. Information about whom to contact for free legal
assistance is included with this notice.

Trustee: CLEAR RECON CORP
111 SW Columbia Street #950
Portland, OR 97201

Oregon State Bar Lawyer Referral Service: (503)684-3763 or (800)452-7636
http://www. os bar.or2-; http://www.osbar.org/pub lic/ris/ris.html#referral

Oregon Law Help: http://oregonlawhelp.org/0R/index.cfm

Free Legal Assistance: httD:/.www.oregonlawcenter.org/
Portland (503)473-8329
Coos Bay (800)303-3638
Ontario (888)250-9877
Salem (503)485-0696
Grants Pass (541)476-i058
Woodburn (800)973-9003
Hillsboro (877)726-4381



                                                                         4                              CRC NOS OR 05082018
  Barrister Support Service
      11349 SW 6oth Ave.
       Portland, OR 97219
Customer Service, It's Our Specialty!




                                     1
                                          William Kinney Jr, Julie Ann Metcalf
                                          Kinney, And All Other Occupants
                                          4406 N. Mississippi Ave
                                          Portland, OR 97217




                                                                                        !   il II,.t           "l ,li ! 'ii '1·' ,i ,\,ii ,ii·.\. ij''. 'ii\ •11ll \.i. ,, iii\1 !\,
                                                                                                  ii I'I i1· i !f:I:}
                              ··••; ··· ·< ~;_ {::t-..:::I ..::: {   t .. t..: ·.: ~;                                   .:i ··u ti:;! ·iJ nJJlfH ·fi''r·:tn ii"
                                                                                                                                        0




                                                                                                                                                                                       ;g
                                                                                                                                                                                       G)
                                                                                                                                                                                            ~
                                                                                                                                                                                            :I:
                                                                                                                                                                                       m    -0::1
                                                                                                                                                                                             =i
  --   I                                                             ---   I    1-




 t-1\~J~ +~~            Por-0~;
    Box 17933
San Diego, CA 92177
FIRST CLASS

067210-OR
ORNODNTSHO
                          II I I      11111            11
                                                                               EXHIBIT~.i--
                                                                               PAGE-i...,;;..i~--




                                              Mailed On: 6/25/2018
                                              Doc ID: 1925216




            mLIE ANN METCALF KINNEY
            4406 N MISSISSIPPI
            PORTLAND, OR97217
                                                                                                                      EXHIBIT ___,.i..u.---
                                                                                                                      PAGE ---"--w.,_,,,J,,,.1a......_

                                            TRUSTEE'S NOTICE OF SALE
           TS No.: 067210-OR
           Loan No.: ******6021

                    Reference is made to that certain trust deed (the "Deed of Trust") executed by WILLIAM KINNEY, JR.,
           JULIE ANN METCALF KINNEY, AS TENANTS BY THE ENTIRETY, as Grantor, to REGIONAL TRUSTEE
           SERVICES, as Trustee, in favor of BENEFICIAL OREGON INC., as Beneficiary, dated 3/12/2004, recorded
           3/l 7/2004, as Instrument No. 2004-04321 l, in the Official Records of Multnomah County, Oregon, which covers
           the following described real property situated in Multnomah County, Oregon:

                    LOT 6, BLOCK 1, MULTNOMAH, IN THE CITY OF PORTLAND COUNTY OF
                    MULTNOMAH AND STATE OF OREGON.

                    APN: R223416 ff 1NlE22CA-03100

           Commonly known as:
           4406 N MISSISSIPPI AVE
           PORTLAND, OR 97217

           The current beneficiary is:
           U.S. BANK TRUST NATIONAL ASSOCfATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY
           AS OWNER TRUSTEE FOR REO TRUST 2017-RPLl

           Both the beneficiary and the trustee have elected to sell the above-described real property to satisfy the obligations
           secured by the Deed of Trust and notice has been recorded pursuant to ORS 86.752(3). The default for which the
           foreclosure is made is the grantor's failure to pay when due, the following sums:

              Delinquent Payments:
                      Dates:                                                             Amount

              01/17/17 thru 05/17/18                                      17           $732.35                $12,449.95
              Late Charges:                                                                                      $512.68
              Beneficiary Advances:                                                                            $6,187.35
                                                                  Total Hequired to Reinstate:                $19,149.98
                                                             TOTAL REQUIRED TO PAYOFF:                       $112,338.63

           By reason of the default, the beneficiary has declared all obligations secured by the Deed of Trust immediately due
           and payable, including: the principal sum of $97,735.64 together with interest thereon at the rate of 5.49 % per
           annum, from 12/17/2016 unti1 paid, p !us all accrued late charges, and all trustee's fees, foreclosure costs, and any
           sums advanced by the beneficiary pursuant to the tenns and conditions of the Deed of Trust

           Whereof, notice hereby is given that the undersigned trustee, CLEAR RECON CORP, whose address is 111 SW
           Columbia Street #950, Portland, OR 97201, will on 10/23/2018, at the hour of 11:00 AM, standard time, as
           established by ORS 187.110, AT THE VESTIBULE, IMMEDIATELY INSIDE THE FOURTH AVENUE
           ENTRANCE TO THE MULTNOMAH COUNTY COURTHOUSE, 1021 SW FOURTH AVE, PORTLAND,
           OR 97204, sell at public auction to the highest bidder in the form of cash equivalent (certified funds or cashier's
           check) the interest in the above-described real property which the grantor had or had power to convey at the time it
           executed the Deed of Trust, together with any interest which the grantor or his successors in interest acquired after
           the execution of the Deed of Trust, to satisfy the foregoing obligations thereby secured and the costs and expenses of
           sale, including a reasonable charge by the trustee. Notice is further given that any person named in ORS 86.778 has
           the right to have the foreclosure proceeding dismissed and the Deed of Trust reinstated by payment to the
           beneficiary of the entire amount then due (other than the po1tion of principal that would not then be due had no
           default occurred), together with the costs, trustee's and attorneys' fees, and curing any other default complained of
           in the Notice of Default by tendering the performance required under the Deed of Trust at any time not later than
           five days before the date last set for sale.


··•.■•::
                                                                     !   1-




                                                                                                                EXHIBIT_.........,.._
TS No.: 067210-OR                                                                                               PAGE_~.....i,...::_.....
Loan No.: ******6021


Without limiting the trustee's disclaimer of representations or warranties, Oregon law requires the trustee to state in
this notice that some residential property sold at a trustee's sale may have been used in manufacturing
methamphetamines, the chemical components of which are known to be toxic. Prospective purchasers of residential
property should be aware of this potential danger before deciding to place a bid for this property at the trustee's sale.

In construing this notice, the masculine gender includes the feminine and the neuter, the singular includes plural, the
word "grantor" includes any successor in interest to the grantor as well as any other persons owing an obligation, the
perfonnance of which is secured by the Deed of Trust, the words ''trustee" and 'beneficiary" include their respective
successors in interest, if any.

                                                   CLEAR RECON CORP
                                                   111 SW Columbia Street #950
                                                   Portland, OR 97201
Dated: 6/11/2018                                   Phone: 858-750-7600
                                                   866-931;0~
                                                              -
                                                                         ___::ic=~
                                                                         -
                                                                               --                 / ~
                                                                                          /
                                                                                              /
                                                                                                  ..)'·
                                                   Edward Jamir, Authorized Signat1rryo·f Trustee




                                                             2                                     CRC NOS OR 05082018
                                                 I   ' -




                                                                                                              EXHIBIT _....;;c..-_
TS No.: 067210-OR
Loan No.: ******6021                                                                                          PAGE....-L~~..._

                                  NOTICE TO RESIDENTIAL TENANTS

         The property in which you are living is in foreclosure. A foreclosure sale is scheduled for 10/23/2018 at AT
THE VESTIBULE, IMN!ED1ATELY INSIDE THE FOURTH AVENUE ENTRANCE TO THE
MULTNOMAH COUNTY COURTHOUSE, 1021 SW FOURTH AVE, PORTLAND, OR 97204 at 11:00 AM.
The date of this sale may be postponed. Unless the lender that is foreclosing on this property is paid before the sale
date, the foreclosure will go through and someone new will own this property. After the sale, the new owner is
required to provide you with contact information and notice that the sale took place.

         The following information applies to you only if you are a bona fide tenant occupying and renting this
property as a residential dwelling under a legitimate rental agreement. The infonnation does not apply to you if you
own this property or if you are not a bona fide residential tenant.

        If the foreclosure sale goes through, the new owner will have the right to require you to move out. Before
the new owner can require you to move, the new owner must provide you with written notice that specifies the date
by which you must move out. If you do not leave before the move-out date, the new owner can have the sheriff
remove you from the property after a court hearing. You will receive notice of the court hearing.

                                         PROTECTION FROM EVICTION

      IF YOU ARE A BONA FIDE TENANT OCCUPYING AND RENTING THIS PROPERTY AS A
RESIDENTIAL DWELLING, YOU HAVE THE RIGHT TO CONTINUE LIVING IN THIS PROPERTY AFTER
THE FORECLOSURE SALE FOR:

       •60 DAYS FROM THE DATE YOU ARE GIVEN A WRITTEN TERMINATION NOTICE, IF YOU
HA VE A FIXED TERM LEASE; OR

       •AT LEAST 30 DAYS FROM THE DATE YOU ARE GIVEN A WRlTTEN TERMINATION NOTICE,
IF YOU HAVE A MONTH-TO-MONTH OR WEEK-TO-WEEK RENTAL AGREEMENT.

         If the new owner wants to move in and use this property as a primary residence, the new owner can give
you written notice and require you to move out after 30 days, even though you have a fixed term lease with more
than 30 days left.

         You must be provided with at least 30 days' written notice after the foreclosure sale before you can be
required to move.

         A bona fide tenant is a residential tenant who is not the borrower (property owner) or a child, spouse or
parent of the borrower, and whose rental agreement:

         •Is the result ofan arm's-length transaction;

          •Requires the payment of rent that is not substantially less than fair market rent for the property, unless the
rent is reduced or subsidized due to a federal, state or local subsidy; and

         •Was entered into prior to the date of the foreclosure sale.

                                            ABOUT YOUR TENANCY
                                            BETWEEN NOW AND THE
                                           FORECLOSURESALE:RENT

      YOU SHOULD CONTINUE TO PAY RENT TO YOUR LANDLORD UNTIL THE PROPERTY IS
SOLD OR UNTIL A COURT TELLS YOU OTHERWISE. IF YOU DO NOT PAY RENT, YOU CAN BE
EVICTED. BE SURE TO KEEP PROOF OF ANY PAYMENTS YOU MAKE.




                                                           3                                  CRCNOS OR05082018
                                                                                                               EXHIBIT
TS No.: 067210-OR
                                                                                                                          ------
                                                                                                               PAGE...-:..,,,;;...,~;;;.....,,,
Loan No.: ******6021

                                               SECURITY DEPOSIT

          You may apply your security deposit and any rent you paid in advance against the current rent you owe
your landlord as provided in ORS 90.367. To do this, you must notify your landlord in writing that you want to
subtract the amount of your security deposit or prepaid rent from your rent payment. You may do this only for the
rent you owe your current landlord. If you do this, you must do so before the foreclosure sale. The business or
individual who buys this property at the foreclosure sale is not responsible to you for any deposit or prepaid rent you
paid to your landlord.

                                          ABOUT YOUR TENANCY
                                       AFTER THE FORECLOSURE SALE

         The new owner that buys this property at the foreclosure sale may be willing to allow you to stay as a
tenant instead of requiring you to move out after 30 or 60 days. After the sale, you should receive a written notice
informing you that the sale took place and giving you the new owner's name and contact information. You should
contact the new owner if you would like to stay. If the new owner accepts rent from you, signs a new residential
rental agreement with you or does not notify you in writing within 30 days after the date of the foreclosure sale that
you must move out, the new owner becomes your new landlord and must maintain the property. Otherwise:

         •You do not owe rent;

         •The new owner is not your landlord and is not responsible for maintaining the property on your behalf;
and

         •You must move out by the date the new owner specifies in a notice to you.

         The new owner may offer to pay your moving expenses and any other costs or amounts you and the new
owner agree on in exchange for your agreement to leave the premises in less than 30 or 60 days. You should speak
with a lawyer to fully understand your rights before making any decisions regarding your tenancy.

IT IS UNLAWFUL FOR ANY PERSON TO TRY TO FORCE YOU TO LEA VE YOUR DWELLING UNIT
WITHOUT FIRST GIVING YOU WRITTEN NOTICE AND GOING TO COURT TO EVICT YOU. FOR MORE
INFORMATlON ABOUT YOUR RIGHTS, YOU SHOULD CONSULT A LAWYER. If you believe you need
legal assistance, contact the Oregon State Bar and ask for the lawyer referral service. Contact information for the
Oregon State Bar is included with this notice. Jfyou do not have enough money to pay a lawyer and are otherwise
eligible, you may be able to receive legal assistance for free. Information about whom to contact for free legal
assistance is included with this notice.

Trustee: CLEAR RECON CORP
111 SW Columbia Street #950
Portland, OR 97201

Oregon State Bar Lawyer Referral Service: (503)684-3763 or (800)452-7636
http://www.osbar.org; http://www.osbar.org/public/ris/ris.html#refen-al

Oregon Law Help: http://oregonlawhelp.org/OR/index.cfln

Free Legal Assistance: http://www.oregonlawcenter.org/
Portland (503)473-8329
Coos Bay (800)303-3638
Ontario (888)250-9877
Salem (503)485-0696
Grants Pass (541)476-1058
Woodburn (800)973-9003
Hillsboro (877)726-4381



                                                           4                                 CRC NOS OR 05082018
                                                                              EXHIBIT
                                                                              PAGE _ _
                                                                                        -----
                                                                                           .,:,....&..;;;_.,_
067210-OR




YOU ARE IN DANGER OF LOSING YOUR PROPERTY IF YOU DO NOT
               TAKE ACTION

This notice is about your mortgage loan on your property at:

4406 N MISSISSIPPI AVE
PORTLAND, OR 97217

Your lender has decided to sell this property because the money due on your
mortgage loan has not been paid on time or because you have failed to fulfill some
other obligation to your lender. This is sometimes called "foreclosure. 11 The
amount you would have had to pay as of 6/11/2018 to bring your mortgage loan
current was $19,149.98. The amount you must now pay to bring your loan current
may have increased since that date.

By law, your lender has to provide you with details about the amount you owe, if
you ask. You may call (858) 750-7600 to find out the exact amount you must pay
to biing your mortgage loan current and to get other details about the amount you
owe.

You may also get these details by sending a request by certified mail to:

CLEAR RECON CORP
111 SW Columbia Street #950
Portland, OR 97201
858-750-7600

   THIS IS WHEN AND ,VHERE YOUR PROPERTY WILL BE SOLD IF
                  YOU    NOT TAKE ACTION:

Date and time: 10/23/2018 at 11:00 AM
Place: AT THE VESTIBULE, IMMEDIATELY INSIDE THE FOURTH
       A VENUE ENTRANCE TO THE MULTNOMAH COUNTY
       COURTHOUSE, 1021 SW FOURTH AVE, PORTLAND, OR 97204




                                                                      CRC ON-OR 02022018
I   ,




    067210-OR
                                                                                                                    EXHIBIT
                                                                                                                                 -----
                                                                                                                    PAGE__._.______




    THIS IS WHAT YOU CAN DO TO STOP THE SALE:

    l. You can pay the amount past due or coffect any other default, up to five days
       before the sale.
    2. You can refinance or otherwise pay off the loan in full anytime before the sale.
    3. You can call Rushmore Loan Management Services, LLC at 888-504-7300
       to find out if your lender is willing to give you more time or change the tenns of
       your loan.
    4. You can sell your home, provided the sale price is enough to pay what you owe.

    There are government agencies and nonprofit organizations that can give you
    information about foreclosure and help you decide what to do. For the name and
    phone number of an organization near you, call the statewide toll-free phone
    contact number at 855-480-1950. You may also wish to talk to a lawyer. If you
    need help finding a lawyer, call the Oregon State Bar's Lawyer Refeffal Service at
    503-684- 3763 or toll-free in Oregon at 800-452-7636 or visit its website at:
    www.osbar.org. Legal assistance may be available if you have a low income and
    meet federal poverty guidelines. For more information and a directory of legal aid
    programs, go to http://www.oregonlawhelp.org.

        WARNING: You may get offers from people saying they can help you keep your
        property. Be careful about those offers. Make sure you understand any papers you
        are asked to sign. If you have any questions, talk to a lawyer or one of the
        organizations mentioned above before signing.

        Dated: 6/11/2018
        Trustee name: Clear Recon Corp.
        Trustee signature:                 ---------      -           (-----......."-
                                                                         · _·_._r:_,1_n_s_11_~_F_ _ __
                                          "----·----~.-·~·~~__,=c;.,"--'"-'"-_~
                                                                 _ _,,,_ _
                                                                        (               j
        Trustee telephone number: _,:::::..8:,::_58!::..--'7---==5'--"0'--7.:,_6:::.. :0::c..:0::.___~-_-----
                                                                                                      _ _ _ _ _ _ _ _ _ _ _ __
        Trustee Sale No.: 067210-OR




                                                                                                          CRC DN-OR 02022018
When recorded mail document to:

Clear Recon Corp
111 SW Columbia Street #950
Portland, OR 97201
Phone: 866-931-0036
                                               Multnomah County Official Records
                                               E Murray, Deputy Clerk                            2018-062020
                                                                                    06/12/201812:06:02 PM
                                               1R-DEF NOTC2 Pgs=3 Stn=56 KINGAD
                                               $15.00 $11.00 $6.00 $60.00                                   $92. 00

                                                                                  SPACE ABOVE THIS LINE FOR RECORDER'S USE




                  NOTICE OF DEFAULT AND ELECTION TO SELL
TS No.: 067210-OR
Loan No.: ******6021
Legal Authority: ORS 86.752, 86.771

         Reference is made to that certain trust deed (the "Deed of Trust'') executed by WILLIAM KINNEY, JR.,
JULIE ANN METCALF KINNEY, AS TENANTS BY THE ENTIRETY, as Grantor, to REGIONAL TRUSTEE
SERVICES, as Trustee, in favor of BENEFICIAL OREGON INC., as Beneficiary, dated 3/12/2004, recorded
3/17/2004, as Instrument No. 2004-043211, in the Official Records of Multnomah County, Oregon, which covers
the following described real property situated in Multnomah County, Oregon:

         LOT 6, BLOCK 1, MULTNOMAH, IN TH}': CITY OF PORTLAND COUNTY OF
         MULTNOMAH AND STATE OF OREGON.                      ---~-- ~ ----

         APN: R223416 // 1N1E22CA-03100

         Commonly known as:
         4406 N MISSISSIPPI AVE
         PORTLAND, OR 97217

         The current beneficiary is:
         U.S. BANK TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT
         SOLELY AS OWNER TRUSTEE FOR REO TRUST 2017-RPLl

          The undersigned hereby certifies that no assignments of the Deed of Trust by the trustee or by the
beneficiary and no appointments of a successor trustee have been made, except as recorded in the records of the
county or counties in which the above described real property is situated. Further, no action has been instituted to
recover the debt, or any part thereof, now remaining secured by the Deed of Trust, or, if such action has been
instituted, the action has been dismissed, except as permitted by ORS 86.752(7), 86.010.

         There is a default by grantor or other person owing an obligation, or by their successor-in-interest, the
performance of which is secured by the Deed of Trust with respect to provisions therein which authorize sale in the
event of default of such provision. The default for which foreclosure is made is grantor's failure to pay when due,
the following sums:




                                                                                                CRC NOD 06302016
TS No.: 067210-OR
Loan No.: ******6021
                                                                                                                EXHIBIT
                                                                                                                PAGE
                                                                                                                            ~-------
                                                                                                                        --4_;;...;.~::::::,__




   Delinquent Payments:
           Dates:                                               No.              Amount                    Total:
           01/17/l 7 thru 05/17118                               17              $732.35              $12,449.95
   Late Charges:                                                                                         $512.68
   Beneficiary Advances:                                                                               $6,187.35
                                                    TOTAL REQUIRED TO REINSTATE:                      $19,149.98

       By reason of the default, the beneficiary has declared all obligations secured by the Deed of Trust
immediately due and payable, those sums being the following: $112,338.63

          Notice hereby is given that the beneficiary and trustee, by reason of default, have elected and do hereby
elect to foreclose the Deed of Trust by advertisement and sale pursuant to ORS 86.705 to 86.815, and to cause to be
sold at public auction to the highest bidder, for cash, the interest in the described property which grantor had, or had
the power to convey, at the time grantor executed the Deed of Trust, together with any interest grantor or grantor's
successor in interest acquired after the execution of the Deed of Trust, to satisfy the obligations secured by the Deed
of Trust and the expenses of the sale, including the compensations of the trustee as provided by law, and the
reasonable fees of trustee's attorneys.

        The Sale will be held at the hour of 11:00 AM., standard time, as established by ORS 187.110, on
10/23/2018, at the following place:

          AT THE VESTIBULE, IMMEDIATELY INSIDE THE FOURTH AVENUE ENTRANCE TO
          THE MULTNOMAH COUNTY COURTHOUSE, 1021 SW FOURTH AVE, PORTLAND, OR
          97204

         Notice is further given that any person named in ORS 86.778 has the right, at any time prior to five days
before the date fast set for the sale, to have the foreclosure proceeding dismissed and the Deed of Trust reinstated by
payment to the beneficiary of the entire amount then due ( other than such portion of the principal as would not then
be due had no default occurred), and by curing any other default complained of herein that is capable of being cured
by tendering the performance required under the obligation or Deed of Trust, and in addition to paying the sums or
tendering the performance necessary to cure the default, by paying all costs and expenses actually incurred in
enforcing the obligation and Deed of Trust, together with trustee's and attorneys' fees not exceeding the amounts
provided by ORS 86.778.

          Without limiting the trustee's disclaimer ofrepresentations or warranties, Oregon law requires the trustee to
state in this notice that some residential property sold at a trustee's sale may have been used in manufacturing
methamphetamines, the chemical components of which are known to be toxic. Prospective purchasers of residential
property should be aware of this potential danger before deciding to place a bid for this property at the trustee's sale.




                                                            2
                                                                                                   CRC NOD 04242014
                                     ---   I




                                                                                                                EXHIBIT _.;.....;....,_-
TS No.: 067210-OR                                                                                               PAGE _,i...;;::;.__..:=;....,..-,-..
Loan No.: ******6021


          In construing this notice, the singular includes the plural, the word "grantor" includes any successor in
interest to this grantor as well as any other person owing an obligation, the performance of which is secured by the
Deed of Trust, and the words ''trustee" and "beneficiary" include their respective successors in interest, if any.

Dated: 6/11/2018                                  CLEAR RECON CORP
                                                  111 SW Columbia Street #950
                                                  Portland, OR 97201
                                                  Phone: 858-750-7600 or 866-931-0036



                                                  Edward Jamir, Authorized Signa

A notary public or other officer completing this certificate
verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document.

State of California         )
                            ) ss.
County of San Diego         )

On11M1~01~
 C iih t{Y)IT           bejo,e me,   (.$u<arna1.17fYJ07t!Z                      ,Notary Public, pernonally appea,ed
                                  who proved to me on the basis of satisfactory evidence to be the person(s) who~e
name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the same m
his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s)_acted, executed the instrument.                   __ _______ _

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is
true and correct.

WITNESS my hand and official s~al.
                                                                          SUSANA JIMENEZ
s;gnatm(~PS..)lfJ'JM~r•D                                              Notary Public -California
                                                                         San Diego County
                                                                                                   z
                                                                                                   il:
                                                                       Commission# 2197449
                                                                    My Comm. E-<pires May 15, 2021




                                                               3
                                                                                                         CRC NOD 04242014
                      -   I




EXHIBIT_~_
PAGE_;;J,........,:;;,,....,_,i,.-
                                                                                       I   l




                                          U::51-':::i Gt:K I lrlt:U MAIL


  P.O. Box 17933
  San Diego, CA 92177
   ELECTRONIC RR

   067210-OR
   ORNODNTSHO
                                                                                       EXHIBIT
                                                                                               ----~--
                                                                                       PAGE__._,~~;;;;;;...
                                    9214 8901 4425 8228 7912 53

                                              ------------- - - - - - - -   ----




               Vv1LUAl'v1 KEN:\"EY. JR.

                                    7




P.O. Box 17933
San Diego, CA 92177
ELECTRONIC RR

067210-OR
ORNODNTSHO
                             111111 II 111 111
                                  9214 8901 4425 8228 7911 54


                                                                     Mailed On: 6/25




            JULIE ANN METCALF KINNEY
            4406 N MISSISSIPPI
            PORTLAND, OR 97217
                                                                                 EXHIBIT       ✓
                                                                                 PAGE      /   t>( b

                               CERTIFICATE OF SERVICE

I, William X Nietzche, certify under the penalty of perjury from without the "United States" and
from within the "United States of America" a foreign sovereign pursuant 28 U.S.C. § 1746(1)
and 28 U.S.C. §1605, that on July 10, 2018, I served the foregoing documents via electronic
service and/or U. S postal service certified mail return receipt:

    1. WRJT IN THE NATURE OF DISCOVERY AND DISCLOSURE
   2. VOIDED 'TRUSTEE'S NOTICE OF SALE' FOR EX TURPI CAUSA NON ORITUR
       ACTIO
BY HAND: _ __, MAIL: XX)~, ELECTRONIC SERVICE: _ _

To: RUSHMORE LOAN MANAGEMENT SERVICES
Terry Smith, PRESIDENT
15480 Laguna Canyon Road, Ste 100
Irvine, California 92618


BY HAND:--~ MAIL:_X1Ql_, ELECTRONIC SERVICE: _ __

To: CLEAR RECON CORPORATION
Edward Jamir, ROGUE FIDUCIARY
      111 SW Columbia Street #950
       Portland, Oregon 97201




                                                                      dated July 10, 2018
Supreme Chief Minister and Co-Founder
Salish SqaJat K 1 "'abacabs Tribal Republic® (SSKTR);
ALL RIGHTS RESERVED, DROIT. Signature made parallel to UCC 1-308, 2-211, 2-213


UCC §2-211 Legal Recognition of electronic contracts, records, and signatures; (1) A record or
signature may not be denied legal effect or enforceability solely because it is in electronic form.
UCC § 2-213 Electronic communication (1) If the receipt of an electronic communication has a
legal effect, it has that effect even if no individual is aware of its receipt.




                                                                                           Page 1 of 1
                                                  ... I




                                                                                                      EXHIBIT  V
                                                                                                             --,::~---
                                                                                                      PAGE z_ .f k?




                                      saasfi Jlmericans
           Aboriginal and Indigenous Natural Peoples of Northwest Amexem
               Northwest Africa/ North America/ 'The North Gate'


              Writ in the Nature of Discovery and Disclosure

From: William X Nietzche / Ex. Rel. WILLIAM KINNEY III©
Heir Apparent and Trustee of KRME Int Trust                Account Number: 760079602 l
c/o 4406 North Mississippi Avenue              Date of Discovery and Disclosure: 07-10-18
Portland Oregon/ Territory
Via State Republic
Via United States Republic, North America
Non-Domestic
Zip Exempt [97217]
To: RUSHMORE LOAN MANAGEMENT SERVICES
Terry Smith, PRESIDENT
15480 Laguna Canyon Road, Ste 100
Irvine, California 92618
United States Republic, North America                      Mailing Date: 07-10-18

       Please mail or deliver to the Borrower, William Kinney Jr. and Julie Kinney, the following
evidence: Produce the Originals or Certified and Verified Official Copies of the Original Loan -
Related Documents (papers, electronic and E-Mails, etc.,) as stipulated by law. All of these Loan-related
instruments adversely affect the associated 'TS' Number 067210-OR. RUSHMORE LOAN
MANAGEMENT SERVICES or its Assigns are 'Requested' to schedule a timely Meeting and
opportunity for me, my Consul, and /or my CPA to make a thorough Physical Inspection of the
following Loan - related Documents, so as to enable the Borrower and his or her Consul, or CPA to
physically Examine; to Validate; to Confirm; and to Witness the same for the Record.

       This is a Lawful Demand and Request, and is hereby issued under the 'Rules of Discovery' and
forwarded to RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns, according to Law and
the 'Disclosure Rules'. This Request is forwarded to RUSHMORE LOAN MANAGEMENT
SERVICES, its Agency Personnel, and its Assigns; giving them Notice, and to inform them to set and
arrange for a timely Meeting. The borrower will have witnesses present. The Meeting shall be set and
concluded to effectuate the above - stated Physical Examinations and Witnessing of the requested
Documents;. with the same being orderly arranged, satisfied and concluded within Ten (10) Days of the
Receipt of this 'Notice of Discovery and Disclosure'.

      RUSHMORE LOAN MANAGEMENT SERVICES and its Representatives or its Assigns are
requested, 'For The Record' to produce the following Records, Information and Documents related to
the Loan, noted with the Account Number 7600796021; and the related TS Number 067210-OR, which is
in controversy. The Discovery is to include of all the interdependent, inter-related, and associated
Instruments attached thereto, and covering all the associated files from the initiation of the Loan up and
unto the present:


                                                    CERTIFIED MAIL# 7015 1660 0000 7206 8568
                                                                                       Page 1 of3
                                                                                                              V__
                                                                                                 EXHIBIT -::....:,
                                                                                                 PAGE     3   ~f fu
                                                                                                                    _
1.    RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce the 'Original Promissory Note' as lawful proof and evidence
(exposing the front and the back) and marked with the Account Number, 661709, with clear
signatures and evidence associated with the Original Loan, indicating the exchange of
Substance or Specie alleged to have been issued from BENENFICIAL OREGON INC., and
given to the Borrower William Kinney Jr. and Julie Kinney.

2.    RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce any 'Allonge'; any 'Bill of Exchange'; and any other 'Promissory
Note' (exposing the front and the back) complete with any 'Affixations' or 'Allocations'
attached to the original 'Borrower's Promissory Note' and used for 'Endorsements'.

3.    RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce all Bookkeeping Journal Entries associated with the Loan bearing
the Account Number 7600796021, and given to the Borrower William Kinney Jr. and Julie
Kinney. Include the complete names, the addresses, the locations, and the business contacts of
all the acting Trustee(s) and/ or the Surety Holders.

4.    RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce and to reveal the 'Deed of Trust' associated with the Original Loan
issued from your Bank/ Agency/ Company/ or Representative(s); and reveal all other notes
related in any way to the Borrower William Kinney Jr. and Julie Kinney.

5.   RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce evidence of the 'Insurance Policy' that was put in place on or against
the Borrower's 'Promissory Note' and associated with the Loan bearing the Account Number
7600796021.

6.   RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce all 'Call Reports' and any other related 'Notes' or instruments made
or constructed for the entire period covering the Loan.

7.   RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce evidence of the original 'Deposit Slip' issued for the Deposit of the
Borrower's 'Promissory Note' associated with the Loan.

8.   RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce the 'Original Order' authorizing the withdrawal of Funds from the
Borrower's 'Promissory Note' Deposit Account.

9.   RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce the 'Account Number' and source from which the money came to
'Fund' the original 'Check' given to the 'Borrower'.

10. RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce 'Validation' evidence, and proof that the Borrower's 'Promissory
Note' was a 'Gift' to the 'Lender' from the Borrower; and that the same was disclosed to the
Borrower William Kinney Jr. and Julie Kinney.

11. RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce the full and complete 'Name' and the 'Address' of the current
'Holder' of the Borrower's 'Promissory Note' associated with the Loan.

12. RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns are hereby
'Requested' to produce the full and complete 'Names' and the 'Addresses' of the 'Lender's

                                              CERTIFIED MAIL# 7015 1660 0000 7206 8568
                                                                                 Page 2 of3
                                                                                                                             ----- I




                                                                                                                  EXHIBIT ____,Jj(..___
                                                                                                                  PAGE ~/   of {p


      CPA and 'Auditor' or any other holder or record - keeper for the entire period covering the
      Execution of the Mortgage or Loan.

   This Writ shall stand as firm and 'Lawful Evidence' of the Borrower's exercising his or her 'due
process' right to Discovery and Disclosure; and establishes 'For The Record' an honorable and 'Good
Faith' attempt on his or her part to clear up any flawed entries; any insensate misrepresentations; or any
other mis-prints, mistakes, or confusion concerning his or her intent to make clear, unvarnished, and
corrective resolutions in this Loan or Mortgage Foreclosure matter, before accepting any vague
assumptions, and before taking any further actions.

    I, William X Nietzche, rightful Heir Apparent and Trustee of KRME International Trust, am prepared
to meet with you, or your authorized Bank, Company Representative(s), or Assigns forthwith. I will have
attentive Consul / Council and Witnesses present, for the Record. RUSHMORE LOAN
MANAGEMENT SERVICES and its Representative(s) or its Assigns have claimed to be a 'Secured
Party-of-Interest' in the 'Loan Account' Number, 7600796021 and the associated TS Number 067210-
OR. Therefore the requisite, obligatory, documented and preserved records of the same are required by
law to have been placed in 'Evidence' by the Bank or its Assigns in order to lawfully initiate any court
'Action'. Proof and documented evidence of that same evidence is also hereby formally requested.

    A failure or any avoidance of complete answers by your Bank, Company, or Loan Officer(s) of
RUSHMORE LOAN MANAGEMENT SERVICES or its Assigns to 'Respond' to this lawful Writ,; and
a failure to responsibly answer all 12 of the clearly - specified, Loan related requests herein listed, will
be considered an affirmation that your Bank or Company Representative(s) have 'No Interest' and 'No
Claims' in the Loan matter at hand. RUSHMORE LOAN MANAGEMENT SERVICES or Company
Representatives are required to answer this Writ I Request completely; and are to complete and return the
same within the allotted ten (10) days of Receipt of this lawful 'Writ in the Nature of Discovery and
Disclosure'. Any acts of diversion, redirection, or an incomplete or non-answered Response will be
considered as an affirmation of disingenuous intent. And the said failure of Response to any or all of the
specific twelve (12) above - noted issues shall constitute willful 'Non-Disclosure' and Default. Such a
failure of full Response will be deemed a 'Dishonor' and a non-answer of this Notice and Demand for
Discovery and Disclosure; voiding all and any claims made by RUSHMORE LOAN MANAGEMENT
SERVICES or by its Representatives, Agents or Assigns.

This said Legal Notice to Principal is a Legal Notice to Agent; and this Legal Notice to Agent is a
Legal Notice to Principal.




      Name: Natural Person,        ria Persona, Authorized Representative.
All Rights Reserved. Ex-Relatione WILLIAM KINNEY III©


Witness:J~lte - MB\~           mdr,alf       ldill.-~             '
      Name: Natural Person, In Propria Persona,klrthor
                                                    7
                                                   ed Representative.
All Rights Reserved, Ex- Relatione JULIE METCALF KINNEY©




                                                                      CERTIFIED MAIL # 7015 1660 0000 7206 8568
                                                                                                  Page 3 of3
-           ,)

                                                                                                                       V
                                                                                                        EXHIBIT ---'-----
                                                                                                        PAGE     S vTb
                                                 TRUSTEE'S NOTICE OF SALE
    TS No.: 067210-OR
    Loan No.: ******6021

                                                                                                      LLIAM KJNNEY, JR.,
                                                                                                , to REGIONAL TRUSTEE
                                                                                               , dated 3/12/2004, recorded
                                                                                               ounty, Oregon, which covers


                                             ULTNOMAH, IN THE CITY OF PORT
                         L'l'.rl'!isfa ~jr'lllST ATE OF OREGON.



    Commonly known
    4406 N MISSISSIPPI AVE
    POR         OR97217

                    eficiary is:
                     UST NATIONAL ASSOC
                      USTEE FOR REO TRU




       01/17/17 thru 05/17/18
       Late Charges:
       Beneficiary Advances:
                                                                  11/ Required to Reinstate:
                                                         T      REQUIRED TO PAYOFF:

    By reason of the default, t                               II obligations secured by the Deed of Trust immediately due
    and payable, including: t                                .64 together with interest thereon at the rate of 5.49 % per
    annum, from 12/171201                                    ate charges, and all trustee's fees, foreclosure costs, and any
    sums advanced by the                                      and conditions of the Deed of Trust

                                                       ·gned trustee, CLEAR RECON CORP, whose address is 111 SW
                 treet          rtland, OR 9720 I, ·n on 10/23/2018, at the hour of 11:00 AM, standard time, as
                      RS 187.110, AT THE VESTIBULE, IMMEDIATELY INSIDE THE FOURTH AVENUE
    ENT:      CE Tu~~&. MULTNOMAH COUNTY COURTHOUSE, 1021 SW FOURTH AVE, PORTLAND,
    OR 97204, sell at public auction to the highest bidder in the form of cash equivalent (certified funds or cashier's
    check) the interest in the above-described real property which the grantor had or had power to convey at the time it
    executed the Deed of Trust, together with any interest which the grantor or his successors in interest acquired after
    the execution of the Deed of Trust, to satisfy the foregoing obligations thereby secured and the costs and expenses of
    sale, ·    ing a reasonable charge by the trustee. Notice is further given that any person named in ORS 86.778 has
    th                   the foreclosure proceeding dismissed and the Deed of Trust reinstated by payment to the
    beneficia    f the entire amount then due (other than the portion of principal that would not then be due had no
    default occurred), together with the costs, trustee's and attorneys' fees, and curing any other default complained of
                  of Default by tendering the performance required under the Deed of Trust at any time not later than
                 ore the date last set for sale.
         II Complete items 1, 2, and 3.
         11111Print your name and address on the reverse                                                                                                              □ Agent
              so that we can return the card to you.                                                                                                                  □ Addressee
         1111 Attach this card to the back of the mailpiece,                                                                                                      C. Date of Delivery
              or on the front if space permits.
        i. Article Addressed to:                                                                        D. Is deliverv address different from item 1?                   □   Yes
                                                                                                           If'
                  £o\wQrd            r-                                                                                             EXHIBIT_\(
                                                                                                                                            __
                  C..le()'s K'LLot\. Corp
                  i \\ Sw Co\lJJ,1,\..bl,·.. S+reititq50                                                                            PAGE             lri 1.),£'2
                    PoM't,1.,11'-o\ Ore•t oit.. l1""1 z_o 1
                                                                                                   3. Service Type '                                        □ Priority Mail Express®
                                                                                                    0 Adult Signature                                       O Registered Mail™
                                                        II                       1111
                                                                                                   D Adult Slgnature Restricted Delivery
                                                                                                               □ Certified Mall®
                                                                                                                                                            0 Registered Mall Restricted
                                                                                                                                                              Delivery
                    9590 9402 2912 7094 9829 99                                                                ~ertifiedMallRestrictedDellvery              □ Return Receipt for
     :-;;-;;-;;-;-:-;--:---;::;:---:----:---.::.....:,...::....::=:..,..:.:..__ __f O Collect on Delivery                                                     Merchandise
        ~    J\..+i.-.t,.. M., ....... i-.......... n-~.-.~.;.....- ~ ...... ......- . .:.,..,... J,..J.,,..n· D Collect on Delivery Restricted Delivery    □   Signature ConfirmatlonTM
                                                                                                                       ed Mail                              □   Signature Confirmation
                                                                                                                       ad Mail Restricted Delivery              Restricted Delivery
                                                                                                              $500)
                       3811, July 2015 PSN 7530-02-000-9053                                                                                            Domestic Return Receipt




        lil!I Complete items 1, 2, and 3,
        !i!!l Print your name and address on the reverse
                 so that we can return the card to you.
         Ill Attach this card to the back of the mailpiece,
                 or on the front if space permits.
        1. Article Addressed to:                                                         .
       RUSHM.oR £ LtJAN M!lMA.G-f/'llEM,--
                           SER.VtC...E1
       e;o TER~y S:l'l\ \TH I PRc.S 1~cNT
       15;1 i u Lll3WJ\_C\_ Gu\tjDI\. Rcl,.S-h: I00
          J f,V (N '(;_ A 12-. CR I 8               J!:3=.S::e::rv1=·ce=11=yp:::e==~~:i;:::;:::Prl::::ori=ty=Mai=nEx=p=ress®==
                                                                                                    □ Adult Signature                  □ Registered Mail™
                                                                                                    □ Adult Signature Restricted Oellvell/
                                                                                                                                       □ Registered Mail Restricted
                                                        11                       1111               □   Cflrtlf!OO Mall®                 Da!!very
                       9590 9402 2912 7094 9830 26                                           (J,eer!ifiedMal!Restrictedl'Jeliveiy
                                                                                             0 Collect on Defivery
                                                                                                                                       □ RetumRecelpUor
                                                                                                                                         Merchandise
     -2.-Art-i.....,cl_e_N_um-be_r_(li_ra_n_sfi-er-fJ-ro_m_s_e_rv-cice-/ab-e/-O- - - - - - 1 □ Collect on Dellveiy Restricted Deliveiy D Signature Confirmation™
cc                                                                                           n tn~ured Mall                            □ Signature Confirmation

                        7015 1660 DODD 7206                                             8 582                    ~of
                                                                                                           l Restricted Delivery         Restricted Delivery

        PS Form 38              1, July 2015 PSN 7530~02-000-9053                                                                                          Domestic Return Receipt
                                                                                                                EXHIBIT ----'\,,__A/_ _
                                                                                                                PAGE         / q£      l
                           15480 Laguna Canyon Road
                          Suite I 00
                          Irvine, CA 92618
                          888.699.5600 toll free
                          949.341.0777 local
                          949.34 1.2200 fax
                   TM     v,.,v,Nv.rushn 101·el1r1.c on1



07/23/2018

WILLIAM X. NIETZCHE/EX. REL. WILLIAM KINNEY III
S.S.K.T.R
C/O 4406 N. MISSISSIPPI AVENUE
PORTLAND, OR 97217



RE:       Property Address - 4406 N MISSISSIPPI, PORTLAND, OR 97217

Dear William X. Nietzche/Ex. Rel. William Kinney III,

Rushmore Loan Management Services LLC (Rushmore) is in receipt of your inquiry dated 07/10/2018
and received by our office on 07/13/2018.

Rushmore has reviewed its records and determined that there is no written authorization on file from
borrower(s) authorizing Rushmore to discuss this loan with you. Therefore, we are unable to respond to
your inquiry. If you have written evidence of authorization to access the account, please resubmit yolli:"
inquiry along with a copy of such authorization.

Should you have any questions, please contact us at the following phone number

Customer Service Department
Monday through Thursday, 6:00 a.m. to 7:00 p.m. PST
Friday, 6:00 a.m. to 6:00 p.m. PST
Toll-free number: 1.888.504.6700

Sincerely,



Customer Correspondence Department
Rushmore Loan Management Services LLC




Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt. Any information obtained will be used fix th:,;:
purpose. If this debt is in or has been discharged in hHnkm,ntcv Pfili:eeding, advised this communication is not an    to c-0lle:• th,. ,d;>h{
agains! you_ Please note, however, we reserve the right ro                      uniy against the property                :::'r":7.;n., _
                                                                                                                   EXHIBIT          )<_
                            548( Lagl.na Canyon Road
                                                                                                                   PAGE          lo£..,~
                           Suite I 00
                           11-vine. CA •J26 l 8
                           888.699.56 )0 toll free
                           \'49.341.07 77 local
                             49.3·f 1.2.lJO fax
                           ' 1

                           www.rushn1oi-elrn.corn




July 24, 2017


Julie Metcalf Kinney
William Kinney Jr.
4406 N Mississippi
Portland, OR 97217

RE:       Mortgagor(s)-Julie Metcalf.Kinney and William Kinney Jr.
          Property Address - 4406 N Mississippi, Portland, OR 972 l 7
          Loan Number - 7600796021

Dear Julie Metcalf Kinney and William .Kinney Jr.:

Rushmore Loan Management Services LLC ("Rushmore") is responding to your correspondence, dated
June 7, 2017, and received by our office June 12, 2017, regarding the mortgage loan account referenced
above.

In response to your request for information, please find the foLowing documentation attached to this
letter:

•     Note and Mortgage/Deed of Trust

           o    These documents validate the debt for the above-r::!ferenced loan, provide the name and
                address of the original creditor and explain our right tc do the following:
                      ,.     Collect any remaining debt owed under the Note and Security Instrument
                      "      Assess fees and costs to the loan as necessary, including late fees if a payment is
                             received after the specified grace period and kgal fees if a loan is in default
                      ,.     Inspect the property and charge applicable fee.;
                      1B
                             Purchase lender placed insurance
                      ,.     Pay taxes on the mortgagor's behalf

•     Assignment of Mortgage/Deed of Trnst
           o    These documents establish the chain between the originating lender and the current owner of
                the Note and Mortgage

,.    Payment Histmy

           o     The payment history reflects a complete payment history for the period Rushmore has
                 serviced the loan. Late fees are assessed any time the contractual payment is received after
                 the grace period, as indicated in the Note. If a payme :1t was applied to the suspense account,
Rushmore Loan Management Services is a debt collector, who is attempting to collect a ,lebt. Any infonnation obtained will be used for that
purpose. If this debt is in or ha, been discharged in a baakruptcy proceeding, be advised th is communication is not an attempt to collect the debt
against you. Pkasc note, however, we reserve the right to exercise the legal rights only agai 1st the property securing the original obligation..
                                                                                                                     EXHIBIT _..,;:;..-i:---
                                                                                                                     PAGE-IJl,,....,;;;...;...-,,,11--
                            , 5480 LagLna Canyon P,o:td
                            Suite I 00
                            It-vine. CA '12618
                            t:88.6'19,56.JO toll free
                            S•49.34 i .07 77 local
                               49.3•\ 1.22.)0 fax
                            '. 1

                            \V'Nvv,, -ushn 1oreln-1. com




               it will be indicated in the code description column. P 1yments can be applied to the suspense
               account if the funds received do not represent the full monthly mortgage payment due or if
               Rushmore is not informed of where the payment is to be applied. Furthermore, this payment
               history reflects:

                      ,.     When payments wer,e received

                      ,.     How the payments were applied to the loan

                      111    Any disbursements made from the loan, including, but not limited to, disbursements
                             for taxes, insurance, property inspections, brokers price opinions (BPOs), and legal
                             fees.

                      '"     A description for each transaction, with runni:lg balances of the unpaid principal and
                             escrow accounts
                      ,.      The date fees and charges were assessed, if any

                      Ill     Any amounts paid towards fees

                      .       Any waivers/reversals of fees

•    Most Recent Billing Statement

           o    The billing statement will reflect the current amount due on the loan; also, it will provide a
                breakdown of any fees assessed, including any lend,~r paid expenses or corporate advance
                fees.

•    Notice of Servicing Transfer, also known as Welcome Letter

           o    The Servicing Transfer Notke will detail the date and terms of the service transfer from the
                prior servicer to Rushmore. This document evidences Rushmore's right to service the loan.

Furthermore, our records indicate Loan Acquisition Trust 2017-RPLl is the current owner of the Note. As
requested, we have provided the address below:

Loan Acquisition Trust 2017-RPLl
U.S. Bank Trust National Association
60 Livingston Avenue, Mailcode EP-MN-WS3D
St. Paul, MN 55107-2232


Rushmore Loan Management Services is a debt collector, who is attempting to collect a ,kbt. Any information obtained will be used for that
pUII)Ose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised tb is communication is not an attempt to collect the debt
against you. Please noce, however, we reserve the right to exercise the legal rights only agai 1st the property securing the original obligation ..
                                                                                                                      EXHIBIT           X
                                                                                                                      PAGE       .:7 t>-+ 3
                             548C LagL.na Canyon Road
                           Suite I 00
                           Irvine, CA '12618
                           888.6')9.56J0 toll free
                           S•49.341.0777 local
                           "49.3•11.22)0 fax
                   TH




Other information you have requested does not relate to the servicing of the loan or identify any specific
servicing errors, is considered proprietary or confidential, is not in our possession, and/or is not required
to be provided. However, the information above, and the enclosec documents, should address all of your
questions and requests.

As of the date of this correspondence, th:: account is 7 payments celinquent and contractually due for the
January 17, 2017, monthly installment. If you would like to discm s available payment assistance options,
please call:

Single Point of Contact (SPOC):
Name: Matt Stahl
Direct Number: 949-341-5727

Should you have any additional questions, please contact us at the Jhone number below:

Loss Mitigation Department
Monday through Thursday, 6:00 a.m. to 7:00 p.m. Pacific
Friday, 6:00 a.m. to 6:00 p.m. Pacific
Toll-free number 1.888.504.7300


Sincerely,

Customer Correspondence Department
Rushmore Loan Management Services LLC

Enclosures ( 6)
By FedEx




Rushmore Loan Management Services is a debt collector, who is attempting to collect a ,lebt. Any information obtained will be used for that
purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised tb is communication is not an attempt to collect the debt
against you. Please note, however, we reserve the right to exercise the legal rights only agai 1St the property securing the original obligation..
                                                                                                                     EXHIBIT-1-[
                                                                                                                              __
                                                                                                                     PAGE ,./        ofS
                                            CERTIFICATE OF SERVICE

I, William X Nietzche, certify under the penalty of perjury from without the "United States" and
from within the "United States of America" a foreign sovereign pursuant 28 U.S.C. § 1746(1)
and 28 U.S.C. §1605, that on July 27, 2018, I served the foregoing documents via electronic
service and/or U.S postal service certified mail return receipt:

     1. WRIT IN THE NATURE OF DISCOVERY AND DISCLOSURE
     2. VOIDED 'TRUSTEE'S NOTICE OF SALE' FOR EX TURPI CAUSA NON ORITUR
        ACTIO
     3. DELEGATION OF AUTHORITY LETTER

BY HAND: _ _ _ , MAIL: ,KXX, ELECTRONIC SERVICE: _ _

To: RUSHMORE LOAN MANAGEMENT SERVICES
Terry Smith, PRESIDENT
15480 Laguna Canyon Road, Ste 100
Irvine, California 92618


BY HAND: _ __, MAIL:                        XcXX       , ELECTRONIC SERVICE: _ __

To: CLEARRECON CORPORATION
Edward Jamir, ROGUE FIDUCIARY
      111 SW Columbia Street #950
       Portland, Oregon 97201

BY HAND: _ _ _, MAIL:                       XXX        , ELECTRONIC SERVICE: _ __

To: CLEAR RECON CORPORATION
Steven W Pite, PRESIDENT
       4375 Jutland Drive
        San Diego, California 9211 7




                                                                                                    dated July 27, 2018
Supreme C c1ef Minister and Co-Founder
Salish SqaJat K'"abacabs Tribal Republic® (SSKTR);
ALL RIGHTS RESERVED, DROIT. Signature made parallel to UCC 1-308, 2-211, 2-213
UCC §2-211 Legal Recognition of electronic contracts, records, and signatures; (1) A record or signature may not be denied legal effect or
enforceability solely because it is in electronic form. UCC § 2-213 Electronic communication (1) If the receipt of an electronic communication
has a legal effect, it has that effect even if no individual is aware of its receipt.




                                                                                                                                  Page 1 of 1
                                                                       EXHIBIT        /_   .
                                                                       PAGE      zE 5




                                   DELEGATION OF AUTHORITY LETTTER


                                                                                           July 26, 2018
To Whom it May Concern:

By means of this letter, I/we, William: Kinney Jr. and Julie-Ann: Metcalf-Kinney, delegate the
authority herein described to William X Nietzche, the Trustee of KRME International Trust, on
the following terms and conditions:

   1. The Trustee may handle all matters pertaining to private trust property CORPORATELY
      described as: 4406 N. MISSISSIPPI AVENUE, PORTLAND OR, [97217] Non-
      Domestic, Non-residential.
   2. The contracts subject to this delegation are those relating to the Loan noted with the
      Account Number 7600796021; and the related TS Number 067210-OR.
   3. The effective date of this delegation is July 26th , 2018 and shall run until revoked by the
      delegating official or his/her successor.
   4. The authority delegated is not subject to sub-delegation without prior and express written
      consent.
   5. This delegation is made pursuant to the KRME International Trust and the laws of
      SSKTR and is subject thereto.


                                                                              Date:




                                      [delegating official]                   Date:
    e: Natural Person, In Propria ersona, Authorized Representative.
All Rights Reserved. Ex- Relatione: JULIE METCALF KINNEY©




                                                        Page 1 of2
                                                                        EXHIBIT   _y__
                                                                        PAGE      ,3 af   5

Acknowledged and agreed:


                                      [delegate]                    Date:
Na   : Natural Person, In Propria Persona, Authorized Representative.
All Rights Reserved. Ex- Relatione: WILLIAM KINNEY Ill©




cc: File [delegating official]
SSKTR Chief Custodial Minister [copy to be transmitted within three calendar days of
execution]




                                                         Page2 of2
       EXHIBIT _y__
       PAGE    4f      0           5




DODO




                                          t:':l
                                          m
          _;;;;;;;;                       0
                                  IT'
          - - C\!
          =o                      u,      6
                                          0
          =o                      Cl
          - - C ' ) 'al'          qJ
                                          9
                 OJ
                 0)
                           11             eJ
                                          0
                           113    .::r    00
                 'St ~ JJ
                 CT)
                                          le
                 0   3l ...-'l            z
                                          en
                 I'-       E JJ           a.
               e
              ';: CJ ....
                 (\j LO
          =r-
          =m         Cl
                           ~Cl           C\I
          ~C\l             c: Cl         .2:-
                 (\j
                 0         g □           ..,
                                          :::i

                 'St                     ..-
                 0)
                 0
                           ~D
                           E Cl
                                         .....
                                         co
                 (J)       ~ CJ          Ci)
                 t[)
                 CT)
                           (lJ
                           :§
                                 n.J
                           1::,...:i
                                          e
                                         if
                           -<r...-'l      (/)
                           °' Cl I"'-
                                         0.
                                                                                                                                                                                          I   I




                                                                                                                                                                              EXHIBIT    '/
                                                                                                                                                                              PAGE
                                                                                                                                                                                      -------
                                                                                                                                                                                     Ji tJf5
  11,   Complete items 1, 2, and 3.
  11 Print your nama and address on the reverse
     so that we can return the ca.rd to you.
     Attach this card to the back of the mailpiece,                                                                                               G. Date of Dellvery
     or on the front if space permits.
  i. Article Addressed to:                                                                                                                              □ Yes
                                                                                                                                                       .□ No




                                                                                        3. Servlce Type                                       f'nority Mall Express®
                                                                                        D Adult Signature                                   0 Registered Mail™
                                                                                       J:J  ult Signature Resbiol:ed Da!lve,y               □   Rer:!lstemd Mall Res'hicted
                                                                                          Certified Mall®                                       Deflvery
            9590 9402 29i2 7094 9829 37                                                 □ CertlfledMallRestrlotedOellveiy                   Cl Return l'lavslptfor
                                                                                                                                                Merohandlse
-------------------~□
 O. J\,4>l.n1 ..... ?"\.h., ...... l-,. ..w l"f"i"Cll"l('f.orfrr,.~ <:'-<:u-..rJ.....o J... hc,.f\
                                                                                                     ColleotonOeliveiy
                                                                                                   0 Collect on DeUveryR.estrfctadDeUvery   □   Signature Confrrmatlon"·'
                                                                                        0 Insured Mall                                      D Slgneture Confirmation
7011 2000                     □□□□            6164 8066                                 0 Insured Mall Restricted Oetlvery                      Restricted Delivery
                                                                                          (ovar$500
  PS Form 3811, July 2015 PSN 7530-02--000-9053                                                                                         Domestic Return Receipt




                                 CJ
                                 Cl
                                 □
                                 ru
                                 .-.:i
                                  ....-,
                                  CJ
                                  {"-
                            15480 Laguna Canyon Road
                           Suite 100
                           Irvine. CA 92618
                           888.699.5600 toll free
                           949.341.0777 local
                           949.341.2200 fax
                    tfl    v:ww.rushmorelm.com



08/06/2018

WILLIAM X NIETZCHE
S.S.K.T.R
SALISH AMERICANS
C/O 4406 N. MISSISSIPPI AVENUE
PORTLAND, OREGON 97217


RE:        Property Address - 4406 N MISSISSIPPI, PORTLAND, OR 97217

Dear William X Nietzche,

Rushmore Loan Management Services LLC (Rushmore) is in receipt of your inquiry dated 07/l0/2018
and received by our office on 07/30/2018.

Rushmore has reviewed its records and determined that there is no written authorization on file        the
borrower(s) authorizing Rushmore to discuss this loan with you. Therefore, we are unable to respond to
your inquiry. If you have written evidence of authorization to access the account, please resull!:nit your
inquiry along with a copy of such authorization.

Should you have any questions, please contact us at the following phone number:

Customer Service Department
Monday through Thursday, 6:00 a.m. to 7:00 p.m. PST
Friday, 6:00 a.m. to 6:00 p.m. PST
Toll-free number: l.888.504.6700

Sincerely,



Customer Correspondence Department
Rushmore Loan Management Services LLC




Rushmore Loan Management Services is a debt collector, who is attempting to coUect a debt. Any information obtained will be used for l:ha1
purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation.
                                                                                                                  EXHIBIT...;....;._ __
                                                                                                                   PAGE_............;...-..-

                                           CERTIFICATE OF SERVICE

I, William X Nietzche, certify under the penalty of perjury from without the "United States" and
from within the "United States of America" a foreign sovereign pursuant 28 U.S.C. § 1746(1)
and 28 U.S.C. §1605, that on August 17, 2018, I served the foregoing documents via electronic
service and/or U.S postal service certified mail return receipt:

    1. SECOND AFFIDAVIT OFF ACT, WRIT IN THE NATURE OF DISCOVERY AND
          DISCLOSURE
    2. VOIDED 'TRUSTEE'S NOTICE OF SALE' FOR EX TURPI CAUSA NON ORITI.JR
       ACTIO
    3. DELEGATION OF AUTHORITY LETTER

BY HAND: _ _~ MAIL:                              ELECTRONIC SERVICE: _ _

To: CLEAR RECON CORPORATION
Steven W Pite, PRESIDENT
       4375 Jutland Drive
        San Diego, California 92117


BY HAND: _ _ _, MAIL:~;pp~~                           , ELECTRONIC SERVICE: _ __

To: CLEAR RECON CORPORATION
Edward Jamir, ROGUE FIDUCIARY
      111 SW Columbia Street #950
       Portland, Oregon 97201

BY HAND: _ __, MAIL:                       ;cv5,, ELECTRONIC SERVICE: - - -

To: RUSHMORE LOAN MANAGEMENT SERVICES
Terry Smith, PRESIDENT
15480 Laguna Canyon Road, Ste 100
Irvine, California 92618 ·




                                                                                                   dated August 17, 2018



ALL RIGHTS RESERVED, DROIT. Signature made parallel to UCC 1-308, 2-211, 2-213
UCC §2-211 Legal Recognition of electronic contracts, records, and signatures; (I) A record or signature may not be denied legal effect or
enforceability solely because it is in electronic form. UCC § 2-213 Electronic communication (I) Jfthe receipt ofan electronic communication
has a legal effect, it has that effect even if no individual is aware of its receipt



                                                                                                                                Page 1 of 1
                                                                    I
                                                                    I




                                         Sa(i.sfi .'Americans
                  Aboriginal and Indigenous Natural Peoples of Salishan
                                     Northwest Amexem
                   Northwest Africa/ North America/ 'The North Gate'


                              Affidavit of Fact
               Writ in the Nature of Discovery and Disclosure
    Notice to the agent is notice to the principal, notice to the principal is notice to the agent; UCC 1-202

From: Julie-Ann: Metcalf-Kinney/ Ex. Rel. JULIE ANN KINNEY©
Settfor oHffiME Int. Trust                             Account Number: 7600796021
c/o 4406 North Mississippi Avenue                       Date of Discovery and Disclosure: 08-17-18
Portland Oregon/ Territory                              SECOND and FINAL NOTICE
Via State Republic
Via United States Republic, North America
Non-Domestic
Zip Exempt [97217]

To: CLEAR RECON CORP, et al
Steve W. Pite, PRESIDENT
4375 Jutland Drive
San Diego, California 92117

CLEAR RECON CORP, et al
Edward Jamir, ROUGE AGENT
111 SW Columbia Street, #950
Portland, Oregon 97201

RUSHMORE LOAN MANAGEMENT SERVICES
Terry Smith, PRESIDENT
15480 Laguna Canyon Road, Ste 100
Irvine, Califomia 92618
United States Republic, North America                           Mailing Date: August 17, 2018

In Re: KRME Intemational Trust -Estate, care of 4406 N. Mississippi Street, Portland, Oregon [97217];
Longitude and latitude 45.555230.-122.675304, 45'33'18"North, 122'40'31"West; Parcel ID number:
R223416 and Alleged Loan Number: 7600796021;

                             Affidavit of Fact and Discovery: Writ ofright
        Notice to agent is notice to principal, notice to principal is notice to agent. UCC 1-202

Dear, Steve W. Pite, Edward Jamir, & Terry Smith

In order to come to a peaceful resolution in regards to any alleged 'foreclosure', 'eviction notices' or
'payment owed' I am exercising my constitutional and contractual rights to discovery on this matter. It

                                                        CERTIFIED MAIL #7011 2000 0000 6164 8028
                                                                                              Page 1 of3
                                                                                                        EXHIBIT
                                                                                                        PAGE
                                                                                                                  ------
                                                                                                                  ,5 :of5

must be fully disclosed that I, Julie Ann Metcalf Kinney, am an aboriginal and indigenous Salish
American, distinguished from and not to be held as surety for JULIE METCALF KINNEY. I am the
natural person who currently inhabits and is occupying the living quarters corporately referred to as care
of 4406 N. Mississippi Street, Portland, Oregon [97217]; land parcel ID: R223416, geographical location
circa, 45.555230.-122.675304, 45'33'18"North, 122'40'3 l "West. I have received mailings
communications from your agency regarding the alleged loan #7600796021. Please mail to me, the
following certified and verified official copies of loan related documents and answer to the following
questions; so that I may malce a physical inspection of said documents and answers, to verify whether or
not you or your agency has a valid claim or interest in my ancestral estate.

1. Produce the 'Original Promissory Note' (front and back) associated with the Loan from your Agency/
   Entity/ Persons to the Borrower.

2. Produce any 'Allonge', 'Bill of Exchange', and/ or 'Promissory Note' (front and back) complete with
   any Affixations or Allocations attached to the 'Borrower Promissory Note' for Endorsements.

3. Produce all Book keeping Journal entries associated with the Loan to the Borrower.

4. Produce the 'Deed of Trust' associated with the Loan to the Borrower, clearly identify who the Creditor
(Grantor) is and the Debtor (Grantee) is.

5. Produce the 'Account Number' from which the money came to fund the 'Check' given to the Borrower.

6. Produce 'Verification' that the Borrower's 'Promissory Note' was a 'Gift' or 'De Donis' to the
'Lender' from the 'Borrower'.

7. Produce the 'Name' and the 'Address' of the current 'Holder' of the Borrower's 'Promissory Note'.

8. Produce the 'Name' and 'Address' of the Lender's CPA and Auditor, for the period covering the
Execution.

9. Produce a copy of their legal authority and bond number to do business in the State of Oregon.

10. Produce the Bill of particulars and or receipt that proves that the "Loan" was in fact lawful money i.e.
gold or silver coin or anything of value.

11. Clarify whether or not you or your agency is asking for gold or silver coin as payment of this alleged
debt or Private commercial paper (Federal Reserve Notes).

12. Who is listed as the 'Mortgagor'.

13. What was the original debt owed before the securing of the mortgage i.e. the pledging of the estate as
collateral (surety)?

14. What exactly is being 'Borrowed' from you or your agency?

15. If, 'JULIE METCALF KINNEY and WILLIAM KINNEY JR.', is listed as the Mortgagor, i.e. the
holder of the title to the property, what exactly is being borrowed from you or your agency?

16. Does the word 'Foreclosure' mean 'Before the closure'?

17. Is a 'Closure' the signing of an instrument or contract?

18. Can a 'Foreclosure' be executed after a 'closure'?

19. Can Corporations/ Artificial persons own property or be the holder of any real instruments?

20. What is your nationality?

                                                     CERTIFIED MAIL #7011 2000 0000 6164 8028
                                                                                         Page 2 of3
                                                                                                                   EXHIBIT
                                                                                                                             ____ ___
                                                                                                                                    ...._

                                                                                                                   PAGE----+L,....._.bf,__S=---



This is my 'Good Faith' attempt to clear up any misrepresentations or confusion concerning this matter,
before taking any further actions. A failure of the fore-mentioned Entity or Representatives to 'Respond'
within the allotted ten (10) days of Receipt of this 'Writ In The Nature of Discovery' will be deemed a
'Dishonor' of this 'Notice and Demand for Disclosure'.

Without animosity, without malice, issued by my hand, with a sound mind, on this 17th day of August,
143 9 Moorish calander year [2018 Roman Calander year].




                                                                      Date: '-/r=-',!--'L<"---<---?---+-"""
       Name: Na ura er , In Propria Persona, Authorized Representative.
       All Rights Reserved. Ex- Relatione: WILLIAM KINNEY III©




                                                            CERTIFIED MAIL #7011 2000 0000 6164 8028
                                                                                                      Page 3 of3
                                                         !     l




1111Complete items i, 2, and 3.
1 Print your name and address on the reverse
    so that we can return the card to you.
Iii Attach this card to the back of the mailpiece,
    or on the front if space permits.
I. Article Addressed to:                                                                              D. Is dellvery address different from item 1?
                                                                                                           If YES, enter delivery address below:




                                                                                                 3. Service Type                      □ Priority Mail Express®
                                                                                            D Adult Signature                         □ Registered MailTM
                                                                                               ,□
                                                                                                dult Signature Restricted Dellveiy    □ R~ls!ered Mail Restricted
                                                                                                  ifiedMail®                            Delivery
                                                                                            □ Certified Mall Restricted DeUveiy       □ Ftetum Receipt for
             9590 9402 2912 7094 9829 13                                                    □ Collect on Dellveiy                       Merchandise
-,-A-..     l-,-1-o_(\]_"_"'_""""_/T,_r,,-n~-fo-,-fr-nm-~-,,-,.-,;,-,c,-/,o_h_o_ll_ _ _ _-l O Collect on Delivery Restricted Delivery □ Signature Conffrmallon™
                                                                                            D Insured Mail                            □ Signature Confirmation
 11             2000 DODO 6164 8028                                                         D Insured Mail Restricted Delivery          Restricted Del!very
                                                                                                      (over$500)
'S Form 3811, July 20'15 PSN 7530-02-000-9053                                                                                                           Domestic Return Receipt




  1!111   Complete items 1, 2, and 3.
  lllll Print your name and address on the reverse
          so that we can return the card to you.
  Ill Attach this card to the back of the mailpiece,                                                                                                               C. Date of Delivery
          or on the front if space permits.
 1. Article Addressed                                                                                    D. Is delivery address different from item 1? □ Yes
                                                                                                            If YES, enter delivery address below:      □ No




                                                                                                  3. Service Type                                           □ Priority Mail Express® 1
                                                                                                  0 Adult Signature                                         □ Registered Mann•       !
                                                                                                  □ Adult Signature Restricted Delivery                     □ Reg~ed Mall Restriclecll
                                                                                                  □ Certified Mall®               -                           Ddhl-.,
              9590 9402 2912 7094 9829 06                                                              rtlfiedMal!RestrlctedDelivery                        □ RetumReoeiptfor                      I
                                                                                                       lleot on Delivery                                      ~erchandlse               !
 2. Article Number (Transfer from                    service label)                             _ □ Collect on Delivery Restricted Delivery                 D Signature ConfirmatlonTI• !
                                                                                                 .□ Insured Mail                                            □ Signature Confirmation               I
  O11 2 0 0 0 0 0 0 D 616 4 8 D4 2                                                                D Insured Mail Restricted Delivery                          Restricted Delivery                  f
                                                                                                                                                                                JI
 :11JS"'1:F""o""'rm::::"'.l3ri:8r-;jr,;1r,,J""u..:ly:-;2;;;0::;1;:5-:P::::S::N-::7:::53::0::---o::2:---o""'o="'o'"'-a"'o':53.;;;;;;;=;i;.•~<o:!:'..:ve:!:.;r$~s~ooQ.\_ _ _ _ _ _ _D_ _ _ _ _ _ _
                                                                                                                                                           omestic Return Receipt !I,




 11111 Complete items 1, 2, and 3.

 11 Print your name and address on the reverse                                                                                                                         □ Agent
       so that we can return the card to you.                                                                                                                               D
                                                                                                                                                                           Addressee
 1111 Attach this card to the back of the mailpiece,
                                                                                                                                                                   C. Date of Delivery
       or on the front if space permits.
 1. Article Addressed to:

                    s~l;R f Ri:s l


                                                                                                                                               □ Priority Mall Express®
                                                                                                     □   Adult Signature                       O Registered Mail™
                                                                                                     □   Adult Signature Restricted Delivery   □ Registered Mail Restricted
                                                                                                                 Mail®                           Delivery
                                                                                                       Certified Mall Res!rloted Deliveiy      □ Retum Re<:elpt for
                                                                                                         ollect on Delivery                      Merchandise
  '       ArtidA   Number (Transfer from service label)                                              □ Collect on Delivery Restricted Delivery □ Signature Confirmation™
  J11 2                                                                                              0 Insured Mail                            □ Signature Confirmation
                   DD D DOOO 616 4 816 5                                                             D Insured Mail Restricted Delivery          Restricted Delivery
  ~~=";;;".i:;-::;:-:-;:;-;:;:;-;;-;;~~~;;~~~~-"'-'-(o_ve_r,..$5_0""0)'-----------------"1Ua
  :is Form 3811, July 2015 PSN 7530-02-000-9053
                                                                                          EXHIBIT ~...i.---
                                 CLEARRECON                                               PAGE --'-____
                                           CORP


8/22/2018

VIA U.S. MAIL

JULIE ANN METCALF KINNEY
WILLIAM KINNEY, JR
4406 N MISSISSIPPI AVE
PORTLAND, OR 97217

Re:    T.S. No.: 067210-OR

       Loan No.:              7600796021
       Property Address:      4406 N MISSISSIPPI A VE
                              PORTLAND, OR 97217

Dear JULIE ANN METCALF KINNEY and WILLIAM KINNEY, JR.:

Pursuant to and in compliance with the Fair Debt Collection Practices Act (15 U.S.C. 1601 et
seq., as amended) Clear Recon Corp. ("CRC"), agent for the current beneficiary under the Deed
of Trust, is responding to your correspondence dated August 17, 2018 ("Letter"), regarding the
above-referenced Loan and property located at 4406 N MISSISSIPPI A VE, PORTLAND, OR
97217 ("Subject Property").

Your Letter is being treated as notice of a disputed debt under 15 U.S.C. § 1692g(b). Subsequent
to receipt of your Letter, CRC obtained verification of the debt from Rushmore Loan
Management Services, LLC, the servicing agent for the loan at issue. A copy of the Note ("Note")
dated 3/12/2004, executed by WILLIAM KINNEY, JR. and JULIE ANN METCALF
KINNEY, and Deed of Trust ("Deed of Trust") dated 3/12/2004, executed by WILLIAM
KINNEY, JR. and JULIE ANN METCALF KINNEY are enclosed. The name and address of
the original creditor is as follows:

Original Creditor:     BENEFICIAL OREGON INC.
                       1307 NE 102 A VE, SUITE R
                       PORTLAND, OR 97220

The beneficial interest under the Note and Deed of Trust was assigned to U.S. BANK TRUST
NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS
OWNER TRUSTEE FOR LOAN ACQUISTION TRUST 2017-RPL. A copy of the assignment is
enclosed.

Please be advised that CRC is the foreclosure trustee and not the lender or servicer of your loan.
Any information regarding the servicing of your loan should be directed to Rushmore Loan
Management Services, LLC.
                                         4375 Jutland Drive
                                           P.O. Box 17933
                                      San Diego, CA 92177-0933
                                           (858) 750-7600
                                              . I




                                                            CLEARRECON
                                                               CORP
2jPage                                                         EXHIBIT _....~----
                                                               PAGE   _~l.,,,i,,,,,1-
    THIS COMPANY MAY BE A DEBT COLLECTOR AND THIS MAY BE CONSIDERED AN
    ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED MAY BE USED
    FOR THAT PURPOSE. TO THE EXTENT YOUR OBLIGATION HAS BEEN
    DISCHARGED OR IS SUBJECT TO THE AUTOMATIC STAY IN A BANKRUPTCY
    PROCEEDING, THIS NOTICE IS FOR INFORMATIONAL PURPOSES ONLY AND DOES
    NOT CONSTITUTE A DEMAND FOR PAYMENT ORAN ATTEMPT TO COLLECT AN
    INDEBTEDNESS AS YOUR PERSONAL OBLIGATION.

     IF YOU HAVE RECEIVED A DISCHARGE IN BANKRUPTCY, WE DO NOT SEEK A
     MONEY JUDGMENT AGAINST YOU, BUT WE SEEK ONLY RECOVERY FROM THE
     COLLATERAL WHICH IS SECURITY FOR THE DEBT.


     Very truly yours,

     CLEAR RECON CORP.




    Enclosures




    21Page
                                                                                                                        I    i




                                                                                                                                                                                                    EXHIBIT
                              LOAN REPAYMENT AND SECURITY AGREEMENT (Page 1 of 3)                                                                                                                             ---""'---
.LENDER
  . ... (called "We". "Us", "Our")                                                                                                                                                                  PAGE~~-1......1...-
  BENEFICIAL OREGON INC.
  1307 NE 102 AVE
  SUITER
  PORTLAND OR 97220                                                                                                                                                               . c&UO
BORROWERS (called "You", "Your")                                                                                  LOAN NO:                                   661709-55~
  METCALF., JULIE
  SS# 540806937
 .KENNEY JR, WILLIAM
  SS# 541622485
  4406 N MISSISSIPPI
  PORTLAND OR 97217

                                                                           OTHERS    SCHEOULEO MATURITY
                                                                         SAME DAY Of DAT£     /         3
                                                                         EACH MONTH       03 1 2120
                                                                             PRINCIPAL

                                                                                        126,524.92




                                                                                                                                                                                                    YES


 YOU ARE GIVING US A SECURITY INTEREST IN THE REAL ESTATE LOCATED AT THE ABOVE ADDRESS.




  REQUIRED INSURANCE. You must obtain insurance for term of loan covering security for this loan as indicated by the word
                          "YES" below, naming us as Loss Payee:
     YES      Title insurance on real estate security.
        YES             Hazard insurance on real estate security.



                        You may obtain any required insurance from anyone you choose and may assign any other policy of insuiance you
                        own to cover the security for this loan.
                        (See "Security" paragraph above for description of security to be insured,)
                 NOTICE: THE FOLLOWING PAGES CONTAIN ADDITIONAL CONTRACT TERMS.

                                                                                                l l l llllll ~I~ 11111 llll lllll 111111111111111111111111111111111111111111111111111111111111111
    2      3
                                                                                                                                                                                                               ORBSS271
 &ir ~P~       RE/PHL      Illllll lllll lllll 11111 lllll lllll lllll lllll lllll llllllllll
                           *171034141397CEA80000RBS52710~*METCALF                                                                                                               ORIGINAL
                                                                                                                                                                                           EXHIBIT    S8
                             LOAN REPAYMENT AND SECURITY AGREEMENT (Page 2 of 3)                                                                                                           PAGE      L/   J rz
PAYMENT. In return for this loan, you agree to pay us the Principal (Amount Financed plus Points and Clmling reeJ
plus Interest computed at the Contract Rate (subject to any adjustment under the Adjustment To Contract Rate section
below), in monthly payments as stated on page one plus any monthly insurance premium, if elected. The term Points
means the sum of the Origination Fee (Points) shown on page one. Payments are applied in the following order: late
charges, interest at the Contract Rate for the actual time outstanding, Principal, and insurance. For any past due amounts,
payments will be applied to the most delinquent monthly installment first, in the same order shown above, until all past
due monthly installments are paid in full. You will pay at our business address on page one or other address given you. If
more than one Borrower is named on page one, we may enforce this contract against all, or any, Borrowers, but not in a
combined amount greater than the amount owed.
INTEREST COiviPUTATION. Interest shall be computed at the Cont.met Rate on actual unpaid balances of Principal for
the actual time outstanding. Every payment shall be first app1ied to Interest at the Contract Rate to date of actual
payment, and then to the unpaid balance of Principal. The Contract Rate is the Rate of Interest agreed upon.
ADJUSTiYIENT TO CONTRACT RATE. The Contract Rate, as shown on page one, will decrease by one quarter of one
percent ( .25%) beginning with the thirteenth ( 13th) month after every twelve (12) consecutive month period where all
payments were made in full within 30 days of their due date. Up to maximum of twelve (12) Contract Rate reductions are
available during the term of the loan. For each Contract Rate reduction, the monthly installment payment will he reduced
accordingly. Notwithstanding anything to the contrary in this paragraph, you will not receive any Contract Rate reductions
or the reduced monthly payment after four periods of delinquency. A "period of delinquency" begins when you fail to
make a payment in full ·within 30 days of the due date and ends when you have no payments that are outstanding for more
than 30 days past their due date.
DATE ON ViTHICH FINA.1'\JCE CHARGE BEGINS. If this loan is secured by real estate and you do not cancel this loan
according to your "Notice of Right to Rescind", the date on which Finance Charge begins, payment dates, and effective
date of optional insurance purchased are postponed by the number of days from this Agreement's date to date you receive
this loan.
PAY-OUfS. You agree to pay-outs of Amount Financed as shown on Truth-In-Lending disclosure form. If pay-,outs
change because loan closing is delayed, (a) you shall pay additional amounts due at closing, or (b) your cash or check will
be reduced to cover additional pay-outs.
PREPAYMENT. Subject to the Prepayment                                      Penalty de.scribed below, you may prepay any or all of your loan at any time.
In any event. if you fully prepay before the final payment due date, the amount you owe will be reduced by unearned credit
insurance charges, if any. If you prepay before the final due date, Points and Closing Fee are fully earned when this loan
is made and you will not receive a refund of that part of the Finance Charge consisting of Points and Closing Fee.
PREPAYi'v1ENT PENALTY. If "YES" is printed in the Prepayment Penalty box on page one of th.is agreement, you ~gree
to the following penalty. If you prepay in within two (2) years of the date of this loan shown on page one, you agree td pay
a prepayment penalty equal to six (6) months interest at the Contract Rate (as stated on page one) of the unpaid principal
balance. No prepayment penalty will be imposed (a) if this loan is refinanced by another loan with us; (b) after tw6 (2)
years; (c) if the loan is prepaid from the proceeds of any insurance; or (d) if we sue you. Additionally, no prepayment
penalty will be imposed if you pay the entire outstanding balance of your loan as the result of the sale of the property
securing the loan. You must provide us with documentation acceptable to us verifying the sale of the property.
LATE CHARGE. If you don't pay any payment in full within 15 days after it's due, you will also pay a late charge equ~l w
5% of the unpaid amount of the Monthly Installment.                                                      ·     ·    _
BAD CHECK CHARGE. 1f you give us a check that is returned unpaid, you will pay a $25.00 fee.
SECURITY. You agree to give us a security interest in the real estate as described in the Deed of Trust.
PROPERTY INSlJRANCE:

YOUR OBLIGATION TO INSURE. You shall keep the structures located on the real property securing this loan insured
against damage caused by fire and other physical hazards, name us as a loss payee and deliver to us a loss payable
endorsement.                                                                                       ·          ·




                 NOTICE: THE FOLLO"\VING PAGE CONTAINS ADDITIONAL CONTRACT TERMS.
           3
gir zgP~       RE/PHL   Illllll 111111111111111111111111111111111111111111111111111111111111111111111111111111111111!   l l l lllllll lllll Im 111111111 ~Il l l l lllll lllllll II IIII              ORB55272
                        ~171034141397CEA80000R855272D**METCALF                                                                                                        ORIGINAL
                                                                                                                                                                                              EXHIBIT    fsR
                         LOAN RErAYMENT AND SECURITY AGREEMENT (Page 3 of 3)                                                                                                                  PAGE      SoF/7
·DEFf.JJLT. If you do not pay on time, fail to keep required insurance in force, are in default under the Deed of Trust, have
 filed a proceeding under any bankruptcy or similar law, or such a proceeding has been filed against you, or have changed
 your residence since the time this loan was made: (1) all your payments may become due at once, and (2) without
 notifying you before bringing suit, we may sue you for the entire unpaid balance of Principal and accrued Interest, and {3)
 judgment in our favor may include our reasonable attorney's fee (if attorney is not our salaried employee),

CREDIT REPORTING AND CUSTOMER INFORMATION PRACTICES. If you fail to fulfill the terms of your credit
obligation, a negative report reflecting on your credit record may be submitted to a <::;redit Reporting Agency. You agree
that the Department of Motor Vehicles (or your state's equivalent of such department) may release your residence addr.ess
to us, should it become necessary to locate you. You agree that our supervisory personnel may listen to telephone calls
between you and our representatives in order to evaluate the quality of our service to you. You understand and agree that
we will call you from time to time to discuss your financial needs and any loan products that may be of interest to you as
may be permitted by Applicable Law. For more information regarding our privacy practices, please refer to our Privacy
Statement, which is included with your loan documents.
INSURANCE. Optional credit insurance and any required insurance disclosures are attached to this Agreement and are
incorporated herein by reference.
ALTERNATIVE DISPUTE RESOLUTION AND OTHER RIDERS. The terms of the Arbitration Agreement and any
other Riders signed as part of this loan transaction are incorporated into this Agreement by reference.
 APPLICABLE LAW. This loan is made under Oregon law including the Usury Law, Section 82, ORS.




                                                                                                                                   YOU HA VE RECEIVED A COMPLETE
                                                                                                                                   COPY OF THIS AGREEMENT AND THE
                                                                                                                                   TRUTff:.IN-LENDING DISCLOSURES.
                                                                                                                                    NOTICE TO BORROWER: DO NOT SIGN
                                                                                                                                    THIS LOAN AGREEMENT BEFORE YOU
                                                                                                                                    READ IT. THIS LOAN AGREEMENT
                                                                                                                                    PROVIDES FOR THE PAYMENT OF A
                                                                                                                                    PENALTY IF YOU WISH TO PREPAY
                                                                                                                                    THE LOAN PRIOR TO THE DATE
                                                                                                                                    PROVIDED FOR REPAYMENT IN THE
                                                                                                                                    LOAN AGREEMENT.




                                                                                                                                    _W_I_T_N_E-SS-:--------(SEAL)


                                                                                                                                         \Jk~~·
                                                                                                                                              .                          .                    .         ·   ~




 09-29-03 RE/PHL                                                                                                                                                                                         ORB:55273
 OPT PPP
                     I1111111111111111 lllll 11111111111111111111 lllll lllll lllll lllll llllll ~11111111111111111 HIii lllll lllllll lllll llll llll lllll 11111111~ 11111111111\'ll llll
                      *171034141397CEAaOOOORB552730*"METCALF                                                           "                                                  ORIGINAL
                 ALLONGE TO PROMISSORY NOTE
FOR PURPOSES OF FURTHER ENDORSEMENT OF THE FOLLOWING DESCRIBED
NOTE, THlS ALLONGE IS AFFIXED AND BECOMES A PERMANENT PART OF SAID
NOTE.

Account Number: 17809909

Note Date: 03/12/2004

Amount: $126,524.92

Borrower Name: JULIE METCALF KINNEY

Property Address: 4406 N MISSISSIPPI, PORTLAND, OR 97217




PAY TO THE ORDER OF:




WITHOUT RECOURSE

BENEFICIAL FINANCIAL I INC. AS SUCCESSOR BY MERGER TO BENEFICIAL
OREGON INC., BY MTGLQ INVESTORS, L.P., 1TS ATTORNEY-IN-FACT



BY:BIFFROGERs\
                   ~~
Title: VICE PRESIDENT
                             r



                                                     l<JNNf:'<           PR!V
                                                     MTGL                LMAT2017RPL1-PR!V


                                                           ---------~--- --·. ·-· ··-- ·-
                                                                                                                               -~       -




                                        WHEN RECORDED MAIL TO
                                                                                                                  Recorded in MULTNOMAH COUNTY, OREGON
                          ....... E   rRecords Processing Services                     7                                C. Swick,  Deputy C1erk
                                                                                                                  C18    5                       ATKLM
                                        577 Lamont Ro•d                                                           Total        41.00
                          ::.;          Elmhurst, IL 60126
                           'L                                                           _J


                                                                                     DEED OF TRUST
                             661109




                         THIS DEED OF TRUST is made this 12TH    day of MARCH         20 04   , between the Grantor(s),
                       WILLIAM KINNEY, JR., JULIE ANN METCALF KINNEY, AS TENANTS BY THE ENTIRETY
                       (herein "Borrower"), REGIONAL TRUSTEE SERVICES
                       (herein "Trustee") and the Benef1c1ary ~B_E~N_E_F~1_c_1_A~L~□~R_E_G_□_N=I_N_C_._ _ _ _ _ _ _ _ _ _ _ _ _,-
                                                                                                                                .. h~o-so-•-d"d'r-ess-,-s
                       a corporation organized and existing under the laws of DELAWARE                                          ,.
                       1307 NE 102 AVE, SUITER, PORTLAND, OR
                       (herein "Lender"). W1tnesseth:
                                                                                                        ~9=1~2~2=0~---'---------------


                                 WHEREAS, Borrower is indebted to Lender in the principal sum of$ 125,524. gz                                       ,
                       evidenced by Borrower•s Loan Agreement dated MARCH 12, 2004                        and any e~""teosions or renewals thereof
                       {including those pursuant to any Renegotiable Rate Agreement} (here1n uNote"'), providing for monthly installments of
                       principal and interest, including any adjustments to the amount of payments or the con.tract rnte if that rate is variable 1
                       with the balance of the indebtedness, if not sooner paid, due and payable on ~M~A~R~C""H~"-12"-'-,_2=0=3:..;.4_ _ _ _ _ _ __
                                TO SECURE to Lender the repayment of ( 1) the indebtedness evidenced by the Note, with interest thereon,
                       including any increases if the contract rate is variable; (2) future udvances under any Revolving Loan Agreement;- (3) the
                       payment of all other sums, with interest ·thereon, advanced in accordance herewith to pr-otect the security of this Deed of
                       Trust; and (4) the performance of the covenants and agreements of Borrower herein contained. Borrower in consideration
                       of the indebtedness herein recited and the trust herein created, irre,·ocably grants and conveys to Trustee, in trust; with
            '-::t"     power of sale, hereby mortgage, grant and convey to Lender nnd Lender's successors and assigns the following described
             (XJ       property located in the County of MULTNOMAH                                                                           State
             ::,-      of Oregon:

                                           LOT 6, BLOCK 1, MULTNOMAH, IN THE CITV oe PORTLAND. COUNTY
                                           OF MULTNOMAH AND STATE OF OREGON.




      ·I
       f
             '
             B~
             EE:l
             ~~
             ~if
                 a

             [-'1 2•
                                                                                                                                                                                                              I
                                                                                                                                                                                                              I
       II                                                                                                                                                                                                     II
                        08·29·03 DOT             1m111111111111 l~illlllli!llllll~!lmllllllllil~m1111,J1111111ru11111~11m1111111111111111 filllillllilllllllllilrnlllllllllllllll              08007961
                                                 ><   111034 M 139100T80000fl;0079610"'•METCALf                                                                    ORIG1NAL




Order: 180088813                                                                                                      Page 1 of 5                                                   Requested By: ruelsison, Printed: 2/21/2018 2:22 PM
Doc: ORMULT:2004 00043211
                                                                                                   -2-
                      TOGETHER with all the improvementS now or hereafter erected on the property, and ntl easements, righ.ts,
                  appurtenances and rents {subject to the rights and authorities given herein to Lender to collect and apply such rents),
                  all of which shall be deemed to be and remain a part of the property covered by this Deed of Trust; and all of the
                  foregoing, together with said property (or the leasehold estate if t.his Deed of Trust is on a leasehold} are hertinafter
                  referred to as the '"Property."
                      Borrower covenants that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and
                  convey the Property, and that the Property is unencumbered, except for encumbrances of record. Borrower covenants
                  that Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to
                  encumbrances of record.
                     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
                      L Payment of Principal and Interest. Borrower shall promptly pay when due the principal and interest
                  indebtedness evidenced by the Note, including any variations resulting from changes in the Contract Rate, and late
                  charges as proYided in 'the Note.
                     2. Foods for Taxes and Insurance. Subject to applicable law and only if requested in writing b)' Lender, Borrower
                  shall pay to Lender on the day monthly payments of principal and interest are payable under the Note, until the Note
                  is paid in full, a sum (herein "Funds") equal to one,welfth of the yearly ta~es and assessments (including
                  condominium. and planned unit development assessments~ if any) which may attain priority over this Deed of Trust
                  and ground rents on the Property, it any, plus one-twelfth of yearly premium installments !or hazard insurance, plus
                  one-i:welfth of yearly premium installments for mortgage insurance, if any, all as reasonably estimated initially and
                  from time to time by Lender on the basis of assessments and bills and reasonable estimates thereof. Borrower shall
                  not be obligated lo make such payments of Funds to Lender to the e~-tent that Borrower makes such payments to the
                  holder ot a prior mortgage or deed of trust if such holder is an institutional lender.
                     If Borrower pays Funds to Lender~ the Funds shal1 be he1d in an institution the deposits or accounts of which are
                  insured or guaranteed by a Federal or state agency {including Lender if Lender is such an institution). Lender shall
                  apply the Funds to pay said tates, assessments, insurance premiums and ground rents. Lender may not charge for- so
                  holding and applying the Funds. analyzing said account or verifying and compiling said assessments and bills, unless
                  Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge, Borrower and
                  Lender may agree in writing at the time of execution of this Deed of Trust that interest on the Funds shall be:paid to
                  Borrower, nnd unless such agreement is made or applicable law requires such interest to be paid, Lender shall not be
                  required to pay Borro"-~er any interest or earnings on the Funds. Lender shall give to Borrower, without charge, an
                  annual accounting of the Funds showing credits and debits to the Funds and the purpose for which each debit to the
                  Funds was made. The Funds are pledged as additional security for the sums secured by thls Deed of Trust:
                      If the Funds held by Lender, together with the future monthly installments of Funds payable prior to the due dates
                   of taxes, assessments, insurance premiums and ground rents, shall e:s:ceed the amount required to pay said ta."i:es,
                   assessments, insurance premiums and ground rents ns they fall due, such e!{cess shall be, at Borrower's option1 efther
                   promptly repaid to Borrower or credited to Borrower on monthly insta11ments of Funds. If the amount of the Funds
                   held by Lender sha!! not be sufficient to pay taxes, assessments, insurance premiums and ground rents as they !all due,
                   Borrower shall pay to Lender any amount necessary to make up the deficiency in one or more payments as Lender
                   may require.
                      Upon payment in full of all sums secured by this Deed of Trust, Lender shall promptly refund to Borrower any
                   Funds held by Lender. If under -paragraph 17 hereof the Propercy is sold or the Property is otherwise acquired by
                   Lender, Lender shall apply, no later than immediately prior to the sale or the Property or its acquisition by Lender,
                   any Funds held by Lender at the time or application as a credit against the sums secured by this Deed of ,Trust.
                      3. Application of Payments. Unless applicable law or the Note provide- otherwise, all payments rece~ved by
                   Lender under the Note and paragraphs I and 2 hereof shall be applied by Lender first in payment of amounts.payable
                   to Lender by Borrower under paragraph 2 hereof, then to interest payable at the npplicable Contract Rate, and ·.then to
                   the principal of the Note.
                      4, Prior Mortgages and Deed of Trust; Charges; Liens. Borrower shall perform all of Borrower's obligations
                   under any mortgage, deed of trust or other security agreement with a Hen which has priority over this Deed of Trust,
                   including Borrower's covenants to make payments when due, Borrower shall pay or cause to be paid all iases,
                   assessments and other -charges, fines and impositions anrlbutable to the Propen:y which may attain a priority over- this
                   Deed of Trust, and leasehold payments or ground rents. ir any.
                      5. Hazard Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property
                   insured ngninst loss bJ• fire, hazards included within the term "e!\tended coverage." and such other hazards as Lender
                   may require and in such amounts and for such periods as Lender may require. The insurance carrier providing the
                   insurance shall be chosen by the Borrower subject to approval by Lender; provided, that such approval shall not be
                   unreasonably withheld. All insurance policies and renewals thereof shall be in a form acceptable to Lender and shall
                   include a standard mortgage clause in favor of nnd in n form acceptable to Lender. Lender shall ha\'e the righrto hold
                   the policies and renewals thereof, subject to the tt:rms or any mortgage 1 deed of ti-ust or other securhy agreement with
                   a lien which has priority over this Deed of Trust.
                       In the event of loss, Borrower shall give prompt notice to t:he insurance carrier and Lender. Lender ma'y make
                   proof of loss if not made promptly by Borrower.
                      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair
                   of the Property damaged, if the restoration or repair is economi.caUy feasible and Lender's security is not le5Sened. If
                   the rt!Stora1ion or rt:pair is not i:conomically fi:asiblt:: or Lender's security would be lessened, the insurance proceeds
                   shall be applied to the sums secured by this Security fostrumem, whethi:r or not then due, with any 1:.xc~ paid to
      ·I           Eorrc·:tcr. !f Bc.rc;·;c: :::.b::ndo~:;: th: P:-.cp::::-t,r, c:- dc:-s :?c! :?:?!::We!" '.'.'i!h!n. 30 d:?.ys a notice from L~.rn:!-:r theT ~h'='                         21
                   insurance carrier has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may· use the
                   proceeds to repair or restore the Property or to pay sums secured by this Securit}" Instrument, whether or not then
                   due. The 30-day period wi11 begin when the notice is given.
                      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shatr not estend or
                   postpone t.he due date of the monthly payments referred to ln paragraphs 1 and 2 or change the amount of the
                   payments. tr under paragraph 19 the Property is acquired by Lender, Borrower's rights to any insurance policies and
                   proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums
                   secured by this Security· lnstrument immediately prior to the acquisition.




                   oa-29-0l DOT                                                                                                                                                  0R007962

                                          1111111m lllll l\1111m1 b~IUlllll\llllll lllll ria lllllil 111mm11 lfl ~mum um rntll\ 1111 Ii umrni Ill~ m111111 mm I1m
                                           111   1710J-414139100TBOOOOR0D79520lll1<ME1CALF                                                          OR1G\NAL




Order: 180088813                                                                                       Page 2 of 5                                                  Requested By: ruelsison, Printed; 2/21/2018 2:22 PM
Doc: ORMULT:2004 00043211
                                                                                                                             .. --::.:   ,-
                                                                                                                                                                                                                   EXHIBIT..t;;;;:;..,~--
                                                                                                                                                                                                                   PAGE---i....;:;..;_..........,_

                       6. Preservation and ~{aintenance of Property: Leaseholds; Condominiums; Planned Unit Develop~ents.
                   Borrower shall keep the Property in good repair and shall not commit wasre or permit impairment or deterioration of
                   the Property and shall comply with the provisions of any lease if this Deed of Trust is on a leaseho1d~ If this Deed of
                   Trust is on a unit in a condominium or a planned unit development. Borrower shall perform all of Borrower's
                   obligations under the declaration or covenants creating or governing the condominium or planned unit development,
                   the by-laws and regulat.ions of the condominium or planned unit development, and constituent documents,
                       7. Protection of Lender~s Security. Ir Borrower fails to perform the covenants nnd agreements contained in
                   this Deed Of Trust, or if any action or proceeding is commenced which materially affects Lender's interest :in the
                   Property, then Lender, at Lender's option. upon notice to Borrower, may make such appearances, disburse such sums,
                   including reasonable anorney lees, and take such action as is necessary to protect Lender~s interest. If Lender required
                    mortgage insurance as a condition of making the loan secured by this Deed of Trust, Borrower shall pay the prei:niums
                    required to mainta.in such insurance in effect until such time as the requirement for such insurance terminates in
                    accordance whh Borrower's and Lender's written agreement or applicable law.
                       Any amounts disbursed by Lender pursuant to this paragraph 7, with interest thereon, at the applicable Contract
                   Rate, shall become additional indebtedness or Borrower secured by this Deed of Tru!it. Unless Borrower and Lender
                   agree to other terms of payment, such amounts shall be payable upon notice from Lender to Borrower requesting
                   payment thereof. Nothing comnined in this paragraph 7 shall require Lender to incur any expensQ or take any action
                   hereunder.
                      8. Inspection. Lender may take or cause to be made t'easonnble entries upon and inspections of the Property,
                   pro,.,idcd that Lender shall give Borrower notice prior to any such inspection specifying reasonable cause therefor
                   related to Lender~s interest in the Property.
                      9. Condemnatlon. The proceeds of ony award or claim for damages, direct or consequential, in connection with
                   any condemnation or other taking of the Property, or part thereof, or for conveyance in lieu of condemna-cion, are
                   hereby assigned and shall be paid to Lender, subject to the terms of any mortgage, deed of trust or other security
                   agreement -with a lien which has priority over this Deed of Trust.
                       10. Borrower Not Released; Forbearance By Lender Not a ,vaiver. E:,;;tension of the time for payrri.eot or
                   modification of amortization of the sums secured by this Deed of Trust granted by Lender to any successor in interest
                   of Borrower .and all other parties who are or who hereafter may become secondarily liable shall not operate to release,
                   in any manner, the liability of the original Borrower and Borrower's successors ln interest. Lender shall :not be
                   required to commence proceedings against such successor or refuse to e:..-tend time for payment or otherwise modify
                   amortization of the sums secured by this Deed of Trust by reason of any demand made by the original Borrower and
                   Borrower's successors in interest, Any forbearance by Lender in exercising any right or remedy hereunder. or
                   otherwise afforded by applicable law, shall not be a waiver of or preclude the exercise of any such: right or remed:}'.
                       1 L Successors and Assigns Bound; Joint ond Several Liability: Co-signers. The covenants and agreements
                    herein contained shall bind, and the rights hereunder shall inure to, the respective successors and assigns of Lender and
                    Borrower, subject to the provisions or paragraph 16 hereof. All covenants and agreements of Borrower shall be Joint
                    and severat Any Borrower who consigns this Deed of Trust, but does not execute the Note, (a) is consigning 1:his Deed
                    of Trust only to grant and convey that Bof'rower's interest in the Property to Trustee under the t:erms of this Deed of
                    Trust. (b} is not personally liable on the Note or under this Deed of Trust, and (c) ~grees that Lender and -any other
                    Borrower hereunder may agree to extend, modity, forbear, or make any other accommodations with regard to the
                    terms or this Deed of Trust or the Note without that Borrower's consent and without releasing that Borrower or
                    modifying 'this Deed of Trust as to thnt Borrower's interest in the Property.
                          12~ Notice. Except for any notice required under applicable law to be given in another manner, (a) any notice to
                    Borrower provided tor ln this Deed of Trust shall be given by delivering it or- by mailing such notice by certified mail
                    addressed to Borrower at the address stated in the Note or at such other address as Borrower may designate by notice
                    to Lender as proYided herein, and {b) any notice to Lender shall be glven by certified mail to Lender's address stated
                    herein or t.o such other address as Lender may designate by notice to Borrower as provided herein. Any notice
                    provided for in this Deed of Trust shall be deemed to have been given to Borrower or Lender when given in the
                    manner designated herein.                                                                                                              .
                          13. Governing Law; Sevcr11bility. The applicable law contained in the Note shall control.. \Vhere no applicable
                    law is conuincd therein, the state and local laws of the jurisdiction fn which the Property is located shall npply eA-cept
                     where such laws conflict with Federal law: in which case, Federal law applies. The foregoing sentence shall not limit
                    the applicability of Federal law to this Deed of Trust. In the event that any provision or clause of this Deed of Trust
                    or the Note conflicts with applicable law, such conflict shall not affect other provisiot'ls of this Det:d of Trust or the
                    Note which can be given effect without t.he conflicting provision 1 and to this end the provisions of this Deed of Trust
                    and the Note are declared to be severable. As used herein, "costs" and '"expenses .. and "anomey fees" include all sums
                    to the e.\."tent no1: prohibited by applicable la,v or \imi:t.ed herein.
                          14. Borrower's Copy. Borrower shat\ be furnished a conformed copy of the Note and of this Deed of Trust, if
                     requested, at. the t.im.e o[ exeeution or after recordation hereof.
                           15. Rehabilitation Loan Agreement. Borrower shall fulfill all of Borrower~s obligations under any home
                     rehabilitation. improvement, repair, or other loan agreement which Borrower enters into with Lender. Lender, at
                     Lender's option, may require Borrower to e}:ecutt: and deliver to Lender, in a form acceptable to Lender, an assignment
                     of any rights, claims or defenses which Borrower may have against parties who supply lnbor, materials or setvices in
                     cnnnection with improvements made to the Property.
       I                   16. Transfer or the Property. If Bouowt:r sells or transfers all or any part of i:ht: Propt:rty or 1111 iulere:it' lhc:rdn,
                     excluding (a} the cn:::ation ui a lit:u u1· cn1,;t.h1ibftiilCi::; 5Ubordinu-:.c to thic D~~C. cf Trust, (b) e trs.nsf~r hy devi.-=;e~ -descent.

       I             or by operation of law upon the death of a joint tenant, (c) the grant of any leasehold interest of three years or less
                     not containing an option to purchase, (d) the cr~tion ot a purcho.se money security interest for household applionces,
                     (t:t) a transfer ta a relafrvc resulting from the death of a Borrower, (f) a transfer where the spouse or children of the
                     Borrower become an owner of the property; (g) a transfer resulting from a decree of dissolution of marria'ge, legal
                     separation agreement, or from an incidental propert)~ settlement agreement, by which the spouse of the Borrower
                     becomes an owner of the property; {h) a transfer into an inter vivas trust in ,rhich the Borrower is and remains a
                    beneficiary and which does not relate to a transfer of rights of occupancy in the property: or (i) any other transfer or
                    disposition doscribed in regulations prescribed by the Federal Home Loan Bank Board, Borrower shall ca115e to be
                    submit1:ed information required bi· Lender to evntuate the transferee ·as if a new loan Wet'e being made 1:0 the
                    transferee. Borrower will continue to be obligated under the Note and this Deed of Trus't. unless Lender: relenses
                    Borrower in writing.


                     08-29-03 OOT                                                                                                                                                              . OR007963

                                            llllmllHllllllll!llllllfillllllllllttlllllillllll~IIIDlllllllllllllllll\llllmlllllilfilll\flllllllffillllllWllllllllllllllllllllllllllll
                                                                                                                                                                     ORIGINAL
                                            "'"171034 l41397 □ 0T80000R0079630""ME1CALF




       L._ ......
       \J-, ,-uy:


Order: 180088813                                                                                                Page 3 of 5                                                        Requested By: ruelsison, Printed: 2/21/2018 2:22 PM
Doc: ORMULT:2004 00043211
                                                                                                                                                                                                 EXHIBIT.......=...;;;;,,,,,,...-
                                                                                                                    .. ~
                                                                                                                                                                                                 PAGE.....µ.....-;;:~---



                   If Lender does not agree to such sale or transfer, Lender may declare all of the sums secured by this Deed of Trust
                to be immediately due and payable, If Lender elercises such option to accelerate, Lender shall mail Borrower no.tice of
                acceleration in accordance with paragraph 12 hereof. Such notice shall prO\•ide a period of not less than 30 days from
                the date the notice is mailed or delivered whhin which Borrower may pay the sums declared due. If Borrower fails to
                pay such sums prior to the expiration of such periodi Lender may, without further notice or demand on Borrower,
                invoke any remedies pennined by paragraph 17 hereof.
                NON-UNIFORll'i COVENANTS. Borrower and Lender further covenant and agree as follows:
                    17. Acceleration; Remedies. Except as provided in paragraph 16 hereof, or as otherwise required by law,
                upon Borro·wer~s breach of any covenant or agreement of Borrower in this Deed of Trust, including the
                covenants to pay when due any sums secured by this Deed of Trust. Lender prior to acceleration shall give
                notice to Borrower as provided in paragraph 12 hereof specifying: (I) the breach; {2) the action required to
                cure sucb breach; {3) a date, not less than 10 days fr-om the date the notice is mailed to Borro·wert by which
                such breach must be curedj and {4) that failure "to cure such b-rench on or before the date specified in the
                notice may result io. acceleration of the sums. secured by this Deed of Trust, and sale of the Property~ The
                notice shall further inform Borrower of the right to reinstate after acceleration and the right to bring a
                court action to assert the nonexistence of a default or any other defense of Borrower to acceleration and
                sale. If the breach is not cured on or before the date specified in the notice, Lender, at Lender's option,
                may declare all of the sums secured by this Deed of Trust to be immediately due and payable without
                further demand and may invoke the power of sale and any other remedies permitted by applicable law.
                Lender shall be entitied to collect all reasonable costs and expenses incurred in pursuing the remedies
                provided in this paragraph 17, including1 but not limited to* reasonable attorneys.. fees.
                   If Lender invokes the power of sale.. Lender shalt execute or cause Trustee to execute a written notice of
                the occurrence of an event of default -and of Lender•s election to cause the Property to be sold and-shall
                cause such notice to be recorded in each county in which the Property or some part thereof is taCatcd.
                Le:0.de, or Trustee shall give notice of sale in the manner prescribed by applicable lai\' to Borrower and to
                the at.her persons prescribed by applicable law. After the la_psc of such time as may be required by
                applicable law, Trustee, without demand on Borrower, shall sell the Property at public auction to the
                highest bidder at the time and place and under the terms designated in the notice or sale in one or more
                parcels and in such order as Trustee may determine. Trustee may postpone sale of all or any parcel of the
                Property by public nnnounccmcnt ot the time and place of any previously scheduled sale. Lender or
                Lender"s designee may purchase the Property at any sale.
                   Trustee shall deliver to the purchaser Trustee"s deed conveying the Property so sold without any
                covenant or warranty, expressed or implied. The recitals in the Trustee's deed shall be prima facie evidence
                of the truth of the statements made therein. Trustee shall apply the proceeds of the sale in 1he following
                order: {a) to all reasonable costs and expenses of the sale, including, but not limited to. reasonable
                Trustee1 s and attoroeys' fees and costs of title evidence; (b} ""to all sums secured by this Deed of Trust; and
                {c) the excess. if any, to the person or persons legally entitled thereto.
                    18. Borrower's Right to Reinstate. Notwithstanding Lender's acceleration of the sums secured by this Deed of
                Trust due to Borrower's breach, Borrower shall have the right to have any proceedings begun by Lender to enforce
                this Deed of Trust discontinued at anr time prior to the earlier to occur of (i) the firth day before sale of the Property
                pursuant to the power of sale contained in this De<:d of Trust or to (ii) entry of a judgment enforcing this D~ed or
                Trust if: (a) Borrower pays Lender all sums which would be then due under this Deed of Trust and the Note had no
                ucceleration occurred; (b) Borrower cures all breaches of any other covenantS or agreements of Borrower contained in
                this Deed of T-rusti (c} Borrower pays all reasonable expenses incurred by Lender and Trustee in en[orcin·g the
                covenants and agreements of Borrower contained in this Deed of Trust. nnd in enforcing Lender's and Trustee'E.
                remedies as provided in paragraph 17 hereof including, but not limited to, reasonable attorney's fees: and {d)
      l         Borrower takes such action as Lender may reasonablr require to assure that the lien of this Deed of Trust, Lender'•
                interest in the Property and Borrower's obligation to pay the sums secured by thls Deed of Trust shall continue
                unimpaired. Upon such payment artd cure by Borrower, this Deed of Trust and the obligations secured hereby' shall
                remain in full force and effect as if no acce1eration had occurred.
                    19. Assignment of Rents; Appointment of Receiver; Lender in Possession. As additional security heret;,nder,
                Borrower hereby assigns to Lender the rents or the Property, provided that Borrower shalt, prior to acceleration under




     I
                paragraph 17 hereof or i:i,bandonment of the Property, have the right to collect and retain such rents as they become
                due and payable.
                    Upon acceleration under paragraph 17 hert:of or abandonment of 'the Property, Lender, in person, by ngent or by
                judicially appointed receiver shall be entitled to enter upon, take possession of and manage the Property and to collect
                the rents of the Property including those past due. All rents collected by Lender or the receiver shall be applied first
                to p.:lymcnt of the costs or managc£'f1ent vr the: Prup1;a'LY ;:,,uJ ~oH~dion of r1::nts, including, but not iimiteci to,
      ·I        receiver'!'. fee.~, premium~ nn receiver•~ hnn<li:: Hn<l rr-11~nf'hk aHorn,:-y:=' fr-~~. a!!.d !her! to the sums se-:ur~ by thi!:
                Deed of Trust. Lender and the receiver shall be liable to account only for those rents actually received.
                   20. ReconYeynncc. -Upon payment of nll sums secured by this Deed of Trust, ond if Lender is not committed to
                make any future refinancings or future advances, Lender shall reque.c;t Trustee to reconvey the Property and: shall
                surrender this Deed of Trust and all notes evidencing indebtedness secured by this Deed of Trust to Trustee. Trustee
                shalt reconvey the Property without warrant)' to the person or persons legally entitled thereto. Such person or pCrSons
                shall pay all reconveyance fees and costs of recordation, if any.
                    21. Substitute Trustee. In accordance with applicable law, Lender may from time to time remove Trustee and
                appoint a successor trustee to any Trustee appointed hereunder. Without com·eyance of the Property, the successor
                ~rustee shall succeed t.o all the t.itle, power and duties conferred upon 't.he Trustee herein and by applicable law.
                    22~ Attorney~s Fees. As used in this Deed of Trust and in the Note,                                            >I   attorneys' fees" shall include attorney's fees.
                if any, which shall be awarded by an appellate court.
                    23. Arbitration Rider to Note. The Arbitration Rider attached to and made a part o[ the Note -is hereby
                incorporated by rt:ference and made a part of this Deed or Trust.

                 08-29-03 DOT                                                                                                                                                        OR007964

                                    111111111111111111111111111~11!11111111111111111111111~111111111!11m1111111m 11111 II~ 1111m 11111mm111111II~ 1111111111111111111111
                                     "\7103414 lJ97DOTBOOOOR0079640.,•METCALF                                                                             ORIGINAL




Order: 180088813                                                                                             Page 4 of 5                                                   Requested By: ruelsison, Printed: 2/21/2018 2:22 PM
Doc; ORMULT:2004 00043211
                                                                                                                                                                                                                       EXHIBIT-..w.....i..,:;,_-
                                                                                                                                     -.~      -
                                                                                                                                                                                                                       PAGE___,_._....___


                                                                                                                         -5-

                                                       REQUEST FOR NOTICE OF DEFAULT,
                              _ _ _ _ _ _ _ _ _ ___._ AND FORECLOSURE UNDER SUPERIOR,-._ _ _ _ _ _ _ _ __
                                                        MORTGAGES OR DEEDS OF TRUST
                                                     ~
                              Borrower and Lender request the holder or any mortgage, _deed of trust or other encumbrance with a lien which has priority
                              over this Deed of Trust to give Notice to Lender, at Lender's address set forth on page one of this Deed of Trust, of any default
                              under the superior encum b:rance and of any sale or other foreclosure action.
                                IN WITNESS WHEREOF, Borrower has executed this Deed of Trust.




                                                                                                                                                                                                        ~Bor"J'OWer


                              STATE OF OREGON, _ _ _ _ _ _..ill!LJ:l:!.QJ~L-U-----
                                 On this             12TH                day of _ _MAR _ _ _ _ _ _ _ _ , 2 0 ~ , personally appeared the above named
                                                                                   __c_H
                               WILLIAM KINNEY. JR. ,AND JULIE ANN METCALF KTNNEV                      AS TENANTS BY THE F;NTTRED'nnd acknowledged
                              the foregoing instrument to be      THEIR                                                                      voluntary act and deed,

                              (Official Seal)                                                                               Before me:
                                                                                       ~    l\
                              My Commission expires: \ I::::, \ "'\
                                                              Off!CIAlSEAL
                                                       VICKIE CONWAY
                                                                                                                                        \ .I ;,_¼'I-. \' /~~~ .
                                                                                                                                                              Notary P u b l i c ~
                                                      ~OTAAV PUBLIC-OREGON
                                                      COMMISSION     »o.
                                                                       339W3
                                              M'/ COMMISSION Fl<PIRES OC( 19. 2004
                                                             N, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _County ss:
                                 On this, _ _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ , 20 _ _ _ , personally appeared the above named
                              - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - a n d acknowledged
                              the foregoing insrument to be _ _ _ _ _ _ _ _ _ _ _ _ _ _ voluntary act and deed.

                               (Official Seal)                                                                               Before me:
                               My Commission expires:

                                                                                                                                                               Notary Pub\h:


••:.:-·'-   -
                                                                                               REQUEST FOR RECONVEYANCE
                               TO TRUSTEE:
                                  The undersigned is the holder of the note or notes secured by this Deed of Trust. Suid nol= or notc:S, together with all
                               other indebtedness secured by this Deed of"Trust. have been paid in full. You are hereby directed to cancel said note or notes
                              •and this Deed of Trust1 which are delivered hereby, and to reconvey, without warranty, all the estaw now held by you under
                               this Deed of Trust to the person or persons legally entitled thereto.
                               Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                               (Spoco Bolow This Line Rescrv-t!d For Lender nnd Recorder) _ _ _ _ _ _ _ _ _ _ _ __
                     .•• .I

                                                                                                                                     nc,n~.. 'l To·
                ·l                                                                                                                   Records Processing Services                                                      /1
                !                                                                                                                    577 Lamont Road
                                                                                                                                     Elmhurst, IL 60126                                                               I:
                                                                                                                                                                                                                      r



                               04-29-0Z COT                                                                                                                                                                0R007965


                                                       1~1~11111 llllllllill~I IIIII IIIII Milllll lllll llil 11~1111111111~ 11111111111111!1 rni111m111111 ID rn11 ll!llllllall mnt!IIII !~II
                                                        If   t7103414139700T80000ROD79650M 11METCALF                                                                            ORIGINAL




Order: 180088813                                                                                                          Page 5 of s                                                        Requested By: ruelsison, Printed: 2/21/2018 2:22 PM
Doc: ORMULT:2004 00043211
                                                                                                                                                                         EXHIBlT~....i.....--
                                                                                                                                                                         PAGE--'-~---'--i,.....

           Recording Requested By:                                 Multnomah County Official Records
           MTGLQ Investors, L.P.                                   E Murray, Deputy Clerk                                            2017-138593
           Prepared By: CoreLogic So!Ex
           855-369-2410
           When recorded mail to:                                     1111111111111111111111111111111111111111111111111                            $42.00
           First American Mortgage Solutions                          02029953201701385930010014
           1795 International Way                                                                              11/16/201711:31:57 AM
                                                                   1R-MTGASGT
           r                   2                                   S5.00 $11.00 S20.00 $6.00
                                                                                                     Pgs=1 Stn~26 HOWELLA



                      . 3&75517809909BA.!'02
           Tax ID:       R223416
           Property Address:
           4406 N MISSISSIPPI
           PORTLAND, OR 97217
                                                                                      Thi      ~efi rRee



                                                                                                     Loan Nwnber:           17809909B

                                         ASSIGNMENT OF DEED OF TRUST
            For Value Received, MTGLQ Investors, L.P. (herein "Assignor") whose address is 6011 Connection Drive,
            Irving, TX 75039 does hereby grant, sell, assign, transfer and convey unto U.S. Bank Trust National Association,
            not in its individual capacity but solely as owner trustee for Loan Acquisition Trust 2017-RPLl whose
            address is c/o Rushmore Loan Management Services LLC, 15480 Laguna Canyon Road, Irvine, CA 92618 all
            beneficial interest under that certain Deed of Trust described below together with the note(s) and obligations therein
            described and the money due and to become due thereon with interest and all rights accrued or to accrue under said
            Deed of Trust.
            Beneficiary:               BENEFICIAL OREGON, lNC.
            Original Borrower(s):     WILLIAM KINNEY, JR., JULIE ANN METCALF KINNEY AS TENANTS BY
                                      THE ENTIRETY
            Original Trustee:         REGIONAL TRUSTEE SERVICES
            Date of Deed of Trust: 03/12/2004         Original Loan Amount: $126,524.92
            Recorded in MULTNOMAH COUNTY, OR on: 03fl 7/2004, book NIA, page NIA and instrument number
            2004-043211




            IN WITNESS WHEREOF, the undersigned has caused this Assignment of Deed of Trust to be executed on
              Al/6 l O2017.
                                                                   MTGLQ Investors, L.P.


                                                                   By:'-~:-==
                                                                   Patrick Couture, Vice President

            State of Texas, County of Dallas

            On AUG 1 0 20 17 , before me,                    Jillian Tosh                     a Notary Public, personally appeared
            Patrick Couture, Vice President ofMTGLQ Investors, L.P. personally known to me to be the person(s) whose
            name(s) is/are subscribed to the within document and acknowledged to me that he/she/they executed the same in
            his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the document the person(s) or the
            entity upon behalf of which the person(s) acted, executed the instrument.




                          ct~
            Witness my hand and official seal.

             Signature:
                                                                                              JILLIAN TOSH
            (Notary Name):              JUiian Tosh                                            Notary Public
                                            MAR 3 0 2018                                    STATE OF TEXAS
             My commission expires: _ _ _ _ __                                                ID#12563819·4
                                                                                            Comm. Ex • Mar. ~o. 2018




                                                                                                                  ~111rn111111~11
                                                                                   17809909
                                                                                   KINNEY                       ..... __ ,.........., ........ ,
                                                                                                                729KBC




                                                                                            Page 1 of l                                              Requested By: ruelsison, Printed: 2/21/2018 2:22 PM
Order: 180088813
Doc: ORMULT:2017 00138593
                                                                      Multnomah County Official Records
                                                                      R Weldon, Deputy Clerk
                                                                                                                            2017 -057 440
                                                                                                                     05/11/2017 09:17:45 AM
                                                                      1R-MTG ASGT Pgs=1 Stn=O HAK
                                                                      S6.00 S5.00 $11.00 520.00                                       $42.00
               Recording Requested By:
               MTGLQ Investors, L.P.
               Prepared By: CoreLogic So!Ex
               855-369-24]0
               When recorded mail to:
               CoreLogic Recording Services
               I 637 NW 136th Avenue, Suite G-100



                             7900 l 7809909AAP0 I
               Tax JD:
               Property Address:
               4406 N MISSISSIPPI
               PORTLAND, OR 97217


                  HH\\llllllllll\1\\11\
                    800005821
                                        1~                                                             Lonn Num~.-       17809909A

                                               ASSIGNMENT OF DEED OF TRUST
               For Value Received, Beneficial Financial I Inc. as successor by merger to Beneficial Oregon, Inc. (herein
               ..Assignor") whose address is 636 Grand Regency Blvd, Brandon, FL 33510 docs hereby grant. sell. assign.
               transfer and convey unto MTGLQ Investors, L.P. whose address is 6011 Connection Drive, Irving, TX 75039 all
               beneficial interest under that certain Deed of Trust described below together with the note(s) and obligations therein
               described and the money due and to become due thereon with interest and all rights accrued or to accrue under said
               Deed of Trust.                                                                      ·
               Beneficiary:               Beneficial Oregon, lnc.
               Original Borrower(s):         WILLIAM KINNEY, JR., JULIE ANN METCALF KINNEY AS TENANTS BY
                                             THE ENTIRETY
               Original Trustee:        REGIONAL TRUSTEE SERVICES
               Date of Deed ofTrust: 03/12/2004  Original Loan Amount: $126,524.92
               Recorded in Multnomah County, OR on: 03/17/2004, book NIA, page NIA and instrument number2004-043211




               IN!Xi~iriofJHE~EOF. the undersigned has caused this Assignment of Deed of Trust to be executed on

                                                                      Beneficial Financial I Inc. as successor by merger to
                                                                      Beneficial Oregon. Inc. by MTGLQ Investors, L.P., its

                                                                      AttorM~~
                                                                      By:_~---~==------------
                                                                      Ed Chavez, Vice President

               State of Texas, County of Dallas
                         MAY O8 2017
               On_ _ _ _ _ _ _ __. before me,                   Annie Tran l:.IIIS            a Notary Public, personally appeared
               Ed Chavez, Vice President ofMTGLQ Investors. L.P., as Attorney-in-Fact for Beneficial Financial I Inc. as
               successor by merger to Beneficial Oregon. Inc. personally known to me to be the person(s) whose name(s) is/are
               subscribed to the within document and acknowledged to me that he/she/they executed the same in his/her/their
               authorized capacity(ies), and that by his/her/their signature(s) on the document the person(s) or the entity upon
               behalf of which the person(s) acted, executed the instrument .



                                                                           .,,.,-:_~!J'/.'tfz,,., ANNIE TRAN El.LIS
                                                                          ffR,"~~";,      ID# 129825545
                                                                          i•      •§ Notary Publlc, S111\e o!Texas
               (Notary Name): _ _ _ _ _ _ _ _ _ __                        \,~       ~€       My Commlsston EXPires
                                                                            ,,,,,,?.f,""''     05/20/2018
               My commission expires: _ _JIIAY
                                          _ _2_0_
                                                2018
                                                  __




Order: 180088813                                                      Page 1 of 1                           Requested By: ruelsison, Printed: 2/21/2018 2:22 PM
Doc: ORMULT:2017 00057440
                                                                                               EXHIBIT           8E
                                                                                               PAGE         /~ af /1

                                                Multnomah County Official Records
                                                E Murray, Deputy Clerk
                                                                                                      2018-060123
                                                                                         06/06/2018 03:31 :09 PM
Recording Requested By:                         1R-SUB TR       Pgs;;3 Stn.,70 HU NTK
                                                $15.00 S11.00 S6.00 S60.00                                            $92.00
Clear Recon Corp
4375 Jutland Drive
San Diego, California 92117

When recorded mail document to:
Rushmore Loan Management
Services, LLC
15480 Laguna Canyon Road, Suite
100
Irvine, CA 92618

Phone: (866) 931-0036




                                                                           SPACE ABOVE THIS LINE FOR RECORDER"S USE




                       APPOINTMENT OF SUCCESSOR TRUSTEE
TS No.: 067210-OR
Loan No.: ******6021
Legal Authority: ORS 86.705(9) & ORS 86.713

    WHEREAS, WILLIAM KINNEY, JR., JULIE ANN METCALF KINNEY, AS
TENANTS BY THE ENTIRETY was the original Grantor, REGIONAL TRUSTEE
SERVICES was the original Trustee, and BENEFICIAL OREGON INC. was the original
Beneficiary under that certain deed of trust (the "Deed of Trust") dated March 12, 2004, and
recorded on 3/17/2004, as Instrument No. 2004-043211, in the Official Records of Multnomah
County, Oregon, and

        WHEREAS, the undersigned beneficiary is the present beneficiary under the Deed of
Trust, and

        WHEREAS, the undersigned desires to appoint a successor trustee under the Deed of
Trust in place and stead of the original trustee thereunder.

       NOW THEREFORE, the undersih>ned hereby appoints CLEAR RECON CORP, whose
address is 11 l SW Columbia Street #950, Portland, OR 97201, as successor trustee under the
Deed of Trust with all the powers of the original Trustee effective immediately.




                                              Page 1 of2
                                                                                                                      . !




                            APPOINTMENT OF SUCCESSOR TRUSTEE

TS No.: 067210-0R
Loan No.: ******6021

        IN WITNESS WHEREOF, the undersigned beneficiary has executed this document on
the date set forth below. If the undersigned is a corporation, it has caused its name to be signed
by an officer or other person duly authorized to execute this document on its behalf.


                                   U.S. BANK TRUST NATIONAL ASSOCIATION, NOT
                                   IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS
                                   OWNER TRUSTEE FOR REO TRUST 2017-RPLl by
                                   RUSHMORE LOAN       NAGEMENT SERVICES, LLC
                                   ITS ATTORNEY I

Dated:~                ,q1,IJHt;    By:_ _ _ _~ , , c . . : : , . : ; s ; ; , , : : . . . _ ~ - - - - - - - - - - -
                                    Name:----;C--J'Q<il--H-~+f-¼l~c.J:.-;c=--------~
                                    Title: - - - - 4 - - - - ? - - L l l = = + - - - - - - - - - - - -

State of:
County of:

On--------'.,____ _ _, before me, _ _ _ _ _ _ _ _ _ _ _ _ _ personally
appeared _ _ _ _ _ _ _ _ _ _ who proved to me on the basis of satisfactory evidence to
be the person(s) whose n~me(s) is/are subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) o~t~e instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the mstrument.                                                     ·

1 certify under PENALTY 0~ RJUR Y that the foregoing paragraph is true and correct.

WITNESS my hand and official se 1.

Signature _ _ _ _ _ _ _ _ _ _,___ (Seal)




                                                Page 2 of2
                                                                                . !



                                                                      EXHIBIT   ___   ...___
                                                                      PAGE......ll.li~;_..:_1...-

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or
validi of that document.

State of California
County of _O_r_an~g..._e_ _ __

Subscribe~{isworn to (or affirmed) befo4t 111~on this           3&.
day of             f4GU~ ,
                    20_]&_, by         ~ BlVlquL                  ,
proved to me on the basis of satisfactory evidence to be the
person(s) who appeared before me.

 ~                 e ~AN1:S:c:~~ ~
 ~
     e •   •   •

 ~
                      Notary Public - Californi.,
                           Orange County
                                                     g
                                                     la
                       Commission# 2222948           -
                   My Comm. Expires Nov 23. 2021

(Seal)                                              Signature
                     >-
                     ,_,

                     z           ,-~

                     z     - ><
                           ~
                           -;
                                        r-
                                        (',!
                     ~
                           >-
                           ,_,   -
                                 ,,..   r-
                                        O·




 ----
 -,......

 ---
                ,.




,::;---
::=-
 -~·
-:::-
·~-:-
    ·- .
  ._...,..,.,
        ....,
                                                                 EXHIBIT~~-
                                                                 PAGE--1;...;....__ _
      P.O. Box 5500
      Irvine.CA 92618                                   760079602l*CS106 Nl:l
      888.504 .6700 toll free
      949.341.2242 f.ix
      www.rushmorelm.com
                                               August 23, 2018


Julie Metcalf Kinney
William Kinney Jr
4406 N Mississippi
Portland, OR 97217
*



                                        LOAN NO.: 7600796021
                                PROPERTY ADDRESS: 4406 N Mississippi
                                                  Portland OR 97217


Dear Julie Metcalf Kinney:
Dear William Kinney Jr:

This response is in reference to your written inquiry received on
August 23, 2018, regarding the above referenced loan.

Our records indicate that Rushmore Loan Management Services LLC has
updated our system of record and added the following third
party authorization(s)

William X. Nietzche
Trustee Of Krme International Trust

Should you have any questions, please feel free to contact our office
at Toll Free 1-888-504-6700, Monday through Thursday 6:00 a.m. to
7:00 p.m., Friday 6:00 a.m. to 6:00 p.m. Pacific Standard Time.

Sincerely,

Loan Servicing
Rushmore Loan Management Services

CS106 013 88T
                  P.O. Box 55004
             01   Irvine, CA 92619

Address Service Requested




                                     ~3 t .;::: :l {::t~ ..:: :t ..;:; :"° t..::.J 1 8   ;i   Ij ii li11 1 1! 1 iP il'i i! ii I liP)l ll jl Ii 1i1 ,j!i 1ili 1 l ,plJi iii IPP




                                                                                                                                                                                 ;g::c
                                                                                                                                                                                 Ci)
                                                                                                                                                                                       ~
                                                                                                                                                                                 m -cc
                                                                                                                                                                                       =t
                                                                                                                        EXHIBIT--=;;..,_--
                                                                                                                        PAGE     ----1--------
                        l S480 Laguna Canyon Road
                        Suite I 00
                        \,-vine. CA 926 I 8
                        888.699.S600 toll free
                         949.341.0777 local
                         9A9.3'\ 1.2200 fax
                  TM
                         V,/V✓\N .l •ush r-nore\rn. c on1




August 24, 2018


William X. Nietzche
William Kinney Jr.
Julie Metcalf Kinney
4406 N. Mississippi
Portland, OR 97217


RE:       Mortgagors - Julie Metcalf Kinney and William Kinney Jr.
          Property Address-4406 N. MississippL Portland, OR 97217
          Loan Number - 760079602 l

 Dear William X. Nietzche, William Kinney Jr., and Julie Metcalf Kinney:

 Rushmore Loan Management Services LLC ("Rushmore") is responding to your
 co1Tespondences dated July 10 2018, and revcivcd by our office on July 13, 2018. and July 30,
 2018. As well as your cones;ondence dated August 17, 2018, and received by our office on
 August 20, 2018, regarding the mortgage loan account referenced above.

 Please note that the Uniform Commercial Code does not apply to transactiong involving
 residential mortgages; therefore, any attempted rescission of your loan, and/or tender of property,
 is ineffective and hereby rejected. The terms of the related loan documents remain in effect and
 any failure to adhere to the terms of the loan documents will result in Rushmore pursuing itrs
 remedies which include, but are not limited to, foreclosure of the property.

 The servicing respons:ibilities for the loan transferred from HSBC to Rushmore effective
 February 1, 2017. Rushmore is the current servicer of the loan, and that the owner of the loan is
 REO Trust 2017-RPLl. Their mailing address is U.S. Bank Trnst National Association, 60
 Livingston Avenue, Mailcode EP-MN-WS3D, St Paul, MN 55107-2232.

 In response to your request for information, please find the following documentation enclosed
 with this letter:

 •    Note and M011gage/Deed of Trnst


 Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt. Any information obtained will be used for that
 purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
 against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation. lf
 you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is being sent for
 information purposes only and does not constitute personal liability with respect to the debt.
                                                                                                                                           Ql'PORlUWIT
                                                                                                                                                              -   I   l




                            15480 Laguna Canyon Road
                            Suite I 00
                            Irvine, CA 9261 8
                            888.699.5600 toll free
                            949.341.0777 local
                            9'19.3·11.2200 fax
                            www.rnshmor·elm.com




          o     These documents validate the debt for the above-referenced loan, provide the name
                and address of the original creditor and explain our right to do the following:

                      II
                            Collect any remaining debt owed under the Note and Security Instrument
                      II
                            Assess fees and costs to the loan as necessary, including late fees if a payment
                            is received after the specified grace period and legal fees if a loan is in default
                      Ill   Inspect the property and charge applicable fees
                      II
                            Purchase lender-placed insurance
                      ,.    Pay taxes on the mortgagor's behalf

•    Assignment of Mmtgage/Deed of Trust

          o     These documents establish the chain between the originating lender and the current
                owner of the Note and Mortgage

•    Note Allonge

           o    An Allonge is generally an attachment to a legal document that can be used to insert
                language or signatures when the original document does not have sufficient space for
                the inse1ted material. It may be, for example, a piece of paper attached to a
                promissory note, on which endorsements can be written because there isn't enough
                room on the instrument itself.

•    Payment History

           o    The payment history reflects a complete payment history for the period Rushmore has
                serviced the loan. Late fees are assessed any time the contractual payment is received
                after the grace period, as indicated in the Note. If a payment were applied to the
                suspense account, it would be indicated in the code description column. Payments can
                be applied to the suspense account if the funds received do not represent the full
                monthly m.ortgage payment due or if Rushmore is not informed of where the payment
                is to be applied. Furthermore, this payment history reflects the following information:

                       II
                             When payments were received
                       .     How the payments were applied to the loan



Rushmore Loan ManagemenL Services is a debt collector, who is attempting to collect a debt. Any infomiation obtained will be used for that
purpose. If tllis debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation. If
you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is being sent for
information purposes only and does not constitute personal liability with respect to the debt.
                                                                                                                                          Ol'l'OICT'IJtifn'
                           15480 Laguna Canyon Road                                                                        PAGE
                           Suite I 00
                           Irvine. CA 9261 8
                           888.699.5600 toll free
                           949.341.0777 local
                           9'\9.3·112200 fax
                           www.,·ushmor·elrn.corn




                     II
                           Any disbursements made from the loan, including, but not limited to,
                           disbursements for taxes, insurance, property inspections, brokers price
                           opinions (BPOs), and legal fees.
                      II   A description for each transaction, with running balances of the unpaid
                           principal and escrow accounts
                      II
                           The date fees and charges were assessed, if any
                      II
                           Any amounts paid towards fees
                      "    Any waivers/reversals of fees
                      II   The unpaid principal balance
                      II
                           The loan interest rate
                      II
                           The escrow balance

•   Most Recent Billing Statement

          o     The billing statement will reflect the current amount due on the loan. It will also
                provide a breakdown of any fees assessed, including any lender paid expenses or
                corporate advance fees.

•   Notice of Sale of Ownership of Mortgage Loan

•   Notice of Servicing Transfer, also known as Welcome Letter

          o     The Servicing Transfer Notice will detail the date and tenns of the service transfer
                from the prior servicer to Rushmore. This document evidences Rushmore's light to
                service the loan.

•    A courtesy copy of the Payoff Quote sent on August 6, 2018.

Other information you have requested does not relate to the servicing of the loan or identify any
specific servicing errors, is considered proprietary or confidential, is not in our possession,
and/or is not required to be provided. However, the information above, and the enclosed
documents, should be sufficient to address your concerns.

As of the date of this correspondence, the account is contractually due for the January 17, 2017,
monthly installment. Because of the default, the account is currently in foreclosure status. Please
note that foreclosure is the action that a lender takes to obtain possession of a property when the

Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt. Any information obtained will be used for that
purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation. If
you are a conlirmcd Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is being sent for
information purposes only and docs not constitute personal liability with respect to the debt.
                                                                                                                                          Ol'J20RTIJN1l-Y
I   '




                                   I 5480 Laguna Canyon Road
                                  Suite I 00
                                  Irvine, CA 92618
                                  888.699.5600 toll free
                                  949.341.0777 local
                                  949.34 1.2200 fax
                           TH     '.'Nvw.rushrno,·eim,corn




        loan is in default. If you would like to discuss available payment assistance options, please call
        the assigned representative:

        Single Point of Contact (SPOC):
        Name: Gabriel Sanchez
        Direct Number: 949.341.5691

        Should you have any additional questions, please do not hesitate to contact us.

        Loss Mitigation Department
        Monday through Thursday, 6:00 a.m. to 7:00 p.m. Pacific
        Friday, 6:00 a.m. to 6:00 p.m. Pacific
        Toll-free number 1.888.504.7300


        Sincerely,


        Nancy Perez
        Customer Correspondence Department
        Rushmore Loan Management Services LLC
        469.329.5147

        Enclosures (9)

        By Federal Express




        Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt. Any information obtained will be used for that
        purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
        against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation. Tf
        you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is being sent for
        infonnation purposes only and does not constitute personal liability with respect to the debt.
                                                                                                                                                  UPPOITTl/Nff'(
                                                                                                                         EXHIBIT      ....ll.-..~--
                                                                                                                         PAGE __,.,,...~~"""""""
                            15480 Laguna Canyon Road
                           Suite I 00
                           lcvine. CA 92618
                           888.699.5600 toll free
                           949.341.0777 local
                           949.341.2200 fax
                           N'N\v,n.1sh1non•~lrn.con1
                           1




08/24/2018

WILLIAM X N1ETZCHE
S.S.K.T.R
THE TRUSTEE OF KRME INTERNATIONAL TRUST
C/O 4406 N. MISSISSIPPI AVENUE
PORTLAND, OREGON 97217


RE:       Borrower(s) - JULIE METCALF KINNEY
          Property Address - 4406 N MISSISSIPPI, PORTLAND, OR 97217
          Loan Number- 7600796021

Dear William X Nietzche,

Rushmore Loan Management Services LLC (Rushmore) is in receipt of your inquiry dated 08/17/2018 and
received by our office on 08/20/2018.

Your inquiry is currently under review.We realize the urgency of your inquiry and appreciate your patience.
We anticipate having a response issued to you within the next 30 business days.

Furthermore, our records indicate REO Trust 2017-RPL 1 Investors is the current owner of the loan. The
address of the owner of the loan is as follows:


REO Trust 2017-RPLl
U.S. Bank Trust National Association
60 Livingston A venue
Mailcode EP-MN-WS3D
St Paul, MN 55107-2232


Should you have any questions, please contact us at the following phone number:

Customer Service Department
Monday through Thursday, 6:00 a.m. to 7:00 p.m. PST
Friday, 6:00 a.m. to 6:00 p.m. PST
Toll-free number: 1.888.504.6700

Sincerely,

. Customer Correspondence Department
  Rushmore Loan Management Services LLC

Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt. Any infonnation obtained will be used for that
purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
against you. Please note. however, we reserve the right to exercise the legal rights only against the property securing the original obligation.
                                                                                                            EXHIBIT       E~
                                                                                                            PAGE        /£5
                                      CERTIFICATE OF SERVICE

I, William X Nietzche, certify under the penalty of perjury from without the "United States" and
from within the "United States of America" a foreign sovereign pursuant 28 U.S.C. § 1746(1)
and 28 U.S.C. §1605, that on September 10, 2018, I served the foregoing documents via
electronic service and/or U.S postal service certified mail return receipt:

    1. AFFIDAVIT OF FACT - NOTICE OF DEFAULT JUDGEMENT

BY HAND: _ __, MAIL:               ;c;-;J:~X, ELECTRONIC SERVICE: _ _
To: RUSHMORE LOAN MANAGEMENT SERVICES
Terry Smith, PRESIDENT
15480 Laguna Canyon Road, Ste 100
Irvine, California 92618


BY HAND: _ __, MAIL:_2vvL, ELECTRONIC SERVICE: _ __

To: CLEAR RECON CORPORATION
Steven W Pite, PRESIDENT
       4375 Jutland Drive
       San Diego, California, 92117

BY HAND: XXX, MAIL: _ _ _, ELECTRONIC SERVICE:

To: MULTNOMAH COUNTY COURTHOUSE
     Court Clerk
     1021 SW 4 TH AVE
     Portland, Oregon 97204




                                                                                        dated September 10, 2018
Supreme Chief Minister and Co-Founder
Salish Sqajat K'"'abacabs Tribal Republic® (SSKTR);
ALL RIGHTS RESERVED, DROIT. Signature made parallel to UCC 1-308, 2-211, 2-213
UCC §2-211 Legal Recognition of electronic contracts, records, and signatures; (I) A record or signature may not be denied legal
effect or enforceability solely because it is in electronic form. UCC § 2-213 Electronic communication ( 1) If the receipt of an
electronic communication has a legal effect, it has that effect even if no individual is aware of its receipt.




                                                                                                                  Page 1 of 1
                     I   ,                                                                                                            .. I
                                                                                                                                          I




                                                                                              EXHIBlT _ __
                                                                                              PAGE_....................................




                               Sa[isfi ..'Americans
    Aboriginal and Indigenous Natural Peoples of Northwest Amexem
         Northwest Africa/ North America/ 'The North Gate'


                               Affidavit of Fact
                             Notice of Default Judgment

September 10, 2018

United States Republic Postmaster Article No(s):

# 7011 2000 0000 6164 8202 - Rushmore Loan Management;
# 7011 2000 0000 6164 8172 - Clear ReCon Corp.


RE: "Writ in the Nature of Discovery and Disclosure" dated July 10, 2018; "Writ in the
Nature of Discovery and Disclosure" dated July 27, 2018; "Writ in the Nature of
Discovery and Disclosure" dated August 17, 2018.

TO: Terry Smith, Steven W. Pite, & Edward Jamir

You were advised that certain documentation was requested to make a physical
inspection and enable the alleged Borrower(s) to verify and Witness the same in order to
prepare a defense. You were advised to provide the requested information in order that
We may study all evidence regarding this matter within ten (10) days of the receipt of this
Notice of Discovery.

    1. Per the United States Republic Postmaster CERTIFIED MAIL RETURN
        RECEIPT REQUESTED ARTICLE NUMBER# 7015 1660 0000 7206 8568 the
        request was received by CLEAR RECON CORP USA Corporate Headquarters on
        July 13, 2018. Deadline for receipt of documentation was July 23, 2018.

    2. Per the United States Republic Postmaster CERTIFIED MAIL RETURN
       RECEIPT REQUESTED ARTICLE NUMBER# 7015 1660 0000 7206 8582 the
       request was received by RUSHMORE LOAN MANAGEMENT SERVICES
       USA Corporate Headquarters on July 13, 2018. Deadline for receipt of
       documentation was July 23, 2018.

    3. Per the United States Republic Postmaster CERTIFIED MAIL RETURN
       RECEIPT REQUESTED ARTICLE NUMBER# 7011 2000 0000 6164 8059 the
       request was received by CLEAR RECON CORP USA Corporate Headquarters on
       July 30, 2018. Deadline for receipt of documentation was August 12, 2018.

   4. Per the United States Republic Postmaster CERTIFIED MAIL RETURN
      RECEIPT REQUESTED ARTICLE NUMBER# 7011 2000 0000 6164 8066 the
      request was received by RUSHMORE LOAN MANAGEMENT SERVICES
 CERTIFIED MAIL# 7011 2000 0000 6164 8202 - Rushmore Loan Management
 CERTIFIED MAIL# 7011 2000 0000 6164 8172 - Clear ReCon Corp.
                                                                                  Pagel of3
                                                                                               EXHIBIT·
                                                                                                              ------
                                                                                               PAGE.........;;;;;;...;;;;.,;..,..;;;;;:._


       USA Corporate Headquarters on July 30, 2018.              Deadline for receipt of
       documentation was August 12, 2018.

   5. Per the United States Republic Postmaster CERTIFIED MAIL RETURN
      RECEIPT REQUESTED ARTICLE NUMBER # # 7011 2000 0000 6164 8028
      the request was received by CLEAR RECON CORP USA Corporate
      Headquarters on August 20, 2018. Deadline for receipt of documentation was
      August 30, 2018.

   6. Per the United States Republic Postmaster CERTIFIED MAIL RETURN
      RECEIPT REQUESTED ARTICLE NUMBER# 7011 2000 0000 6164 8165 the
      request was received by RUSHMORE LOAN MANAGEMENT SERVICES
      USA Corporate Headquarters on August 20, 2018. Deadline for receipt of
      documentation was August 30, 2018.

As this request has not been Honored - this notice of default judgment is being submitted
and all claims, petitions, suits, filings with any third party corporations regarding Our
ancestral estate be dismissed and expunged.

All officers of the Court are required to talce an oath of office to uphold the Constitution
of the United States.

"The Constitution for the United States ofAmerica binds all judicial officers at Article 6,
wherein it does say, "This Constitution and the Laws of the United States which shall be
made in pursuance thereof, and all Treaties made, or which shall be made under the
authority of the United States, shall be the Supreme Law of the Land, and the Judges of
every State shall be bound thereby, anything in the Constitution or laws of any state to
the Contrary, not withstanding, " see Clause 2. "

Denial of Discovery is in direct violation ofmy Constitutionally Secured Rights to "Due
Process of Law" which is a direct violation of your oath of office.

The 5th Amendments require that all persons within the United States must be given due
process of the law and equal protection of the law.

"Due process of law implies the right of the person affected thereby to be present before
the tribunal which pronounces judgment upon the question of life, liberty, or property, in
its most comprehensive sense; to be heard, by testimony or otherwise, and to have the
right of controverting, by proof,· every material fact which bears on the question of right
in the matter involved. "

"If any question offact or liability be conclusively presumed against him, this is not due
process oflaw, Zeigler v. Railroad Co., 58 Ala. 599. "

"In Interest of MV, 288 Jll.App.3d 300, 681 NE.2d 532 (1st Dist. 1997). Without
subject-matter jurisdiction, all of the orders and judgments issued by a judge are void
under law, and are of no legal force or effect. In Interest ofM V, 288 Ill.App.3d 300, 681
NE.2d 532 (1st Dist. 1997) ("Every act of the court beyond that power is void'').

State of Oregon Multnomah county inferior court is not an Article III court; and has no
delegated jurisdiction I authority under the Supreme Law of the Land, and unconfirmed
by the Congress of the United States.

 "The parties to the Compact ofthe United States Constitution further agreed that the
enumeration in the Constitution of certain Rights shall not be construed to deny or
disparage others retained by the People (Article 9 of the Bill of Rights to the Constitution
for the United States). "

CERTIFIED MAIL# 7011 2000 0000 6164 8202 - Rushmore Loan Management
CERTIFIED MAIL# 7011 2000 0000 6164 8172 - Clear ReCon Corp.
                                                                                  Page 2 of3
 "When acting to enforce a statute and its subsequent amendments to the present date, the
judge of the municipal court is acting as an administrative officer and not in a judicial
 capacity; courts in administering or enforcing statutes do not act judicially, but merely
 ministerially. Thompson v. Smith, 154 SE 583."

"... Courts in administrative issues are prohibited from even listening to or hearing
arguments, presentations, or rational. ASIS v. US, 568 F2d 284."

"Ministerial officers are incompetent to receive grants of judicial power from the
legislature, their acts in attempting to exercise such powers are necessarily nullities.
Burns v. Sup., Ct., SF, 140 Cal. 1."

I/We, Julie Ann of the Metcalf and Enick Consanguinity, and William X Nietzche, and
the rest of the S.S.K.T.R. Constituency, do not, under any condition or circumstance, by
threat, duress, or coercion, waive any rights Inalienable or Secured by the Constitution or
Treaty, and, hereby demands this Court to fulfill their obligation to preserve the rights of
said claimant(s) (Salish Americans) and carry out their Judicial Duty in 'Good Faith'.

All UNCONSTITUTIONAL Trustee Sales, Citations - Summons / Ticket - Suit /
(misrepresented) Bill of Exchange: TS Number #067210-OR., and any other 'Order' or
'Action' associated with it / them, to be dismissed and expunged for the record on its face
and merits.

 Thank You,


 I Am:        /
 Name: Natural Person, ln Propna ersona, Authorized Representative.
 All Rights Reserved. Ex-Relatione:   LIAM KINNEY III©




 Exhibit A: Copy of Writ In The Nature of Discovery dated July 10, 2018
 Exhibit B: Copy of United States Republic Postmaster Return Receipt to CLEAR RECON CORP
 Exhibit C: Copy of United States Republic Postmaster Return Receipt to RUSHMORE LOAN
 MANAGEMENT SERVICES INC
 Exhibit D: Copy of Writ In The Nature of Discovery dated July 27, 2018
 Exhibit E: Copy of United States Republic Postmaster Return Receipt to CLEAR RECON CORP
 Exhibit F: Copy of United States Republic Postmaster Return Receipt to RUSHMORE LOAN
 MANAGEMENT SERVICES INC
 Exhibit G: Copy of Writ In The Nature of Discovery dated August 17, 2018
 Exhibit H: Copy of United States Republic Postmaster Return Receipt to CLEAR RECON CORP
 Exhibit I: Copy of United States Republic Postmaster Return Receipt to RUSHMORE LOAN
 MANAGEMENT SERVICES INC




 cc:      State of Oregon Attorney General
          Ellen Rosenblum
          1162 Court St NE
          Salem, Oregon 97301

          State of Oregon Secretary of State
          Dennis Richardson
          225 Capitol St NE
          Salem, Oregon 97310

 CERTIFIED MAIL# 7011 2000 0000 6164 8202 - Rushmore Loan Management
 CERTIFIED MAIL# 7011 2000 0000 6164 8172 - Clear ReCon Corp.
                                                                                   Page 3 of3
          Complete items 1, 2, and 3.
I Print your name and address on the reverse
          so that we can return the card to you.
1 Attach this card to the back of the mailpiece,
          or on the front if space permits.
                                                        D. ls delivery address different from item i?      □ Yes
                                                           If YES, enter delivery address below:           □ No




                                                      3. Service Type                          □   Priority Mail Express®

          Ill llillHJIHllllll1IIIII-Hlllllllllll
            9590 9403 0742 5196 6958 76
                                                       D Adult Signature
                                                      - - dultsignature Resmcted Delivery
                                                         Certified Mail®
                                                       D Certified Mail Restricted Delivery
                                                                                               □ Registered Mail™
                                                                                               □ Registered Mail Restricted
                                                                                                  Delivery
                                                                                                D Return Receipt for
                                                                                                  Merchandise
-,-----------=-----------------1
, An-;,-,1., N, ,mhAr (Transfer from service label)
                                                      D Collect on Delivery
                                                      □ Collect on Delivery Restricted Delivery D Signature Confinnation™
                                                                                                D Signature Confirmation
'011 2000 00 0 D 616 4 81 7 2                         'llnsuredMail
                                                         I ln$ured Mail Restricted Delivery       Restricted Delivery
                                                           (over$500)

>s Form 381 i, April 2015 PSN 7530-02-ooo-so53                                                Domestic Return Receipt




0
...0...




                   (l)iiiiiiiiiiiiii
                   oo=
                   t\'.l=
                   00    ==
                   -....j=



                         =
                   Ci) - -




                                                                                                                              □
                                                                                                                              □
                                                                                                                              0
                                                                                                                              □
                                                                                                                              er
                           15480 Laguna Canyon Road
                           Suite I 00
                           11'-'ine. CA 92618
                           888.699.5600 toll free
                           949.341.0777 local
                           949.341.2200 fax
                   TM      v-1,Nvv.ntsh1nore!n-1.cc1rn

09/18/2018

JULIE METCALF KINNEY & WILLIAM KINNEY JR
4406 N MISSISSIPPI
PORTLAND, OR 97217



RE:       Mortgagor(s) - JULIE METCALF KINNEY & WILLIAM KINNEY JR
          Property Address - 4406 N MISSISSIPPI, PORTLAND, OR 97217
          Loan Number- 7600796021

Dear JULIE METCALF KINNEY & WILLIAM KINNEY JR,

Rushmore Loan Management Services LLC (Rushmore) is in receipt of your inquiry regarding the property
address referenced above dated 09/10/2018 and received by our office on 09/13/2018.

Your inquiry is currently under review. We realize the urgency of your inquiry and appreciate your patience.
We anticipate having a response issued to you within the next 30 business days.

Our records indicate that REO Trust 2017-RPLl is the current owner of the loan. The address of the
owner of the loan is as follows:


REO Trust 2017-RPLl
U.S. Bank Trust National Association
60 Livingston A venue
Mailcode EP-MN-WS3D
St Paul, MN 55107-2232



Should you have any questions, please contact us at the following phone number:

Customer Service Department
Monday through Thursday, 6:00 a.m. to 7:00 p.m. PST
Friday, 6:00 a.m. to 6:00 p.m. PST
Toll-free number: 1.888.504.6700           t~

Sincerely,

Customer Correspondence Department
Rushmore Loan Management Services LLC
Rushmore Loan Management Services is a debt collector. who is attempting to collect a debt. Any infonnation obtained will be used for that
purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation. If you
are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State I.aw, this letter is being sent for information
purposes only and does not constitute personal liability with respect to the debt.



                                                                                                                                             r!l
                                                                                    EXHIBIT    GG· :;=:.·
                                                                                    PAGE      / J t/ ,· . .~

                              CERTIFICATE OF SERVICE

I, William X Nietzche, certify under the penalty of perjury from without the "United States" and
from within the "United States of America" a foreign sovereign pursuant 28 U.S.C. § 1746(1)
and 28 U.S.C. §1605, that on October 5, 2018, I served the foregoing documents via electronic
service and/or U.S postal service certified mail return receipt:

    1.   WRIT OF RIGHT



To: U.S. BANK TRUST NATIONAL ASSOCIATION-REO Trust 2017-RPLl
Richard K. Davis,
        101 5th Street East
St Paul, MN 55101

BY HAND: _ __, MAIL:               ELECTRONIC SERVICE:

To: RUSHMORE LOAN MANAGEMENT SERVICES
Terry Smith, PRESIDENT
15480 Laguna Canyon Road, Ste 100
Irvine, California 92618


BY HAND:, MAIL)'":~~~-' ELECTRONIC SERVICE: _ _

To: CLEAR RECON CORPORATION
Edward Jamir,
      111 SW Columbia Street #950
       Portland, Oregon 97201




William X Nietzche©                                                   dated October 5, 2018
 Supreme Chief Minister and Co-Founder
Salish Sqajat K'"'abacabs Tribal Republic® (SSKTR);

 ALL RIGHTS RESERVED, DROIT. Signature made parallel to UCC 1-308, 2-211, 2-213


 UCC §2-211 Legal Recognition of electronic contracts, records, and signatures; (1) A record or
 signature may not be denied legal effect or enforceability solely because it is in electronic form.
 UCC § 2-213 Electronic communication (1) If the receipt of an electronic communication has a
 legal effect, it has that effect even if no individual is aware of its receipt.



                                                                                           Page 1 of 1
                                                               EXHIBIT __;;..--
                                                               PAGE--=;:;;;...;...__,__




                                    SaCisfi Jlmericans
        Aboriginal and Indigenous Natural Peoples of Northwest Amexem
            Northwest Africa/ North America/ 'The North Gate'

                         WRIT OF RIGHT- AFFIDAVIT OF FACT
                       NOTICE TO AGENT, NOTICE TO PRINCIPAL


                                                                           Date: October 5, 2018
                                                               Account Number: 7600796021


TO: Richard K. Davis, in all capacities, Chairman and Chief Executive Officer US BANK NA;
Terry Smith, in all capacities, President RUSHMORE LOAN MANAGEMENT SERVICES;
Edward Jamir, in all capacities, Rogue fudiciary, CLEAR RECON CORPORATION

FROM: William X Nietzche, Trustee/Heir Apparent; Mickey and Jewel; ex rel.:WILLIAM
KINNEY JR. and JULIE METCALF KINNEY

In Re: KRME International Trnst - Estate, care of 4406 N. Mississippi Street, Portland, Oregon
[97217]; Longitude and latitude 45.555230.-122.675304, 45'33'18"North, 122'40'3l"West;
Parcel ID number: R223416 and Alleged Loan Number: 7600796021;



Greetings,

Praecipe for entry for adverse order, rebuttal and estoppel.

                                                                               Page 1 of 3
                                              CERTIFIED MAIL # 7015 1660 0000 7206 8551
                                                             EXHIBIT__;;;__ _
                                                             PAGE_~..i---



In relationship to the misrepresented foreclosure procedure associated with the designated surety
and assets, and the property on the Land deemed as: 4406 NORTH MISSISSIPPI AVENUE,
near the incorporated town of PORTLAND OREGON, Republic, North America, I/We, Mickey
Pharaoh and Jewel Empress of Compassion for the House KRME, the living sentient Man and
Woman, Beneficiary of the WILLIAM KINNEY JR and JULIE METCALF KINNEY estate
demands equitable relief involving any misrepresentations presented before the administrators of
the comi(s) by Mr. Davis doing business as: REO Trust 2017-RPLI, U.S. BANK NATIONAL
ASSOCIATION and its associated pai1ies: Edward Jan1ir and Steven W. Pite, doing business as:
CLEAR RECON CORPORATION; and Teny Smith doing business as: RUSHMORE LOAN
MANAGEMENT SERVICES, hereafter refened to as Mr. Davis, et alia.

1). Mr. Davis, et alia, are declared NOT to possess rightful trusteeship in any and all matters
related to the Organic Land;

2). nor to CORPORATE prope11y description: 4406 NORTH MISSISSIPPI A VENUE,
PORTLAND OREGON [97217], and all accoutrements associated to it, being a pai1 of the
WILLIAM KINNEY JR and JULIE METCALF KINNEY Estate.

3). This is a Lis Pendens (Pending) revocation of signature by the rightful beneficiar(ies)
Mickey, Pharaoh; and Jewel, Empress of Compassion, for the House KRME.

We are commai1ding reversion of our right of estate.

STOP ALL NEGOTIATIONS on the WILLIAM KINNEY JR and filLIE METCALF KINNEY
estate pending our right and intention absolute to remove our monograph/signature off said
security that was used by BENEFICIAL OREGON INC., a foreign bank operating on my land
unlawfully and in violation of trust.

This adverse claim will not be barred by !aches, as fraud has no statute oflimitations.

As Heir(s) we demand all assets generated by said securities.

This is Our 'Good Faith' attempt to clear up any misrepresentations or confusion concerning this
matter, before taking any further actions. A failure of the fore-mentioned Entity or
Representatives to 'Respond' within the allotted seven (7) days of Receipt of this 'Writ of Right'
will be deemed a 'Dishonor' of this 'Notice and Demand'.




                                                                                          Page 2 of 3
                                              CERTIFIED MAIL# 70151660 0000 7206 8551
Without animosity, without malice, issued by my hand, with a sound mind, on this 5th day of
October, 1439 Moorish calander year [2018 Roman Calander year].




IAm: - " " ' - - - ~ ~
William X Nietzche, Heir Ap~arent, House ofKRME, a free Salish and Moorish American, aboriginal, Jus Soli, Jus Sanguine, In
Solo Proprio, In Full Life. Ex Relation: WILLIAM KINNEY III Signature - All 1ights reserved and retained with prejudice.


IAm: - - ! ; § C L . . . _ . / - - - - - - - - - - - - - - - - - - -
Jewe l, Erripre s of Compassion, House of KRME, Heir Unconditional, a free Salish American, aboriginal, Jus Soli, Jus Sanguine,
In Solo Proprio, In Full Life. Ex Relation: JULIE METCALF KINNEY Signature - All rights reserved and retained with
pr~judice.


IAm:    ------L""---"'--¼'"---""'-----+---~~-,,,,.-=--------

                                  -rHeir Unconditional, a free Moorish American, aboriginal, Jus Soli, Jus Sanguine, In Solo
Proprio, In Full Life. Ex Relat10n: WILLIAM KINNEY JR. Signature - All rights reserved and retained with prejudice.




                                                                                            Page 3 of 3
                                                           CERTIFIED MAIL # 7015 1660 0000 7206 8551
                          I 5480 Laguna Canyon Road
                          Suite I 00
                          Irvine, CA 92618
                          888.699.5600 toll free
                          949.341 .0777 local
                          949.341.2200 fax
                   TM     www.1·ushmo1~eim.com




October 11, 2018

William X. Nietzche
SSKTR
4406 N. Mississippi Avenue
Portland, OR 97217


RE:        Mortgagor(s) -Julie Metcalf Kinney and William Kinney, Jr.
           Property Address - 4406 N. Mississippi, Portland, OR 97217
           Loan Number - 7600796021

Dear William X. Nietzche:

Rushmore Loan Management Services, LLC ("Rushmore") is in receipt of your inquiry, dated October 5,
2018 which was received in our office on October 9, 2018, regarding the mortgage loan account
refer;nced above. We appreciate you bringing this matter to our attention, as we take all inquiries from
our customers very seriously.

Your concern is currently under review. We realize the urgency of your inquiry, and we appreciate your
patience. We will have a response issued to you within 30 business days.

Our records indicate that Loan Acquisition Trust 2017-RPLl Investors is the current owner of the loan.
The address of the owner of the loan is as follows:

Loan Acquisition Trust 2017-RPLl
U.S. Bank Trust National Association
60 Livingston Avenue
Mailcode EP-MN-WS3D
St Paul, MN 55107-2232

 At Rushmore, customer concerns are important to us. Should you have any questions, please contact:

 Customer Service Department
 Monday through Thursday, 6:00 a.m. to 7:00 p.m. Pacific /Friday, 6:00 a.m. to 6:00 p.m. Pacific
 Toll-free number: 1.888.504.6700

 Sincerely,
 Customer Correspondence Department

 By Federal Express

 Rushmore Loan Management Servict:S is a debt collector, who is attempting to collect a debt. Any information obtained will be used for that
 pu'?osc. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
 agamst you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation. If
 you are a confirmed Successor-in-Interest who has not assumed the mo1tgage loan obligation under State Law, this letter is being sent for
 information purposes only and does not constitute personal liability with respect to the debt.
uacK your pack.age or shipment with FedEx Tracking                                                                                             Page 1 of2


                                                                                                                                   EXHIBIT        Hlf
                                                                                                                                   PAGE~

                                                             452240596832


                                           Delivered
                                 Tuesday 10/16/2018 at 2:32 pm



                                                                  DELIVERED

                                                         Signature not required

                                                           GET STl.;.TUS UPDATES

                                                        OBT AiN PROOF OF OEUVERY



                                 FROM                                                                                  TO

                         Farmers Brar1ch, TX US                                                                PORTLL\ND, OR US




      Shipment Facts

      TRACKING NUMBER                          SERVICE                                         WEIGHT
      452240596832                             FedEx Express Saver                             0.5 lbs/ 0.23 kgs

      DELIVERED TO                             TOTAL PIECES                                    TOTAL SHIPMENT WEIGHT
      Residence                                                                                0.5 lbs/ 0.23 kgs

      TERMS                                    PURCHASE ORDER NUMBER                           SHIPPER REFERENCE
      Shipper                                  NKAMfV1AN@rushmorelm.com                        Z341


      PACKAGING                                SPECIAL HANDLING SECTION                        STANDARD TRANSIT
      FedEx Envelope                           Deliver Weekday, Residential Delive1y
                                               No Signature Requirecl
                                                                                               10/16/2078 by 8:00 pm

      SHIP DATE                                ACTUAL DELIVERY
                                               Tue 10/16/2018 232 pm
      Thu 10/11/2078




      Travel History
                                                                                                                            Locat Scan Tirne


      Tuesday , 10/16/2018

       2:32pm                   PORTLAND, OR                   Delivered

                                                               Leh on pord1 Package delivered to recipient address -

                                                               release authorized

       8:26 am                  PORTLAND, OR                   On FedEx vehicle for delivery

       7:19am                   PORTLAND, OR                   At local FedEx facility




https ://www .fedex.com/apps/fedextrack/?action=track&trackingnumber=4522 405 9 6832... 10/25/2018
Track your package or shipment with FedEx Tracking                                         Page 2 of2


     Monday, 10/15/2018
                                                                                   EXHIBIT .,J..J...........,._
       9:11 am               PORTLAND, OR     At local FedEx facility
                                                                                   PAGE............:;__
       9:07 am               PORTLAND, OR     At local FedEx facility
                                              Package not due tor deliver/

       7:10 am               PORTLAND, OR     At local FedEx facility

     Saturday. 10/13/2018
       9:05am                PORTLAND, OR     At local FedEx facility

       9:00 am               PORTLAND, OR     At local FedEx facility
                                              ?a-ckage rYot dC!e for delivery

       7:13am                PORTLAND. OR     At local Fedtx facility

       7:13 am               PORTLAND, OR     At local FedEx facility
                                              Package not due for de.livery

       5:30 am               PORTLAND, OR     At destination sort facility

       3:25 am               MEMPHIS,TN       Departed FedEx location

      Friday, 10/12/2018

       10:34 am              MEMPHIS.TN       Arrived at FedEx location

       1:18 am               FORT WORTH, TX   Departed FedEx location

      Thursday .10/11/2018
       10:16pm               FORT WORTH, TX   Arrived at FedEx location

       9:30pm                ADDISON.TX       Left FedEx origin facility

       4:02pm                                 Shipment infonnation sent to FedEx

       3:56pm                ADDISON.TX       Picked up




https://www.fedex.com/apps/fedextrack/?action=track&traclcingnumber=4522 4059 6&32. .. 10/25/2018
      -- i   7




                     15480 Laguna Canyon Road
                     Suite I 00
                     Irvine, CA 92618
                     888.699.5600 toll free
                     949 .341.0777 local
                     949.341.2200 fax
                 ™   www.r·ushmorelm.com




October 18, 2018


William X. Nietzche
William Kinney Jr.
Julie Metcalf Kinney
4406 N. Mississippi
Portland, OR 97217


RE:    Mortgagors -Julie Metcalf Kinney and William Kinney Jr.
       Property Address - 4406 N. Mississippi, Portland, OR 97217
       Loan Number-7600796021

Dear William X. Nietzche, William Kinney Jr., and Julie Metcalf Kinney:

Rushmore Loan Management Services LLC ("Rushmore") is responding to your correspondence
dated September 10, 2018, and received by our office on September 13, 2018, and your
co1Tespondence dated October 5, 2018, and received by our office on October 9, 2018, regarding
the mortgage loan account referenced above.

Our records reflect that Rushmore received your conespondences on July 13, 2018; July 30,
2018; and August 20, 2018, and complied with our obligation to respond to this matter in a
timely manner with our previous response sent to you on August 24, 2018.

Rushmore has determined that your correspondence is a Duplicative Notification of Error and/or
Request for Infonnation. We made this determination because your cu1Tent correspondence is
substantially the same as your previous correspondences, which Rushmore received on June 12,
2017; April 30, 2018; July 13, 2018; July 30, 2018; and August 20, 2018, and it does not contain
new and material information. Rushmore complied with our obligation to respond to this matter
with our previous conespondences to you, which were sent on July 24, 2017; June 6, 2018; and
August 24, 2018.

Attached, for your reference, are copies of our previous responses.

We now consider this matter closed and will not be responding to future inquiries on the same
subject matter unless new and material information is received. We appreciate your business, and
                                                                                                                    EXHIBIT _ __
                                                                                                                    PAGE-.:.:::;;;;;...::;:~-
                           l 5480 Laguna Canyon Road
                          Suite 100
                          Irvine, CA 92618
                          888.699.5600 toll free
                          949,341.0777 local
                          949.341.2200 fax
                          www.rushmo!'e!m.corn




if you have any additional questions, other than those that have been previously researched and
addressed, please contact us at the number listed below.

As of the date of this correspondence, the account is contractually due for the January 17, 2017,
monthly installment. A foreclosure sale is currently scheduled for October 23, 2018, and
Rushmore intends to proceed with the sale as scheduled.

If you would like to discuss available payment assistance options, please call the assigned
representative:

Single Point of Contact (SPOC):
Name: Gabriel Sanchez
Direct Number: 949.341.5691

Should you have any additional questions, please do not hesitate to contact us.

Loss Mitigation Department
Monday through Thursday, 6:00 a.m. to 7:00 p.m. Pacific
Friday, 6:00 a.m. to 6:00 p.m. Pacific
Toll-free number 1.888.504.7300


Sincerely,


Nancy Perez
Customer Correspondence Department
Rushmore Loan Management Services LLC
469.329.5147

Enclosures (3)

By Federal Express




Rushmore Loan Management Services is a debt collector, who is attempting to collect a debt. Any information obtained will be used for that
purpose. If this debt is in or has been discharged in a bankruptcy proceeding, be advised this communication is not an attempt to collect the debt
against you. Please note, however, we reserve the right to exercise the legal rights only against the property securing the original obligation. If
you are a confim1ed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is being sent for
information purposes only and does not constitute personal liability with respect to the debt.
                                                                                                                                          """°"""'TTY
Track your package or shipment with FedEx Tracking                                                                                              Page 1 of2


                                                                                                                                    EXHIBIT      .;;-:k:::..
                                                                                                                                    PAGE ,3 E>f       f   v~
                                                             446306779837


                                            Delivered
                                  Tuesday 10/23/2018 at 1:21 pm



                                                                  DELIVERED

                                                         Signature not required

                                                           GET ST,\TOS UPOATt'S
                                                        OBTAIN PROOF OF DEUVERY



                                 FROM                                                                                  TO

                         Farr11ers Branch, TX US                                                                 PORTLAND, OR US




      Shipment Facts

      TRACKING NUMBER                          SERVICE                                         WEIGHT
      446306779837                             FedEx Exp1·ess Save1                            1 lbs/ 0.45 kgs


      DELIVERED TO                             TOTAL PIECES                                    TOTAL SHIPMENT WEIGHT
      Residence                                1                                               ': lbs / 0.45 kgs


      TERMS                                    PURCHASE ORDER NUMBER                           SHIPPER REFERENCE
      Shipper                                  l~PEPEZ@RUSHivlORELM COM                        Z347


      PACKAGING                                SPECIAL HANDLING SECTION                        STANDARD TRANSIT
      FedEx Envelope                           Deliver Weekday, Residential Delivery
                                                                                               10/23/2018 by 8:00 pm

      SHIP DATE                                ACTUAL DELIVERY
                                               Tue 10/23/2018 7.21 pm
      Thu i 0/7 8/2018




      Travel History                                                                                                        L.ocal Scan Tirne


      Tuesday , 10/23/2018
        1:21 pm                 PORTLAND, OR                   Delivered

                                                               Left on porch. Package delivered w recipient address•
                                                               release authorized

        8:21 am                 PORTLAND, OR                   On FedEx vehicle for delivery


        7:08 am                 PORTLAND, OR                   At local FedEx facility




 https://www.fedex.com/apps/fedextrack/?action=track&trackingnumber=446306779837 ...                                                             10/24/2018
Track your package or shipment with FedEx Tracking                                            Pagel ot l..


     Monday, 10/22/2018
                                                                                   EXHIBIT·         ·----
       8:50 am


       8:34am
                             PORTLAND. OR


                             PORTLAND, OR
                                              At local FedEx facilrty


                                              At local FedEx tacilrty              PAGE                      .
                                              Package not due for delivery


       7:03 am               PORTLAND, OR     At local FedEx facilrty


      Saturday. 10/20/2018

       8:35am                PORTLAND. OR     At local FedEx facility


       8:30 am               PORTLAND, OR     At local FedEx facility

                                              Package not due for delivery


       7:23 am               PORTLAND, OR     At local FedEx facility

                                              Package not due for delivery

       7:23 am               PORTLAND, OR     At local FedEx facility


       5:36 am               PORTLAND, OR     At destination sort facility


       3:43 am               MEMPHIS,TN       Departed FedEx location


      Friday, 10/19/2018

        10:57 am                              Shipment infonnation sent to FedEx

        10:28 am             MEMPHIS.TN       Arrived at FedEx   ! □ cation


        1:18am               FORT WORTH, TX   Departed FedEx location


      Thursday. 10/18/2018

        10:20 pm             FORT WORTH. TX   Arrived at FedEx location


        9:30 pm              ADDISON, TX      Left FedEx origin facility


        4:09 pm              ADDISON,TX       Picked up




https://www.fedex.com/apps/fedextrack/?action=track&trackingnumber=4463 0677983 7...          10/24/2018
